Exhibit 10.73
 
INDENTURE
Dated as of October 21, 2009
Among
LIONS GATE ENTERTAINMENT INC.
LIONS GATE ENTERTAINMENT CORP.
THE OTHER GUARANTORS NAMED ON THE SIGNATURE PAGES HERETO
and
U.S. BANK NATIONAL ASSOCIATION,
as Trustee
10.25% SENIOR SECURED SECOND-PRIORITY NOTES DUE 2016
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   ARTICLE 1 DEFINITIONS AND INCORPORATION BY
REFERENCE     1  
 
           
Section 1.01
  Definitions     1  
Section 1.02
  Other Definitions     43  
Section 1.03
  Rules of Construction     44  
Section 1.04
  Incorporation by Reference of Trust Indenture Act     45  
Section 1.05
  Acts of Holders     45  
 
            ARTICLE 2 THE NOTES     47  
 
           
Section 2.01
  Form and Dating; Terms     47  
Section 2.02
  Execution and Authentication     48  
Section 2.03
  Registrar and Paying Agent     48  
Section 2.04
  Paying Agent to Hold Money in Trust     48  
Section 2.05
  Holder Lists     49  
Section 2.06
  Transfer and Exchange     49  
Section 2.07
  Replacement Notes     50  
Section 2.08
  Outstanding Notes     50  
Section 2.09
  Treasury Notes     51  
Section 2.10
  Temporary Notes     51  
Section 2.11
  Cancellation     51  
Section 2.12
  Defaulted Interest     51  
Section 2.13
  CUSIP and ISIN Numbers     52  
 
            ARTICLE 3 REDEMPTION     52  
 
           
Section 3.01
  Notices to Trustee     52  
Section 3.02
  Selection of Notes to Be Redeemed or Purchased     52  
Section 3.03
  Notice of Redemption     53  
Section 3.04
  Effect of Notice of Redemption     54  
Section 3.05
  Deposit of Redemption or Purchase Price     54  
Section 3.06
  Notes Redeemed or Purchased in Part     54  
Section 3.07
  Optional Redemption     54  
Section 3.08
  Mandatory Redemption     55  
Section 3.09
  Offers to Repurchase by Application of Excess Proceeds     55  
 
            ARTICLE 4 COVENANTS     57  
 
           
Section 4.01
  Payment of Notes; Additional Amounts     57  
Section 4.02
  Maintenance of Office or Agency     59  
Section 4.03
  Reports and Other Information     59  
Section 4.04
  Compliance Certificate     60  
Section 4.05
  Taxes     61  
Section 4.06
  Stay, Extension and Usury Laws     61  
Section 4.07
  Limitation on Restricted Payments     61  
Section 4.08
  Limitation on Restrictions on Distribution from Restricted Subsidiaries     66
 
Section 4.09
  Limitation on Indebtedness     68  

-i-



--------------------------------------------------------------------------------



 



                      Page  
Section 4.10
  Asset Sales     73  
Section 4.11
  Transactions with Affiliates     75  
Section 4.12
  Limitation on Liens     77  
Section 4.13
  Corporate Existence     78  
Section 4.14
  Offer to Repurchase Upon Change of Control     79  
Section 4.15
  Limitation on Sale of Capital Stock of Restricted Subsidiaries     81  
Section 4.16
  Limitation on Sale/Leaseback Transactions     81  
Section 4.17
  Additional Subsidiary Guarantees     81  
Section 4.18
  Maintenance of Properties and Insurance     83  
Section 4.19
  Further Assurances; Collateral Inspections     83  
Section 4.20
  Effectiveness of Covenants     83  
 
            ARTICLE 5 SUCCESSORS     84  
 
           
Section 5.01
  Merger, Consolidation or Sale of All or Substantially All Assets     84  
Section 5.02
  Successor Entity Substituted     87  
 
            ARTICLE 6 DEFAULTS AND REMEDIES     88  
 
           
Section 6.01
  Events of Default     88  
Section 6.02
  Acceleration     91  
Section 6.03
  Other Remedies     91  
Section 6.04
  Waiver of Past Defaults     91  
Section 6.05
  Control by Majority     92  
Section 6.06
  Limitation on Suits     92  
Section 6.07
  Rights of Holders to Receive Payment     92  
Section 6.08
  Collection Suit by Trustee     93  
Section 6.09
  Restoration of Rights and Remedies     93  
Section 6.10
  Rights and Remedies Cumulative     93  
Section 6.11
  Delay or Omission Not Waiver     93  
Section 6.12
  Trustee May File Proofs of Claim     93  
Section 6.13
  Priorities     94  
Section 6.14
  Undertaking for Costs     94  
 
            ARTICLE 7 TRUSTEE     94  
 
           
Section 7.01
  Duties of Trustee     94  
Section 7.02
  Rights of Trustee     95  
Section 7.03
  Individual Rights of Trustee     96  
Section 7.04
  Trustee's Disclaimer     97  
Section 7.05
  Notice of Defaults     97  
Section 7.06
  Reports by Trustee to Holders of the Notes     97  
Section 7.07
  Compensation and Indemnity     97  
Section 7.08
  Replacement of Trustee     98  
Section 7.09
  Successor Trustee by Merger, etc.     99  
Section 7.10
  Eligibility; Disqualification     99  
Section 7.11
  Preferential Collection of Claims Against the Issuer     99  
Section 7.12
  Quebec Power of Attorney     99  

-ii-



--------------------------------------------------------------------------------



 



                      Page   ARTICLE 8 LEGAL DEFEASANCE AND COVENANT DEFEASANCE
    100  
 
           
Section 8.01
  Option to Effect Legal Defeasance or Covenant Defeasance     100  
Section 8.02
  Legal Defeasance and Discharge     100  
Section 8.03
  Covenant Defeasance     100  
Section 8.04
  Conditions to Legal or Covenant Defeasance     101  
Section 8.05
  Deposited Money and Government Securities to Be Held in Trust; Other
Miscellaneous Provisions     102  
Section 8.06
  Repayment to the Issuer     103  
Section 8.07
  Reinstatement     103  
 
            ARTICLE 9 AMENDMENT, SUPPLEMENT AND WAIVER     103  
 
           
Section 9.01
  Without Consent of Holders     103  
Section 9.02
  With Consent of Holders     105  
Section 9.03
  Compliance with Trust Indenture Act     106  
Section 9.04
  Revocation and Effect of Consents     106  
Section 9.05
  Notation on or Exchange of Notes     107  
Section 9.06
  Trustee to Sign Amendments, etc     107  
Section 9.07
  Payment for Consent     107  
 
            ARTICLE 10 [RESERVED]     107  
 
            ARTICLE 11 GUARANTEES     107  
 
           
Section 11.01
  Notes Guarantee     107  
Section 11.02
  Limitation on Guarantor Liability     109  
Section 11.03
  Execution and Delivery     109  
Section 11.04
  Subrogation     110  
Section 11.05
  Benefits Acknowledged     110  
Section 11.06
  Release of Notes Guarantees     110  
 
            ARTICLE 12 SECURITY ARRANGEMENTS     111  
 
           
Section 12.01
  Security     111  
Section 12.02
  Authorization of Actions to Be Taken     112  
Section 12.03
  Determinations Relating to Collateral     113  
Section 12.04
  Release of Liens     114  
Section 12.05
  Agreement for the Benefit of Holders of First-Priority Liens     115  
Section 12.06
  Notes and Notes Guarantees Not Subordinated     115  
Section 12.07
  Limitation on Duty of Trustee in Respect of Collateral     115  
Section 12.08
  Additional Intercreditor Agreements     116  
 
            ARTICLE 13 SATISFACTION AND DISCHARGE     116  
 
           
Section 13.01
  Satisfaction and Discharge     116  
Section 13.02
  Application of Trust Money     117  

-iii-



--------------------------------------------------------------------------------



 



                      Page   ARTICLE 14 MISCELLANEOUS     117  
 
           
Section 14.01
  Trust Indenture Act Controls     117  
Section 14.02
  Notices     117  
Section 14.03
  Communication by Holders with Other Holders     119  
Section 14.04
  Certificate and Opinion as to Conditions Precedent     119  
Section 14.05
  Statements Required in Certificate or Opinion     120  
Section 14.06
  Rules by Trustee and Agents     120  
Section 14.07
  No Personal Liability of Directors, Officers, Employees and Stockholders    
120  
Section 14.08
  Governing Law     120  
Section 14.09
  Waiver of Jury Trial     120  
Section 14.10
  Force Majeure     120  
Section 14.11
  No Adverse Interpretation of Other Agreements     121  
Section 14.12
  Successors     121  
Section 14.13
  Severability     121  
Section 14.14
  Counterpart Originals     121  
Section 14.15
  Table of Contents, Headings, etc.     121  
Section 14.16
  U.S.A. PATRIOT Act     121  
Section 14.17
  Consent to Jurisdiction; Appointment of Agent for Service of Process     121  
Section 14.18
  Judgment Currency     122  
 
           
Appendix A
  Provisions Relating to Initial Notes and Additional Notes        
 
           
Schedule 1
  Intercreditor Agreements        
Schedule 2
  Unrestricted Subsidiaries        
 
           
Exhibit A
  Form of Note        
Exhibit B
  Form of Transferee Letter of Representation        
Exhibit C
  Form of Supplemental Indenture to Be Delivered by Subsequent Guarantors      
 

-iv-



--------------------------------------------------------------------------------



 



EXHIBIT 10.73
          INDENTURE, dated as of October 21, 2009, among Lions Gate
Entertainment Inc., a Delaware corporation (the “Issuer”), Lions Gate
Entertainment Corp., a corporation organized under the laws of the Province of
British Columbia (“Parent”), the other Guarantors (as defined herein) listed on
the signature pages hereto and U.S. Bank National Association, as Trustee.
W I T N E S S E T H
          WHEREAS, the Issuer has duly authorized the creation of and issue of
$236,000,000 aggregate principal amount of 10.25% Senior Secured Second-Priority
Notes due 2016 (the “Initial Notes”); and
          WHEREAS, Parent and each of the other Guarantors has duly authorized
the execution and delivery of this Indenture;
          WHEREAS, each of the Issuer, Parent and the other Guarantors has
received good and valuable consideration for the execution and delivery of this
Indenture, the Notes and the Notes Guarantees (as defined below), as the case
may be;
          WHEREAS, each of Parent and the other Guarantors will derive
substantial direct and indirect benefits from the issuance of the Notes;
          WHEREAS, all necessary acts and things have been done to make: (1) the
Notes, when duly issued and executed by the Issuer and authenticated and
delivered hereunder, the legal, valid and binding obligations of the Issuer;
(2) this Indenture a legal, valid and binding agreement of the Issuer in
accordance with the terms of this Indenture; and (3) this Indenture, including
the Notes Guarantees hereunder, a legal, valid and binding agreement of each of
the Guarantors in accordance with the terms of this Indenture;
          NOW, THEREFORE, the Issuer, the Guarantors and the Trustee agree as
follows for the benefit of each other and for the equal and ratable benefit of
the Holders of the Notes.
ARTICLE 1
DEFINITIONS AND INCORPORATION BY REFERENCE
Section 1.01 Definitions.
          “Acceptable Domestic Account Debtor” means (1) a Person who is an
“Acceptable Domestic Account Debtor” as defined pursuant to the Senior Credit
Facility in effect on the Issue Date (as such Senior Credit Facility may be
amended, restated, or otherwise modified from time to time in a manner which is
not materially adverse when taken as a whole to the Holders in the good faith
judgment of the Issuer as certified to the Trustee in an Officers’ Certificate),
for so long as such Person is an “Acceptable Domestic Account Debtor” as so
defined, or (2) a Person whose general unsecured obligations have an Investment
Grade Rating.
          “Acceptable Foreign Account Debtor” means (1) a Person who is an
“Acceptable Foreign Account Debtor” as defined pursuant to the Senior Credit
Facility in effect on the Issue Date (as such Senior Credit Facility may be
amended, restated, or otherwise modified from time to time in a manner which is
not materially adverse when taken as a whole to the Holders in the good faith
judgment of the Issuer as certified to the Trustee in an Officers’ Certificate),
for so long as such Person is an “Acceptable Foreign Account Debtor” as so
defined, or (2) a Person whose general unsecured obligations have an Investment
Grade Rating.

 



--------------------------------------------------------------------------------



 



          “Acceptable L/C” means any commercial bank that has (or which is the
principal operating subsidiary of a holding Issuer which has) as of the time
such letter of credit is issued, public debt outstanding with a rating of at
least “A” (or the equivalent of an “A”) from one of the nationally recognized
debt rating agencies.
          “Acceptable Major Account Debtor” means (1) a Person who is an
“Acceptable Major Account Debtor” as defined pursuant to the Senior Credit
Facility in effect on the Issue Date (as such Senior Credit Facility may be
amended, restated, or otherwise modified from time to time in a manner which is
not materially adverse when taken as a whole to the Holders in the good faith
judgment of the Issuer as certified to the Trustee in an Officers’ Certificate),
for so long as such Person is an “Acceptable Major Account Debtor” as so
defined, or (2) a Person whose general unsecured obligations have an Investment
Grade Rating.
          “Acceptable Obligor” means any of the Acceptable Domestic Account
Debtors, the Acceptable Foreign Account Debtors and the Acceptable Major Account
Debtors.
          “Acceptable Tax Credit” means (a) the amount (as determined in good
faith by the Board of Directors of the Issuer) that the Issuer or any LGEI
Subsidiary Guarantor is entitled to or can reasonably be expected to be entitled
to receive as a refund of tax with respect to any tax credit pursuant to the
provisions of the law of any State in the United States administering tax credit
programs, the provisions of the federal law of the United States or the
provisions of the federal law of Canada or the law of any Canadian Province (an
“Other Provincial Act”) or the provisions of the law of the United Kingdom
(“U.K. Law”) or the provisions of the law of Australia (“Australia Law”) or the
provisions of the law of South Africa and any country, state or territory whose
long term general obligation debt at that time has an Investment Grade Rating
(“Other Foreign Law”) or, (b) if the Issuer or such LGEI Subsidiary Guarantor
has entered into a definitive, arm’s length, purchase and sale agreement for the
sale of the tax credit to a third-party, such lesser amount as may have been
agreed by the Issuer or such LGEI Subsidiary Guarantor with the third-party in
such definitive purchase and sale agreement in respect of any such tax credits;
in either case, which meets the following criteria:
     (1) the tax credit is in respect of an item of Product that has commenced
principal photography and that does not remain Uncompleted beyond the time
period, if any, permitted under the applicable State law, federal U.S. law,
federal Canadian law, Other Provincial Act, U.K. Law, Australia Law or Other
Foreign Law with respect to such credit;
     (2) the Issuer shall have obtained a Completion Guaranty for any item of
Product (other than a television series) for which the Issuer or LGEI Subsidiary
Guarantor has a current financial exposure (as opposed to a Negative Pick-up
Obligation) or is otherwise subject to the economic risk of Completion if the
Production Exposure exceeds $20,000,000 for any such individual item of Product;
     (3) the Issuer or LGEI Subsidiary Guarantor has applied for and received an
eligibility certificate in respect of such tax credit for such item of Product
(if applicable) and has requested to be provided with an estimated amount of the
tax credit to which the Issuer or Restricted Subsidiary will be entitled;
     (4) the amount of a refund of tax with respect to a tax credit that the
Issuer or LGEI Subsidiary Guarantor is entitled or can reasonably be expected to
be entitled to receive is net of any tax, interest, penalty or other amount
payable to any Governmental Authority by the Issuer or LGEI Subsidiary Guarantor
under the applicable State law, federal U.S. law, federal Canadian law, Other
Provincial Act, U.K. Law, Australia Law or Other Foreign Law, as applicable, or
any other amount payable by the Issuer or LGEI Subsidiary Guarantor to any
Governmental

-2-



--------------------------------------------------------------------------------



 



Authority to which the credit can be or has been applied by set-off or in any
other manner whatsoever by any Governmental Authority;
     (5) where the amount of a tax credit in respect of an item of Product or,
in the case of a television series, any one season of such series, exceeds the
sum of $1,000,000, the Issuer has obtained an opinion or review letter from an
independent accounting firm as to the estimated amount of the tax credit that
the Issuer or LGEI Subsidiary Guarantor is entitled to receive;
     (6) the amount of a refund of tax with respect to a tax credit that the
Issuer or LGEI Subsidiary Guarantor is entitled or can reasonably be expected to
be entitled to receive is net of expenses relating to the filing of the
eligibility certificate with the applicable Governmental Authority or any other
filings or procedures necessary to receive such tax credit which have already
been paid prior to determination of the amount of such Acceptable Tax Credit;
and
     (7) the Collateral Agent (for itself and the benefit of the Holders of the
Notes) has a second priority perfected security interest in the tax credit and
notice of such security interest in accordance with any applicable requirements
of the applicable State law, federal U.S. law, federal Canadian law, Other
Provincial Act, U.K. Law, Australia Law or Other Foreign Law, as applicable, and
any other relevant Governmental Authority, provided, however, that such
requirement shall not apply if the Issuer or LGEI Subsidiary Guarantor has
entered into a definitive, arm’s length, purchase and sale agreement for the
sale of the tax credit to a third-party;
provided, however, that (x) to the extent that circumstances arise or occur that
would cause the actual tax credit to be less than the amount that would be
determined based on any estimated amounts as set forth on any applications for
any certificate described in clause (3) of this definition, the Acceptable Tax
Credit shall be reduced to reflect the revised estimate and (y) an Acceptable
Tax Credit shall cease to be an Acceptable Tax Credit (A) if the Issuer or LGEI
Subsidiary Guarantor has not filed its return of income and all other
certificates, forms and documents required under the applicable legislation to
be filed together therewith in order to claim such tax credit within six months
from the end of the tax year of the Issuer or such LGEI Subsidiary Guarantor;
provided, however, that such requirement shall not apply if the Issuer or such
LGEI Subsidiary Guarantor has entered into a definitive, arms’ length, purchase
and sale agreement for the sale of the tax credit to a third-party, or (B) if
the relevant Governmental Authority has (i) denied the Issuer’s or LGEI
Subsidiary Guarantor’s application of the applicable certificate set forth in
clause (iii) of this definition, (ii) not issued the applicable certificate
within fifteen months following the Issuer’s or LGEI Subsidiary Guarantor’s
application thereof or (iii) revoked or notified the Issuer or LGEI Subsidiary
Guarantor of their intention to revoke such certificate.
          “Acquired Indebtedness” means, with respect to any specified Person,
Indebtedness (1) of a Person or any of its Subsidiaries existing at the time
such Person becomes a Restricted Subsidiary or (2) assumed in connection with
the acquisition of assets from such Person, in each case whether or not Incurred
by such Person in connection with, or in anticipation or contemplation of, such
Person becoming a Restricted Subsidiary or such acquisition, and Indebtedness
secured by a Lien encumbering any asset acquired by such specified Person.
Acquired Indebtedness shall be deemed to have been Incurred, with respect to
clause (1) of the preceding sentence, on the date such Person becomes a
Restricted Subsidiary and, with respect to clause (2) of the preceding sentence,
on the date of consummation of such acquisition of assets.
          “Additional Assets” means:
     (1) any property, plant, equipment or other assets (excluding working
capital or current assets for the avoidance of doubt) to be used by the Issuer
or a Restricted Subsidiary in a Related Business; or

-3-



--------------------------------------------------------------------------------



 



     (2) an investment in any one or more businesses or capital expenditures
(which for purposes of this definition, shall include the acquisition of any
item of Product), in each case used or useful to a Related Business, provided,
however, if such investment is in the form of the acquisition of the Capital
Stock of a Person, such Person becomes a Restricted Subsidiary as a result of
the acquisition of such Capital Stock by the Issuer or a Restricted Subsidiary
or if such Person is already a Restricted Subsidiary, in an increase in the
percentage ownership of such Person by the Issuer or a Restricted Subsidiary;
provided, however, that, in the case of clause (2), such Restricted Subsidiary
is primarily engaged in a Related Business.
          “Adjusted EBITDA” means, with respect to any Person for any period,
the Consolidated Net Income of such Person for such period plus, without
duplication, to the extent the same was deducted in calculating Consolidated Net
Income:
     (1) Consolidated Taxes; plus
     (2) Consolidated Interest Expense; plus
     (3) Consolidated Adjusted Charges; plus
     (4) restructuring charges or expenses, including one-time charges
(including legal and other professional fees and expenses incurred prior to the
Issue Date related to shareholder activism charges); provided that with respect
to each restructuring charge or one-time charge, the Issuer shall have delivered
to the Trustee an Officers’ Certificate specifying and quantifying such expense
or charge and stating that such expense or charge is a restructuring charge or
one-time charge, as the case may be; plus
     (5) non-operating expenses (minus non-operating income);
less, without duplication,
     (6) non-cash items increasing Consolidated Net Income for such period
(excluding the recognition of deferred revenue or any items which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges in any
prior period and any items for which cash was received in a prior period).
          “Administrative Agent” means JPMorgan Chase Bank, N.A., a national
banking association, as agent for the lenders under the Senior Credit Facility,
or any successor agent.
          “Additional Notes” means additional Notes (other than the Initial
Notes) issued from time to time under this Indenture in accordance with
Sections 2.01 and 4.09.
          “Affiliate” of any specified Person means any other Person, directly
or indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”) when used with respect to any
Person means possession, directly or indirectly, of the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing;
provided that exclusively for purposes of Section 4.10 and Section 4.11,
beneficial ownership of 10% or more of the Voting Stock of a Person shall be
deemed to be control.

-4-



--------------------------------------------------------------------------------



 



          “Affiliated Group” means a group of Persons, each of which is an
Affiliate (other than by reason of having common directors or officers) of some
other Person in the group.
          “Allowable Amount” means, with respect to any Acceptable Obligor,
(1) if such Acceptable Obligor is an “Acceptable Obligor” as defined under the
Senior Credit Facility in effect on the Issue Date (as such Senior Credit
Facility may be amended, restated, or otherwise modified from time to time in a
manner which is not materially adverse when taken as a whole to the Holders in
the good faith judgment of the Issuer as certified to the Trustee in an
Officers’ Certificate) for which an “Allowable Amount” is in effect thereunder,
such Allowable Amount and (2) otherwise, $25,000,000.
          “Approved Completion Guarantor” means (1) a Person who is an “Approved
Completion Guarantor” as defined pursuant to the Senior Credit Facility as in
effect on the Issue Date, for so long as such Person is an “Approved Completion
Guarantor” as so defined, or (2) a completion guarantor with an Investment Grade
Rating.
          “Agent” means any Registrar or Paying Agent.
          “Applicable Premium” means, with respect to a Note at any redemption
date, the greater of:
     (1) 1.0% of the principal amount of such Note; and
     (2) the excess of (a) the present value at such time of (i) the redemption
price of such Note at November 1, 2013 (such redemption price being described in
Section 3.07(d)) plus (ii) all required interest payments due on such Note
through November 1, 2013, computed using a discount rate equal to the Treasury
Rate plus 50 basis points, over (b) the principal amount of such Note on such
redemption date.
          “Asset Sale” means any direct or indirect sale, lease (other than an
operating lease entered into in the ordinary course of business), transfer,
issuance or other disposition, or a series of related sales, leases, transfers,
issuances or dispositions that are part of a common plan, of shares of Capital
Stock of a Subsidiary (other than directors’ qualifying shares), property or
other assets (each referred to for the purposes of this definition as a
“disposition”) by the Issuer or any of the Restricted Subsidiaries, including
any disposition by means of a merger, consolidation or similar transaction.
          Notwithstanding the preceding, the following items shall not be deemed
to be Asset Sales:
     (1) a disposition of assets by a Restricted Subsidiary to the Issuer or by
the Issuer or a Restricted Subsidiary to a Restricted Subsidiary; provided that
in the case of a sale by a Restricted Subsidiary to another Restricted
Subsidiary, the Issuer directly or indirectly owns an equal or greater
percentage of the Common Stock of the transferee than of the transferor;
provided, that in the case of a disposition of Collateral, the transferee shall
cause such amendments, supplements or other instruments to be executed, filed,
and recorded in such jurisdictions as may be required by applicable law to
preserve and protect the Lien on the Collateral owned by or transferred to the
transferee, together with such financing statements or comparable documents as
may be required to perfect any security interests in such Collateral which may
be perfected by the filing of a financing statement or a similar document under
the Uniform Commercial Code, PPSA or other similar statute or regulation of the
relevant states or jurisdictions;

-5-



--------------------------------------------------------------------------------



 



     (2) the sale of Cash Equivalents or Acceptable Tax Credits in the ordinary
course of business;
     (3) a disposition of inventory, including without limitation, Product (not
constituting the sale of a Product that in the aggregate would be considered a
“library”), in the ordinary course of business;
     (4) a disposition of obsolete or worn out equipment or equipment that is no
longer useful in the conduct of the business of the Issuer and the Restricted
Subsidiaries and that is disposed of in each case in the ordinary course of
business;
     (5) the disposition of all or substantially all of the assets of the Issuer
in a manner permitted under Section 5.01 or any disposition that constitutes a
Change of Control;
     (6) an issuance of Capital Stock by a Restricted Subsidiary to the Issuer
or to a Wholly Owned Subsidiary;
     (7) for purposes of “Sales of assets” only, any Restricted Payment or
Permitted Investment that is permitted to be made, and is made, under
Section 4.07;
     (8) dispositions of assets or issuance or sale of Capital Stock of a
Restricted Subsidiary in a single transaction or series of related transactions
with an aggregate Fair Market Value of less than $5,000,000;
     (9) the creation of a Permitted Lien or other Lien permitted under
Section 4.12 and dispositions in connection with Permitted Liens;
     (10) dispositions of receivables in connection with the compromise,
settlement or collection thereof in the ordinary course of business or in
bankruptcy or similar proceedings and exclusive of factoring or similar
arrangements;
     (11) the issuance by a Restricted Subsidiary of Preferred Stock that is
permitted under Section 4.09;
     (12) the licensing or sublicensing of intellectual property or other
general intangibles and licenses, leases or subleases of other property in the
ordinary course of business which do not materially interfere with the business
of the Issuer and the Restricted Subsidiaries;
     (13) foreclosure on assets;
     (14) any sale of Capital Stock in, Indebtedness or other securities of, an
Unrestricted Subsidiary;
     (15) any exchange of assets (including a combination of assets and Cash
Equivalents) for assets related to a Related Business of comparable or greater
market value or usefulness to the business of the Issuer and its Restricted
Subsidiaries as a whole, as determined in good faith by the Issuer, which in the
event of an exchange of assets with a fair market value in excess of (a)
$10,000,000 shall be evidenced by an Officers’ Certificate, and (b) $20,000,000
shall be set forth in a resolution approved in good faith by at least a majority
of the Board of Directors of the Issuer;

-6-



--------------------------------------------------------------------------------



 



     (16) sales of Product outside of the ordinary course of business (including
the sale of Product that in the aggregate would be considered a “library”) if
sold for not less than fair market value and not in excess of $20,000,000 in the
aggregate from the Issue Date;
     (17) sales of all or a portion of an interest in a Foreign Subsidiary,
provided that (a) the consideration received is not less than fair market value,
and (b) either (x) no part of the assets of such Foreign Subsidiary comprise a
portion of the Borrowing Base as of such date of sale, or (y) to the extent any
of the assets of such Foreign Subsidiary comprise a portion of the Borrowing
Base, that after giving effect to such sale and assigning a zero value to such
asset for purposes of the Borrowing Base calculation, the Issuer could Incur
$1.00 of additional Indebtedness pursuant to Section 4.09(a)(2) after giving
effect, on a pro forma basis, to such sale;
     (18) the sale of Product to SlateCo as part of the Permitted Slate
Financing; and
     (19) the sale of revenue participations in Product to SGF as part of the
SGF Co-Financing Arrangement.
          “Attributable Indebtedness” in respect of a Sale/Leaseback Transaction
means, as at the time of determination, the present value (discounted at the
interest rate implicit in the transaction) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
such Sale/Leaseback Transaction (including any period for which such lease has
been extended), determined in accordance with GAAP; provided, however, that if
such Sale/Leaseback Transaction results in a Capitalized Lease Obligation, the
amount of Indebtedness represented thereby will be determined in accordance with
the definition of “Capitalized Lease Obligations.”
          “Average Life” means, as of the date of determination, with respect to
any Indebtedness or Preferred Stock, the quotient obtained by dividing (1) the
sum of the products of the numbers of years from the date of determination to
the dates of each successive scheduled principal payment of such Indebtedness or
redemption or similar payment with respect to such Preferred Stock multiplied by
the amount of such payment by (2) the sum of all such payments.
          “Board of Directors” means, as to any Person, the board of directors
or managers, as applicable, of such Person (or, if such Person is a partnership,
the board of directors or other governing body of the general partner of such
Person) or any duly authorized committee thereof.
          “Bankruptcy Law” means Title 11, U.S. Code, the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada) or
other U.S. federal or state law, Canadian federal or provincial law or the law
of any other jurisdiction relating to bankruptcy, insolvency, winding up,
liquidation, reorganization or relief of debtors or plans of arrangement.
          “beneficial ownership” has the meaning assigned to such term in
Rule 13d-3 and Rule 13d-5 under the Exchange Act, and “beneficial owner” has a
corresponding meaning.
          “Borrowing Base” means, at any date for which the amount thereof is to
be determined, an amount equal to the aggregate (of the Issuer and the LGEI
Subsidiary Guarantors on a consolidated basis without double counting) of the
following:
     (1) 100% of Eligible Receivables from Acceptable Major Account Debtors,
plus
     (2) 90% of Eligible Receivables from Acceptable Domestic Account Debtors,
plus
     (3) 85% of Eligible Receivables from Acceptable Foreign Account Debtors,
plus

-7-



--------------------------------------------------------------------------------



 



     (4) 75% of Acceptable Tax Credits for which the Issuer or the LGEI
Subsidiary Guarantors have not received the applicable certificate referred to
in clause (3) of the definition of “Acceptable Tax Credit,” and 85% of
Acceptable Tax Credits thereafter, plus
     (5) 50% of Other Domestic Receivables, plus
     (6) 50% of Other Foreign Receivables, plus
     (7) 50% of the Eligible Library Amount, plus
     (8) the lesser of fifty percent (50%) of the book value of physical
videocassette inventory held by the Issuer and the LGEI Subsidiary Guarantors or
$10,000,000, plus
     (9) in the case of an item of Product which is intended for domestic
theatrical release, the Home Video Credit plus the Pay Television Credit plus
the Free Television Credit; provided, however, that if any such Product has not
had a general theatrical release in the United States within twelve months of
its Completion, the Issuer and the LGEI Subsidiary Guarantors shall no longer be
entitled to include the foregoing credits in respect of such item of Product in
the Borrowing Base, plus
     (10) in the case of an item of Product which is intended as a direct to
video release, the Direct To Video Credit; provided, however, that if such
Product has not been released in the domestic home video market within twelve
months of its Completion, the Issuer and the LGEI Subsidiary Guarantors shall no
longer be entitled to include the foregoing credits in respect of such item of
Product in the Borrowing Base, plus
     (11) in the case of an item of Product which is intended for foreign
exploitation, the Foreign Rights Credit; provided, however, that if such item of
Product has not been released in a major foreign territory within 12 months of
its Completion, the Issuer and the LGEI Subsidiary Guarantors shall no longer be
entitled to include the foregoing credits in respect of such item of Product in
the Borrowing Base, plus
     (12) 100% of Eligible L/C Receivables, plus
     (13) 100% of the amounts held in the Cash Collateral Account(s) (other than
cash collateral provided in connection with the Pennsylvania Regional Financing
Arrangement), plus
     (14) in the case of an item of Product that has been released on at least
600 screens, 50% of the Issuer’s and the LGEI Subsidiary Guarantors’ share of
the “P&A” expenditures for such item of Product; provided, that such amount
shall be reduced by the theatrical rentals for such item of Product; provided,
further, that, in any event, such credit shall expire upon the earlier of
(a) the home video “street date” or (b) six months after the theatrical release
date of such item of Product, minus
     (15) to the extent not otherwise deducted in computing the Borrowing Base,
the aggregate amount of all accrued but unpaid residuals owed to any trade guild
with respect to any item of Product, to the extent that the obligation of the
Issuer or any LGEI Subsidiary Guarantors to pay such residuals is secured by a
security interest in such item of Product or rights therein or proceeds thereof,
which security interest is not subordinated to the security interests of the
Collateral Agent (but the amount deducted with respect to any such item of
Product shall not exceed the amount included in the Borrowing Base attributable
to such item of Product);

-8-



--------------------------------------------------------------------------------



 



provided, however, that
     (A) the amount included in the Borrowing Base at any time for Other
Domestic Receivables and Other Foreign Receivables (in each case, other than
theatrical receivables) shall not exceed $30,000,000 in the aggregate for all
such receivables or $500,000 for any domestic obligor or $500,000 for any
foreign obligor;
     (B) the portion of the Borrowing Base attributable at any time to each item
of Product which has not yet been Completed shall not exceed the Issuer’s and
the LGEI Subsidiary Guarantors’ Investment in such item of Product, or if
pursuant to the provisions of the Senior Credit Facility in effect on the Issue
Date (as such Senior Credit Facility may be amended, restated, or otherwise
modified from time to time in a manner which is not materially adverse when
taken as a whole to the Holders in the good faith judgment of the Issuer as
certified to the Trustee in an Officers’ Certificate) a Completion Guaranty is
required for such item of Product, such lesser amount as would be payable to the
Administrative Agent under the Senior Credit Facility by the completion
guarantor under such Completion Guaranty in the event such Product is not timely
Completed and delivered to the Issuer and the LGEI Subsidiary Guarantors (except
that if a letter of credit is issued under the Senior Credit Facility in order
to support the Issuer’s or an LGEI Subsidiary Guarantor’s minimum payment
obligation to acquire distribution rights in an item of Product, amounts
attributable to such rights may be included in the Borrowing Base (even though
the item of Product has not yet been Completed) but only if (A) proof of
Completion of the item of Product must be presented in order to draw under the
letter of credit and (B) the portion of the Borrowing Base attributable to such
item of Product does not exceed the amount of such letter of credit for such
item of Product);
     (C) the portion of the Borrowing Base attributable to Acceptable Tax
Credits shall not exceed 10% of the total Borrowing Base;
     (D) no amounts shall be included in the Borrowing Base which are
attributable to an item of Product or right in which the Issuer or the LGEI
Subsidiary Guarantors, as applicable, cannot warrant sufficient title to the
underlying rights;
     (E) no amount shall be included in the Borrowing Base unless the Collateral
Agent (for the benefit of itself and the Holders) has a perfected
Second-Priority Lien in such amounts;
     (F) no additional amounts attributable to Acceptable Tax Credits shall be
included in the Borrowing Base after six months before the scheduled maturity
date of the Notes; and
     (G) the portion of the Borrowing Base attributable to any of the Home Video
Credit, Pay Television Credit, Free Television Credit, Direct to Video Credit or
Foreign Rights Credit shall not exceed 90% of the Production Exposure for all
such items of Product to which such credits relate.
          “Budgeted Negative Cost” means, with respect to any item of Product,
the amount of the cash budget (stated in U.S. Dollars) for such item of Product
including all costs customarily included in connection with the acquisition of
all underlying literary, musical and other rights with respect to such item of
Product and in connection with the preparation, production and completion of
such item of Product, including costs of materials, equipment, physical
properties, personnel and services utilized in

-9-



--------------------------------------------------------------------------------



 



connection with such item of Product, both “above-the-line” and
“below-the-line”, any Completion Guaranty fee, and all other items customarily
included in negative costs, including finance charges and interest expense, but
excluding production fees, overhead charges or other fees, charges or costs
payable to the Issuer or any LGEI Subsidiary Guarantor, except to the extent
such payments to the Issuer or any LGEI Subsidiary Guarantor are reimbursements
for production or development costs advanced by the Issuer or any LGEI
Subsidiary Guarantor to a Person that is not the Issuer or any LGEI Subsidiary
Guarantor.
          “Business Day” means each day that is not a Saturday, Sunday or other
day on which banking institutions in New York, New York are authorized or
required by law to close.
          “Capital Stock” of any Person means any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock and limited liability or partnership interests (whether general or
limited), but excluding any Indebtedness convertible into such equity.
          “Capitalized Lease Obligations” means an obligation that is required
to be classified and accounted for as a capitalized lease for financial
reporting purposes in accordance with GAAP, and the amount of Indebtedness
represented by such obligation will be the capitalized amount of such obligation
at the time any determination thereof is to be made as determined in accordance
with GAAP, and the Stated Maturity thereof will be the date of the last payment
of rent or any other amount due under such lease prior to the first date such
lease may be terminated without penalty.
          “Cash Collateral Account” has the meaning assigned to it in the Senior
Credit Facility in effect on the Issue Date (as such Senior Credit Facility may
be amended, restated, or otherwise modified from time to time in a manner which
is not materially adverse when taken as a whole to the Holders in the good faith
judgment of the Issuer as certified to the Trustee in an Officers’ Certificate).
          “Cash Equivalents” means:
     (1) U.S. dollars, or in the case of any Foreign Subsidiary, such local
currencies held by it from time to time in the ordinary course of business;
     (2) securities issued or directly and fully Guaranteed or insured by the
United States Government or any agency or instrumentality of the United States
(provided that the full faith and credit of the United States is pledged in
support thereof), having maturities of not more than one year from the date of
acquisition;
     (3) marketable general obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
and, at the time of acquisition, having a credit rating of “A” or better from
either S&P or Moody’s or carrying an equivalent rating by a nationally
recognized Rating Agency, if both of the two named Rating Agencies cease
publishing ratings of investments;
     (4) certificates of deposit, time deposits, eurodollar time deposits,
overnight bank deposits or bankers’ acceptances having maturities of not more
than one year from the date of acquisition thereof issued by any commercial bank
the long-term debt of which is rated at the time of acquisition thereof at least
“A” or the equivalent thereof by S&P, or “A” or the equivalent thereof by
Moody’s or carrying an equivalent rating by a nationally recognized Rating
Agency, if both of the two named Rating Agencies cease publishing ratings of
investments, and having combined capital and surplus in excess of $500,000,000;

-10-



--------------------------------------------------------------------------------



 



     (5) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2), (3) and (4) entered
into with any bank meeting the qualifications specified in clause (4) above;
     (6) commercial paper rated at the time of acquisition thereof at least
“A-2” or the equivalent thereof by S&P or “P-2” or the equivalent thereof by
Moody’s, or carrying an equivalent rating by a nationally recognized Rating
Agency, if both of the two named Rating Agencies cease publishing ratings of
investments, and in any case maturing within one year after the date of
acquisition thereof; and
     (7) interests in any investment company or money market fund which invests
95% or more of its assets in instruments of the type specified in clauses
(1) through (6) above.
     “Change of Control” means:
     (1) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), other than, in the case of the Issuer, Parent,
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that such person or group shall be deemed to have
“beneficial ownership” of all shares that any such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of more than 50% of the total voting
power of the Voting Stock of the Issuer or Parent (or its successor by merger,
plan of arrangement, consolidation or purchase of all or substantially all of
its assets) (for the purposes of this clause, such person or group shall be
deemed to beneficially own any Voting Stock of the Issuer or Parent held by a
parent entity, if such person or group “beneficially owns” (as defined above),
directly or indirectly, more than 50% of the voting power of the Voting Stock of
such parent entity); or
     (2) the first day on which Continuing Directors cease to constitute a
majority of the members of the Board of Directors of the Issuer or Parent; or
     (3) the sale, assignment, lease, transfer, conveyance or other disposition
(other than by way of merger, plan of arrangement, or consolidation), in one or
a series of related transactions, of all or substantially all of the assets of
Parent, or of the Issuer and the Restricted Subsidiaries taken as a whole, to
any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act); or
     (4) the adoption by the stockholders of the Issuer or Parent of a plan or
proposal for the winding-up, liquidation or dissolution of the Issuer or Parent.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Collateral” means all property and assets, whether now owned or
hereafter acquired, in which Liens are, from time to time, purported to be
granted to secure the Notes and the Notes Guarantees pursuant to the Collateral
Documents.
          “Collateral Agent” means U.S. Bank National Association, acting as the
collateral agent under the Collateral Documents, or any successor thereto.
          “Collateral Documents” means the mortgages, deeds of trust, deeds to
secure debt, security agreements, pledge agreements, agency agreements,
Intercreditor Agreements, hypothecs and other instruments and documents executed
and delivered pursuant to this Indenture or any of the foregoing, as the same
may be amended, supplemented or otherwise modified from time to time and

-11-



--------------------------------------------------------------------------------



 



pursuant to which Collateral is pledged, assigned or granted to or on behalf of
the Collateral Agent for the ratable benefit of the holders of the Notes and the
Trustee or notice of such pledge, assignment or grant is given.
          “Collateral Requirement” means the requirement that:
     (1) all documents and instruments, including Uniform Commercial Code and
PPSA financing statements and mortgages, required by law to be filed, registered
or recorded to create the Liens intended to be created by the Collateral
Documents on the Collateral and perfect or record such Liens as valid Liens with
priority set forth in the Collateral Documents free of any other Liens except
for Permitted Liens, shall have been filed, registered or recorded; and
     (2) the Collateral Agent shall have received, with respect to each property
required to be subject to a mortgage, counterparts of a mortgage duly executed
and delivered by the record owner of such mortgaged property, a lender’s title
insurance policy insuring the lien of each mortgage, and an existing survey of
the mortgaged property.
          “Common Stock” means with respect to any Person, any and all shares,
interests or other participations in, and other equivalents (however designated
and whether voting or nonvoting) of such Person’s common stock whether or not
outstanding on the Issue Date, and includes, without limitation, all series and
classes of such common stock.
          “Complete” or “Completed” or “Completion” means with respect to any
item of Product, that (1) either (a) sufficient elements have been delivered by
the Issuer or applicable Restricted Subsidiary to, and accepted, deemed or
determined to be accepted and/or exploited by, a Person (other than the Issuer
or applicable Restricted Subsidiary or Affiliates thereof) to permit such Person
to exhibit the item of Product in the theatrical or other medium for which the
item of Product is intended for initial exploitation or (b) an independent
laboratory has in its possession a complete final 35 mm or 70 mm (or other size
which has become standard in the industry) composite positive print, video
master or other equivalent master copy of the item of Product as finally cut,
main and end titled, edited, scored and assembled with sound track printed
thereon in perfect synchronization with the photographic action and fit and
ready for exhibition and distribution in the theatrical or other medium for
which the item of Product is intended for initial exploitation, and (2) if such
item of Product was acquired by the Issuer or a Restricted Subsidiary from an
unaffiliated third party, the entire acquisition price or minimum advance shall
have been paid to the extent then due and there is no condition or event
(including, without limitation, the payment of money not yet due) the occurrence
of which might result in the Issuer or such Restricted Subsidiary losing any of
its rights in such item of Product.
          “Completion Guaranty” means, with respect to any item of Product, a
completion guaranty, in customary form consistent with the Issuer’s past
practice, issued by an Approved Completion Guarantor, which (1) names the
Collateral Agent (for the benefit of the Trustee and the Holders) or the
applicable outside production financier to the extent such item of Product is
financed in accordance with Section 4.09(a) or Section 4.09(b)(12) as a
beneficiary thereof to the extent of the Issuer’s or applicable Restricted
Subsidiary’s financial interest in such item of Product and (2) guarantees that
such item of Product will be Completed in a timely manner, or else payment made
to the Collateral Agent (on behalf of the Trustee and the Holders) of an amount
at least equal to the aggregate amount expended on the production of such item
of Product by, or for the account of, the Issuer or applicable Restricted
Subsidiary plus interest on, and other bank charges with respect to, such
amount.
          “Consolidated Adjusted Charges” means, with respect to any Person for
any period, the aggregate depreciation, amortization other than direct operating
expenses, as calculated on the Issue Date, and other non-cash expenses
(including, without limitation, stock based compensation expenses including

-12-



--------------------------------------------------------------------------------



 



for stock appreciation rights or write-offs of deferred financing charges) of
such Person and its Restricted Subsidiaries reducing Consolidated Net Income of
such Person for such period on a consolidated basis and otherwise determined in
accordance with GAAP, but in each case excluding any such charge which consists
of or requires an accrual of, or cash reserve for, anticipated cash charges for
any future period (other than accruals for stock appreciation rights), plus
print and advertising expenses (irrespective of whether such Person has actually
made a cash payment in respect thereof during such Period) for which such Person
has an off-setting right of payment and/or guarantee from a third-party producer
(less the amortization of participation charges that would had been expensed had
the print and advertising expense not been expensed in the GAAP financial
statements, such amortization to be calculated in accordance with accounting
based on the film forecasting method).
          “Consolidated Applicable Interest Charge” means, with respect to any
Person for any period, the sum, without duplication, of:
     (1) consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted in
computing Consolidated Net Income (including amortization of original issue
discount, the interest component of Capitalized Lease Obligations, and net
payments and receipts (if any) pursuant to interest rate Hedging Obligations and
excluding amortization of deferred financing fees and expensing of any bridge or
other financing fees); plus
     (2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, other than capitalized
interest included in the cost of any item of Product; minus
     (3) interest income for such period; minus
     (4) interest expense accrued as a result of APB 14-1, to the extent such
interest expense was included in clause (1) of this definition.
     “Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:
     (1) consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted in
computing Consolidated Net Income (including amortization of original issue
discount, the interest component of Capitalized Lease Obligations, and net
payments and receipts (if any) pursuant to interest rate Hedging Obligations and
including amortization of deferred financing fees and expensing of any bridge or
other financing fees); plus
     (2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, other than capitalized
interest included in the cost of any item of Product; minus
     (3) interest income for such period.
          “Consolidated Leverage Ratio” means, as any date of determination, the
ratio of (1) the sum of (a) the Borrowing Base and (b) unrestricted cash and
Cash Equivalents of the Issuer and its Restricted Subsidiaries, in each case, as
of such date of determination, to (2) the total principal amount of Indebtedness
(or in the case of Indebtedness issued at less than its principal amount at
maturity, the accreted value thereof) of the Issuer and its Restricted
Subsidiaries as of such determination date on a pro forma basis after giving
effect to all incurrences and repayments of Indebtedness to occur on or

-13-



--------------------------------------------------------------------------------



 



substantially concurrently with the related transaction, determined on a
consolidated basis; provided, however, that such Indebtedness shall not include
any Other Permitted Priority Indebtedness.
          “Consolidated Net Income” means, for any period, the net income
(loss) of the Issuer and its consolidated Restricted Subsidiaries determined on
a consolidated basis in accordance with GAAP; provided, however, that there will
not be included in such Consolidated Net Income on an after-tax basis:
     (1) any net income (loss) of any Person if such Person is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting, except
that:
     (A) subject to the limitations contained in clauses (3) through (6) below,
Issuer equity in the net income of any such Person for such period will be
included in such Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Person during such period to the Issuer or a
Restricted Subsidiary as a dividend or other distribution (subject, in the case
of a dividend or other distribution to a Restricted Subsidiary, to the
limitations contained in clause (2) below); and
     (B) the Issuer’s equity in a net loss of any such Person (other than an
Unrestricted Subsidiary) for such period will be included in determining such
Consolidated Net Income to the extent such loss has been funded with cash from
the Issuer or a Restricted Subsidiary after the Issue Date, such inclusion to
begin once the Issuer’s equity in the cumulative net loss of such Person equals
the equity funding in such Person made in cash before the Issue Date by the
Issuer or a Restricted Subsidiary (it being understood that as of June 30, 2009
up to an aggregate of $45,500,000 of such loss may be deemed funded by cash from
the Issuer or a Restricted Subsidiary invested in such Person prior to the Issue
Date);
     (2) any net income (but not loss) of any Restricted Subsidiary (other than
a Guarantor) if such Subsidiary is subject to prior government approval or other
restrictions due to the operation of its charter or any agreement, instrument,
judgment, decree, order statute, rule or government regulation (which have not
been waived), directly or indirectly, on the payment of dividends or the making
of distributions by such Restricted Subsidiary, directly or indirectly, to the
Issuer, except that:
     (A) subject to the limitations contained in clauses (3) through (6) below,
the Issuer’s equity in the net income of any such Restricted Subsidiary for such
period will be included in such Consolidated Net Income up to the aggregate
amount of cash that could have been distributed by such Restricted Subsidiary
during such period to Parent, the Issuer or another Restricted Subsidiary as a
dividend (subject, in the case of a dividend to another Restricted Subsidiary,
to the limitation contained in this clause); and
     (B) the Issuer’s equity in a net loss of any such Restricted Subsidiary for
such period will be included in determining such Consolidated Net Income;
     (3) any gain or loss (less all fees and expenses relating thereto) realized
upon sales or other dispositions of any assets of the Issuer or such Restricted
Subsidiary, other than in the ordinary course of business, as determined in good
faith by the Board of Directors of the Issuer;
     (4) any after-tax effect of income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments;
     (5) any extraordinary gain or loss; and

-14-



--------------------------------------------------------------------------------



 



          (6) the cumulative effect of a change in accounting principles.
Any cash amounts dividended, distributed, loaned or otherwise transferred to
Parent by the Issuer or its Restricted Subsidiaries pursuant to clause (8) or
(9) of Section 4.07(b), without duplication of any amounts otherwise deducted in
calculating Consolidated Net Income, the funds for which are provided by the
Issuer and/or its Restricted Subsidiaries shall be deducted in calculating the
Consolidated Net Income of the Issuer and its Restricted Subsidiaries.
          “Consolidated Taxes” means provision for taxes based on income,
profits or capital, including, without limitation, state, franchise and similar
taxes and any Tax Distributions taken into account in calculating Consolidated
Net Income.
          “Consolidated Total Indebtedness” means, as of any date of
determination, an amount equal to the sum of (1) the aggregate amount of all
outstanding Indebtedness of the Issuer and its Restricted Subsidiaries
(excluding any undrawn letters of credit issued in the ordinary course of
business) and (2) the aggregate amount of all outstanding Disqualified Stock of
the Issuer and its Restricted Subsidiaries and all Preferred Stock of Restricted
Subsidiaries of Issuer, with the amount of such Disqualified Stock and Preferred
Stock equal to the greater of their respective voluntary or involuntary
liquidation preferences, in each case determined on a consolidated basis in
accordance with GAAP.
          “Continuing Directors” means, as of any date of determination, any
member of the Board of Directors of the Issuer or Parent, as the case may be,
who: (1) was a member of such Board of Directors on the Issue Date; or (2) was
nominated for election or elected to such Board of Directors with the approval
of a majority of the Continuing Directors who were members of the relevant Board
at the time of such nomination or election.
          “Corporate Trust Office of the Trustee” shall be at the address of the
Trustee specified in Section 14.02 or such other address as to which the Trustee
may give notice to the Holders and the Issuer.
          “Credit Facility” means, with respect to the Issuer or any Guarantor,
one or more secured debt facilities (including, without limitation, the Senior
Credit Facility) or commercial paper facilities with banks or other
institutional lenders providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to such lenders
or to special purpose entities formed to borrow from such lenders against such
receivables) or letters of credit, in each case, as amended, restated, modified,
renewed, refunded, replaced or refinanced (including by means of sales of debt
securities to institutional investors) in whole or in part from time to time
(and whether or not with the original administrative agent and lenders or
another administrative agent or agents or other lenders and whether provided
under the original Senior Credit Facility or any other credit or other agreement
or indenture).
          “Currency Agreement” means in respect of a Person any foreign exchange
contract, currency swap agreement, futures contract, option contract or other
similar agreement as to which such Person is a party or a beneficiary.
          “Custodian” means the Trustee, as custodian with respect to the Notes
in global form, or any successor entity thereto.
          “Default” means any event which is, or after notice or passage of time
or both would be, an Event of Default.

-15-



--------------------------------------------------------------------------------



 



          “Definitive Note” means a certificated Initial Note or Additional Note
(bearing the Restricted Notes Legend if the transfer of such Note is restricted
by applicable law) that does not include the Global Notes Legend.
          “Depositary” means, with respect to the Notes issuable or issued in
whole or in part in global form, the Person specified in Section 2.03 as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as Depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.
          “Direct to Video Credit” means with respect to each item of Product
that is intended for direct-to-video release, an amount equal to 40% of the
Budgeted Negative Cost therefor, or such lesser amount as determined in good
faith by the Issuer will be received by it from both the video distribution and
television distribution of such item of Product worldwide; provided, however,
that no Direct To Video Credit will be included in the Borrowing Base with
respect to any item of Product prior to its Completion except (i) for items of
Product being funded under the Special Production Tranche and (ii) for items of
Product for which a letter of credit is issued under the Senior Credit Facility
in order to support the minimum payment obligation of the Issuer and the LGEI
Subsidiary Guarantors to acquire distribution rights in such item of Product;
provided, further, that such credit shall be reduced dollar-for-dollar by the
amount of any advance or other payment paid, or contractually committed to be
paid, to the Issuer or any LGEI Subsidiary Guarantor with respect to both the
video and television distribution of such item of Product; provided, further,
that such credit shall be eliminated with respect to an item of Product
twenty-four (24) months after Completion.
          “Disqualified Stock” means, with respect to any Person, any Capital
Stock of such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable) or upon the happening
of any event:
     (1) matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise;
     (2) is convertible into or exchangeable for Indebtedness or Disqualified
Stock (excluding Capital Stock which is convertible or exchangeable solely at
the option of the Issuer or a Restricted Subsidiary (it being understood that
upon such conversion or exchange it shall be an Incurrence of such Indebtedness
or Disqualified Stock)); or
     (3) is redeemable at the option of the holder of the Capital Stock in whole
or in part,
in each case on or prior to the date that is 91 days after the earlier of the
date (a) of the Stated Maturity of the Notes or (b) on which there are no Notes
outstanding; provided, however, that only the portion of Capital Stock which so
matures or is mandatorily redeemable, is so convertible or exchangeable or is so
redeemable at the option of the holder thereof prior to such date will be deemed
to be Disqualified Stock; provided, further, that any Capital Stock that would
constitute Disqualified Stock solely because the holders thereof have the right
to require the Issuer or its Subsidiaries to repurchase such Capital Stock upon
the occurrence of a change of control or asset sale (each defined in a
substantially identical manner to the corresponding definitions in this
Indenture) shall not constitute Disqualified Stock if the terms of such Capital
Stock (and all such securities into which it is convertible or for which it is
ratable or exchangeable) provide that the Issuer or its Subsidiaries, as
applicable, may not repurchase or redeem any such Capital Stock (and all such
securities into which it is convertible or for which it is ratable or
exchangeable) pursuant to such provision prior to compliance by the Issuer with
the provisions of this Indenture described under Section 4.10 and Section 4.14
and such repurchase or redemption complies with Section 4.07.

-16-



--------------------------------------------------------------------------------



 



          “Distribution Agreements” means (1) any and all agreements entered
into by the Issuer or a Guarantor pursuant to which such Person has sold,
leased, licensed or assigned distribution rights or other exploitation rights to
any item of Product to an un-Affiliated Person and (2) any and all agreements
hereafter entered into by a the Issuer or a Guarantor pursuant to which such
Person sells, leases, licenses or assigns distribution rights or other
exploitation rights to any item of Product to an un-Affiliated Person.
          “Eligible L/C Receivables” has the same definition as an Eligible
Receivable except that (1) an Acceptable L/C (as defined in the Senior Credit
Facility) shall have been delivered to the Administrative Agent under the Senior
Credit Facility for the full amount of the receivable and (2) such receivable
need not be with an Acceptable Obligor.
          “Eligible Library Amount” is (1) $531,060,000 as of the Issue Date and
(2) thereafter, the aggregate of the amounts for the various components of the
library of the Issuer and the LGEI Subsidiary Guarantors, determined by an
independent consultant selected in good faith and paid for by the Issuer and (to
the extent contemplated by the definition of “Eligible Library Amount” in the
Senior Credit Facility in effect on the Issue Date (as such Senior Credit
Facility may be amended, restated, or otherwise modified from time to time in a
manner which is not materially adverse when taken as a whole to the Holders in
the good faith judgment of the Issuer as certified to the Trustee in an
Officers’ Certificate)) approved by the Administrative Agent under the Senior
Credit Facility, using methodology consistent with the Issuer’s past practice
without double counting for items of Product that are receiving other credit in
the Borrowing Base on at least an annual basis; provided, however, that
(a) there will be interim reductions to the Eligible Library Amount to reflect
decreases, if any, in the remaining value of unsold library rights resulting
from significant library dispositions during such interim period (e.g., any
single agreement or series of related agreements pertaining to the licensing,
distribution or sale of library product providing for aggregate payments
(including reasonably estimated contingent payments) to the Issuer or the LGEI
Subsidiary Guarantors in excess of $20,000,000); and (b) the Eligible Library
Amount may be increased in good faith by the Issuer in the case of a significant
library acquisition and delivery to the Issuer of a supplemental valuation
report meeting the above requirements.
          “Eligible Receivables” means, at any date at which the amount thereof
is to be determined, an amount equal to the sum of the present values
(discounted on a quarterly basis, in the case of amounts which are not due and
payable within 12 months following the date of determination, by a rate of
interest equal to the interest rate in effect on the date of the computation
with regard to “Alternate Base Rate Loans” as defined under the Senior Credit
Facility in effect on the Issue Date (as such Senior Credit Facility may be
amended, restated, or otherwise modified from time to time in a manner which is
not materially adverse when taken as a whole to the Holders in the good faith
judgment of the Issuer as certified to the Trustee in an Officers’ Certificate)
or, if no such loans are then outstanding, by the “prime rate” then in effect of
the Trustee) of:
     (1) all net amounts which pursuant to a binding agreement are contractually
obligated to be paid to the Issuer and the LGEI Subsidiary Guarantors either
unconditionally or subject only to normal delivery requirements, and which are
reasonably expected by the Issuer to be payable and collected from Acceptable
Obligors minus
     (2) the sum, without double-counting, of (i) the following items (based on
the Issuer’s then-best, good faith estimates): royalties, residuals,
commissions, participations and other payments to third parties,
collection/distribution expenses and commissions, home video fulfillment costs,
taxes (including foreign withholding, remittance and similar taxes) chargeable
in respect of such accounts receivable, and any other projected expenses of the
Issuer and the LGEI Subsidiary Guarantors arising in connection with such
amounts and (ii) the outstanding amount of unrecouped advances made by a
distributor to the extent subject to repayment by the

-17-



--------------------------------------------------------------------------------



 



Issuer or an LGEI Subsidiary Guarantor or adjustment or recoupment, but an
Eligible Receivable shall not include amounts:
     (a) in the aggregate due from a single Acceptable Obligor which are in
excess of the Allowable Amount with respect to such Acceptable Obligor or, in
the case of an Affiliated Group, in the aggregate due from the relevant
Acceptable Obligors with respect to that Affiliated Group, unless in either case
such excess is supported by an Acceptable L/C;
     (b) which in the good faith judgment of the Issuer, are subject to material
conditions precedent to payment (including a material performance obligation or
a material executory aspect on the part of the Issuer or an LGEI Subsidiary
Guarantor or any other party or obligations contingent upon future events not
within the direct control of the Issuer and the LGEI Subsidiary Guarantors);
provided, however, that otherwise Eligible Receivables which are attributable to
items of Product acquired from a third party shall not be excluded pursuant to
this clause (b) if the entire acquisition price or minimum advance shall have
been paid to the extent then due and there is no material condition or event
(other than payment of the remaining purchase price) the occurrence of which
would likely result in the Issuer or any LGEI Subsidiary Guarantor losing its
rights in such item of Product;
     (c) which are more than 120 days past due, in the case of receivables
(other than theatrical receivables);
     (d) which are theatrical receivables due from any obligor in connection
with the theatrical exhibition, distribution or exploitation of an item of
Product that are still outstanding six months after their booking;
     (e) to be paid in a currency other than United States dollars, Canadian
dollars, Australian dollars or U.K. pounds sterling to the extent exceeding the
U.S. dollar equivalent of $10,000,000, in the aggregate, as determined by the
Issuer in good faith, except to the extent such excess is hedged by Hedging
Obligations from Persons whose general unsecured obligations have an Investment
Grade Rating;
     (f) to the extent included in the Issuer’s and the LGEI Subsidiary
Guarantors’ estimated bad debts;
     (g) due from any obligor which has 40% or more of the total receivable
amount from such obligor (x) 120 or more days past due, in the case of all
receivables other than theatrical receivables or (y) six months past the date of
booking, for theatrical receivables (in each case exclusive of amounts that are
being disputed or contested in good faith);
     (h) for which there is bona fide request for a material credit, adjustment,
compromise, offset, counterclaim or dispute; provided, however, that only the
amount in question shall be excluded from such receivable;
     (i) which arise from a multi-picture Distribution Agreement which allows
the obligor on such receivable to exercise a right of offset or recoupment for
any amount payable to or advanced by such obligor under such Distribution
Agreement, against any amount payable with respect to such receivable; provided,
however, that only the

-18-



--------------------------------------------------------------------------------



 



maximum amount which such obligor may offset or recoup shall be excluded from
Eligible Receivables;
     (j) which are attributable to an item of Product or right in which the
Issuer in good faith cannot warrant sufficient title to the underlying rights to
justify such receivable;
     (k) in which the Collateral Agent (for the benefit of itself and the
Holders) does not have a perfected Second-Priority Lien;
     (l) which are not “Eligible Receivables” pursuant to the Senior Credit
Facility in effect on the Issue Date (as such Senior Credit Facility may be
amended, restated, or otherwise modified from time to time in a manner which is
not materially adverse when taken as a whole to the Holders in the good faith
judgment of the Issuer as certified to the Trustee in an Officers’ Certificate);
     (m) which relate to an item of Product or right as to which the Collateral
Agent has not received a perfected Lien to the extent required by this Indenture
from a laboratory holding physical elements sufficient to fully exploit the
rights held by the Issuer and the Guarantors in such item of Product;
     (n) which may be subject to repayment to the extent not earned by
performance (other than performance consisting of delivery), but only to the
extent of the maximum potential reduction or repayment;
     (o) which are attributable to an item of Product which has not been
Completed unless the Issuer and the Guarantors are in compliance with all Credit
Facility covenants applicable to the production of such item of Product,
including without limitation, delivery of any required Completion Guaranty;
     (p) which are attributable to any item of Product which has not been
Completed and for which a Completion Guaranty is required by any applicable
Credit Facility, to the extent there is not in effect a Completion Guaranty from
an Approved Completion Guarantor or to the extent that such receivable amounts
exceed the amount that would be paid to the Issuer and the LGEI Subsidiary
Guarantors under the related Completion Guaranty if the item of Product were
abandoned as of the date of computation of the Borrowing Base (except that if a
letter of credit is issued under the Senior Credit Facility in order to support
the Issuer or LGEI Subsidiary Guarantor’s minimum payment obligation to acquire
distribution rights in an item of Product, amounts attributable to such rights
may be treated as Eligible Receivables (even though the item of Product has not
yet been Completed) but only if (I) proof of Completion of the item of Product
must be presented in order to draw under the letter of credit, (II) the portion
of the Borrowing Base attributable to such Eligible Receivables for such item of
Product does not exceed the amount of such Letter of Credit for such item of
Product, and (III) such amounts otherwise meet all of the applicable criteria
for inclusion as Eligible Receivables); or
     (q) which will not become due and payable until one year or more after the
stated maturity date of the Notes.
          “Equity Offering” means a public offering for cash by the Issuer or
Parent, as the case may be, of its Common Stock, or options, warrants or rights
with respect to its Common Stock, other than

-19-



--------------------------------------------------------------------------------



 



(1) public offerings with respect to the Issuer’s or Parent’s, as the case may
be, Common Stock, or options, warrants or rights, registered on Form S-4 or S-8,
(2) an issuance to any Subsidiary or (3) any offering of Common Stock issued in
connection with a transaction that constitutes a Change of Control.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC promulgated thereunder.
          “Excluded Assets” means (1) the Fractional Aircraft Interest,
(2) interests in the Headquarters JV, (3) any equity interests owned by any of
the Issuer, Parent or any other Guarantor to the extent that, and for so long
as, a pledge of such equity interests would violate applicable law or an
enforceable contractual obligation binding on or relating to such equity
interests and (4) rights of any of the Issuer, Parent or any other Guarantor
under any agreement to the extent that pursuant to the terms of such agreement,
the granting of a security interest in such rights would result in a termination
or right of termination of, or is otherwise prohibited under, such agreement by
the other party thereto, but only to the extent such prohibition on assignment
is enforceable; provided, however, that immediately upon the ineffectiveness,
lapse or termination of any such provision, the Collateral shall include, and
such Person shall be deemed to have granted a security interest in, all such
rights and interests as if such provision had never been in effect.
          “Excluded Subsidiaries” means, as of the Issue Date, Subsidiaries of
the Issuer that are (1) inactive with no material assets, (2) entities in which
the Issuer or any of its Subsidiaries owns 50% or less of the Voting Stock, or
(3) entities in which the Issuer or any of its Restricted Subsidiaries owns 50%
or more of the Voting Stock, but which either (a) qualifies as an Excluded Asset
or (b) for which the Issuer has made an election as of the Issue Date to treat
as an Unrestricted Subsidiary and, in each case, as are set forth in Schedule 2.
          “Existing Convertible Notes” means the 2.9375% Convertible Senior
Subordinated Notes due 2024 and related Guarantees issued under the Indenture
dated as of October 4, 2004 among Lions Gate Entertainment Inc., Lions Gate
Entertainment Corp. and J.P. Morgan Trust Company, National Association; the
3.625% Convertible Senior Subordinated Notes due 2025 and related Guarantees
issued under Indenture dated as of February 24, 2005 among Lions Gate
Entertainment Inc., Lions Gate Entertainment Corp. and J.P. Morgan Trust
Company, National Association; and the 3.625% Convertible Senior Subordinated
Notes Due 2025 dated as of April 27, 2009 and related Guarantees issued under
the Indenture dated as of April 27, 2009 among Lions Gate Entertainment Inc.,
Lions Gate Entertainment Corp. and The Bank of New York Mellon Trust Company,
N.A.
          “Fair Market Value” means, with respect to any asset or liability, the
fair market value of such asset or liability as determined by the Issuer, in
good faith; provided that if the fair market value exceeds $2,500,000, such
determination shall be made by the Board of Directors of the Issuer in good
faith (including as to the value of all non-cash consideration).
          “First-Priority Documents” means any agreement or instrument
evidencing Indebtedness that constitutes a First-Priority Obligation, any
guarantee of such obligations and any security document securing such
obligations.
          “First-Priority Liens” means Liens on Collateral permitted to be
Incurred pursuant to (a) clauses (1) and (24) of the definition of Permitted
Liens and (b) clause (14) of Section 4.12, but only to the extent such Liens are
senior in priority to the Second-Priority Liens.
          “First-Priority Obligations” means all Obligations in respect of
Indebtedness permitted to be incurred under this Indenture which is subject to
First-Priority Liens.

-20-



--------------------------------------------------------------------------------



 



          “Foreign Rights Credit” shall mean with respect to each item of
Product that is intended for theatrical release and for which the Issuer or an
LGEI Subsidiary Guarantor holds foreign distribution rights, an amount equal to
15% of the Budgeted Negative Cost for such item of Product, or such lesser
amount as the Issuer reasonably projects will be received by it on a net present
value basis from foreign distribution of such item of Product (computed in good
faith in a manner consistent with past practice); reduced in either case
dollar-for-dollar by the amount of any advance or other payment paid, or
committed to be paid (including, without limitation, any Eligible Receivables)
to the Issuer or an LGEI Subsidiary Guarantor with respect to the exhibition or
other exploitation of such item of product in any media outside the United
States and Canada; provided, however, that no Foreign Rights Credit will be
included in the Borrowing Base (A) with respect to any item of Product prior to
its Completion except for items of Product (i) funded under the Special
Production Tranche or (ii) for which a letter of credit is issued under the
Senior Credit Facility in order to support the minimum payment obligation of the
Issuer and the LGEI Subsidiary Guarantors to acquire distribution rights in such
item of Product or (B) for any item of Product which was theatrically released
in the United States more than 12 months prior to the date of determination.
          “Foreign Subsidiary” means any Restricted Subsidiary that is not
organized under the laws of the United States of America or any state thereof or
the District of Columbia and any Subsidiary of such Restricted Subsidiary.
          “Fractional Aircraft Interest” shall mean a fractional interest in an
executive jet aircraft and/or a single purpose trust formed solely to hold such
interest with an acquisition cost for such aircraft or such trust which may not
exceed $10,000,000.
          “Free Television Credit” shall mean with respect to each item of
Product intended for theatrical release in the United States and for which the
Issuer or an LGEI Subsidiary Guarantor holds free television rights for such
territory, an amount equal to (1) until 60 days after theatrical release of such
item of Product, 5% of the Budgeted Negative Cost of such item of Product
reduced by any amounts paid or advanced to the Issuer or an LGEI Subsidiary
Guarantor with respect to such item of Product in such media, and
(2) thereafter, 80% of the aggregate Remaining Ultimates with respect to the
free television rights for such item of Product in the United States and Canada;
provided, however, that no Free Television Credit will be included in the
Borrowing Base with respect to any item of Product prior to its Completion
except for items of Product (a) which are funded under the Special Production
Tranche or (b) for which a letter of credit is issued under the Senior Credit
Facility in order to support the minimum payment obligation of the Issuer and
the LGEI Subsidiary Guarantors to acquire distribution rights in such item of
Product.
          “GAAP” means generally accepted accounting principles in the United
States of America as in effect as of the Issue Date, including those set forth
in the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as approved by a significant segment of the
accounting profession. All ratios and computations based on GAAP contained in
this Indenture will be computed in conformity with GAAP, except that in the
event the Issuer is acquired in a transaction that is accounted for using
purchase accounting, the effects of the application of purchase accounting shall
be disregarded in the calculation of such ratios and other computations
contained in this Indenture.
          “Governmental Authority” means any federal, state, provincial,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, or any court, in each case whether of the United States, Canada
or any other jurisdiction.

-21-



--------------------------------------------------------------------------------



 



     “Government Securities” means securities that are:
     (1) direct obligations of the United States of America for the timely
payment of which its full faith and credit is pledged; or
     (2) obligations of a Person controlled or supervised by and acting as an
agency or instrumentality of the United States of America the timely payment of
which is unconditionally Guaranteed as a full faith and credit obligation of the
United States of America,
which, in either case, are not callable or redeemable at the option of the
issuer thereof, and shall also include a depositary receipt issued by a bank (as
defined in Section 3(a)(2) of the Securities Act), as custodian with respect to
any such Government Securities or a specific payment of principal of or interest
on any such Government Securities held by such custodian for the account of the
holder of such depositary receipt; provided that (except as required by law)
such custodian is not authorized to make any deduction from the amount payable
to the holder of such depositary receipt from any amount received by the
custodian in respect of the Government Securities or the specific payment of
principal of or interest on the Government Securities evidenced by such
depositary receipt.
          “Guarantee” means any obligation, contingent or otherwise, of any
Person directly or indirectly guaranteeing any Indebtedness of any other Person
and any obligation, direct or indirect, contingent or otherwise, of such Person:
     (1) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreement to keep-well, to purchase assets,
goods, securities or services, to take-or-pay, or to maintain financial
statement conditions or otherwise); or
     (2) entered into for purposes of assuring in any other manner the obligee
of such Indebtedness of the payment thereof or to protect such obligee against
loss in respect thereof (in whole or in part); provided, however, that the term
“Guarantee” will not include endorsements for collection or deposit or for
indemnification in the ordinary course of business.
The term “Guarantee” used as a verb has a corresponding meaning.
          “Guarantor” means each of Parent, each Parent Subsidiary Guarantor and
each LGEI Subsidiary Guarantor.
          “Guarantor Pari Passu Indebtedness” means Indebtedness of a Guarantor
that ranks equally in right of payment to its Notes Guarantee.
          “Guarantor Subordinated Obligation” means, with respect to a
Guarantor, any Indebtedness of such Guarantor (whether outstanding on the Issue
Date or thereafter Incurred) that is expressly subordinated in right of payment
to the obligations of such Guarantor under its Notes Guarantee pursuant to a
written agreement.
          “Headquarters JV” shall mean LGJW Colorado Partners LLC, a California
limited liability company whose only members shall be the Issuer, or one of its
subsidiaries, Colorado Creative Studios, LLC, a California limited liability
company (the “Developer”), or one of the Developer’s subsidiaries, and any other
members added with the consent of the Issuer and the Developer, which shall be
formed for the sole purpose of constructing, maintaining and owning an office
building to be used as the headquarters of the Issuer and its Subsidiaries.

-22-



--------------------------------------------------------------------------------



 



          “Hedging Obligations” of any Person means the obligations of such
Person pursuant to any Interest Rate Agreement or Currency Agreement.
          “Holder” means a Person in whose name a Note is registered on the
Registrar’s books.
          “Home Video Credit” shall mean with respect to each item of Product
that is intended for domestic theatrical release and for which the Issuer or an
LGEI Subsidiary Guarantor holds domestic home video rights, an amount equal to
(A) until 60 days after theatrical release of such item of Product, 25% of the
Budgeted Negative Cost of such item of Product reduced by any amounts paid or
advanced to the Issuer or an LGEI Subsidiary Guarantor with respect to such item
of Product in such media, and (B) thereafter, 80% of the aggregate Remaining
Ultimates with respect to the home video rights for such item of Product in the
United States and Canada; provided, however, that no Home Video Credit will be
included in the Borrowing Base with respect to any item of Product prior to its
Completion except for items of Product which are (i) funded under the Special
Production Tranche or (ii) for which a letter of credit is issued in order to
support the minimum payment obligation of the Issuer and the LGEI Subsidiary
Guarantors to acquire distribution rights in such item of Product.
          “Incur” means issue, create, assume, Guarantee, incur or otherwise
become liable for; provided, however, that any Indebtedness or Capital Stock of
a Person existing at the time such Person becomes a Restricted Subsidiary
(whether by merger, consolidation, acquisition or otherwise) will be deemed to
be Incurred by such Restricted Subsidiary at the time it becomes a Restricted
Subsidiary; and the terms “Incurred” and “Incurrence” have meanings correlative
to the foregoing.
          “Indebtedness” means, with respect to any Person on any date of
determination (without duplication):
     (1) the principal of and premium (if any) in respect of indebtedness of
such Person for borrowed money;
     (2) the principal of and premium (if any) in respect of obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments;
     (3) the principal component of all obligations of such Person in respect of
letters of credit, bankers’ acceptances or other similar instruments (including
reimbursement obligations with respect thereto except to the extent such
reimbursement obligation relates to a trade payable and such obligation is
satisfied within 30 days of Incurrence);
     (4) the principal component of all obligations of such Person to pay the
deferred and unpaid purchase price of property, which purchase price is due more
than six months after the date of placing such property in service or taking
delivery and title thereto, except (a) any such balance that constitutes a trade
payable or similar obligation to a trade creditor, in each case accrued in the
ordinary course of business and (b) any earn-out obligation until the amount of
such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP;
     (5) Capitalized Lease Obligations and all Attributable Indebtedness of such
Person (whether or not such items would appear on the balance sheet of the
guarantor or obligor);
     (6) the principal component or liquidation preference of all obligations of
such Person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock or, with respect to any Subsidiary of the Issuer that is not
a Guarantor, any Preferred Stock;

-23-



--------------------------------------------------------------------------------



 



     (7) the principal component of all Indebtedness of other Persons secured by
a Lien on any asset of such Person, whether or not such Indebtedness is assumed
by such Person; provided, however, that the amount of such Indebtedness will be
the lesser of (a) the fair market value of such asset at such date of
determination and (b) the amount of such Indebtedness of such other Persons;
     (8) the principal component of Indebtedness of other Persons to the extent
Guaranteed by such Person (whether or not such items would appear on the balance
sheet of the guarantor or obligor);
     (9) to the extent not otherwise included in this definition, net
obligations of such Person under Hedging Obligations (the amount of any such
obligations to be equal at any time to the termination value of such agreement
or arrangement giving rise to such Hedging Obligation that would be payable by
such Person at such time); and
     (10) to the extent not otherwise included in this definition, the amount of
obligations outstanding under the legal documents entered into as part of a
securitization transaction or series of securitization transactions that would
be characterized as principal if such transaction were structured as a secured
lending transaction rather than as a purchase outstanding relating to a
securitization transaction or series of securitization transactions.
The amount of Indebtedness of any Person at any date will be the outstanding
balance at such date of all unconditional obligations as described above and the
maximum liability, upon the occurrence of the contingency giving rise to the
obligation, of any contingent obligations at such date. In addition,
“Indebtedness” of any Person shall include Indebtedness described in the
preceding paragraph that would not appear as a liability on the balance sheet of
such Person if:
     (1) such Indebtedness is the obligation of a Joint Venture that is not a
Restricted Subsidiary;
     (2) such Person or a Restricted Subsidiary of such Person is a general
partner of the Joint Venture (a “General Partner”); and
     (3) there is recourse, by contract or operation of law, with respect to the
payment of such Indebtedness to property or assets of such Person or a
Restricted Subsidiary of such Person; and then such Indebtedness shall be
included in an amount not to exceed:
     (a) the lesser of (i) the net assets of the General Partner and (ii) the
amount of such obligations to the extent that there is recourse, by contract or
operation of law, to the property or assets of such Person or a Restricted
Subsidiary of such Person; or
     (b) if less than the amount determined pursuant to clause (a) immediately
above, the actual amount of such Indebtedness that is recourse to such Person or
a Restricted Subsidiary of such Person, if the Indebtedness is evidenced by a
writing and is for a determinable amount.
          “Indenture” means this Indenture, as amended or supplemented from time
to time.
          “Independent Financial Advisor” means an accounting, appraisal,
investment banking firm or consultant to Persons engaged in Related Businesses
of nationally recognized standing that is, in the good faith judgment of the
Issuer, qualified to perform the task for which it has been engaged.

-24-



--------------------------------------------------------------------------------



 



          “Initial Notes” has the meaning set forth in the recitals hereto.
          “Initial Purchasers” means J.P. Morgan Securities Inc., Wells Fargo
Securities, LLC, Mitsubishi UFJ Securities (USA), Inc., Thomas Weisel Partners
LLC and Piper Jaffray & Co.
          “Initial Unrestricted Subsidiary” means Babe Ruthless Productions,
LLC.
          “Intercreditor Agreements” means (1) the Second Lien Intercreditor
Agreement to be entered into among the Issuer, the Guarantors, the Collateral
Agent, on behalf of itself and the holders of the Notes, and the agent under the
Senior Credit Facility, on behalf of itself and the lenders, as the same may be
amended, supplemented or otherwise modified from time to time (the “Second Lien
Intercreditor Agreement”), (2) each of the intercreditor or subordination
agreements set forth on Schedule 1 and (3) such other intercreditor or
subordination agreements to be entered into from time to time with respect to
Other Permitted Priority Indebtedness.
          “Interest Payment Date” means May 1 and November 1 of each year to
stated maturity of the Notes.
          “Interest Rate Agreement” means, with respect to any Person any
interest rate protection agreement, interest rate future agreement, interest
rate option agreement, interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedge agreement or
other similar agreement or arrangement as to which such Person is party or a
beneficiary.
          “Investment” means, with respect to any Person, all investments by
such Person in other Persons (including Affiliates) in the form of any direct or
indirect advance, loan (other than advances or extensions of credit to customers
in the ordinary course of business) or other extensions of credit (including by
way of Guarantee or similar arrangement, but excluding any debt or extension of
credit represented by a bank deposit other than a time deposit or indemnity
provision) or capital contribution to (by means of any transfer of cash or other
property to others or any payment for property or services for the account or
use of others), or any purchase or acquisition of Capital Stock, Indebtedness or
other similar instruments issued by, such other Person and all other items that
are or would be classified as investments on a balance sheet prepared in
accordance with GAAP; provided that none of the following will be deemed to be
an Investment:
     (1) Hedging Obligations entered into in the ordinary course of business and
in compliance with this Indenture;
     (2) endorsements of negotiable instruments and documents in the ordinary
course of business; and
     (3) an acquisition of assets, Capital Stock or other securities by the
Issuer or a Subsidiary for consideration to the extent such consideration
consists of Common Stock of the Issuer or of Parent.
     For purposes of Section 4.07,
     (1) “Investment” will include the portion (proportionate to the Issuer’s
equity interest in a Restricted Subsidiary to be designated as an Unrestricted
Subsidiary) of the Fair Market Value of the net assets of such Restricted
Subsidiary at the time that such Restricted Subsidiary is designated an
Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Issuer will be deemed to continue to
have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to (a) the Issuer’s

-25-



--------------------------------------------------------------------------------



 



aggregate “Investment” in such Subsidiary as of the time of such redesignation
less (b) the portion (proportionate to the Issuer’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets (as conclusively
determined by the Board of Directors of the Issuer in good faith) of such
Subsidiary at the time that such Subsidiary is so re-designated a Restricted
Subsidiary;
     (2) any property transferred to or from an Unrestricted Subsidiary will be
valued at its Fair Market Value at the time of such transfer, in each case as
determined in good faith by the Board of Directors of the Issuer; and
     (3) if the Issuer or any Restricted Subsidiary sells or otherwise disposes
of any Voting Stock of any Restricted Subsidiary such that, after giving effect
to any such sale or disposition, such entity is no longer a Subsidiary of the
Issuer, the Issuer shall be deemed to have made an Investment on the date of any
such sale or disposition equal to the Fair Market Value (as conclusively
determined by the Board of Directors of the Issuer in good faith) of the Capital
Stock of such Subsidiary not sold or disposed of.
          “Investment Grade Rating” means a rating equal to or higher than Baa3
(or the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an
equivalent rating by any Rating Agency, in each case, with a stable or better
outlook.
          “Issue Date” means October 21, 2009.
          “Issuer” means the party named as such in the first paragraph of this
Indenture or any successor obligor to its obligations under this Indenture and
the Notes pursuant to Article 5.
          “Joint Venture” means a joint venture or similar venture with one or
more unrelated parties (whether structured as a corporation, partnership,
limited liability company or other entity) in which the Issuer or any of its
Restricted Subsidiaries own Capital Stock and which is formed and operated to
conduct a Related Business.
          “LGEI Subsidiary Guarantor” means each Restricted Subsidiary in
existence on the Issue Date that provides a Notes Guarantee on the Issue Date
(and any other Restricted Subsidiary that provides a Notes Guarantee in
accordance with this Indenture after the Issue Date); provided that upon release
or discharge of such Restricted Subsidiary from its Notes Guarantee in
accordance with this Indenture, such Restricted Subsidiary ceases to be an LGEI
Subsidiary Guarantor.
          “LGF” means Lions Gate Films Inc. and its successors.
          “LGFF Slate Transaction” means the transactions involving the entity
LG Film Finance I, LLC or any successor thereof (“FilmCo”), pursuant to which,
among other things, (1) LGEI and Pride Pictures LLC (“FundCo”) acquired
membership interests in FilmCo pursuant to that certain Limited Liability
Company Agreement for LG Film Finance I, LLC dated as of May 25, 2007,
(2) FilmCo acquired (or will acquire) from LGF ownership of items of Product
pursuant to that certain Master Covered Picture Purchase Agreement dated as of
May 25, 2007, and (3) FilmCo, HSBC (as collateral agent for certain FundCo
noteholders) and Administrative Agent entered into that certain Intercreditor
and Subordination Agreement dated as of May 25, 2007.
          “Lien” means, with respect to any asset, any mortgage, lien (statutory
or otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any

-26-



--------------------------------------------------------------------------------



 



financing statement under the Uniform Commercial Code (or equivalent statutes)
of any jurisdiction; provided that in no event shall an operating lease be
deemed to constitute a Lien.
          “Moody’s” means Moody’s Investors Service, Inc. and any successor to
its rating agency business.
          “MQP” means MQP, LLC and its successors.
          “Negative Pick-up Obligation” means, with respect to any item of
Product produced by a third party, a commitment to pay a certain sum of money or
other Investment made by the Issuer or Restricted Subsidiary in order to obtain
ownership or distribution rights in such item of Product, but which does not
require any payment unless or until the requirements of clause (1) of the
definition of Completion have been satisfied. Negative Pick-up Obligation
includes both “traditional” negative pickup arrangements and indirect
structures.
          “Net Available Cash” from an Asset Sale means cash payments received
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise and net proceeds from
the sale or other disposition of any securities or other assets received as
consideration, but only as and when received, but excluding any other
consideration received in the form of assumption by the acquiring Person of
Indebtedness or other obligations relating to the properties or assets that are
the subject of such Asset Sale or received in any other non-cash form)
therefrom, in each case net of:
     (1) all legal, accounting, investment banking, title and recording tax
expenses, commissions and other fees and expenses Incurred, and all Federal,
state, provincial, foreign and local taxes required to be paid or accrued as a
liability under GAAP (after taking into account any available tax credits or
deductions and any tax sharing agreements), as a consequence of such Asset Sale;
     (2) all payments made on any Indebtedness that is secured by any assets
subject to such Asset Sale, in accordance with the terms of any Lien upon such
assets, or which must by its terms, or in order to obtain a necessary consent to
such Asset Sale, or by applicable law be repaid out of the proceeds from such
Asset Sale;
     (3) all distributions and other payments required to be made to minority
interest holders in Subsidiaries or joint ventures as a result of such Asset
Sale; and
     (4) the deduction of appropriate amounts to be provided by the seller as a
reserve, in accordance with GAAP, against any liabilities associated with the
assets disposed of in such Asset Sale and retained by the Issuer or any
Restricted Subsidiary after such Asset Sale.
          “Net Cash Proceeds,” with respect to any issuance or sale of Capital
Stock, means the cash proceeds of such issuance or sale net of attorneys’ fees,
accountants’ fees, underwriters’ or placement agents’ fees, listing fees,
discounts or commissions and brokerage, consultant and other fees and charges
actually Incurred in connection with such issuance or sale and net of taxes paid
or payable as a result of such issuance or sale (after taking into account any
available tax credit or deductions and any tax sharing arrangements); provided
that the cash proceeds of an Equity Offering by Parent shall not be deemed Net
Cash Proceeds, except to the extent such cash proceeds are contributed to the
Issuer.
          “Non-Guarantor Subsidiary” means any Restricted Subsidiary that is not
an LGEI Subsidiary Guarantor.

-27-



--------------------------------------------------------------------------------



 



          “Non-Recourse Debt” means Indebtedness of a Person:
     (1) as to which neither the Issuer nor any Restricted Subsidiary
(a) provides any Guarantee or credit support of any kind (including any
undertaking, guarantee, indemnity, agreement or instrument that would constitute
Indebtedness) or (b) is directly or indirectly liable (as a guarantor or
otherwise);
     (2) no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would permit (upon notice, lapse of time or both) any holder of any other
Indebtedness of the Issuer or any Restricted Subsidiary to declare a default
under such other Indebtedness or cause the payment thereof to be accelerated or
payable prior to its Stated Maturity; and
     (3) the explicit terms of which provide there is no recourse against any of
the assets of Parent, the Issuer or the Restricted Subsidiaries.
          “Notes” means the Initial Notes and more particularly means any Note
authenticated and delivered under this Indenture. For all purposes of this
Indenture, the term “Notes” shall also include any Additional Notes that may be
issued under a supplemental indenture and Notes to be issued or authenticated
upon transfer, replacement or exchange of Notes.
          “Notes Guarantee” means, individually, any Guarantee of (1) the
Issuer’s Obligations under this Indenture by Parent or any other Guarantor
pursuant to the terms of this Indenture and any supplemental indenture thereto
and (2) Parent’s Obligations under its Notes Guarantee by any Parent Subsidiary
Guarantor pursuant to the terms of this Indenture and any supplemental indenture
thereto, and, collectively, the Notes Guarantees.
          “Obligations” means, with respect to any Indebtedness, all obligations
(whether in existence on the Issue Date or arising afterwards, absolute or
contingent, direct or indirect) for or in respect of principal (when due, upon
acceleration, upon redemption, upon mandatory repayment or repurchase pursuant
to a mandatory offer to purchase, or otherwise), premium, interest, penalties,
fees, indemnification, reimbursement and other amounts payable and liabilities
with respect to such Indebtedness, including all interest accrued or accruing
after the commencement of any bankruptcy, insolvency or reorganization or
similar case or proceeding at the contract rate (including, without limitation,
any contract rate applicable upon default) specified in the relevant
documentation, whether or not the claim for such interest is allowed as a claim
in such case or proceeding.
          “Offering Memorandum” means the offering memorandum, dated October 16,
2009, relating to the sale of the Initial Notes.
          “Offer to Purchase” means an Asset Sale Offer or a Change of Control
Offer.
          “Officer” means the Chairman of the Board, the Chief Executive
Officer, the President, the Chief Financial Officer, any Executive Vice
President, Senior Vice President or Vice President, the Treasurer or the
Secretary of the Issuer. Officer of any Guarantor has a correlative meaning.
          “Officers’ Certificate” means a certificate signed by two Officers or
by an Officer and either an Assistant Treasurer or an Assistant Secretary of the
Issuer.
          “Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Trustee. The counsel may be an employee of or counsel to the
Issuer or the Trustee.

-28-



--------------------------------------------------------------------------------



 



          “Other Domestic Receivables” means those receivables or other rights
to receive payments that meet all of the requirements of an “Eligible
Receivable” other than that the obligor is not an Acceptable Obligor; provided
that such obligor has both its principal place of business and jurisdiction of
incorporation or formation located within the United States or Canada.
          “Other Foreign Receivables” means those receivables or other rights to
receive payments that meet all of the requirements of an “Eligible Receivable”
other than that the obligor is not an Acceptable Obligor; provided that such
obligor has either its principal place of business or jurisdiction of
incorporation or formation located outside the United States or Canada.
          “Other Permitted Priority Indebtedness” means Indebtedness under any
of the following:
     (1) Loan and Security Agreement by and between Baster Productions, LLC and
Union Bank, N.A., dated as of March 25, 2009;
     (2) Loan, Participation and Security Agreements between New Mexico State
Investment Council and Burrowers Productions, Inc., dated December 5, 2007;
     (3) Loan, Participation and Security Agreements between New Mexico State
Investment Council and Crash Television Productions, Inc., dated February 28,
2009;
     (4) Accommodation Security Agreement by and between Debmar/Mercury, LLC, on
the one hand, and First California Bank and Citibank, N.A., on the other hand,
dated as of March 31, 2009;
     (5) Accommodation Security Agreement by and between Debmar/Mercury, LLC, on
the one hand and Bank Leumi as successor in interest to ICB Entertainment
Finance, on the other hand, dated as of September 29, 2006;
     (6) Accommodation Security Agreement by and between Debmar/Mercury, LLC, on
the one hand and Union Bank, N.A. on the other hand, dated as of September 29,
2009;
     (7) Loan Agreement by and between Pennsylvania Regional Center LP I, Lions
Gate Pennsylvania, Inc., Verdict Productions Inc. and Cupid Productions Inc.,
dated April 10, 2008, as amended August 28, 2009;
     (8) Loan and Security Agreement by and among SS3 Productions, Inc., Union
Bank, N.A., as Administrative Agent and Lender, and City National Bank as
Lender, dated as of March 25, 2009;
     (9) Loan, Participation and Security Agreements between New Mexico State
Investment Council and Wildfire 2 Productions Inc., dated March 27, 2006;
     (10) Loan, Participation and Security Agreements between New Mexico State
Investment Council and Wildfire 3 Productions Inc., dated September 15, 2006;
     (11) Loan, Participation and Security Agreements between New Mexico State
Investment Council and Wildfire 4 Productions Inc., dated March 16, 2007;
     (12) Credit, Security, Guaranty and Pledge Agreement, dated as of
October 6, 2009 among Lions Gate Mandate Financing Vehicle Inc. and the
borrowers referred to therein and the guarantors referred to therein and the
lenders referred to therein and JPMorgan Chase Bank, N.A. as Administrative
Agent and as Issuing Bank and Union Bank, N.A. as Co-Administrative Agent,

-29-



--------------------------------------------------------------------------------



 



Syndication Agent and Joint Lead Arranger and Wells Fargo Bank, National
Association as Documentation Agent; and
     (13) Indebtedness described under clauses (12), (17) and (19) under
Section 4.09(b).
          “Parent” has the meaning set forth in the preamble hereto.
          “Parent Subsidiary Guarantor” means each Subsidiary of Parent (other
than the LGEI Subsidiary Guarantors) in existence on the Issue Date that
provides a Notes Guarantee on the Issue Date (and any other Subsidiary of Parent
(other than the LGEI Subsidiary Guarantors) that provides a Notes Guarantee in
accordance with this Indenture after the Issue Date); provided that upon release
or discharge of such Subsidiary from its Notes Guarantee in accordance with this
Indenture, such Subsidiary ceases to be a Parent Subsidiary Guarantor.
          “Pari Passu Indebtedness” means Indebtedness that ranks equally in
right of payment to the Notes (without giving effect to Collateral
arrangements).
          “Pay Television Credit” shall mean, with respect to each item of
Product that is intended for domestic theatrical release and for which the
Issuer or an LGEI Subsidiary Guarantor holds domestic pay television rights, an
amount equal to (1) until 60 days after theatrical release of such item of
Product, 5% of the Budgeted Negative Cost of such item of Product reduced by any
amounts paid or advanced to the Issuer or an LGEI Subsidiary Guarantor with
respect to such item of Product in such media, and (2) thereafter, 80% of the
aggregate Remaining Ultimates with respect to the pay television rights for such
item of Product in the United States and Canada; provided, however, that no Pay
Television Credit will be included in the Borrowing Base with respect to any
item of Product prior to its Completion except for items of Product which are
(a) funded under the Special Production Tranche or (b) for which a letter of
credit is issued under the Senior Credit Facility in order to support the
minimum payment obligation of the Issuer and the LGEI Subsidiary Guarantors to
acquire distribution rights in such item of Product.
          “Permitted Exceptions” means any Lien permitted to be Incurred
pursuant to Section 4.12(1) and, to the extent permitted by operation of law,
Liens permitted to be Incurred pursuant to clauses (2), (3), (19), (21),
(23) and (24) of the definition of Permitted Liens.
          “Permitted Investment” means an Investment by the Issuer or any
Restricted Subsidiary in:
     (1) a Restricted Subsidiary;
     (2) any Investment by the Issuer or any of its Restricted Subsidiaries in a
Person that is engaged in a Related Business if as a result of such Investment:
     (A) such Person becomes a Restricted Subsidiary; or
     (B) such Person, in one transaction or a series of related transactions, is
merged or consolidated with or into, or transfers or conveys all or
substantially all of its assets to, or is liquidated into Parent, the Issuer or
a Restricted Subsidiary,
and, in each case, any Investment held by such Person; provided, that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;
     (3) cash and Cash Equivalents;

-30-



--------------------------------------------------------------------------------



 



     (4) receivables owing to the Issuer or any Restricted Subsidiary created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as Parent, the Issuer or any such
Restricted Subsidiary deems reasonable under the circumstances;
     (5) payroll, travel, services (e.g., shared services arrangements) to the
extent permitted by Section 4.11(b)(8) and similar advances to cover matters
that are expected at the time of such advances ultimately to be treated as
expenses for accounting purposes and that are made in the ordinary course of
business;
     (6) loans or advances to employees, Officers or directors of Parent, the
Issuer or any Restricted Subsidiary in the ordinary course of business
consistent with past practices in an aggregate amount not in excess of
$5,000,000 with respect to all loans or advances made since the Issue Date
(without giving effect to the forgiveness of any such loan); provided, however,
that the Issuer and its Subsidiaries shall comply in all material respects with
the applicable provisions of the Sarbanes Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith relating to such loans and
advances as if the Issuer had filed a registration statement with the SEC;
     (7) any Investment acquired by the Issuer or any of its Restricted
Subsidiaries:
     (A) in exchange for any other Investment or accounts receivable held by the
Issuer or any such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable; or
     (B) as a result of a foreclosure by the Issuer or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;
     (8) Investments made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with Section 4.10
or any other disposition of assets not constituting an Asset Sale;
     (9) Investments in existence on the Issue Date;
     (10) Currency Agreements, Interest Rate Agreements and related Hedging
Obligations, which transactions or obligations are Incurred in compliance with
Section 4.09;
     (11) Guarantees and other Investments issued in accordance with
Section 4.09 relating to Negative Pick-up Obligations, minimum guarantees to
acquire items of Product or interests therein or similar activities, in each
case in the ordinary course of business;
     (12) Investments made in connection with the funding of contributions under
any non-qualified retirement plan or similar employee compensation plan in an
amount not to exceed the amount of compensation expense recognized by the Issuer
and its Restricted Subsidiaries in connection with such plans;
     (13) as part of the Special Production Tranche;
     (14) with respect to the purchase price and/or construction costs expended
by the Issuer and LGEI Subsidiary Guarantors for Issuer’s headquarters or any
other real property of the

-31-



--------------------------------------------------------------------------------



 



Issuer and LGEI Subsidiary Guarantors, the portion of such purchase prices in
excess of any mortgage related to such purchase price;
     (15) Investment in the Headquarters JV not to exceed $40,000,000 (exclusive
of any permitted guarantee);
     (16) Investments in Joint Ventures which Joint Ventures are in existence on
the Issue Date, in an amount , since the Issue Date, not to exceed the sum of
(a) the amounts contractually required to be Invested in such Joint Ventures in
accordance with the terms of the related agreements as in existence on the Issue
Date, such amount not to exceed $15,000,000 in the aggregate, (b) an additional
$55,000,000 that may only be used for contributions to EPIX and (c) an
additional aggregate of $17,500,000 that may be used for contributions to
FEARNet or Tigergate. For the avoidance of doubt, the amount in clauses (b) and
(c) shall be in addition to amounts that the Issuer or its Restricted
Subsidiaries are contractually required to Invest in EPIX, FEARNet or Tigergate,
as the case may be, and amounts contributed to EPIX, FEARNet or Tigergate, as
the case may be, as contractually required shall not diminish such amounts;
     (17) Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of suppliers, customers or other debtors or in
settlement of delinquent obligations arising in the ordinary course of business;
     (18) nominal Investments in Special Purpose Producers;
     (19) Investments in and Guarantees of obligations of the Issuer, any
Restricted Subsidiary (including without limitation SlateCo and Mandate Pictures
LLC), or any of their respective direct or indirect subsidiaries or joint
ventures in connection with co-productions, co-ventures or co-financing
arrangements, related to the production, distribution and/or acquisition of
Product, item of Product or interest therein, in each case in the ordinary
course of business consistent with past practice;
     (20) loans made by MQP to Services Companies in connection with any tax
credits pursuant to the SGF Co-Financing Arrangement;
     (21) loans made by the Issuer to NextPoint, Inc. in an amount at any time
no greater than $12,500,000 outstanding at any time;
     (22) any acquisition or production of Product in the ordinary course of
business, to the extent such action would be considered an Investment; and
     (23) other Investments by the Issuer or any of the Restricted Subsidiaries,
together with all other Investments pursuant to this clause (23), in an
aggregate amount at the time of such Investment not to exceed an amount
outstanding at any one time (with the fair market value of such Investment being
measured at the time made and without giving effect to subsequent changes in
value) equal to 25% of the Eligible Library Amount at the time of such
Investment;
provided, however, that at the time of and after giving effect to any Permitted
Investment permitted under clause (21), no Default shall have occurred or be
continuing or would occur as a consequence thereof; and provided, further,
however, that if a Default has occurred and is continuing, no Investments under
clauses (18), (19), (20) or (22) shall be Permitted Investments except for such
Investments made with respect to an existing Product or item of Product or made
with respect to a Product or item of Product as to which a funding or investment
commitment has been made by or on behalf of the Issuer or any of its Restricted
Subsidiaries, in each case prior to the occurrence of such Default.

-32-



--------------------------------------------------------------------------------



 



          “Permitted Liens” means, with respect to any Person:
     (1) Liens securing Indebtedness and other obligations under the Senior
Credit Facility and related Hedging Obligations and related banking services or
cash management obligations and Liens on assets of Parent or Restricted
Subsidiaries securing Guarantees of Indebtedness and other obligations of the
Issuer under the Senior Credit Facility, in each case, permitted to be Incurred
under this Indenture pursuant to (a) Section 4.09(b)(1) or (b) in the case of up
to $60,000,000 of additional Secured Funded Indebtedness not covered by
Section 4.09(b)(1), Section 4.09(a)(1);
     (2) pledges or deposits by such Person under workers’ compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or United
States government bonds to secure surety or appeal bonds to which such Person is
a party, or deposits as security for contested taxes or import or customs duties
or for the payment of rent, in each case Incurred in the ordinary course of
business;
     (3) Liens imposed by law, including carriers’, warehousemen’s, mechanics’,
materialmen’s and repairmen’s Liens, Incurred in the ordinary course of
business;
     (4) Liens for taxes, assessments or other governmental charges not yet
subject to penalties for non-payment or that are being contested in good faith
by appropriate proceedings provided appropriate reserves required pursuant to
GAAP have been made in respect thereof;
     (5) Liens in favor of issuers of surety or performance bonds or letters of
credit or bankers’ acceptances or similar obligations issued pursuant to the
request of and for the account of such Person in the ordinary course of its
business; provided, however, that such letters of credit do not constitute
Indebtedness;
     (6) encumbrances, ground leases, easements or reservations of, or rights of
others for, licenses, rights of way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning, building codes or other
restrictions (including, without limitation, minor defects or irregularities in
title and similar encumbrances) as to the use of real properties or Liens
incidental to the conduct of the business of such Person or to the ownership of
its properties that do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;
     (7) Liens securing Hedging Obligations so long as the related Indebtedness
is, and is permitted to be under this Indenture, secured by a Lien on the same
property securing such Hedging Obligation;
     (8) leases, licenses, subleases and sublicenses of assets (including,
without limitation, real property and intellectual property rights) that do not
materially interfere with the ordinary conduct of the business of the Issuer or
any of the Restricted Subsidiaries;
     (9) Liens arising out of attachments, judgments (to the extent not
resulting in an Event of Default) or awards as to which an appeal or other
appropriate proceedings for contest or review are timely commenced (and as to
which foreclosure and other enforcement proceedings shall not have been
commenced (unless fully bonded or otherwise effectively stayed)) and as to which
appropriate reserves have been established in accordance with GAAP;

-33-



--------------------------------------------------------------------------------



 



     (10) Liens for the purpose of securing the payment of all or a part of the
purchase price of, or Capitalized Lease Obligations, mortgage financings,
purchase money obligations or other payments Incurred to finance assets or
property (other than Capital Stock or other Investments) acquired, constructed,
improved or leased in the ordinary course of business; provided that:
     (a) the aggregate principal amount of Indebtedness secured by such Liens is
otherwise permitted to be Incurred under this Indenture and does not exceed the
cost of the assets or property so acquired, constructed or improved; and
     (b) such Liens are created within 180 days of construction, acquisition or
improvement of such assets or property and do not encumber any other assets or
property of the Issuer or any Restricted Subsidiary other than such assets or
property and assets affixed or appurtenant thereto;
     (11) Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s Liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a depositary
institution; provided that:
     (a) such deposit account is not a dedicated cash collateral account and is
not subject to restrictions against access by the Issuer in excess of those set
forth by regulations promulgated by the Federal Reserve Board; and
     (b) such deposit account is not intended by the Issuer or any Restricted
Subsidiary to provide collateral to the depository institution;
     (12) Liens arising from Uniform Commercial Code or PPSA financing statement
filings regarding operating leases entered into by the Issuer and the Restricted
Subsidiaries in the ordinary course of business;
     (13) Liens existing on the Issue Date (other than Liens permitted under
clause (1));
     (14) Liens on property or shares of stock of a Person at the time such
Person becomes a Restricted Subsidiary; provided, however, that such Liens are
not created, Incurred or assumed in connection with, or in contemplation of,
such other Person becoming a Restricted Subsidiary; provided, further, however,
that any such Lien may not extend to any other property owned by the Issuer or
any Restricted Subsidiary;
     (15) Liens on property at the time the Issuer or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger, plan of
arrangement or consolidation with or into the Issuer or any Restricted
Subsidiary; provided, however, that such Liens are not created, Incurred or
assumed in connection with, or in contemplation of, such acquisition; provided
further, however, that such Liens may not extend to any other property owned by
the Issuer or any Restricted Subsidiary;
     (16) Liens securing Indebtedness or other obligations of a Restricted
Subsidiary owing to the Issuer or a Wholly-Owned Subsidiary;
     (17) Liens securing the Notes (and any Additional Notes issued pursuant to,
and in accordance with, the terms of this Indenture) and Notes Guarantees or any
obligations owing to the Trustee or the Collateral Agent under this Indenture,
the Collateral Documents or the Intercreditor Agreement;

-34-



--------------------------------------------------------------------------------



 



     (18) Liens securing Refinancing Indebtedness Incurred to refinance, refund,
replace, amend, extend or modify, as a whole or in part, Indebtedness that was
previously so secured pursuant to clauses (10), (13), (14), (15), (17) and
(18) of this definition, provided that (a) any such Lien is limited to all or
part of the same property or assets (plus improvements, accessions, proceeds or
dividends or distributions in respect thereof) that secured (or, under the
written arrangements under which the original Lien arose, could secure) the
Indebtedness being refinanced or is in respect of property that is the security
for a Permitted Lien hereunder and (b) any such Lien is no less favorable to the
holders of the Notes and is no more favorable to the lienholder with respect to
such Lien than the Lien in respect of the Indebtedness being refinanced;
     (19) any interest or title of a lessor under any Capitalized Lease
Obligation or operating lease;
     (20) Liens in favor of the Issuer or any Restricted Subsidiary;
     (21) Liens to secure payment and performance obligations of the Issuer and
LGEI Subsidiary Guarantors in connection with a revenue participation purchase
agreement or similar arrangement for third-party investments in Product
produced, acquired or distributed by the Issuer and such LGEI Subsidiary
Guarantors in the ordinary course of business consistent with past practice;
     (22) Liens under industrial revenue, municipal or similar bonds;
     (23) Liens to secure Negative Pick-up Obligations and direct or indirect
guarantees (including minimum guarantees) related to the acquisition, production
or distribution of items of Product in the ordinary course of business to the
extent such Lien is limited solely to such item of Product related to such
Negative Pick-up Obligation or guarantee;
     (24) Liens to secure Other Permitted Priority Indebtedness to the extent
such Lien is limited solely to such item of Product relating to such Other
Permitted Priority Indebtedness; and
     (25) Liens securing Indebtedness (other than Subordinated Obligations and
Guarantor Subordinated Obligations) in an aggregate principal amount outstanding
at any one time not to exceed $20,000,000.
          “Permitted Slate Financing” means a debt financing transaction which
the Issuer and/or the Restricted Subsidiaries may at their option consummate and
which satisfies all of the following criteria: (1) the borrower or issuer in
such transaction (“SlateCo”) will be a new corporation or limited liability
company formed solely for the purpose of the Permitted Slate Financing; (2)
SlateCo will not engage in any business other than producing or acquiring
Product to be distributed directly or indirectly by the Issuer or one or more
Restricted Subsidiaries; (3) SlateCo will be a direct or indirect wholly-owned
subsidiary of the Issuer and will become a Guarantor of the Notes, provided,
however, that the obligations of SlateCo as a Guarantor of the Notes and the
related security interests in favor of the Collateral Agent shall be
subordinated to the rights, claims and security interests of the providers of
the Permitted Slate Financing and subject to an Intercreditor Agreement with
terms that are no less favorable, taken as a whole, to the Holders than the
applicable Intercreditor Agreement in effect on the Issue Date; (4) the
Investment by the Issuer and/or the Restricted Subsidiaries in SlateCo and the
Permitted Slate Financing shall be limited to the use of up to $150,000,000 face
amount of receivables due or to become due from certain Acceptable Obligors,
which may be made in the form of a capital contribution to SlateCo or the grant
of a security interest in such receivables to the lenders to SlateCo or
otherwise; and (5) all indebtedness incurred by SlateCo will be expressly
non-recourse to Parent, the Issuer or any Restricted Subsidiary except (a) for
the assignment of SlateCo’s rights under the Distribution Agreement(s) to be

-35-



--------------------------------------------------------------------------------



 



entered into with the Issuer or one or more Restricted Subsidiary or
(b) unsecured Guarantees Incurred in accordance with Section 4.09, other than
clause (b)(13) thereof.
          “Person” means any individual, corporation, partnership, joint
venture, association, joint stock company, trust, unincorporated organization,
limited liability company, unlimited liability company, government or any agency
or political subdivision thereof or any other entity.
          “Pledge & Security Agreement” means the Pledge & Security Agreement
dated as of October 21, 2009, among the Issuer, the Guarantors, the Trustee and
the Collateral Agent, as the same may be amended, supplemented or otherwise
modified from time to time.
          “PPSA” means the Personal Property Security Act, R.S.O. 1990 c.P.10 as
heretofore and hereafter amended and in effect in the Province of Ontario, or,
where the context requires, the legislation of the other provinces of Canada
relating to security in personal property generally, including accounts
receivable, as adopted by and in effect from time to time in such provinces or
territories in Canada, as applicable.
          “Preferred Stock,” as applied to the Capital Stock of any corporation,
means Capital Stock of any class or classes (however designated) that is
preferred as to the payment of dividends upon liquidation, dissolution or
winding up.
          “Product” means any motion picture, live event, film, music or video
tape or other audio-visual work or episode thereof produced for theatrical,
non-theatrical or television release or for release in any other medium, in each
case whether recorded on film, videotape, cassette, cartridge, disc or on or by
any other means, method, process or device whether now known or hereafter
developed, with respect to which the Issuer or any of its Restricted
Subsidiaries (1) is the copyright owner or (2) acquires an equity interest or
distribution rights or interest therein. The term “item of Product” shall
include, without limitation, the scenario, screenplay or script upon which such
item of Product is based, all of the properties thereof, tangible and
intangible, and whether now in existence or hereafter to be made or produced,
whether or not in possession of the Issuer and the Restricted Subsidiaries, and
all rights therein and thereto, of every kind and character.
          “Production Exposure” for an Uncompleted item of Product means
(1) with respect to any item of Product for which the Issuer or a Restricted
Subsidiary has direct production responsibility, the Budgeted Negative Cost for
such item of Product (net of amounts being cash-flowed as and when needed by a
third party unrelated to the Issuer or Restricted Subsidiary pursuant to
customary contractual arrangements consistent with the Issuer’s past practice,
and (2) with respect to all other Product, the acquisition price paid or to be
paid by the Issuer or Restricted Subsidiary for such item of Product or any
rights therein, including without limitation, the amount of any related Program
Acquisition Guarantee, Negative Pick-up Obligations or co-financing obligation.
          “Program Acquisition Guarantees” means any commitment of the Issuer or
any Restricted Subsidiary to a producer or owner of Product in conjunction with
the acquisition of Product or distribution rights in Product by the Issuer or
such Restricted Subsidiary to the effect that (1) the gross revenues to be
generated in the future from the exploitation of such Product or the net
revenues to be received by such producer or owner from the exploitation of such
Product will equal or exceed an amount specified in the acquisition agreement
related to such Product or (2) otherwise requires payment by the Issuer or
Restricted Subsidiary of a minimum amount specified in the acquisition agreement
related to such Product regardless of actual performance of such Product.
          “Rating Agencies” means each of S&P and Moody’s or if S&P or Moody’s
or both shall not make a rating on the Notes publicly available, a nationally
recognized statistical rating agency or

-36-



--------------------------------------------------------------------------------



 



agencies, as the case may be, selected by the Issuer (as certified by a
resolution of the Board of Directors) which shall be substituted for S&P or
Moody’s or both, as the case may be.
          “Receivable” means a right to receive payment arising from a sale or
lease of goods or the performance of services by a Person pursuant to an
arrangement with another Person pursuant to which such other Person is obligated
to pay for goods or services under terms that permit the purchase of such goods
and services on credit and shall include, in any event, any items of property
that would be classified as an “account,” “chattel paper,” “payment intangible”
or “instrument” under the Uniform Commercial Code as in effect in the State of
New York and any “supporting obligations” as so defined.
          “Record Date” for the interest payable on any applicable Interest
Payment Date means April 15 or October 15 (whether or not a Business Day) next
preceding such Interest Payment Date.
          “Refinancing Indebtedness” means Indebtedness that is Incurred to
refund, refinance, replace, exchange, renew, repay or extend (including pursuant
to any defeasance or discharge mechanism) (collectively, “refinance,”
“refinances” and “refinanced” shall each have a correlative meaning) any
Indebtedness existing on the Issue Date or Incurred in compliance with this
Indenture (including Indebtedness of the Issuer that refinances Indebtedness of
the Issuer or any Restricted Subsidiary and Indebtedness of any Restricted
Subsidiary that refinances Indebtedness of another Restricted Subsidiary)
including Indebtedness that refinances Refinancing Indebtedness, provided,
however, that:
     (1) (a) if the Stated Maturity of the Indebtedness being refinanced is
earlier than the Stated Maturity of the Notes, the Refinancing Indebtedness has
a Stated Maturity no earlier than the Stated Maturity of the Indebtedness being
refinanced or (b) if the Stated Maturity of the Indebtedness being refinanced is
later than the Stated Maturity of the Notes, the Refinancing Indebtedness has a
Stated Maturity at least 91 days later than the Stated Maturity of the Notes;
     (2) the Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the
Average Life of the Indebtedness being refinanced;
     (3) such Refinancing Indebtedness is Incurred in an aggregate principal
amount (or if issued with original issue discount, an aggregate issue price)
that is equal to or less than the sum of the aggregate principal amount (or if
issued with original issue discount, the aggregate accreted value) then
outstanding of the Indebtedness being refinanced (plus, without duplication, any
additional Indebtedness Incurred to pay interest or premiums required by the
instruments governing such existing Indebtedness and fees Incurred in connection
therewith);
     (4) if the Indebtedness being refinanced is subordinated in right of
payment to the Notes or the Notes Guarantee, such Refinancing Indebtedness is
subordinated in right of payment to the Notes or the Notes Guarantee on terms at
least as favorable to the Holders as those contained in the documentation
governing the Indebtedness being refinanced; and
     (5) Refinancing Indebtedness shall not include Indebtedness of a
Non-Guarantor Subsidiary that refinances Indebtedness of the Issuer or a
Guarantor.
          “Related Business” means (1) the development, production, distribution
or acquisition of intellectual properties including feature films, live event,
television, interactive media, music and video product and/or rights therein or
thereto, (2) operation of physical production facilities, (3) acquisition and
operation of television channels and internet distribution platforms and (4) any
business which is related, ancillary or complementary to any of the foregoing
activities.

-37-



--------------------------------------------------------------------------------



 



          “Remaining Ultimates” shall mean with respect to any theatrical motion
picture (on a Product by Product basis), the first cycle amounts which are
projected by the Issuer to become payable to the Issuer and the Guarantors as
determined by the Issuer from time to time in good faith in accordance with this
paragraph. The Remaining Ultimates shall be calculated initially on the date
which is 60 days after the general theatrical release in the United States of
any such item of Product and thereafter, as of the last Business Day of each
calendar month, on or before the last Business Day of the following calendar
month. The computation of the Remaining Ultimates will be (1) computed in a
manner consistent with ultimates prepared by the Issuer for accounting purposes,
(2) based, to the extent available, upon any supporting written material
delivered to the Issuer under the relevant Distribution Agreement which will
indicate the remaining uncollected amounts payable to the Issuer, (3) present
valued at the rate used by the Issuer for accounting purposes, (4) after
deduction for all distribution fees and other remaining amounts deductible or
which may be offset by a distributor or licensee from its obligation to make
payments to the Issuer and any other remaining cost or expense incurred by the
Issuer and the Guarantors for the distribution or other exploitation of such
item of Product, (5) reduced by all Eligible Receivables and Other Domestic
Receivables with respect to such Product, territory and media which are
otherwise included in the Borrowing Base, and (6) shall not include any amounts
in which the Collateral Agent (for the benefit of itself and the Holders) does
not have a perfected Second-Priority Lien under the Uniform Commercial Code or
other relevant personal property regime and applicable copyright law.
          “Replication Advances” means advances incurred pursuant to dvd
replication, tape duplication or film processing transactions which require
repayment if certain volume commitments are not fulfilled, provided that
repayment of such advances (1) may not be accelerated or be required to be paid
on demand unless such repayment obligation is completely unsecured, (2) do not
require cash payments of interest and (3) are on terms at least as favorable as
the Issuer’s or Restricted Subsidiary’s current replication deals; provided
that, the granting of a Lien in respect of the related assets, which is junior
in right to the Lien on such assets which secures the Notes, to secure any such
Replication Advances will not be considered to be less favorable to the Issuer.
          “Responsible Officer” means, when used with respect to the Trustee,
any officer within the corporate trust department of the Trustee having direct
responsibility for the administration of this Indenture, or any other officer to
whom any corporate trust matter is referred because of such officer’s knowledge
of and familiarity with the particular subject.
          “Restricted Investment” means any Investment other than a Permitted
Investment.
          “Restricted Subsidiary” means any Subsidiary of the Issuer other than
an Unrestricted Subsidiary.
          “S&P” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.
          “Sale/Leaseback Transaction” means an arrangement relating to property
now owned or hereafter acquired whereby the Issuer or a Restricted Subsidiary
transfers such property to a Person (other than the Issuer or any of its
Restricted Subsidiaries) and the Issuer or a Restricted Subsidiary leases it
from such Person.
          “SEC” means the U.S. Securities and Exchange Commission, from time to
time constituted, created under the Exchange Act, or, if at any time after the
execution of this Indenture such SEC is not existing and performing the duties
now assigned to it under the Trust Indenture Act, then the body performing such
duties at such time.

-38-



--------------------------------------------------------------------------------



 



          “Second-Priority Liens” means all Liens on Collateral securing (1) the
Obligations of the Issuer and the Guarantors under the Notes, the Notes
Guarantees and this Indenture, and (2) any other Secured Funded Indebtedness
which is secured by a Lien with a priority that is pari passu with the Liens on
Collateral securing the Obligations referred to in clause (1), in each case,
after giving effect to First-Priority Liens and certain Permitted Exceptions.
          “Secured Funded Indebtedness” means Indebtedness of the Issuer and its
Restricted Subsidiaries that is secured by a Lien on any asset of the Issuer or
any Restricted Subsidiary (excluding Liens that are junior in priority to the
Liens securing the Notes and the Notes Guarantees and excluding Permitted Liens
other than (a) Permitted Liens described in clause (1) or (17) of the definition
thereof and (b) Permitted Liens with respect to any permitted Refinancing
Indebtedness with respect to Indebtedness secured by Liens described in clause
(a)).
          “Secured Leverage Ratio,” as of any date of determination, means the
ratio of:
     (1) the Borrowing Base of the Issuer and the LGEI Subsidiary Guarantors as
of such date, to
     (2) the total outstanding Secured Funded Indebtedness as of such date,
provided that, solely for purpose of calculation of the Secured Leverage Ratio,
the Secured Funded Indebtedness outstanding under the Senior Credit Facility
shall be deemed to be (a) solely in the case of determination of the Secured
Leverage Ratio for the purpose of clause (B) under Section 4.07(a), the greater
of $150,000,000 and the aggregate amount drawn or borrowed under the Senior
Credit Facility after giving effect on a pro forma basis, to such Restricted
Payment, and (b) otherwise, the total commitment (whether used or not) under the
Senior Credit Facility. For the avoidance of doubt, the amount of the total
commitments under the Senior Credit Facility as of the Issue Date is
$340,000,000.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.
          “Senior Credit Facility” means the Second Amended and Restated Credit,
Security, Guaranty and Pledge Agreement, as amended as of the Issue Date
thereto, among the Issuer, Lions Gate UK Limited and Lions Gate Australia Pty
Limited, as borrowers, the guarantors referred to therein, JPMorgan Chase Bank,
N.A., as Administrative Agent and Issuing Bank, and Wachovia Bank, N.A., as
syndication agent, and the lenders parties thereto from time to time, as the
same may be amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time (including increasing the
amount loaned thereunder provided that such additional Indebtedness is Incurred
in accordance with Section 4.09; provided that the Senior Credit Facility shall
not (1) include Indebtedness issued, created or Incurred pursuant to a
registered offering of securities under the Securities Act or a private
placement of securities (including under Rule 144A or Regulation S) pursuant to
an exemption from the registration requirements of the Securities Act or
(2) relate to Indebtedness that does not consist exclusively of Pari Passu
Indebtedness or Guarantor Pari Passu Indebtedness.
          “Services Company” means a corporation (which may or may not be a
subsidiary of the Issuer) having a permanent establishment in Quebec which
provides production services pursuant to a production services agreement between
MQP and such Services Company.
          “SGF” means SGF Entertainment Inc., a subsidiary of the Société
Générale Financement du Québec.

-39-



--------------------------------------------------------------------------------



 



          “SGF Co-Financing Arrangement” means the co-financing arrangement by
and among MQP, Parent and SGF, as embodied in written agreements as in effect at
the Issue Date, pursuant to which, among other things, (1) MQP agreed to sell
revenue participation interests in certain motion pictures and television
productions to SGF pursuant to that certain Revenue Participation Purchase
Agreement among MQP, SGF, LGF and Lions Gate Television Inc. (“LGT”) dated as of
July 25, 2007, (2) MQP licensed certain motion pictures to LGF pursuant to that
certain Master Distribution Agreement (Film Productions) between MQP and LGF,
dated as of July 25, 2007 and (3) MQP agreed to license certain television
productions to LGT pursuant to that certain Master Distribution Agreement
(Television Productions) between MQP and LGF, dated as of July 25, 2007.
          “Significant Subsidiary” means any Restricted Subsidiary that would be
a “Significant Subsidiary” of Parent or the Issuer within the meaning of
Rule 1-02 under Regulation S-X promulgated by the SEC.
          “Special Production Tranche” shall have the meaning assigned to it in
the Senior Credit Facility in effect on the Issue Date (as such Senior Credit
Facility may be amended, restated, or otherwise modified from time to time in a
manner which is not materially adverse when taken as a whole to the Holders in
the good faith judgment of the Issuer as certified to the Trustee in an
Officers’ Certificate).
          “Special Purpose Joint Venture” means a special purpose joint venture
or similar venture with one or more unrelated parties (whether structured as a
corporation, partnership, limited liability company or other entity) in which a
Guarantor owns Capital Stock, which is in existence on the Issue Date and was
formed and is operated to conduct a Related Business and which a Guarantor owns
the right to acquire Capital Stock sufficient to make such joint venture or
similar venture a Subsidiary.
          “Special Purpose Producer” means a special purpose corporation or
limited liability company formed solely for the purpose of producing a
particular theatrical motion picture, television series or direct to home video
Product which, in each case, will be purchased or distributed by the Issuer or
any of its Restricted Subsidiaries.
          “Stated Maturity” means, with respect to any security, the date
specified in the agreement governing or certificate relating to such
Indebtedness as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision, but shall not include any contingent obligations to repay, redeem or
repurchase any such principal prior to the date originally scheduled for the
payment thereof.
          “Subordinated Obligation” means any Indebtedness of the Issuer
(whether outstanding on the Issue Date or thereafter Incurred) that is
subordinated or junior in right of payment to the Notes pursuant to a written
agreement. For the avoidance of doubt, such determination will be made without
reference to the presence or absence of security in respect of any such
Indebtedness.
          “Subsidiary” of any Person means (1) any corporation, association or
other business entity (other than a partnership, joint venture, limited
liability company, unlimited liability company or similar entity) of which more
than 50% of the total ordinary voting power of shares of Capital Stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof (or Persons performing similar
functions) or (2) any partnership, joint venture, limited liability company,
unlimited liability company or similar entity of which more than 50% of the
capital accounts, distribution rights, total equity and voting interests or
general or limited partnership interests, as applicable, is, in the case of
clauses (1) and (2), at the time owned or controlled, directly or indirectly, by
(a) such Person, (b) such Person and one or more Subsidiaries of such Person or
(c) one or more Subsidiaries of such Person. Unless otherwise specified herein,
each reference to a Subsidiary will refer to a Subsidiary of the Issuer.

-40-



--------------------------------------------------------------------------------



 



          “Tax Distributions” means any distributions described in
Section 4.07(b)(10)(A).
          “Transfer Restricted Notes” means Definitive Notes and any other Notes
that bear or are required to bear the Restricted Notes Legend.
          “Treasury Rate” means the yield to maturity at the time of computation
of United States Treasury securities with a constant maturity (as compiled and
published in the most recent Federal Reserve Statistical Release H.15
(519) which has become publicly available at least two Business Days prior to
the redemption date (or, if such Statistical Release is no longer published, any
publicly available source or similar market data)) most nearly equal to the
period from the redemption date to November 1, 2013; provided, however, that if
the period from the redemption date to November 1, 2013 is not equal to the
constant maturity of a United States Treasury security for which a weekly
average yield is given, the Treasury Rate shall be obtained by linear
interpolation (calculated to the nearest one-twelfth of a year) from the weekly
average yields of United States Treasury securities for which such yields are
given, except that if the period from the redemption date to November 1, 2013 is
less than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year shall be used.
          “Trust Indenture Act” means the Trust Indenture Act of 1939, as
amended (15 U.S.C. §§ 77aaa-777bbbb).
          “Trustee” means U.S. Bank National Association, as trustee, until a
successor replaces it in accordance with the applicable provisions of this
Indenture and thereafter means the successor serving hereunder.
          “Uncompleted” means not Completed.
          “Unrestricted Subsidiary” means:
     (1) any Subsidiary of the Issuer that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors of the Issuer in
the manner provided below; and
     (2) any Subsidiary of an Unrestricted Subsidiary.
          The Board of Directors of the Issuer may designate any Subsidiary of
the Issuer (including any newly acquired or newly formed Subsidiary or a Person
becoming a Subsidiary through merger or consolidation or Investment therein) to
be an Unrestricted Subsidiary only if:
     (1) such Subsidiary or any of its Subsidiaries does not own any Capital
Stock or Indebtedness of or have any Investment in, or own or hold any Lien on
any property of, any other Subsidiary of the Issuer that is not a Subsidiary of
the Subsidiary to be so designated or otherwise an Unrestricted Subsidiary;
     (2) all the Indebtedness of such Subsidiary and its Subsidiaries shall, at
the date of designation, and will at all times thereafter, consist of
Non-Recourse Debt;
     (3) such designation and the Investment of the Issuer in such Subsidiary
complies with Section 4.07;

-41-



--------------------------------------------------------------------------------



 



     (4) such Subsidiary, either alone or in the aggregate with all other
Unrestricted Subsidiaries, does not operate, directly or indirectly, all or
substantially all of the business of the Issuer and its Subsidiaries;
     (5) such Subsidiary is a Person with respect to which neither the Issuer
nor any of the Restricted Subsidiaries has any direct or indirect obligation:
     (a) to subscribe for additional Capital Stock of such Person; or
     (b) to maintain or preserve such Person’s financial condition or to cause
such Person to achieve any specified levels of operating results; and
     (6) on the date such Subsidiary is designated an Unrestricted Subsidiary,
such Subsidiary is not a party to any agreement, contract, arrangement or
understanding with the Issuer or any Restricted Subsidiary with terms
substantially less favorable to the Issuer than those that might have been
obtained from Persons who are not Affiliates of the Issuer.
          Any such designation by the Board of Directors of the Issuer shall be
evidenced to the Trustee by filing with the Trustee a resolution of the Board of
Directors of the Issuer giving effect to such designation and an Officers’
Certificate certifying that such designation complies with the foregoing
conditions. If, at any time, any Unrestricted Subsidiary would fail to meet the
foregoing requirements as an Unrestricted Subsidiary, it shall thereafter cease
to be an Unrestricted Subsidiary for purposes of this Indenture and any
Indebtedness of such Subsidiary shall be deemed to be Incurred as of such date.
          The Board of Directors of the Issuer may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary; provided that immediately after giving
effect to such designation, no Default or Event of Default shall have occurred
and be continuing or would occur as a consequence thereof and the Issuer could
Incur at least $1.00 of additional Indebtedness pursuant to Section 4.09(a)(2)
on a pro forma basis taking into account such designation.
          For the avoidance of doubt, the Issuer shall be permitted to designate
any Subsidiary a Restricted Subsidiary or Unrestricted Subsidiary, in each case,
in accordance with the terms of this Indenture, notwithstanding the designation
of such Subsidiary under the Senior Credit Facility or any other agreement.
          Notwithstanding the foregoing, as of the Issue Date, the Initial
Unrestricted Subsidiary and each of the Excluded Subsidiaries shall be
Unrestricted Subsidiaries.
          “U.S.” means the United States of America.
          “Voting Stock” of a Person means all classes of Capital Stock of such
Person then outstanding and normally entitled to vote in the election of
directors, managers or trustees, as applicable, of such Person.
          “Wholly-Owned Subsidiary” means a Restricted Subsidiary, all of the
Capital Stock of which (other than directors’ qualifying shares) is owned by the
Issuer or another Wholly-Owned Subsidiary.

-42-



--------------------------------------------------------------------------------



 



Section 1.02 Other Definitions.

      Term   Defined in Section
“Additional Amounts”
  4.01(c)
“Affiliate Transaction”
  4.11(a)
“Agent Members”
  2.1(c) of Appendix A
“Applicable Procedures”
  1.1(a) of Appendix A
“Asset Sale Offer”
  4.10(b)
“Asset Sale Offer Amount”
  3.09(b)
“Asset Sale Offer Period”
  3.09(b)
“Asset Sale Purchase Date”
  3.09(b)
“Authentication Order”
  2.02
“Automatic Exchange Date”
  2.3(d) of Appendix A
“Automatic Exchange Notice”
  2.3(d) of Appendix A
“Automatic Exchange”
  2.3(d) of Appendix A
“Blockage Notice”
  10.03
“Change of Control Offer”
  4.14(a)
“Change of Control Payment Date”
  4.14(a)
“Change of Control Payment”
  4.14(a)
“Clearstream”
  1.1(a) of Appendix A
“Covenant Defeasance”
  8.03
“Definitive Notes Legend”
  2.3(f) of Appendix A
“Distribution Compliance Period”
  1.1(a) of Appendix A
“DTC”
  2.03
“Euroclear”
  1.1(a) of Appendix A
“Event of Default”
  6.01(a)
“Excess Proceeds”
  4.10(b)
“Expiration Date”
  1.05(j)
“Global Note”
  2.1(b) of Appendix A
“Global Notes Legend”
  2.3(f) of Appendix A
“IAI”
  1.1(a) of Appendix A
“IAI Global Note”
  2.1(b) of Appendix A
“IAI Global Note”
  2.1(b) of Appendix A
“Legal Defeasance”
  8.02(a)
“Non-Payment Default”
  10.03(b)
“Note Register”
  2.03
“OID Notes Legend”
  2.3(f) of Appendix A
“Paying Agent”
  2.03
“QIB”
  1.1(a) of Appendix A
“Registrar”
  2.03
“Regulation S”
  1.1(a) of Appendix A
“Regulation S Global Note”
  2.1(b) of Appendix A
“Regulation S Global Note”
  2.1(b) of Appendix A
“Regulation S Notes”
  1.1(a) of Appendix A
“Regulation S Notes”
  2.1(a) of Appendix A
“Reinstatement Date”
  4.20(b)
“Relevant Taxing Authority”
  4.01(c)
“Restricted Global Note”
  2.3(b) of Appendix A
“Restricted Notes Legend”
  2.3(f) of Appendix A

-43-



--------------------------------------------------------------------------------



 



      Term   Defined in Section
“Restricted Payments”
  4.07(a)
“Rule 144”
  1.1(a) of Appendix A
“Rule 144A”
  1.1(a) of Appendix A
“Rule 144A Global Note”
  2.1(b) of Appendix A
“Rule 144A Global Note”
  2.1(b) of Appendix A
“Rule 144A Notes”
  1.1(a) of Appendix A
“Rule 144A Notes”
  2.1(a) of Appendix A
“Rule 501”
  1.1(a) of Appendix A
“Rule 904”
  1.1(a) of Appendix A
“Successor Company”
  5.01(a)
“Successor Guarantor”
  5.01(c)
“Suspended Covenants”
  4.20(a)
“Suspension Period”
  4.20(b)
“Unrestricted Global Note”
  1.1(a) of Appendix A

Section 1.03 Rules of Construction.
     Unless the context otherwise requires:
     (1) a term defined in Section 1.01 or 1.02 has the meaning assigned to it
therein, and a term used herein that is defined in the Trust Indenture Act,
either directly or by reference therein, shall have the meaning assigned to it
therein;
     (2) an accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP;
     (3) “or” is not exclusive;
     (4) words in the singular include the plural, and words in the plural
include the singular;
     (5) provisions apply to successive events and transactions;
     (6) unless the context otherwise requires, any reference to an “Article,”
“Section,” “clause,” “Schedule or “Exhibit” refers to an Article, Section,
clause, Schedule or Exhibit, as the case may be, of this Indenture;
     (7) the words “herein,” “hereof” and other words of similar import refer to
this Indenture as a whole and not any particular Article, Section, clause or
other subdivision;
     (8) “including” means including without limitation;
     (9) references to sections of, or rules under, the Securities Act, the
Exchange Act or the Trust Indenture Act shall be deemed to include substitute,
replacement or successor sections or rules adopted by the SEC from time to time;
     (10) unless otherwise provided, references to agreements and other
instruments shall be deemed to include all amendments and other modifications to
such agreements or instruments, but only to the extent such amendments and other
modifications are not prohibited by the terms of this Indenture; and

-44-



--------------------------------------------------------------------------------



 



     (11) in the event that a transaction meets the criteria of more than one
category of permitted transactions or listed exceptions, the Issuer may classify
such transaction as it, in its sole discretion, determines.
Section 1.04 Incorporation by Reference of Trust Indenture Act.
          Whenever this Indenture refers to a provision of the Trust Indenture
Act, the provision is incorporated by reference in and made a part of this
Indenture.
          The following Trust Indenture Act terms used in this Indenture have
the following meanings:
     “indenture securities” means the Notes;
     “indenture security holder” means a Holder of a Note;
     “indenture to be qualified” means this Indenture;
     “indenture trustee” or “institutional trustee” means the Trustee; and
     “obligor” on the Notes and the Notes Guarantees means the Issuer and the
Guarantors, respectively, and any successor obligor upon the Notes and the Notes
Guarantees, respectively.
          All other terms used in this Indenture that are defined by the Trust
Indenture Act, defined by Trust Indenture Act reference to another statute or
defined by SEC rule under the Trust Indenture Act have the meanings so assigned
to them.
Section 1.05 Acts of Holders.
          (a) Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Indenture to be given or taken by
Holders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Holders in person or by an agent duly
appointed in writing. Except as herein otherwise expressly provided, such action
shall become effective when such instrument or instruments or record or both are
delivered to the Trustee and, where it is hereby expressly required, to the
Issuer and the Guarantors. Proof of execution of any such instrument or of a
writing appointing any such agent, or the holding by any Person of a Note, shall
be sufficient for any purpose of this Indenture and (subject to Section 7.01)
conclusive in favor of the Trustee, the Issuer and the Guarantors, if made in
the manner provided in this Section 1.05.
          (b) The fact and date of the execution by any Person of any such
instrument or writing may be proved (1) by the affidavit of a witness of such
execution or by the certificate of any notary public or other officer authorized
by law to take acknowledgments of deeds, certifying that the individual signing
such instrument or writing acknowledged to him the execution thereof or (2) in
any other manner deemed reasonably sufficient by the Trustee. Where such
execution is by or on behalf of any legal entity other than an individual, such
certificate or affidavit shall also constitute proof of the authority of the
Person executing the same. The fact and date of the execution of any such
instrument or writing, or the authority of the Person executing the same, may
also be proved in any other manner that the Trustee deems sufficient.
          (c) The ownership of Notes shall be proved by the Note Register.
          (d) Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Holder of any Note shall bind every future Holder
of the same Note and the Holder of every

-45-



--------------------------------------------------------------------------------



 



Note issued upon the registration of transfer thereof or in exchange therefor or
in lieu thereof, in respect of any action taken, suffered or omitted by the
Trustee, the Collateral Agent, the Issuer or the Guarantors in reliance thereon,
whether or not notation of such action is made upon such Note.
          (e) The Issuer may, in the circumstances permitted by the Trust
Indenture Act, set a record date for purposes of determining the identity of
Holders entitled to make, give or take any request, demand, authorization,
direction, notice, consent, waiver or other action provided in this Indenture to
be made, or to vote on any action authorized or permitted to be taken by
Holders; provided that the Issuer may not set a record date for, and the
provisions of this paragraph shall not apply with respect to, the giving or
making of any notice, declaration, request or direction referred to in clause
(f) below. Unless otherwise specified, if not set by the Issuer prior to the
first solicitation of a Holder made by any Person in respect of any such action,
or in the case of any such vote, prior to such vote, any such record date shall
be the later of 20 days prior to the first solicitation of such consent or vote
or the date of the most recent list of Holders furnished to the Trustee prior to
such solicitation or vote. If any record date is set pursuant to this clause
(e), the Holders on such record date, and only such Holders, shall be entitled
to make, give or take such request, demand, authorization, direction, notice,
consent, waiver or other action, whether or not such Holders remain Holders
after such record date; provided that no such action shall be effective
hereunder unless made, given or taken on or prior to the applicable Expiration
Date by Holders of the requisite principal amount of Notes, or each affected
Holder, as applicable, on such record date. Promptly after any record date is
set pursuant to this paragraph, the Issuer, at its own expense, shall cause
notice of such record date, the proposed action by Holders and the applicable
Expiration Date to be given to the Trustee in writing and to each Holder in the
manner set forth in Section 14.02.
          (f) The Trustee may set any day as a record date for the purpose of
determining the Holders entitled to join in the giving or making of (1) any
Notice of Default, (2) any declaration of acceleration referred to in
Section 6.02, (3) any direction referred to in Section 6.05 or (4) any request
to institute proceedings referred to in Section 6.06(b). If any record date is
set pursuant to this paragraph, the Holders on such record date, and no other
Holders, shall be entitled to join in such notice, declaration, request or
direction, whether or not such Holders remain Holders after such record date;
provided that no such action shall be effective hereunder unless made, given or
taken on or prior to the applicable Expiration Date by Holders of the requisite
principal amount of Notes or each affected Holder, as applicable, on such record
date. Promptly after any record date is set pursuant to this paragraph, the
Trustee, at the Issuer’s expense, shall cause notice of such record date, the
proposed action by Holders and the applicable Expiration Date to be given to the
Issuer and to each Holder in the manner set forth in Section 14.02.
          (g) Without limiting the foregoing, a Holder entitled to take any
action hereunder with regard to any particular Note may do so with regard to all
or any part of the principal amount of such Note or by one or more duly
appointed agents, each of which may do so pursuant to such appointment with
regard to all or any part of such principal amount. Any notice given or action
taken by a Holder or its agents with regard to different parts of such principal
amount pursuant to this paragraph shall have the same effect as if given or
taken by separate Holders of each such different part.
          (h) Without limiting the generality of the foregoing, a Holder,
including a Depositary that is the Holder of a Global Note, may make, give or
take, by a proxy or proxies duly appointed in writing, any request, demand,
authorization, direction, notice, consent, waiver or other action provided in
this Indenture to be made, given or taken by Holders, and a Depositary, that is
the Holder of a Global Note may provide its proxy or proxies to the beneficial
owners of interests in any such Global Note through such Depositary’s standing
instructions and customary practices.

-46-



--------------------------------------------------------------------------------



 



          (i) The Issuer may fix a record date for the purpose of determining
the Persons who are beneficial owners of interests in any Global Note held by a
Depositary entitled under the procedures of such Depositary, if any, to make,
give or take, by a proxy or proxies duly appointed in writing, any request,
demand, authorization, direction, notice, consent, waiver or other action
provided in this Indenture to be made, given or taken by Holders; provided that
if such a record date is fixed, only the Holders on such record date or their
duly appointed proxy or proxies shall be entitled to make, give or take such
request, demand, authorization, direction, notice, consent, waiver or other
action, whether or not such Holders remain Holders after such record date. No
such request, demand, authorization, direction, notice, consent, waiver or other
action shall be effective hereunder unless made, given or taken on or prior to
the applicable Expiration Date.
          (j) With respect to any record date set pursuant to this Section 1.05,
the party hereto that sets such record dates may designate any day as the
“Expiration Date” and from time to time may change the Expiration Date to any
earlier or later day; provided that no such change shall be effective unless
notice of the proposed new Expiration Date is given to the other party hereto in
writing, and to each Holder of Notes in the manner set forth in Section 14.02,
on or prior to the existing Expiration Date. If an Expiration Date is not
designated with respect to any record date set pursuant to this Section 1.05,
the party hereto which set such record date shall be deemed to have initially
designated the 120th day after such record date as the Expiration Date with
respect thereto, subject to its right to change the Expiration Date as provided
in this clause (j).
ARTICLE 2
THE NOTES
Section 2.01 Form and Dating; Terms.
          (a) Provisions relating to the Initial Notes and Additional Notes are
set forth in Appendix A hereto, which is hereby incorporated in and expressly
made a part of this Indenture. The (1) Initial Notes and the Trustee’s
certificate of authentication and (2) any Additional Notes and the Trustee’s
certificate of authentication shall each be substantially in the form of
Exhibit A hereto, which is hereby incorporated in and expressly made a part of
this Indenture. The Notes may have notations, legends or endorsements required
by law, rules or agreements with national securities exchanges to which the
Issuer or any Guarantor is subject, if any, or usage (provided that any such
notation, legend or endorsement is in a form acceptable to the Issuer). Each
Note shall be dated the date of its authentication. The Notes shall be in
denominations of $2,000 and integral multiples of $1,000 in excess thereof.
          (b) The aggregate principal amount of Notes that may be authenticated
and delivered under this Indenture is unlimited.
          The terms and provisions contained in the Notes shall constitute, and
are hereby expressly made, a part of this Indenture and the Issuer, the
Guarantors and the Trustee, by their execution and delivery of this Indenture,
expressly agree to such terms and provisions and to be bound thereby. However,
to the extent any provision of any Note conflicts with the express provisions of
this Indenture, the provisions of this Indenture shall govern and be
controlling.
          The Notes shall be subject to repurchase by the Issuer at the option
of the Holders pursuant to an Asset Sale Offer as provided in Section 4.10 or a
Change of Control Offer as provided in Section 4.14. The Notes shall not be
redeemable, other than as provided in Article 3.
          Additional Notes ranking pari passu with the Initial Notes may be
created and issued from time to time by the Issuer without notice to or consent
of the Holders and shall be consolidated with

-47-



--------------------------------------------------------------------------------



 



and form a single class with the Initial Notes and shall have the same terms as
to status, redemption or otherwise (other than issue price and first Interest
Payment Date) as the Initial Notes; provided that the Issuer’s ability to issue
Additional Notes shall be subject to the Issuer’s compliance with Section 4.09.
Any Additional Notes shall be issued with the benefit of an indenture
supplemental to this Indenture.
Section 2.02 Execution and Authentication.
          (a) At least one Officer shall execute the Notes on behalf of the
Issuer by manual or facsimile signature. If an Officer whose signature is on a
Note no longer holds that office at the time a Note is authenticated, the Note
shall nevertheless be valid.
          (b) A Note shall not be entitled to any benefit under this Indenture
or be valid or obligatory for any purpose until authenticated substantially in
the form of Exhibit A by the manual signature of the Trustee. The signature
shall be conclusive evidence that the Note has been duly authenticated and
delivered under this Indenture.
          (c) On the Issue Date, the Trustee shall, upon receipt of a written
order of the Issuer signed by an Officer (an “Authentication Order”),
authenticate and deliver the Initial Notes. In addition, at any time, from time
to time, the Trustee shall upon an Authentication Order authenticate and deliver
any Additional Notes for an aggregate principal amount specified in such
Authentication Order for such Additional Notes issued hereunder.
          (d) The Trustee may appoint an authenticating agent acceptable to the
Issuer to authenticate Notes. An authenticating agent may authenticate Notes
whenever the Trustee may do so. Each reference in this Indenture to
authentication by the Trustee includes authentication by such agent. An
authenticating agent has the same rights as an Agent to deal with Holders or an
Affiliate of the Issuer.
Section 2.03 Registrar and Paying Agent.
          (a) The Issuer shall maintain an office or agency where Notes may be
presented for registration of transfer or for exchange (“Registrar”) and at
least one office or agency where Notes may be presented for payment (“Paying
Agent”). The Registrar shall keep a register of the Notes (“Note Register”) and
of their transfer and exchange. The Issuer may appoint one or more co-registrars
and one or more additional paying agents. The term “Registrar” includes any
co-registrar, and the term “Paying Agent” includes any additional paying agent.
The Issuer may change any Paying Agent or Registrar without prior notice to any
Holder. The Issuer shall notify the Trustee in writing of the name and address
of any Agent not a party to this Indenture. If the Issuer fails to appoint or
maintain another entity as Registrar or Paying Agent, the Trustee shall act as
such. The Issuer or any of its Subsidiaries may act as Paying Agent or
Registrar.
          (b) The Issuer initially appoints The Depository Trust Company (“DTC”)
to act as Depositary with respect to the Global Notes. The Issuer initially
appoints the Trustee to act as the Paying Agent and Registrar for the Notes and
to act as Custodian with respect to the Global Notes.
Section 2.04 Paying Agent to Hold Money in Trust.
          The Issuer shall, no later than 11:00 a.m. (New York City time) on
each due date for the payment of principal of and premium, if any, and interest
on any of the Notes, deposit with a Paying Agent a sum sufficient to pay such
amount, such sum to be held in trust for the Holders entitled to the same, and
(unless such Paying Agent is the Trustee) the Issuer shall promptly notify the
Trustee of its action or failure so to act. The Issuer shall require each Paying
Agent other than the Trustee to agree in writing that the Paying Agent shall
hold in trust for the benefit of Holders or the Trustee all money held

-48-



--------------------------------------------------------------------------------



 



by the Paying Agent for the payment of principal of and premium, if any,
interest on the Notes, and shall notify the Trustee of any default by the Issuer
in making any such payment. While any such default continues, the Trustee may
require a Paying Agent to pay all money held by it to the Trustee. The Issuer at
any time may require a Paying Agent to pay all money held by it to the Trustee.
Upon payment over to the Trustee, the Paying Agent (if other than the Issuer or
a Subsidiary) shall have no further liability for the money. If the Issuer or a
Subsidiary acts as Paying Agent, it shall segregate and hold in a separate trust
fund for the benefit of the Holders all money held by it as Paying Agent. Upon
any bankruptcy or reorganization proceedings relating to the Issuer, the Trustee
shall serve as Paying Agent for the Notes.
Section 2.05 Holder Lists.
          The Trustee shall preserve in as current a form as is reasonably
practicable the most recent list available to it of the names and addresses of
all Holders and shall otherwise comply with Trust Indenture Act Section 312(a).
If the Trustee is not the Registrar, the Issuer shall furnish to the Trustee at
least two Business Days before each Interest Payment Date and at such other
times as the Trustee may request in writing, a list in such form and as of such
date as the Trustee may reasonably require of the names and addresses of the
Holders, and the Issuer shall otherwise comply with Trust Indenture Act
Section 312(a).
Section 2.06 Transfer and Exchange.
          (a) The Notes shall be issued in registered form and shall be
transferable only upon the surrender of a Note for registration of transfer and
in compliance with Appendix A.
          (b) To permit registrations of transfers and exchanges, the Issuer
shall execute and the Trustee shall authenticate Global Notes and Definitive
Notes upon receipt of an Authentication Order in accordance with Section 2.02 or
at the Registrar’s request.
          (c) No service charge shall be made to a holder of a beneficial
interest in a Global Note or to a Holder of a Definitive Note for any
registration of transfer or exchange (other than pursuant to Section 2.07), but
the Holders shall be required to pay any transfer tax or similar governmental
charge payable in connection therewith (other than any such transfer taxes or
similar governmental charge payable upon exchange or transfer pursuant to
Section 2.10, 3.06, 3.09, 4.10, 4.14 and 9.05).
          (d) Neither the Registrar nor the Issuer shall be required to register
the transfer of or exchange any Note selected for redemption in whole or in
part, except the unredeemed portion of any Note being redeemed in part.
          (e) All Global Notes and Definitive Notes issued upon any registration
of transfer or exchange of Global Notes or Definitive Notes shall be the valid
obligations of the Issuer, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.
          (f) Neither the Issuer or the Registrar shall be required (1) to
issue, to register the transfer of or to exchange any Notes during a period
beginning at the opening of business 15 days before the day of any selection of
Notes for redemption under Section 3.02 and ending at the close of business on
the day of selection, (2) to register the transfer of or to exchange any Note so
selected for redemption in whole or in part, except the unredeemed portion of
any Note being redeemed in part or (3) to register the transfer of or to
exchange a Note between a Record Date and the next succeeding Interest Payment
Date.

-49-



--------------------------------------------------------------------------------



 



          (g) Prior to due presentment for the registration of a transfer of any
Note, the Trustee, any Agent and the Issuer may deem and treat the Person in
whose name any Note is registered as the absolute owner of such Note for the
purpose of receiving payment of principal of and premium, if any, and interest
on such Notes and for all other purposes, and none of the Trustee, any Agent or
the Issuer shall be affected by notice to the contrary.
          (h) Upon surrender for registration of transfer of any Note at the
office or agency of the Issuer designated pursuant to Section 4.02, the Issuer
shall execute, and the Trustee shall authenticate and mail, in the name of the
designated transferee or transferees, one or more replacement Notes of any
authorized denomination or denominations of a like aggregate principal amount.
          (i) At the option of the Holder, Notes may be exchanged for other
Notes of any authorized denomination or denominations of a like aggregate
principal amount upon surrender of the Notes to be exchanged at such office or
agency. Whenever any Global Notes or Definitive Notes are so surrendered for
exchange, the Issuer shall execute, and the Trustee shall authenticate and mail,
the replacement Global Notes and Definitive Notes which the Holder making the
exchange is entitled to in accordance with the provisions of Section 2.02.
          (j) All certifications, certificates and Opinions of Counsel required
to be submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by mail or by facsimile or
electronic transmission.
Section 2.07 Replacement Notes.
          If a mutilated Note is surrendered to the Trustee or if a Holder
claims that its Note has been lost, destroyed or wrongfully taken and the
Trustee receives evidence to its satisfaction of the ownership and loss,
destruction or theft of such Note, the Issuer shall issue and the Trustee, upon
receipt of an Authentication Order, shall authenticate a replacement Note if the
Trustee’s requirements are met. If required by the Trustee or the Issuer, an
indemnity bond must be provided by the Holder that is sufficient in the judgment
of the Trustee and the Issuer to protect the Issuer, the Trustee, any Agent and
any authenticating agent from any loss that any of them may suffer if a Note is
replaced. The Issuer may charge the Holder for the expenses of the Issuer and
the Trustee in replacing a Note. Every replacement Note is a contractual
obligation of the Issuer and shall be entitled to all of the benefits of this
Indenture equally and proportionately with all other Notes duly issued
hereunder.
Section 2.08 Outstanding Notes.
          (a) The Notes outstanding at any time are all the Notes authenticated
by the Trustee except for those canceled by it, those delivered to it for
cancellation, those reductions in the interest in a Global Note effected by the
Trustee in accordance with the provisions hereof, and those described in this
Section 2.08 as not outstanding. Except as set forth in Section 2.09, a Note
does not cease to be outstanding because the Issuer or an Affiliate of the
Issuer holds the Note; provided that Notes held by the Issuer or a Subsidiary of
Parent or of the Issuer will not be deemed to be outstanding for purposes of
Section 3.07(b).
          (b) If a Note is replaced pursuant to Section 2.07, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a protected purchaser, as such term is defined in
Section 8-303 of the Uniform Commercial Code in effect in the State of New York.
          (c) If the principal amount of any Note is considered paid under
Section 4.01, from and after such date it ceases to be outstanding and interest
on it ceases to accrue.

-50-



--------------------------------------------------------------------------------



 



          (d) If the Paying Agent (other than the Issuer, a Subsidiary or an
Affiliate of any thereof) holds, on the maturity date, any redemption date or
any date of purchase pursuant to an Offer to Purchase, money sufficient to pay
Notes payable or to be redeemed or purchased on that date, then on and after
that date such Notes shall be deemed to be no longer outstanding and shall cease
to accrue interest.
Section 2.09 Treasury Notes.
          In determining whether the Holders of the requisite principal amount
of Notes have concurred in any direction, waiver or consent, Notes owned by the
Issuer, or by any Affiliate of the Issuer, shall be considered as though not
outstanding, except that for the purposes of determining whether the Trustee
shall be protected in relying on any such direction, waiver or consent, only
Notes that a Responsible Officer of the Trustee knows are so owned shall be so
disregarded. Notes so owned which have been pledged in good faith shall not be
disregarded if the pledgee establishes to the satisfaction of the Trustee the
pledgee’s right to deliver any such direction, waiver or consent with respect to
the Notes and that the pledgee is not the Issuer or any obligor upon the Notes
or any Affiliate of the Issuer or of such other obligor.
Section 2.10 Temporary Notes.
          Until definitive Notes are ready for delivery, the Issuer may prepare
and the Trustee, upon receipt of an Authentication Order, shall authenticate
temporary Notes. Temporary Notes shall be substantially in the form of
definitive Notes but may have variations that the Issuer considers appropriate
for temporary Notes and as shall be reasonably acceptable to the Trustee.
Without unreasonable delay, the Issuer shall prepare and the Trustee shall
authenticate definitive Notes in exchange for temporary Notes. Holders and
beneficial holders, as the case may be, of temporary Notes shall be entitled to
all of the benefits accorded to Holders, or beneficial holders, respectively, of
Notes under this Indenture.
Section 2.11 Cancellation.
          The Issuer at any time may deliver Notes to the Trustee for
cancellation. The Registrar and Paying Agent shall forward to the Trustee any
Notes surrendered to them for registration of transfer, exchange or payment. The
Trustee or, at the direction of the Trustee, the Registrar or the Paying Agent
and no one else shall cancel all Notes surrendered for registration of transfer,
exchange, payment, replacement or cancellation and shall destroy cancelled Notes
in accordance with its customary procedures (subject to the record retention
requirement of the Exchange Act). Certification of the destruction of all
cancelled Notes shall, upon the written request of the Issuer, be delivered to
the Issuer. The Issuer may not issue new Notes to replace Notes that it has paid
or that have been delivered to the Trustee for cancellation.
Section 2.12 Defaulted Interest.
          (a) If the Issuer defaults in a payment of interest on the Notes, it
shall pay the defaulted interest in any lawful manner plus, to the extent
lawful, interest payable on the defaulted interest, to the Persons who are
Holders on a subsequent special record date, in each case at the rate provided
in the Notes and in Section 4.01. The Issuer shall notify the Trustee in writing
of the amount of defaulted interest proposed to be paid on each Note and the
date of the proposed payment, and at the same time the Issuer shall deposit with
the Trustee an amount of money equal to the aggregate amount proposed to be paid
in respect of such defaulted interest or shall make arrangements satisfactory to
the Trustee for such deposit prior to the date of the proposed payment, such
money when deposited to be held in trust for the benefit of the Persons entitled
to such defaulted interest as provided in this Section 2.12. The Trustee shall
fix or cause to be fixed each such special record date and payment date;
provided that no such special record date shall be less than 10 days prior to
the related payment date for such defaulted

-51-



--------------------------------------------------------------------------------



 



interest. The Trustee shall promptly notify the Issuer of such special record
date. At least 10 days before the special record date, the Issuer (or, upon the
written request of the Issuer, the Trustee in the name and at the expense of the
Issuer) shall mail, or cause to be mailed to each Holder a notice that states
the special record date, the related payment date and the amount of such
interest to be paid.
          (b) Subject to the foregoing provisions of this Section 2.12 and for
greater certainty, each Note delivered under this Indenture upon registration of
transfer of or in exchange for or in lieu of any other Note shall carry the
rights to interest accrued and unpaid, and to accrue interest, which were
carried by such other Note.
Section 2.13 CUSIP and ISIN Numbers
          The Issuer in issuing the Notes may use CUSIP and/or ISIN numbers (if
then generally in use) and, if so, the Trustee shall use CUSIP and/or ISIN
numbers in notices of redemption or exchange or in Offers to Purchase as a
convenience to Holders; provided that any such notice may state that no
representation is made as to the correctness of such numbers either as printed
on the Notes or as contained in any notice of redemption or exchange or in
Offers to Purchase and that reliance may be placed only on the other
identification numbers printed on the Notes, and any such redemption or exchange
of Offer to Purchase shall not be affected by any defect in or omission of such
numbers. The Issuer shall as promptly as practicable notify the Trustee in
writing of any change in the CUSIP or ISIN numbers.
ARTICLE 3
REDEMPTION
Section 3.01 Notices to Trustee.
          If the Issuer elects to redeem Notes pursuant to Section 3.07, it
shall furnish to the Trustee, at least five Business Days before notice of
redemption is required to be mailed or caused to be mailed to Holders pursuant
to Section 3.03 but not more than 60 days before a redemption date, an Officers’
Certificate setting forth (1) the paragraph or subparagraph of such Note and/or
Section of this Indenture pursuant to which the redemption shall occur, (2) the
redemption date, (3) the principal amount of the Notes to be redeemed and
(4) the redemption price.
Section 3.02 Selection of Notes to Be Redeemed or Purchased.
          (a) If less than all of the Notes are to be so redeemed pursuant to
Section 3.07 or purchased in an Offer to Purchase at any time, the Trustee shall
select the Notes to be redeemed or purchased (1) if the Notes are listed on any
national securities exchange, in compliance with the requirements of the
principal national securities exchange on which the Notes are listed or (2) if
the Notes are not so listed, on a pro rata basis, by lot or by such other method
as the Trustee shall deem fair and appropriate, and in accordance with the
procedures of the Depositary in the case of Global Notes. In the event of
partial redemption or purchase by lot, the particular Notes to be redeemed or
purchased shall be selected, unless otherwise provided herein, not less than 30
nor more than 60 days prior to the redemption date by the Trustee from the then
outstanding Notes not previously called for redemption or purchase.
          (b) The Trustee shall promptly notify the Issuer in writing of the
Notes selected for redemption or purchase and, in the case of any Note selected
for partial redemption or purchase, the principal amount thereof to be redeemed
or purchased. Notes and portions of Notes selected shall be in amounts of $1,000
or whole multiples of $1,000 in excess thereof; no Notes of $2,000 or less shall
be redeemed in part, except that if all of the Notes of a Holder are to be
redeemed or purchased, the entire outstanding amount of Notes held by such
Holder, even if not $2,000 or a multiple of $1,000 in excess

-52-



--------------------------------------------------------------------------------



 



thereof, shall be redeemed or purchased. Except as provided in the preceding
sentence, provisions of this Indenture that apply to Notes called for redemption
or purchase also apply to portions of Notes called for redemption or purchase.
          (c) After the redemption date, upon surrender of a Note to be redeemed
in part only, a new Note or Notes in principal amount equal to the unredeemed
portion of the original Note representing the same Indebtedness to the extent
not redeemed shall be issued in the name of the Holder of the Notes upon
cancellation of the original Note (or appropriate book entries shall be made to
reflect such partial redemption).
Section 3.03 Notice of Redemption.
          (a) Subject to Section 3.09, the Issuer shall mail, or cause to be
mailed notices of redemption of Notes at least 30 days but not more than 60 days
before the redemption date to each Holder whose Notes are to be redeemed
pursuant to this Article at such Holder’s registered address or otherwise in
accordance with the procedures of the Depositary, except that redemption notices
may be mailed more than 60 days prior to a redemption date if the notice is
issued in connection with Article 8 or Article 13. Except as set forth in
Section 3.07(b) and (f), notices of redemption may not be conditional.
          (b) The notice shall identify the Notes to be redeemed and shall
state:
     (1) the redemption date;
     (2) the redemption price, including the portion thereof representing any
accrued and unpaid interest;
     (3) if any Note is to be redeemed in part only, the portion of the
principal amount of that Note that is to be redeemed;
     (4) the name and address of the Paying Agent;
     (5) that Notes called for redemption must be surrendered to the Paying
Agent to collect the redemption price;
     (6) that, unless the Issuer defaults in making such redemption payment or
the Paying Agent is prohibited from making such payment pursuant to the terms of
this Indenture, interest on Notes called for redemption ceases to accrue on and
after the redemption date;
     (7) the paragraph or subparagraph of the Notes and/or Section of this
Indenture pursuant to which the Notes called for redemption are being redeemed;
     (8) that no representation is made as to the correctness or accuracy of the
CUSIP or ISIN number, if any, listed in such notice or printed on the Notes; and
     (9) if in connection with a redemption pursuant to Section 3.07(b) or
(f) if applicable, any condition to such redemption.
          (c) At the Issuer’s request, the Trustee shall give the notice of
redemption in the Issuer’s name and at the Issuer’s expense; provided that the
Issuer shall have delivered to the Trustee, at least five Business Days before
notice of redemption is required to be sent or caused to be sent to Holders
pursuant to this Section 3.03 (unless a shorter notice shall be agreed to by the
Trustee), an Officers’ Certificate requesting that the Trustee give such notice
and setting forth the information to be stated in such notice as provided in the
preceding paragraph.

-53-



--------------------------------------------------------------------------------



 



Section 3.04 Effect of Notice of Redemption.
          Once notice of redemption is mailed in accordance with Section 3.03,
Notes called for redemption become irrevocably due and payable on the redemption
date at the redemption price (except as provided for in Section 3.07(b) or (f)).
The notice, if mailed in a manner herein provided, shall be conclusively
presumed to have been given, whether or not the Holder receives such notice. In
any case, failure to give such notice or any defect in the notice to the Holder
of any Note designated for redemption in whole or in part shall not affect the
validity of the proceedings for the redemption of any other Note. Subject to
Section 3.05, on and after the redemption date, interest ceases to accrue on
Notes or portions of Notes called for redemption.
Section 3.05 Deposit of Redemption or Purchase Price.
          (a) Prior to 11:00 a.m. (New York City time) on the redemption or
purchase date, the Issuer shall deposit with the Trustee or with the Paying
Agent money sufficient to pay the redemption or purchase price of and accrued
and unpaid interest on all Notes to be redeemed or purchased on that date. The
Paying Agent shall promptly mail to each Holder (and, in the case of an Asset
Sale Offer, if applicable, to holders of Pari Passu Indebtedness) to be redeemed
or repurchased the applicable redemption or purchase price thereof and accrued
and unpaid interest thereon. The Trustee or the Paying Agent shall promptly
return to the Issuer any money deposited with the Trustee or the Paying Agent by
the Issuer in excess of the amounts necessary to pay the redemption or purchase
price of, and accrued and unpaid interest on, all Notes to be redeemed or
purchased.
          (b) If the Issuer complies with the provisions of Section 3.05(a), on
and after the redemption or purchase date, interest shall cease to accrue on the
Notes or the portions of Notes called for redemption or purchase. If a Note is
redeemed or purchased on or after a Record Date but on or prior to the related
Interest Payment Date, then any accrued and unpaid interest, if any, to the
redemption or purchase date shall be paid on the relevant Interest Payment Date
to the Person in whose name such Note was registered at the close of business on
such Record Date. If any Note called for redemption or purchase shall not be so
paid upon surrender for redemption or purchase because of the failure of the
Issuer to comply with Section 3.05(a), interest shall be paid on the unpaid
principal, from the redemption or purchase date until such principal is paid,
and to the extent lawful on any interest accrued to the redemption or purchase
date not paid on such unpaid principal, in each case at the rate provided in the
Notes and in Section 4.01.
Section 3.06 Notes Redeemed or Purchased in Part.
          Upon surrender of a Note that is redeemed or purchased in part, the
Issuer shall issue and, upon receipt of an Authentication Order, the Trustee
shall promptly authenticate and mail to the Holder (or cause to be transferred
by book entry) at the expense of the Issuer a new Note equal in principal amount
to the unredeemed or unpurchased portion of the Note surrendered representing
the same Indebtedness to the extent not redeemed or purchased; provided that
each new Note shall be in a principal amount of $2,000 or an integral multiple
of $1,000 in excess thereof. It is understood that, notwithstanding anything in
this Indenture to the contrary, only an Authentication Order and not an Opinion
of Counsel or Officers’ Certificate is required for the Trustee to authenticate
such new Note.
Section 3.07 Optional Redemption.
          (a) At any time prior to November 1, 2013, the Issuer may redeem the
Notes, in whole but not in part, upon not less than 30 nor more than 60 days’
prior notice mailed to each Holder or otherwise in accordance with the
procedures of the Depositary, at a redemption price equal to 100% of the
principal amount of the Notes plus the Applicable Premium as of, and accrued and
unpaid interest to the

-54-



--------------------------------------------------------------------------------



 



date of redemption, subject to the rights of Holders on the relevant Record Date
to receive interest due on the relevant Interest Payment Date.
          (b) Prior to November 1, 2012, the Issuer may on any one or more
occasions redeem up to 35% of the original principal amount of the Notes
(calculated after giving effect to any issuance of Additional Notes) with the
Net Cash Proceeds of one or more Equity Offerings by the Issuer, or with the Net
Cash Proceeds of one or more Equity Offerings by Parent that are contributed to
the Issuer as common equity capital, at a redemption price equal to 110.25% of
the principal amount thereof, plus accrued and unpaid interest thereon, if any,
to the redemption date, subject to the right of Holders of record on the
relevant Record Date to receive interest due on the relevant Interest Payment
Date; provided that (1) at least 65% of the sum of the original principal amount
of the Notes (calculated after giving effect to any issuance of Additional
Notes) remains outstanding after the occurrence of each such redemption; and
(2) such redemption occurs within 60 days of the date of closing of each such
Equity Offering. Any notice of redemption upon any Equity Offering may be given
prior to the completion of such Equity Offering, and any such redemption or
notice may, at the Issuer’s discretion, be subject to one or more conditions
precedent, including, but not limited to, completion of the related Equity
Offering.
          (c) Except pursuant to clause (a) or (b) of this Section 3.07, the
Notes shall not be redeemable at the Issuer’s option prior to November 1, 2013.
          (d) On and after November 1, 2013, the Issuer may redeem all, or from
time to time, a part of the Notes upon notice pursuant to Section 3.03 at the
redemption prices (expressed as percentages of principal amount of the Notes to
be redeemed) set forth below, plus accrued and unpaid interest thereon, if any,
to the applicable redemption date, subject to the right of Holders of record on
the relevant Record Date to receive interest due on the relevant Interest
Payment Date, if redeemed during the twelve-month period beginning on November 1
of the years indicated below:

          Year   Percentage  
2013
    105.125 %
2014
    102.563 %
2015 and thereafter
    100.000 %

          (e) Any redemption pursuant to this Section 3.07 shall be made
pursuant to the provisions of Sections 3.01 through 3.06.
          (f) Any redemption or notice, may, at the Issuer’s discretion, be
subject to one or more conditions precedent, including completion of an Equity
Offering or other corporate transaction.
Section 3.08 Mandatory Redemption.
          The Issuer shall not be required to make mandatory redemption or
sinking fund payments with respect to the Notes.
Section 3.09 Offers to Repurchase by Application of Excess Proceeds.
          (a) In the event that, pursuant to Section 4.10, the Issuer shall be
required to commence an Asset Sale Offer, the Issuer shall follow the procedures
specified below.
          (b) The Asset Sale Offer will remain open for a period of 20 Business
Days following its commencement, except to the extent that a longer period is
required by applicable law (the “Asset Sale Offer Period”). No later than five
Business Days after the termination of the Asset Sale Offer Period (the “Asset
Sale Purchase Date”), the Issuer will apply all Excess Proceeds to the purchase
of the

-55-



--------------------------------------------------------------------------------



 



aggregate principal amount of Notes and, if applicable, Pari Passu Indebtedness
(on a pro rata basis, if applicable) required to be purchased pursuant to
Section 4.10 (the “Asset Sale Offer Amount”), or, if less than the Asset Sale
Offer Amount of Notes (and if applicable, Pari Passu Indebtedness) has been so
validly tendered, all Notes and Pari Passu Indebtedness validly tendered in
response to the Asset Sale Offer. Payment for any Notes so purchased will be
made in the same manner as interest payments are made.
          (c) If the Asset Sale Purchase Date is on or after a Record Date and
on or before the related Interest Payment Date, any accrued and unpaid interest
up to but excluding the Asset Sale Purchase Date, will be paid to the Person in
whose name a Note is registered at the close of business on such Record Date.
          (d) Upon the commencement of an Asset Sale Offer, the Issuer will mail
(or otherwise communicate in accordance with the procedures of DTC) a notice to
each of the Holders, with a copy to the Trustee. The notice shall contain all
instructions and materials necessary to enable such Holders to tender Notes
pursuant to the Asset Sale Offer. The Asset Sale Offer shall be made to all
Holders and, if required, all holders of Pari Passu Indebtedness. The notice,
which shall govern the terms of the Asset Sale Offer, shall state:
     (1) that the Asset Sale Offer is being made pursuant to this Section 3.09
and Section 4.10 and the length of time the Asset Sale Offer shall remain open;
     (2) the Asset Sale Offer Amount, the purchase price, including the portion
thereof representing any accrued and unpaid interest, and the Asset Sale
Purchase Date;
     (3) that any Note not properly tendered or accepted for payment shall
continue to accrue interest;
     (4) that, unless the Issuer defaults in making such payment, any Note
accepted for payment pursuant to the Asset Sale Offer will cease to accrue
interest on and after the Asset Sale Purchase Date;
     (5) that Holders electing to have a Note purchased pursuant to an Asset
Sale Offer may elect to have Notes purchased in amounts of $2,000 and larger
integral multiples of $1,000 in excess thereof only;
     (6) that Holders electing to have a Note purchased pursuant to any Asset
Sale Offer shall be required to surrender the Note, with the form entitled
“Option of Holder to Elect Purchase” attached to the Note completed, or transfer
by book-entry transfer, to the Issuer, the Depositary, if appointed by the
Issuer, or a Paying Agent at the address specified in the notice at least three
Business Days before the Asset Sale Purchase Date;
     (7) that Holders shall be entitled to withdraw their election if the
Issuer, the Depositary or the Paying Agent, as the case may be, receives at the
address specified in the notice, not later than one Business Day prior to the
expiration of the Asset Sale Offer Period, a telegram, facsimile transmission or
letter setting forth the name of the Holder, the principal amount of the Notes
the Holder delivered for purchase and a statement that such Holder is
withdrawing his election to have such Note purchased;
     (8) that, if the aggregate principal amount of Notes and Pari Passu
Indebtedness surrendered by the holders thereof exceeds the Asset Sale Offer
Amount, the Trustee shall select the Notes and such Pari Passu Indebtedness to
be purchased on a pro rata basis based on the

-56-



--------------------------------------------------------------------------------



 



accreted value or principal amount of the Notes or such Pari Passu Indebtedness
tendered (with such adjustments as may be deemed appropriate by the Trustee so
that only Notes in denominations of $2,000 and larger integral multiples of
$1,000 in excess thereof, shall be purchased); and
     (9) that Holders whose Notes were purchased only in part shall be issued
new Notes equal in principal amount to the unpurchased portion of the Notes
surrendered (or transferred by book-entry transfer) representing the same
Indebtedness to the extent not repurchased.
          (e) On or before the Asset Sale Purchase Date, the Issuer will, to the
extent lawful, accept for payment, on a pro rata basis to the extent necessary,
the Asset Sale Offer Amount of Notes and Pari Passu Indebtedness or portions
thereof so validly tendered and not properly withdrawn pursuant to the Asset
Sale Offer, or if less than the Asset Sale Offer Amount has been validly
tendered and not properly withdrawn, all Notes and Pari Passu Indebtedness so
tendered, in each case in denominations of $2,000 and integral multiples of
$1,000 in excess thereof; provided that if, following repurchase of a portion of
a Note, the remaining principal amount of such Note outstanding immediately
after such repurchase would be less than $2,000, then the portion of such Note
so repurchased shall be reduced so that the remaining principal amount of such
Note outstanding immediately after such repurchase is $2,000. The Issuer will
deliver or cause to be delivered to the Trustee the Notes so accepted and an
Officers’ Certificate stating the aggregate principal amount of Notes or
portions thereof so accepted and that such Notes or portions thereof were
accepted for payment by the Issuer in accordance with the terms of this
Section 3.09. In addition, the Issuer will deliver all certificates and notes
required, if any, by the agreements governing the Pari Passu Indebtedness.
          (f) The Issuer or the Paying Agent, as the case may be, will promptly,
but in any case not later than five Business Days after termination of the Asset
Sale Offer Period, mail or deliver to each tendering Holder of the Notes or
holder or lender of Pari Passu Indebtedness, as the case may be, an amount equal
to the purchase price of the Notes or Pari Passu Indebtedness so validly
tendered and not properly withdrawn by such Holder or lender, as the case may
be, and accepted by the Issuer for purchase, and the Issuer will promptly issue
a new Note, and the Trustee, upon receipt of an Authentication Order, will
authenticate and mail or deliver (or cause to be transferred by book-entry) such
new Note to such Holder (it being understood that, notwithstanding anything in
this Indenture to the contrary, no Opinion of Counsel or Officers’ Certificate
is required for the Trustee to authenticate and mail or deliver such new Note)
in a principal amount equal to any unpurchased portion of the Note surrendered;
provided that each such new Note will be in a principal amount of $2,000 or an
integral multiple of $1,000 in excess thereof. In addition, the Issuer will take
any and all other actions required by the agreements governing the Pari Passu
Indebtedness. Any Note not so accepted shall be promptly mailed or delivered by
the Issuer to the Holder thereof. The Issuer will publicly announce the results
of the Asset Sale Offer no later than the next Business Day after the Asset Sale
Purchase Date.
          Other than as specifically provided in this Section 3.09 or
Section 4.10, any purchase pursuant to this Section 3.09 shall be made pursuant
to the applicable provisions of Sections 3.01 through 3.06.
ARTICLE 4
COVENANTS
Section 4.01 Payment of Notes; Additional Amounts.
          (a) The Issuer shall pay or cause to be paid the principal of and
premium, if any, and interest on the Notes on the dates and in the manner
provided in the Notes. Principal, premium, if any,

-57-



--------------------------------------------------------------------------------



 



and interest shall be considered paid on the date due if the Paying Agent, if
other than one of the Issuer or a Subsidiary of Parent or the Issuer, holds as
of 11:00 a.m. (New York City time) on the due date money deposited by the Issuer
in immediately available funds and designated for and sufficient to pay all
principal, premium, if any, and interest then due.
          (b) The Issuer shall pay interest (including post-petition interest in
any proceeding under any Bankruptcy Law) on overdue principal and premium, if
any, at the rate equal to the then applicable interest rate on the Notes to the
extent lawful; it shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue installments of interest
(without regard to any applicable grace period) at the same rate to the extent
lawful.
          (c) All payments made by Parent and each Parent Subsidiary Guarantor
pursuant to its Notes Guarantee will be made without withholding or deduction
for any taxes imposed by any Canadian taxing authority (a “Relevant Taxing
Authority”), unless required by law or the interpretation or administration
thereof by such Relevant Taxing Authority. If any of Parent or any Parent
Subsidiary Guarantor is obligated to withhold or deduct any amount on account of
taxes imposed by any Canadian taxing authority from any payment made with
respect to the Notes, such Parent or such Parent Subsidiary Guarantor shall:
     (1) make such withholding or deduction;
     (2) remit the full amount deducted or withheld to the relevant government
authority in accordance with the applicable law;
     (3) pay such additional amounts (“Additional Amounts”) as may be necessary
so that the net amount received by each Holder of Notes (including Additional
Amounts) after such withholding or deduction will not be less than the amount
such Holder would have received if such taxes had not been withheld or deducted;
     (4) furnish to the Trustee for the benefit of the Holders of Notes, within
30 days after the date of the payment of any taxes is due, an official receipt
of the relevant government authorities for all amounts deducted or withheld, or
if such receipts are not obtainable, other evidence of payment by the Parent or
such Parent Subsidiary Guarantor of those taxes; and
     (5) at least 15 days prior to each date on which any Additional Amounts are
payable, deliver to the Trustee an Officers’ Certificate setting forth the
calculation of the Additional Amounts to be paid and such other information as
the Trustee may request to enable the Trustee to pay such Additional Amounts to
Holders of Notes on the payment date.
Notwithstanding the foregoing, no Parent or Parent Subsidiary Guarantor will pay
Additional Amounts to any Holder in respect of a beneficial owner of a Note:
(i) which is subject to such taxes by reason of its carrying on business in
Canada, having a permanent establishment in Canada, being organized under the
laws of Canada (or a province thereof) or being an actual or deemed resident in
Canada; (ii) which is subject to taxes by reason of such Holder being non-arm’s
length with the Company or any Guarantor; or (iii) for or on account of any
taxes imposed or withheld by reason of the failure of the Holder or beneficial
owner of the Note to complete, execute and deliver to such Parent or Parent
Subsidiary Guarantor any form or document to the extent applicable to such
Holder or beneficial owner that may be required by law or by reason of
administration of such law and which is reasonably requested in writing to be
delivered to such Guarantor in order to enable such Guarantor to make payments
on the Notes without deduction or withholding for taxes, or with deduction or
withholding of a lesser amount, which form or document shall be delivered within
60 days of a written request therefor by such Guarantor.

-58-



--------------------------------------------------------------------------------



 



          Any reference in this Indenture or the Notes to the payment of
principal, premium, if any, interest, purchase price in connection with a
purchase of Notes (including in connection with a Change of Control or Asset
Sale), redemption price or any other amount payable under or with respect to any
Note, will be deemed to include the payment of Additional Amounts to the extent
that, in such context, Additional Amounts are, were or would be payable in
respect thereof. Parent and such Parent Subsidiary Guarantor’s obligation to
make payments of Additional Amounts will survive any termination of this
Indenture or the defeasance of any rights thereunder.
Section 4.02 Maintenance of Office or Agency.
          (a) The Issuer shall maintain an office or agency (which may be an
office of the Trustee or an affiliate of the Trustee, Registrar or co-registrar)
where Notes may be surrendered for registration of transfer or for exchange and
where notices and demands to or upon the Issuer and the Guarantors in respect of
the Notes and this Indenture may be served. The Issuer shall give prompt written
notice to the Trustee of the location, and any change in the location, of such
office or agency. If at any time the Issuer shall fail to maintain any such
required office or agency or shall fail to furnish the Trustee with the address
thereof, such presentations, surrenders, notices and demands may be made or
served at the Corporate Trust Office of the Trustee.
          (b) The Issuer may also from time to time designate additional offices
or agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations. The Issuer shall
give prompt written notice to the Trustee of any such designation or rescission
and of any change in the location of any such other office or agency.
          (c) The Issuer hereby designates the Corporate Trust Office of the
Trustee as one such office or agency of the Issuer in accordance with
Section 2.03.
Section 4.03 Reports and Other Information.
          (a) Notwithstanding that Parent may not be subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act or otherwise report on
an annual and quarterly basis on forms provided for such annual and quarterly
reporting pursuant to rules and regulations promulgated by the SEC, to the
extent permitted by the Exchange Act, Parent will file with the SEC, and make
available to the Trustee and through its publicly available website, the annual
reports and the information, documents and other reports (or copies of such
portions of any of the foregoing as the SEC may by rules and regulations
prescribe) that are specified in Sections 13 and 15(d) of the Exchange Act with
respect to U.S. issuers within the time periods specified therein or in the
relevant forms.
          (b) In the event that Parent is not permitted to file such reports,
documents and information with the SEC pursuant to the Exchange Act, Parent will
nevertheless make available such Exchange Act reports, documents and information
to the Trustee and the Holders through its publicly available website as if
Parent were subject to the reporting requirements of Section 13 or 15(d) of the
Exchange Act within the time periods specified therein or in the relevant forms,
which requirement may be satisfied by posting such reports, documents and
information on its website within the time periods specified by this
Section 4.03. Notwithstanding the foregoing, all financial statements required
by this paragraph shall include consolidating financial information for Parent,
the Issuer, the Guarantors (other than Parent) and Subsidiaries of the Issuer
and Parent that are not Guarantors in the manner prescribed by the SEC
(including Rule 3-10 under Regulation S-X) as if the Notes were registered with
the SEC, provided that no consolidating cash flow information shall be required
to be provided until Parent provides financial information for the fiscal period
ended December 31, 2009.

-59-



--------------------------------------------------------------------------------



 



          (c) If the Issuer has designated any of its Subsidiaries as
Unrestricted Subsidiaries and such Unrestricted Subsidiaries, either
individually or collectively, would otherwise have been a Significant
Subsidiary, then the quarterly and annual financial information required by the
preceding clause (b) shall include a reasonably detailed presentation, as
determined in good faith by senior management of the Issuer, either on the face
of the financial statements or in the footnotes to the financial statements and
in “management’s discussion and analysis of financial condition and results of
operations”, of the financial condition and results of operations of the
Guarantors, the Issuer, and the Restricted Subsidiaries separate from the
financial condition and results of operations of the Unrestricted Subsidiaries.
          (d) The Issuer and the Guarantors will make available to the Holders
and to prospective investors, upon the request of such Holders, the information
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act so
long as the Notes are not freely transferable under the Securities Act. For
purposes of this clause (d), the Issuer and the Guarantors will be deemed to
have furnished the reports to the Holders as required by this clause (d) if
Parent has filed such reports with the SEC via the EDGAR or any successor filing
system and such reports are publicly available.
          (e) So long as any Notes are outstanding, the Issuer or Parent or any
direct or indirect parent Issuer will also:
     (1) issue an “earnings” press release (consistent with past practice prior
the Issue Date) each quarter relating to annual and quarterly results of
operations of Parent or the Issuer;
     (2) hold a conference call each quarter (consistent with past practice
prior to the Issue Date) to discuss such results of operations for the relevant
reporting period; and
     (3) issue a press release (consistent with past practice prior to the Issue
Date) prior to the date of each conference call required to be held in
accordance with this paragraph, announcing the time and date of such conference
call and either including all information necessary to access such call.
Such conference call shall (a) include a reasonable question and answer period
of sufficient length to allow conference call participants an opportunity to ask
questions of management and for management to provide detailed responses to such
questions and (b) include the Issuer’s or Parent’s chief executive officer or
chief financial officer, or persons holding comparable roles, or, in the event
that after reasonable efforts neither the chief executive officer nor chief
financial officer is able to participate in the conference call, include as a
substitute for such officer a senior member of management of the Issuer. The
Issuer or Parent will post a transcript of such conference call (which shall
include the question and answer period) to the Issuer’s or Parent’s publicly
available website using reasonable efforts to post such transcript as soon as
reasonably possible, but in no event later than five Business Days following
such conference call. In the event such transcript could reasonably be deemed a
free writing prospectus under the Securities Act or an offer to sell or a
solicitation of an offer to buy securities of the Issuer, any of its
Subsidiaries or any parent of the Issuer, then the Issuer will not be required
to post such transcript to its website, and will be permitted to remove any such
transcripts from such website
Section 4.04 Compliance Certificate.
          (a) The Issuer and each Guarantor (to the extent that such Guarantor
is so required under the Trust Indenture Act) shall deliver to the Trustee,
within 100 days after the end of each fiscal year ending after the Issue Date, a
certificate from the principal executive officer, principal financial officer or
principal accounting officer stating that a review of the activities of the
Issuer and its Restricted Subsidiaries during the preceding fiscal year has been
made under the supervision of the signing Officer

-60-



--------------------------------------------------------------------------------



 



with a view to determining whether the Issuer has kept, observed, performed and
fulfilled its obligations under this Indenture, and further stating, as to such
Officer signing such certificate, that to the best of his or her knowledge, the
Issuer has kept, observed, performed and fulfilled each and every condition and
covenant contained in this Indenture and is not in default in the performance or
observance of any of the terms, provisions, covenants and conditions of this
Indenture (or, if a Default shall have occurred, describing all such Defaults of
which he or she may have knowledge and what action the Issuer is taking or
proposes to take with respect thereto).
          (b) When any Default has occurred and is continuing under this
Indenture, or if the Trustee or the holder of any other evidence of Indebtedness
of the Issuer or any Restricted Subsidiary gives any notice or takes any other
action with respect to a claimed Default, the Issuer shall promptly (which shall
be no more than five Business Days following the date on which the Issuer
becomes aware of such Default, receives such notice or becomes aware of such
action, as applicable) send to the Trustee an Officers’ Certificate specifying
such event and what action the Issuer proposes to take with respect thereto.
Section 4.05 Taxes.
          The Issuer shall pay, and shall cause each of its Restricted
Subsidiaries to pay, prior to delinquency, all material taxes, assessments and
governmental levies except such as are contested in good faith and by
appropriate negotiations or proceedings or where the failure to effect such
payment is not adverse in any material respect to the Holders.
Section 4.06 Stay, Extension and Usury Laws.
          The Issuer and each Guarantor covenants (to the extent that it may
lawfully do so) that it shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law wherever enacted, now or at any time hereafter in force, that may
affect the covenants or the performance of this Indenture; and the Issuer and
each Guarantor (to the extent that it may lawfully do so) hereby expressly
waives all benefit or advantage of any such law, and covenant that it shall not,
by resort to any such law, hinder, delay or impede the execution of any power
herein granted to the Trustee, but shall suffer and permit the execution of
every such power as though no such law has been enacted.
Section 4.07 Limitation on Restricted Payments.
          (a) The Issuer will not, and will not permit any of the Restricted
Subsidiaries, directly or indirectly, to:
     (1) declare or pay any dividend or make any distribution (whether made in
cash, securities or other property) on or in respect of the Issuer’s, or any of
its Restricted Subsidiaries’ Capital Stock (including any payment in connection
with any merger or consolidation involving the Issuer or any of its Restricted
Subsidiaries) other than:
     (A) dividends or distributions by the Issuer payable solely in Capital
Stock (other than Disqualified Stock) of the Issuer; or
     (B) dividends or distributions by a Restricted Subsidiary so long as, in
the case of any dividend or distribution payable on or in respect of any Capital
Stock issued by a Restricted Subsidiary that is not a Wholly-Owned Subsidiary,
the Issuer or Restricted Subsidiary holding such Capital Stock receives at least
its pro rata share of such dividend or distribution;

-61-



--------------------------------------------------------------------------------



 



     (2) purchase, redeem, retire or otherwise acquire for value any Capital
Stock of the Issuer or any direct or indirect parent of the Issuer held by
Persons other than the Issuer or a Restricted Subsidiary (other than in exchange
for Capital Stock of the Issuer (other than Disqualified Stock)), including in
connection with any merger or consolidation;
     (3) make any principal payment on, or purchase, repurchase, redeem defease
or otherwise acquire or retire for value, prior to any scheduled repayment,
scheduled sinking fund payment or scheduled maturity, any Subordinated
Obligations or Guarantor Subordinated Obligations, other than:
     (A) Indebtedness of the Issuer owing to and held by any Guarantor or
Indebtedness of a Guarantor owing to and held by the Issuer or any other
Guarantor permitted under clause (4) of Section 4.09(b); or
     (B) the purchase, repurchase redemption, defeasance or other acquisition or
retirement of Subordinated Obligations or Guarantor Subordinated Obligations
purchased in anticipation of satisfying a sinking fund obligation, principal
installment or final maturity, in each case due within one year of the date of
purchase, repurchase redemption, defeasance or other acquisition or retirement;
or
     (4) make any Restricted Investment in any Person;
(all such payments and other actions referred to in clauses (1) through (4)
(other than any exception thereto) shall be collectively referred to as a
“Restricted Payment”), unless, at the time of and after giving effect to such
Restricted Payment:
     (A) no Default shall have occurred and be continuing (or would result
therefrom);
     (B) the Issuer could Incur $1.00 of additional Secured Funded Indebtedness
pursuant to Section 4.07(a)(1) of after giving effect, on a pro forma basis, to
such Restricted Payment; and
     (C) the aggregate amount of such Restricted Payment and all other
Restricted Payments declared or made subsequent to the Issue Date (excluding
Restricted Payments made pursuant to clauses (1), (2), (3), (8), (9), (10) and
(11) of Section 4.09(b)) would not exceed the sum of (without duplication):
          (i) 100% of Adjusted EBITDA of the Issuer and its Restricted
Subsidiaries for the period (treated as one accounting period) from the
beginning of the first fiscal quarter commencing after the Issue Date to the end
of the most recent fiscal quarter ending prior to the date of such Restricted
Payment for which financial statements are available less 1.6 times Consolidated
Applicable Interest Charge of the Issuer and its Restricted Subsidiaries for the
same period; plus
          (ii) 100% of the aggregate Net Cash Proceeds received by the Issuer
from the issue or sale of its Capital Stock (other than Disqualified Stock) or
other capital contributions subsequent to the Issue Date (other than Net Cash
Proceeds received from an issuance or sale of such Capital Stock to a Subsidiary
of the Issuer or to an employee stock ownership plan, option plan or similar
trust to the extent such sale to an employee stock ownership plan or similar
trust is financed by loans from or Guaranteed by the Issuer or any Restricted
Subsidiary unless such loans have been repaid with cash on or

-62-



--------------------------------------------------------------------------------



 



prior to the date of determination) excluding in any event Net Cash Proceeds
received by the Issuer from the issue and sale of its Capital Stock or capital
contributions to the extent applied to redeem Notes in compliance with Section
3.07(b); plus
          (iii) the amount by which Indebtedness of the Issuer or its Restricted
Subsidiaries is reduced on the Issuer’s consolidated balance sheet upon the
conversion or exchange (other than by a Subsidiary of the Issuer) subsequent to
the Issue Date of any Indebtedness of the Issuer or its Restricted Subsidiaries
for Capital Stock (other than Disqualified Stock) of the Issuer or the Parent
(less the amount of any cash, or the fair market value of any other property,
distributed by the Issuer upon such conversion or exchange); plus
          (iv) the amount equal to the net reduction in Restricted Investments
made by the Issuer or any of the Restricted Subsidiaries in any Person resulting
from:
          (A) repurchases or redemptions of such Restricted Investments by such
Person, proceeds realized upon the sale of such Restricted Investment to an
unaffiliated purchaser, repayments of loans or advances or other transfers of
assets (including by way of dividend or distribution) by such Person to the
Issuer or any Restricted Subsidiary (other than for reimbursement of tax
payments); or
          (B) the redesignation of Unrestricted Subsidiaries as Restricted
Subsidiaries or the merger or consolidation of an Unrestricted Subsidiary with
and into the Issuer or any of its Restricted Subsidiaries (valued in each case
as provided in the definition of “Investment”) not to exceed the amount of
Investments previously made by the Issuer or any Restricted Subsidiary in such
Unrestricted Subsidiary,
which amount in each case under this clause (iv) was included in the calculation
of the amount of Restricted Payments; provided, however, that no amount will be
included under this clause (iv) to the extent it is already included in Adjusted
EBITDA; plus
     (v) $10,000,000.
          (b) The foregoing provisions of Section 4.07(a) will not prohibit:
     (1) any purchase, repurchase, redemption, defeasance or other acquisition
or retirement of Capital Stock, Disqualified Stock or Subordinated Obligations
of the Issuer or Guarantor Subordinated Obligations of any LGEI Subsidiary
Guarantor made by exchange for, or out of the proceeds of the substantially
concurrent sale of, Capital Stock of the Issuer or contributions to the equity
capital of the Issuer (other than Disqualified Stock and other than Capital
Stock issued or sold to a Subsidiary of the Issuer or an employee stock
ownership plan or similar trust to the extent such sale to an employee stock
ownership plan or similar trust is financed by loans from or Guaranteed by the
Issuer or any Restricted Subsidiary unless such loans have been repaid with cash
on or prior to the date of determination); provided, however, that the Net Cash
Proceeds from such sale of Capital Stock will be excluded from clause (C)(ii) of
Section 4.07(a);
     (2) any purchase, repurchase, redemption, defeasance or other acquisition
or retirement of Subordinated Obligations of the Issuer or Guarantor
Subordinated Obligations of any LGEI Subsidiary Guarantor made by exchange for,
or out of the proceeds of the substantially

-63-



--------------------------------------------------------------------------------



 



concurrent sale of, Subordinated Obligations of the Issuer or any purchase,
repurchase, redemption, defeasance or other acquisition or retirement of
Guarantor Subordinated Obligations made by exchange for or out of the proceeds
of the substantially concurrent sale of Guarantor Subordinated Obligations that,
in each case, is permitted to be Incurred pursuant to Section 4.09 and that, in
each case, constitutes Refinancing Indebtedness;
     (3) any purchase, repurchase, redemption, defeasance or other acquisition
or retirement of Disqualified Stock of the Issuer or a Restricted Subsidiary
made by exchange for or out of the proceeds of the substantially concurrent sale
of Disqualified Stock of the Issuer or such Restricted Subsidiary, as the case
may be, that, in each case, is permitted to be Incurred pursuant to Section 4.09
and that, in each case, constitutes Refinancing Indebtedness;
     (4) the purchase, repurchase, redemption, defeasance or other acquisition
or retirement for value of any Subordinated Obligation (A) at a purchase price
not greater than 101% of the principal amount of such Subordinated Obligation
plus accrued interest in the event of a Change of Control in accordance with
provisions similar to Section 4.14 or (B) at a purchase price not greater than
100% of the principal amount thereof plus accrued interest in accordance with
provisions similar to Section 4.10; provided that, prior to or simultaneously
with such purchase, repurchase, redemption, defeasance or other acquisition or
retirement, the Issuer has made the Change of Control Offer or Asset Sale Offer,
as applicable, as provided in Section 4.14 or Section 4.10, with respect to the
Notes and has completed the repurchase or redemption of all Notes validly
tendered for payment in connection with such Change of Control Offer or Asset
Sale Offer;
     (5) any purchase or redemption of Subordinated Obligations or Guarantor
Subordinated Obligations of an LGEI Subsidiary Guarantor from Net Available Cash
to the extent permitted under Section 4.10;
     (6) dividends or distributions paid within 60 days after the date of
declaration if at such date of declaration such dividends or distributions would
have complied with this provision;
     (7) the purchase, redemption or other acquisition, cancellation or
retirement for value of Capital Stock, or options, warrants, equity appreciation
rights or other rights to purchase or acquire Capital Stock of the Issuer,
Parent or any other direct or indirect parent of the Issuer held by any existing
or former employees or management of the Issuer, Parent or any Subsidiary of the
Issuer or of Parent or their assigns, estates or heirs, or cash dividends
distributed to Parent or any other parent of the Issuer for the purpose of
consummating such purchase, redemption or other acquisition, cancellation or
retirement for value, in each case in connection with the repurchase provisions
under employee stock option or stock purchase agreements or other agreements to
compensate management employees approved by the Board of Directors; provided
that such Capital Stock, or options, warrants, equity appreciation rights or
other rights to purchase or acquire Capital Stock, were received for services
related to, or for the benefit of, Parent and the Issuer and the Restricted
Subsidiaries; and provided, further that such redemptions or repurchases
pursuant to this clause (7) will not exceed $7,500,000 in the aggregate during
any calendar year, although such amount in any calendar year may be increased by
an amount not to exceed:
     (A) the Net Cash Proceeds from the sale of Capital Stock (other than
Disqualified Stock) of the Issuer and, to the extent contributed to the Issuer,
Capital Stock of any of the Issuer’s other direct or indirect parent companies,
in each case to existing or former employees or members of management of the
Issuer, any of its Subsidiaries, Parent or any of its direct or indirect parent
companies that occurs after the Issue Date, to the extent the cash proceeds from
the sale of such Capital Stock have not otherwise been

-64-



--------------------------------------------------------------------------------



 



applied to the payment of Restricted Payments (provided that the Net Cash
Proceeds from such sales or contributions will be excluded from clause (C)(ii)
of Section 4.07(a)); plus
     (B) the cash proceeds of key man life insurance policies received by the
Issuer or its Restricted Subsidiaries after the Issue Date; less
     (C) the amount of any Restricted Payments made with cash proceeds described
in the clauses (A) and (B) of this clause (7)
provided, further, that the aggregate amount of Restricted Payments made
pursuant to this clause (7) shall not exceed $17,500,000 in the aggregate;
     (8) the declaration and payment of dividends to holders of any class or
series of Disqualified Stock of the Issuer issued in accordance with the terms
of this Indenture;
     (9) repurchases of Capital Stock deemed to occur upon the exercise of stock
options, warrants, other rights to purchase Capital Stock or other convertible
securities if such Capital Stock represents a portion of the exercise price
thereof;
     (10) the declaration and payment of cash dividends, distributions, loans or
other transfers by the Issuer to Parent in amounts required for Parent to pay,
in each case without duplication:
     (A) Canadian federal, provincial or local income taxes payable to the
extent that such income taxes are directly attributable to the income of the
Issuer and the Restricted Subsidiaries (rather than the income of Parent
resulting from distributions of property from the Issuer or any Restricted
Subsidiary) and only to the extent such taxes are not offset by applicable tax
credits, tax losses or other assets; provided that in each case the amount of
such payments in any fiscal year does not exceed the amount that the Issuer and
its Restricted Subsidiaries would be required to pay in respect of foreign,
federal, state and local taxes for such fiscal year were the Issuer and its
Restricted Subsidiaries to pay such taxes separately from any such parent
entity;
     (B) franchise taxes and other fees required to maintain Parent’s legal
existence; and
     (C) an amount not to exceed $2,500,000 in any fiscal year to permit Parent
to pay its corporate overhead expenses Incurred in the ordinary course of
business, and to pay salaries or other compensation of employees who perform
services for both Parent and the Issuer;
     (11) the purchase of call options to hedge the Issuer’s or any Restricted
Subsidiary’s exposure in connection with the issuance of the Existing
Convertible Notes, which call options are to be settled on a net (not cash)
basis; and
     (12) other Restricted Payments made in an aggregate amount (as reduced by
the amount of capital returned from any such Restricted Payments that
constituted Restricted Investments in the form of cash and Cash Equivalents
(exclusive of items reflected in Consolidated Net Income)) from the Issue Date
not to exceed $25,000,000.

-65-



--------------------------------------------------------------------------------



 



provided, however, that at the time of and after giving effect to, any
Restricted Payment permitted under clauses (5), (7), (8), (11) and (12) of this
Section 4.07(b), no Default shall have occurred and be continuing or would occur
as a consequence thereof.
          (c) The amount of all Restricted Payments (other than cash) shall be
the Fair Market Value on the date of such Restricted Payment of the asset(s) or
securities proposed to be paid, transferred or issued by the Issuer or such
Restricted Subsidiary, as the case may be, pursuant to such Restricted Payment.
Such determination of Fair Market Value shall be based upon an opinion or
appraisal issued by an Independent Financial Advisor if such Fair Market Value
is estimated in good faith by the Board of Directors of the Issuer to exceed
$5,000,000. Not later than the date of making any Restricted Payment, the Issuer
shall deliver to the Trustee an Officers’ Certificate stating that such
Restricted Payment is permitted and setting forth the basis upon which the
calculations required by this Section 4.07 were computed, together with a copy
of any fairness opinion or appraisal required by this Indenture.
          (d) As of the Issue Date, all of the Issuer’s Subsidiaries will be
Restricted Subsidiaries, except for the Initial Unrestricted Subsidiary and the
Excluded Subsidiaries (which include LionsGate Channels, Inc. and its
Subsidiaries). The Issuer will not permit any Unrestricted Subsidiary to become
a Restricted Subsidiary except in accordance with the definition of
“Unrestricted Subsidiary.” For purposes of designating any Restricted Subsidiary
as an Unrestricted Subsidiary, all outstanding Investments by the Issuer and its
Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated will be deemed to be Restricted Payments in an amount determined as
set forth in the definition of “Investment.” Such designation will be permitted
only if a Restricted Payment in such amount would be permitted at such time and
if such Subsidiary otherwise meets the definition of an Unrestricted Subsidiary.
Unrestricted Subsidiaries will not be subject to any of the restrictive
covenants set forth in this Indenture.
Section 4.08 Limitation on Restrictions on Distribution from Restricted
Subsidiaries.
          (a) The Issuer will not, and will not permit any Restricted Subsidiary
to, directly or indirectly, create or otherwise cause or permit to exist or
become effective any consensual encumbrance or consensual restriction on the
ability of any Restricted Subsidiary to:
     (1) pay dividends or make any other distributions on its Capital Stock to
the Issuer or any of its Restricted Subsidiaries, or with respect to any other
interest or participation in, or measured by, its profits, or pay any
Indebtedness or other obligations owed to the Issuer or any Restricted
Subsidiary (it being understood that the priority of any Preferred Stock in
receiving dividends or liquidating distributions prior to dividends or
liquidating distributions being paid on Common Stock shall not be deemed a
restriction on the ability to make distributions on Capital Stock);
     (2) make any loans or advances to the Issuer or any Restricted Subsidiary
(it being understood that the subordination of loans or advances made to the
Issuer or any Restricted Subsidiary to other Indebtedness Incurred by the Issuer
or any Restricted Subsidiary shall not be deemed a restriction on the ability to
make loans or advances); or
     (3) sell, lease or transfer any of its property or assets to the Issuer or
any Restricted Subsidiary (it being understood that such transfers shall not
include any type of transfer described in clause (1) or (2) above).
          (b) The restrictions in Section 4.08(a) will not apply to encumbrances
or restrictions existing under or by reason of:

-66-



--------------------------------------------------------------------------------



 



     (1) contractual encumbrances or restrictions pursuant to an agreement in
effect on the Issue Date, including without limitation, the Collateral
Documents, the Senior Credit Facility and the Existing Convertible Notes (and
related documentation) in effect on such date;
     (2) this Indenture, the Notes and the Notes Guarantees;
     (3) any agreement or other instrument of a Person acquired by the Issuer or
any of its Restricted Subsidiaries in existence at the time of such acquisition
(but not created in contemplation thereof), which encumbrance or restriction is
not applicable to any Person, or the properties or assets of any Person, other
than the Person and its Subsidiaries, or the property or assets of the Person
and its Subsidiaries, so acquired (including after acquired property);
     (4) any amendment, restatement, modification, renewal, supplement,
refunding, replacement or refinancing of an agreement referred to in clauses
(1), (2) or (3) of this Section 4.08(b) or this clause (4); provided, however,
that such amendments, restatements, modifications, renewals, supplements,
refundings, replacements or refinancings are, in the good faith judgment of the
Issuer, no less favorable in any material respect, taken as a whole, to the
Holders of the Notes than the encumbrances and restrictions contained in the
agreements referred to in clauses (1), (2) or (3) of this Section 4.08(b) on the
Issue Date or, in the case of a Restricted Subsidiary, the date such Restricted
Subsidiary became a Restricted Subsidiary or was merged into a Restricted
Subsidiary, whichever is applicable;
     (5) in the case of clause (3) of Section 4.08(a), Liens permitted to be
Incurred under the provisions of Section 4.12 that limit the right of the debtor
to dispose of the assets securing such Indebtedness;
     (6) purchase money obligations for property acquired in the ordinary course
of business and Capitalized Lease Obligations permitted under this Indenture, in
each case, that impose encumbrances or restrictions of the nature described in
clause (3) of Section 4.08(a) on the property so acquired;
     (7) restrictions on cash or other deposits or net worth imposed by
customers or by co-production, joint venture or similar parties under contracts
entered into in the ordinary course of business;
     (8) any customary provisions in joint venture agreements relating to joint
ventures that are not Restricted Subsidiaries and other similar agreements
entered into in the ordinary course of business;
     (9) any customary provisions in leases, subleases or licenses and other
agreements entered into by the Issuer or any Restricted Subsidiary in the
ordinary course of business;
     (10) encumbrances or restrictions arising or existing by reason of
applicable law or any applicable rule, regulation or order;
     (11) any restriction with respect to a Restricted Subsidiary imposed
pursuant to an agreement entered into for the sale or disposition of all or
substantially all the Capital Stock or assets of such Restricted Subsidiary
pending the closing of such sale or disposition; and
     (12) imposed by any agreement relating to Indebtedness or Investments, as
applicable, permitted to be Incurred pursuant to Section 4.09 or clauses (11),
(16), (19) and (22) of the definition of “Permitted Investment,” in each case,
if such restrictions or conditions apply only to

-67-



--------------------------------------------------------------------------------



 



the property or assets securing such Indebtedness or Investments and/or only to
the Restricted Subsidiary incurring such Indebtedness or Investments or its
Subsidiaries.
Section 4.09 Limitation on Indebtedness.
          (a) (1) The Issuer will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, Incur any Secured Funded Indebtedness
(including Acquired Indebtedness that constitutes Secured Funded Indebtedness);
provided, however, that the Issuer and the LGEI Subsidiary Guarantors may Incur
Secured Funded Indebtedness if on the date thereof and after giving effect
thereto on a pro forma basis:
     (A) the Secured Leverage Ratio is at least 2.00 to 1.00 and the
Consolidated Leverage Ratio is at least 1.00 to 1.00; and;
     (B) no Default or Event of Default will have occurred or be continuing or
would occur as a consequence of Incurring such Secured Funded Indebtedness or
transactions relating to such Incurrence.
     (2) The Issuer will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly Incur any Indebtedness (including
Acquired Indebtedness); provided, however, that the Issuer and the LGEI
Subsidiary Guarantors may Incur Indebtedness if on the date thereof and after
giving effect thereto on a pro forma basis:
     (A) the Consolidated Leverage Ratio is at least 1.00 to 1.00; and
     (B) no Default or Event of Default will have occurred or be continuing or
would occur as a consequence of Incurring such Indebtedness or transactions
relating to such Incurrence.
          (b) The provisions of Section 4.09(a) shall not prohibit the
Incurrence of the following Indebtedness:
     (1) (A) Indebtedness under the Senior Credit Facility in an aggregate
principal amount not to exceed $340,000,000, less the amount of such
Indebtedness that is permanently retired with the Net Proceeds from any Asset
Sale after the Issue Date to reduce such amounts outstanding pursuant to
Section 4.10(a)(3)(A), and (B) Indebtedness represented by the Notes (including
any Notes Guarantee) (other than any Additional Notes);
     (2) Indebtedness of the Issuer and its Restricted Subsidiaries in existence
on the Issue Date (other than Indebtedness described in clauses (1), (3), (4),
(6), (8), (9), (10), (12), (13), (14) and (18) of this Section 4.09(b));
     (3) Guarantees by (A) the Issuer or the LGEI Subsidiary Guarantors of
Indebtedness permitted to be Incurred by the Issuer or an LGEI Subsidiary
Guarantor in accordance with the provisions of this Indenture; provided that in
the event such Indebtedness that is being Guaranteed is a Subordinated
Obligation or a Guarantor Subordinated Obligation, then the related Guarantee
shall be subordinated in right of payment to the Notes or the Notes Guarantee,
as the case may be substantially to the same extent as such Indebtedness is
subordinated to the Notes or Notes Guarantee, as applicable, and
(B) Non-Guarantor Subsidiaries of Indebtedness Incurred by Non-Guarantor
Subsidiaries in accordance with the provisions of this Indenture;

-68-



--------------------------------------------------------------------------------



 



     (4) Indebtedness of the Issuer owing to and held by any Wholly-Owned
Subsidiary or Indebtedness of a Restricted Subsidiary owing to and held by the
Issuer or any Wholly-Owned Subsidiary; provided, however,
     (A) if the Issuer is the obligor on Indebtedness owing to a Non-Guarantor
Subsidiary, such Indebtedness is expressly subordinated to the prior payment in
full in cash of all obligations with respect to the Notes;
     (B) if an LGEI Subsidiary Guarantor is the obligor on such Indebtedness and
the Issuer or an LGEI Subsidiary Guarantor is not the obligee, such Indebtedness
is subordinated in right of payment to the Notes Guarantee of such LGEI
Subsidiary Guarantor; and
     (C) (i) any subsequent issuance or transfer of Capital Stock or any other
event which results in any such Indebtedness being beneficially held by a Person
other than the Issuer or a Wholly-Owned Subsidiary of the Issuer; and
     (ii) any sale or other transfer of any such Indebtedness to a Person other
than the Issuer or a Wholly-Owned Subsidiary of the Issuer
shall be deemed, in each case, to constitute an Incurrence of such Indebtedness
by the Issuer or such Subsidiary, as the case may be.
     (5) Indebtedness of an LGEI Subsidiary Guarantor Incurred and outstanding
on the date on which such LGEI Subsidiary Guarantor became a Restricted
Subsidiary or was acquired by, or merged into, the Issuer or any Restricted
Subsidiary (other than Indebtedness Incurred (A) to provide all or any portion
of the funds utilized to consummate the transaction or series of related
Transactions pursuant to which such LGEI Subsidiary Guarantor became a
Restricted Subsidiary or was otherwise acquired by the Issuer or (B) otherwise
in connection with, or in contemplation of, such acquisition); provided,
however, that at the time such Person is acquired the Issuer would have been
able to Incur $1.00 of additional Indebtedness pursuant to the applicable
provisions of Section 4.09(a) after giving pro forma effect to such merger or
acquisition and to the Incurrence of such Indebtedness pursuant to this clause
(5); or
     (6) Indebtedness under Hedging Obligations that are Incurred in the
ordinary course of business (and not for speculative purposes) (A) for the
purpose of fixing or hedging interest rate risk with respect to any Indebtedness
Incurred in accordance with this Indenture; (B) for the purpose of fixing or
hedging currency exchange rate risk with respect to any currency exchanges; or
(C) for the purpose of fixing or hedging commodity price risk with respect to
any commodities;
     (7) Indebtedness (including Capitalized Lease Obligations) of the Issuer or
a Restricted Subsidiary Incurred to finance the purchase, lease, construction or
improvement of any property, plant or equipment used or to be used in the
business of the Issuer or such Restricted Subsidiary, whether through the direct
purchase of such property, plant or equipment or the purchase of Capital Stock
of any Person owning such property, plant or equipment (but no other material
assets), and any Indebtedness of the Issuer or a Restricted Subsidiary which
serves to refund or refinance any Indebtedness Incurred pursuant to this clause
(7), in a principal amount, not to exceed $20,000,000 at any time outstanding
together with all other Indebtedness issued under this clause (7);

-69-



--------------------------------------------------------------------------------



 



     (8) Indebtedness Incurred by the Issuer or its Restricted Subsidiaries in
respect of workers’ compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance, self-insurance
obligations, performance, bid surety and similar bonds and completion Guarantees
(not for borrowed money) provided by the Issuer or a Restricted Subsidiary in
the ordinary course of business;
     (9) Indebtedness arising from agreements of the Issuer or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, Incurred or assumed in connection with the
disposition of any business or assets of the Issuer or any business, assets or
Capital Stock of a Restricted Subsidiary, other than Guarantees of Indebtedness
Incurred by any Person acquiring all or any portion of such business, assets or
a Subsidiary for the purpose of financing such acquisition, provided that:
     (A) the maximum aggregate liability in respect of all such Indebtedness
shall at no time exceed the gross proceeds including non-cash proceeds (the fair
market value of such non-cash proceeds being measured at the time received and
without giving effect to subsequent changes in value) actually received by the
Issuer and the Restricted Subsidiaries in connection with such disposition; and
     (B) such Indebtedness is not reflected on the balance sheet of the Issuer
or any of the Restricted Subsidiaries (contingent obligations referred to in a
footnote to financial statements and not otherwise reflected on the balance
sheet will not be deemed to be reflected on such balance sheet for purposes of
this clause (9);
     (10) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument (except in the case of
daylight overdrafts) drawn against insufficient funds in the ordinary course of
business; provided, however, that such Indebtedness is extinguished within five
Business Days of Incurrence;
     (11) the Incurrence or issuance by the Issuer or any Restricted Subsidiary
of Refinancing Indebtedness that serves to refund or refinance any Indebtedness
Incurred as permitted under Section 4.09(a) and clauses (2), (5) and this clause
(11) of this Section 4.09(b) or any Indebtedness issued to so refund or
refinance such Indebtedness, including additional Indebtedness Incurred to pay
premiums (including reasonable, as determined in good faith by the Issuer,
tender premiums), defeasance costs, accrued interest and fees and expenses in
connection therewith prior to its respective maturity;
     (12) Indebtedness incurred by the Issuer or any Restricted Subsidiary that
is a Special Purpose Producer which is non-recourse to the Issuer or any
Restricted Subsidiary other than such Special Purpose Producer, except to the
extent that a Negative Pick-up Obligation, Program Acquisition Guarantee or
short-fall guarantee would be considered recourse Indebtedness of the Issuer or
any of its Restricted Subsidiaries;
     (13) Indebtedness incurred by SlateCo in connection with the Permitted
Slate Financing;
     (14) Replication Advances not to exceed $75,000,000 in the aggregate at any
one time outstanding, which are otherwise entered into in the ordinary course of
business and on terms and conditions substantially no less favorable in any
material respect, taken as a whole, to the Issuer as similar transactions
entered into by the Issuer or its Subsidiaries prior to the Issue Date; provided
that, the granting of a Lien in respect of the related assets, which is junior
in right to the

-70-



--------------------------------------------------------------------------------



 



Lien on such assets which secures the Notes, to secure any such Replication
Advances will not be considered to be less favorable to the Issuer;
     (15) Indebtedness secured solely by liens on Acceptable Tax Credits which
is non-recourse to the Issuer and any Restricted Subsidiary, other than
customary representations and warranties made to the applicable taxing authority
to the extent that any such representation or warranty would be considered
recourse Indebtedness of the Issuer or any of its Restricted Subsidiaries;
     (16) liabilities relating to profit participations, deferments and guild
residuals arising in the ordinary course of business in connection with the
production, acquisition or distribution of Product;
     (17) unsecured liabilities (including without limitation Guarantees) or
liabilities (including without limitation Guarantees) secured solely by the
related rights (which security is non-recourse to any other assets of the Issuer
or a Restricted Subsidiary) (a) related to the acquisition, production or
distribution of Product or acquisitions of rights incurred in the ordinary
course of business (including co-productions, co-ventures and other co-financing
arrangements), which are not otherwise prohibited hereunder or (b) related to
the Special Purpose Joint Venture in an amount no greater than $15,000,000 in
the aggregate at any one time outstanding;
     (18) Indebtedness pursuant to the Pennsylvania Regional Financing
Arrangement in an amount no greater than $66,000,000;
     (19) Negative Pick-up Obligations and direct or indirect guarantees
(including minimum guarantees) related to the acquisition or production of items
of Product in the ordinary course of business to the extent otherwise permitted
under this Indenture; and
     (20) in addition to the items referred to in clauses (1) through
(19) above, Indebtedness of the Issuer and the LGEI Subsidiary Guarantors in an
aggregate outstanding principal amount which, when taken together with the
principal amount of all other Indebtedness Incurred pursuant to this clause
(20) and then outstanding, will not exceed $20,000,000 at any time outstanding.
          (c) The Issuer will not Incur any Indebtedness under Section 4.09(b)
if the proceeds thereof are used, directly or indirectly, to refinance any
Subordinated Obligations of the Issuer unless such Indebtedness will be
subordinated to the Notes to at least the same extent as such Subordinated
Obligations. No LGEI Subsidiary Guarantor will Incur any Indebtedness under
Section 4.09(b) if the proceeds thereof are used, directly or indirectly, to
refinance any Guarantor Subordinated Obligations of such LGEI Subsidiary
Guarantor unless such Indebtedness will be subordinated to the obligations of
such LGEI Subsidiary Guarantor under its Notes Guarantee to at least the same
extent as such Guarantor Subordinated Obligations. No Restricted Subsidiary
(other than an LGEI Subsidiary Guarantor) may Incur any Indebtedness if the
proceeds are used to refinance Indebtedness of the Issuer or an LGEI Subsidiary
Guarantor.
          (d) For purposes of determining compliance with, and the outstanding
principal amount of any particular Indebtedness Incurred pursuant to and in
compliance with, this Section 4.09:
     (1) subject to clause (2) below, in the event that Indebtedness meets the
criteria of more than one of the types of Indebtedness described in
Section 4.09(a) or 4.09(b), the Issuer, in its sole discretion, will classify
such item (or portion) of Indebtedness on the date of Incurrence and may later
reclassify such item (or portion) of Indebtedness in any manner that complies
with

-71-



--------------------------------------------------------------------------------



 



this Section 4.09 and only be required to include the amount and type of such
Indebtedness in one of such clauses; provided that Indebtedness under the Senior
Credit Facility shall in any event be deemed to be Incurred solely under clause
(1)(A) of Section 4.09(b);
     (2) Guarantees of, or obligations in respect of letters of credit relating
to, Indebtedness that is otherwise included in the determination of a particular
amount of Indebtedness shall not be included;
     (3) if obligations in respect of letters of credit are Incurred pursuant to
a Credit Facility and are being treated as Incurred pursuant to Section 4.09(a)
and the letters of credit relate to other Indebtedness, then such other
Indebtedness shall not be included;
     (4) the principal amount of any Disqualified Stock of the Issuer or a
Restricted Subsidiary, or Preferred Stock of a Restricted Subsidiary that is not
an LGEI Subsidiary Guarantor, will be, subject to the next succeeding paragraph,
equal to the greater of the maximum mandatory redemption or repurchase price
(not including, in either case, any redemption or repurchase premium) or the
liquidation preference thereof;
     (5) Indebtedness permitted by this Section 4.09 need not be permitted
solely by reference to one provision permitting such Indebtedness but may be
permitted in part by one such provision and in part by one or more other
provisions of this Section 4.09 permitting such Indebtedness provided that
Indebtedness under the Senior Credit Facility shall in any event be deemed to be
incurred solely under clause (1)(A) of Section 4.09(b);
     (6) the principal amount of any Indebtedness outstanding in connection with
a securitization transaction or series of securitization transactions is the
amount of obligations outstanding under the legal documents entered into as part
of such transaction that would be characterized as principal if such transaction
were structured as a secured lending transaction rather than as a purchase
relating to such transaction; and
     (7) the amount of Indebtedness issued at a price that is less than the
principal amount thereof will be equal to the amount of the liability in respect
thereof determined in accordance with GAAP.
          Accrual of interest, accrual of dividends, the accretion of accreted
value or the amortization of debt discount, the payment of interest in the form
of additional Indebtedness and the payment of dividends in the form of
additional shares of Preferred Stock or Disqualified Stock will not be deemed to
be an Incurrence of Indebtedness for purposes of this Section 4.09. The amount
of any Indebtedness outstanding as of any date shall be (i) the accreted value
thereof in the case of any Indebtedness issued with original issue discount or
the aggregate principal amount outstanding in the case of Indebtedness issued
with interest payable in kind and (ii) the principal amount or liquidation
preference thereof, together with any interest thereon that is more than 30 days
past due, in the case of any other Indebtedness.
          In addition, the Issuer will not permit any of its Unrestricted
Subsidiaries to Incur any Indebtedness or issue any shares of Disqualified
Stock, other than Non-Recourse Debt. If at any time an Unrestricted Subsidiary
becomes a Restricted Subsidiary, any Indebtedness of such Subsidiary shall be
deemed to be Incurred by a Restricted Subsidiary as of such date (and, if such
Indebtedness is not permitted to be Incurred as of such date under this
Section 4.09, the Issuer shall be on such date in Default of this Section 4.09).

-72-



--------------------------------------------------------------------------------



 



          For purposes of determining compliance with any U.S.
dollar-denominated restriction on the Incurrence of Indebtedness, the U.S.
dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was Incurred, in the case of term
Indebtedness, or first committed, in the case of revolving credit Indebtedness;
provided that if such Indebtedness is Incurred to refinance other Indebtedness
denominated in a foreign currency, and such refinancing would cause the
applicable U.S. dollar denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such U.S. dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such Refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being refinanced.
Notwithstanding any other provision of this Section 4.09, the maximum amount of
Indebtedness that the Issuer or the Restricted Subsidiaries may Incur pursuant
to this Section 4.09 shall not be deemed to be exceeded solely as a result of
fluctuations in the exchange rate of currencies. The principal amount of any
Indebtedness Incurred to refinance other Indebtedness, if Incurred in a
different currency from the Indebtedness being refinanced, shall be calculated
based on the currency exchange rate applicable to the currencies in which such
Refinancing Indebtedness is denominated that is in effect on the date of such
refinancing.
Section 4.10 Asset Sales.
          (a) The Issuer will not, and will not permit any of its Restricted
Subsidiaries to, cause, make or suffer to exist any Asset Sale, unless:
     (1) the Issuer or such Restricted Subsidiary, as the case may be, receives
consideration at least equal to the Fair Market Value (such Fair Market Value to
be determined on the date of contractually agreeing to such Asset Sale) of the
shares and assets subject to such Asset Sale;
     (2) at least 75% of the consideration from such Asset Sale received by the
Issuer or such Restricted Subsidiary, as the case may be, is in the form of cash
or Cash Equivalents; and
     (3) an amount equal to 100% of the Net Available Cash from such Asset Sale
is applied by the Issuer or such Restricted Subsidiary, as the case may be,
within 365 days from the later of the date of such Asset Sale or the receipt of
such Net Available Cash, as follows:
     (A) to permanently reduce (and permanently reduce commitments with respect
thereto): (i) obligations under the Senior Credit Facility or (ii) Indebtedness
of the Issuer (other than any Disqualified Stock or Subordinated Obligations)
that is secured by a Lien or Indebtedness of a Restricted Subsidiary (other than
any Disqualified Stock or Guarantor Subordinated Obligations) that is secured by
a Lien (in each case other than Indebtedness owed to the Issuer or an Affiliate
of the Issuer);
     (B) to permanently reduce obligations under other Indebtedness of the
Issuer (other than any Disqualified Stock or Subordinated Obligations) or
Indebtedness of a Restricted Subsidiary (other than any Disqualified Stock or
Guarantor Subordinated Obligations) (in each case other than Indebtedness owed
to the Issuer or an Affiliate of the Issuer ); provided that the Issuer shall
equally and ratably reduce Obligations under the Notes as provided under
Section 3.07 through open market purchases or by making an offer (in accordance
with the procedures set forth in this Section 4.10 for an Asset Sale Offer) to
all Holders to purchase their Notes at 100% of the principal amount thereof,
plus the amount of accrued but unpaid interest on the amount of Notes that would
otherwise be prepaid; or

-73-



--------------------------------------------------------------------------------



 



     (C) to invest in Additional Assets;
provided that pending the final application of any such Net Available Cash in
accordance with clause (A), (B) or (C) above, the Issuer and its Restricted
Subsidiaries may temporarily reduce Indebtedness or otherwise invest such Net
Available Cash in any manner not prohibited by this Indenture.
          In the case of clauses (2) and (3) above, a binding commitment shall
be treated as a permitted application of the Net Available Cash from the date of
such commitment; provided that (x) such investment is consummated within
545 days after receipt by the Issuer or any Restricted Subsidiary of the Net
Available Cash of any Asset Sale and (y) if such investment is not consummated
within the period set forth in subclause (x), the Net Proceeds not so applied
will be deemed to be Excess Proceeds (as defined below).
     (4) For the purposes of clauses (2) and (3) above and for no other purpose,
the following will be deemed to be cash:
     (A) any liabilities (as shown on the Issuer’s or such Restricted
Subsidiary’s most recent balance sheet) of the Issuer or any Restricted
Subsidiary (other than liabilities that are by their terms subordinated to the
Notes or the Notes Guarantees) that are assumed by the transferee of any such
assets and from which the Issuer and all Restricted Subsidiaries have been
validly released by all creditors in writing; and
     (B) any securities, notes or other obligations received by the Issuer or
any Restricted Subsidiary from the transferee that are converted by the Issuer
or such Restricted Subsidiary into cash (to the extent of the cash received)
within 90 days following the closing of such Asset Sale.
          (b) Any Net Available Cash from Asset Sales that are not applied or
invested as provided in Section 4.10(a) shall be deemed to constitute “Excess
Proceeds.” On the 366th day after an Asset Sale, if the aggregate amount of
Excess Proceeds exceeds $15,000,000, the Issuer shall be required to make an
offer to all Holders and to the extent required by the terms of outstanding Pari
Passu Indebtedness, to all holders of such Pari Passu Indebtedness (an “Asset
Sale Offer”), to purchase the maximum aggregate principal amount of the Notes
and any such Pari Passu Indebtedness that may be purchased out of the Excess
Proceeds, at an offer price in cash in an amount equal to 100% of the principal
amount thereof, plus accrued and unpaid interest to the date of purchase
(subject to the right of Holders of record on the relevant Record Date to
receive interest due on the relevant Interest Payment Date) in accordance with
the procedures set forth in Section 3.10 or the agreements governing the Pari
Passu Indebtedness, as applicable, in each case in denominations of $2,000 and
integral multiples of $1,000 in excess thereof. The Issuer shall commence an
Asset Sale Offer with respect to Excess Proceeds by mailing (or otherwise
communicating in accordance with the procedures of DTC) the notice required by
Section 3.09, with a copy to the Trustee.
          To the extent that the aggregate amount of Notes and Pari Passu
Indebtedness validly tendered and not properly withdrawn pursuant to an Asset
Sale Offer is less than the Excess Proceeds, the Issuer may use any remaining
Excess Proceeds for general corporate purposes, subject to other covenants
contained in this Indenture. If the aggregate principal amount of Notes
surrendered by Holders thereof and other Pari Passu Indebtedness surrendered by
holders or lenders, collectively, exceeds the amount of Excess Proceeds, the
Trustee shall select the Notes and Pari Passu Indebtedness to be purchased on a
pro rata basis on the basis of the aggregate accreted value or principal amount
of tendered Notes and Pari Passu Indebtedness. Upon completion of such Asset
Sale Offer, the amount of Excess Proceeds shall be reset at zero.

-74-



--------------------------------------------------------------------------------



 



          (c) Pending the final application of any Net Available Cash pursuant
to this Section 4.10, the holder of such Net Available Cash may apply such Net
Available Cash temporarily to reduce Indebtedness outstanding under a revolving
Credit Facility or otherwise invest such Net Available Cash in any manner not
prohibited by this Indenture.
          (d) The Issuer shall comply, to the extent applicable, with the
requirements of Rule 14e-1 under the Exchange Act and any other securities laws
or regulations in connection with the repurchase of Notes pursuant to this
Indenture. To the extent that the provisions of any securities laws or
regulations conflict with provisions of this Indenture, the Issuer will comply
with the applicable securities laws and regulations and will not be deemed to
have breached its obligations under this Indenture by virtue of any conflict.
Section 4.11 Transactions with Affiliates.
          (a) The Issuer will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into or conduct any transaction
(including the purchase, sale, lease or exchange of any property or asset or the
rendering of any service) with any Affiliate of the Issuer (an “Affiliate
Transaction”) unless:
     (1) the terms of such Affiliate Transaction are not materially less
favorable to the Issuer or such Restricted Subsidiary, as the case may be, than
those that could have been obtained by the Issuer or such Restricted Subsidiary
in a comparable transaction at the time of such transaction in arm’s-length
dealings with a Person that is not an Affiliate;
     (2) in the event such Affiliate Transaction involves an aggregate
consideration in excess of $5,000,000, the terms of such transaction have been
approved by a majority of the members of the Board of Directors of the Issuer
and by a majority of the members of such Board of Directors having no personal
stake in such transaction, if any (and such majority or majorities, as the case
may be, determines that such Affiliate Transaction satisfies the criteria in
clause (1) above); and
     (3) in the event such Affiliate Transaction involves an aggregate
consideration in excess of $10,000,000, the Issuer has received a written
opinion from an Independent Financial Advisor that such Affiliate Transaction is
not materially less favorable than those that could have been obtained in a
comparable transaction at the time of such transaction in arm’s-length dealings
with a Person that is not an Affiliate.
     (b) The provisions of Section 4.11(a) will not apply to:
     (1) (A) transactions between or among the Issuer and any of its Restricted
Subsidiaries, and (B) any merger of the Issuer and any direct parent of the
Issuer, provided, however that such parent shall have not material liabilities
and no material assets other than cash, Cash Equivalents and the Capital Stock
of the Issuer and such merger is otherwise in compliance with the terms of this
Indenture and effected for a bona fide business purpose;
     (2) any Restricted Payment permitted to be made pursuant to Section 4.07 or
any Permitted Investments;
     (3) any issuance of securities, or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
agreements and other compensation arrangements, options to purchase Capital
Stock of the Issuer, restricted stock plans, long-term incentive plans, stock
appreciation rights plans, participation plans or similar employee benefits

-75-



--------------------------------------------------------------------------------



 



plans and/or indemnity provided on behalf of Officers and employees approved by
the Board of Directors of the Issuer;
     (4) the payment of reasonable and customary fees and reimbursement of
expenses paid to and indemnity provided on behalf of, directors of the Issuer or
any Restricted Subsidiary;
     (5) loans or advances to employees, Officers or directors of the Issuer or
Parent or any Restricted Subsidiary of the Issuer in the ordinary course of
business consistent with past practices, in an aggregate amount not in excess of
$5,000,000 with respect to all loans or advances made since the Issue Date
(without giving effect to the forgiveness of any such loan); provided, however,
that the Issuer and Parent and their respective Subsidiaries shall comply in all
material respects with the applicable provisions of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith relating
to such loans and advances;
     (6) any agreement as in effect as of the Issue Date, as these agreements
may be amended, modified, supplemented, extended or renewed from time to time,
so long as any such amendment, modification, supplement, extension or renewal is
not more disadvantageous to the Holders in any material respect in the good
faith judgment of the senior management of the Issuer or Board of Directors of
the Issuer when taken as a whole than the terms of the agreements in effect on
the Issue Date;
     (7) any agreement between any Person and an Affiliate of such Person
existing at the time such Person is acquired by or merged into the Issuer or a
Restricted Subsidiary; provided, that such agreement was not entered into
contemplation of such acquisition or merger, or any amendment thereto (so long
as any such amendment is not disadvantageous to the Holders in the good faith
judgment of the senior management of the Issuer or the Board of Directors of the
Issuer when taken as a whole as compared to the applicable agreement as in
effect on the date of such acquisition or merger);
     (8) transactions with customers, clients, suppliers, joint venture partners
or purchasers or sellers of goods or services (including, without limitation,
licensing, production, co-production, services (e.g., shared services
agreements), advertising, distribution, promotional or delivery agreements), in
each case in the ordinary course of the business of the Issuer and the
Restricted Subsidiaries and otherwise in compliance with the terms of this
Indenture; provided that in the reasonable determination of the members of the
Board of Directors or senior management of the Issuer, such transactions are on
terms that are no less favorable to the Issuer or the relevant Restricted
Subsidiary than those that could reasonably have been obtained at the time of
such transactions in a comparable transaction by the Issuer or such Restricted
Subsidiary with an unrelated Person;
     (9) any issuance or sale of Capital Stock (other than Disqualified Stock)
to Affiliates of the Issuer and the granting of registration and other customary
rights in connection therewith;
     (10) the entering into of any tax sharing agreement or arrangement and any
payments permitted by Section 4.07;
     (11) any contribution to the capital of the Issuer, or any sale of Capital
Stock of the Issuer (other than Disqualified Stock);
     (12) transactions permitted by, and complying with, the provisions of
Section 5.01;
     (13) pledges of Capital Stock of Unrestricted Subsidiaries;

-76-



--------------------------------------------------------------------------------



 



     (14) any employment agreements entered into by the Issuer or any of its
Restricted Subsidiaries in the ordinary course of business;
     (15) any distribution, license, participation, sale, lease, production,
reproduction or co-financing agreement, guarantee, negative pick-up or other
acquisition agreement, or other similar agreement to any of the foregoing,
entered into in the ordinary course of business and on an arm’s length basis
(and if involving more than $5,000,000, is specifically approved by senior
management of the Issuer or a resolution approving such transaction adopted by
the Board of Directors of the Issuer);
     (16) the LGFF Slate Transaction and the Permitted Slate Financing; and
     (17) the sale of revenue participation interests in Product to the Issuer
pursuant to the SGF Co-Financing Arrangement.
Section 4.12 Limitation on Liens.
          The Issuer will not, and will not permit any of the Restricted
Subsidiaries to, directly or indirectly, create, Incur, assume or suffer to
exist any Lien (other than Permitted Liens) upon any of its property or assets
(including Capital Stock of Subsidiaries), or income or profits therefrom, or
assign or convey any right to receive income therefrom, whether owned on the
Issue Date or acquired after that date, which Lien is securing any Indebtedness,
except:
     (1) Liens pursuant to written security agreements in favor of guilds or
unions which are required in the ordinary course of business pursuant to
collective bargaining agreements;
     (2) Liens to secure distribution, exhibition and/or exploitation rights of
licensees pursuant to Distribution Agreements or of licensors from whom any of
the Issuer or the Restricted Subsidiaries has obtained any distribution rights
or other exploitation rights to any item of Product or Liens to secure
production advances on an item of Product, provided that such Liens are limited
to such distribution, exhibition and/or exploitation rights, and that such
production advances are otherwise permitted by this Indenture;
     (3) Liens customarily granted or incurred in the ordinary course of
business with regard to services rendered by laboratories and post-production
houses, record warehouses and suppliers of materials and equipment which secure
outstanding trade payables;
     (4) possessory Liens (other than those of laboratories and production
houses) which (a) occur in the ordinary course of business, (b) secure normal
trade debt which is not yet due and payable and (c) do not secure Indebtedness;
     (5) customary Liens in favor of Approved Completion Guarantors granted in
connection with Completion Guaranties;
     (6) Liens granted by the Issuer or any Restricted Subsidiary that is a
Special Purpose Producer to secure outside production financing otherwise
permitted under this Indenture;
     (7) Liens granted by SlateCo to secure its obligations in connection with
the Permitted Slate Financing;
     (8) Liens to secure Replication Advances not to exceed $75,000,000 in the
aggregate at any one time outstanding, which may be secured on a subordinated
basis and which are

-77-



--------------------------------------------------------------------------------



 



otherwise on terms and conditions, in the good faith judgment of the Issuer, no
less favorable in any material respect, taken as a whole, to the Issuer as
compared to past similar transactions entered into by the Issuer or its
Restricted Subsidiaries; provided that, the granting of a Lien in respect of the
related assets, which is junior in right to the Lien on such assets which
secures the Notes, to secure any such Replication Advances will not be
considered to be less favorable to the Issuer;
     (9) Liens on Acceptable Tax Credits to secure Indebtedness which is
non-recourse to the Issuer or any Restricted Subsidiary other than customary
representations and warranties, which Liens, in the good faith judgment of the
Issuer, are no less favorable in any material respect, taken as a whole, to the
Issuer as compared to past similar transactions entered into by the Issuer or
its Restricted Subsidiaries;
     (10) Liens granted by either MQP, any Services Issuer that is the Issuer or
any Restricted Subsidiary, LGF or Lions Gate Television Inc. to secure MQP’s
obligations to SGF pursuant to the SGF Co-Financing Arrangement;
     (11) Liens in connection with reversion or turnaround rights with respect
to a project in development;
     (12) Liens granted by Lions Gate Films Inc. to secure its payment and
performance obligations to FilmCo in connection with the LGFF Slate Transaction;
     (13) Liens granted by one or more of the Issuer and its Restricted
Subsidiaries to secure the obligations of Lions Gate Pennsylvania, Inc., a
Pennsylvania corporation, and its subsidiaries to the lender pursuant to that
certain Pennsylvania regional financing arrangement with Pennsylvania Regional
Center, LP I;
     (14) Liens granted by one or more of the Issuer and its Restricted
Subsidiaries to secure Secured Funded Indebtedness permitted to be Incurred
under clause (a)(1) under Section 4.09 or any refinancing of such Indebtedness
permitted pursuant to clause (b)(11) under Section 4.09 in each case, which
Liens are either senior to or pari passu in priority with the Second-Priority
Liens pursuant to an Intercreditor Agreement; and
     (15) Liens granted by one or more of the Issuer and its Restricted
Subsidiaries to secure Indebtedness permitted to be Incurred under clause (a)(2)
under Section 4.09 or any refinancing of such Indebtedness permitted pursuant to
clause (b)(11) under Section 4.09 in each case, which Liens are junior in
priority to the Second-Priority Liens pursuant to an Intercreditor Agreement.
Section 4.13 Corporate Existence.
          Subject to Article 5, the Issuer shall do or cause to be done all
things necessary to preserve and keep in full force and effect (1) its corporate
existence and the corporate, partnership, limited liability company, unlimited
liability company or other existence of each of its Restricted Subsidiaries, in
accordance with the respective organizational documents (as the same may be
amended from time to time) of the Issuer or any such Restricted Subsidiary and
(2) the rights (charter and statutory), licenses and franchises of the Issuer
and its Restricted Subsidiaries; provided that the Issuer shall not be required
to preserve any such right, license or franchise, or the corporate, partnership,
limited liability company or other existence of any of its Restricted
Subsidiaries, if the Issuer in good faith shall determine that the preservation
thereof is no longer desirable in the conduct of the business of the Issuer and
its Restricted Subsidiaries, taken as a whole.

-78-



--------------------------------------------------------------------------------



 



Section 4.14 Offer to Repurchase Upon Change of Control.
          (a) If a Change of Control occurs, unless the Issuer has exercised its
right to redeem all of the Notes pursuant to Section 3.07, the Issuer will make
an offer to purchase all of the Notes (the “Change of Control Offer”) at a
purchase price in cash equal to 101% of the principal amount of the Notes plus
accrued and unpaid interest, if any, to the date of purchase (the “Change of
Control Payment”), subject to the right of Holders of record on the relevant
Record Date to receive interest due on the relevant Interest Payment Date.
Within 30 days following any Change of Control, unless the Issuer has exercised
its right to redeem all of the Notes pursuant to Section 3.07, the Issuer will
send notice of such Change of Control Offer by first-class mail, with a copy to
the Trustee, to each Holder to the address of such Holder appearing in the
security register with a copy to the Trustee, or otherwise in accordance with
the procedures of the Depositary, with the following information:
     (1) that a Change of Control Offer is being made pursuant to this
Section 4.14 and that all Notes properly tendered pursuant to such Change of
Control Offer will be accepted for purchase by the Issuer at a purchase price in
cash equal to the Change of Control Payment (subject to the right of Holders of
record on the relevant Record Date to receive interest on the relevant Interest
Payment Date);
     (2) the purchase date, which shall be no earlier than 30 days nor later
than 60 days from the date such notice is mailed (the “Change of Control Payment
Date”);
     (3) that Notes must be tendered in principal amount of $2,000 or an
integral multiple of $1,000 in excess thereof, and any Note not properly
tendered will remain outstanding and continue to accrue interest;
     (4) that, unless the Issuer defaults in the payment of the Change of
Control Payment, any Note accepted for payment pursuant to the Change of Control
Offer will cease to accrue interest on and after the Change of Control Payment
Date;
     (5) that Holders electing to have any Notes purchased pursuant to a Change
of Control Offer will be required to surrender such Notes, with the form
entitled “Option of Holder to Elect Purchase” on the reverse of such Notes
completed, to the Paying Agent specified in the notice at the address specified
in the notice prior to the close of business on the third Business Day preceding
the Change of Control Payment Date;
     (6) that Holders shall be entitled to withdraw their tendered Notes and
their election to require the Issuer to purchase such Notes; provided that the
Paying Agent receives at the address specified in the notice, not later than the
close of business on the 30th day following the date of the Change of Control
notice, a telegram, telex, facsimile transmission or letter setting forth the
name of the Holder of the Notes, the principal amount of Notes tendered for
purchase, and a statement that such Holder is withdrawing its tendered Notes and
its election to have such Notes purchased;
     (7) that if a Holder is tendering less than all of its Notes, such Holder
will be issued new Notes equal in principal amount to the unpurchased portion of
the Notes surrendered; and that the unpurchased portion of the Notes must be
equal to $2,000 or an integral multiple of $1,000 in excess thereof; and
     (8) the other instructions, as determined by the Issuer, consistent with
this Section 4.14, that a Holder must follow.

-79-



--------------------------------------------------------------------------------



 



          The notice, if mailed in a manner herein provided, will be
conclusively presumed to have been given, whether or not the Holder receives
such notice. If (A) the notice is mailed in a manner herein provided and (B) any
Holder fails to receive such notice or a Holder receives such notice but it is
defective, such Holder’s failure to receive such notice or such defect shall not
affect the validity of the proceedings for the purchase of the Notes as to all
other Holders that properly received such notice without defect. The Issuer will
comply with the requirements of Rule 14e-1 under the Exchange Act and any other
securities laws and regulations thereunder to the extent such laws or
regulations are applicable in connection with the repurchase of Notes pursuant
to a Change of Control Offer. To the extent that the provisions of any
securities laws or regulations conflict with the provisions of this Indenture,
the Issuer will comply with the applicable securities laws and regulations and
shall not be deemed to have breached its obligations under this Indenture by
virtue thereof.
     (b) On the Change of Control Payment Date, the Issuer will, to the extent
lawful:
     (1) accept for payment all Notes or portions of Notes (in integral
multiples of $1,000) properly tendered pursuant to the Change of Control Offer;
     (2) deposit with the Paying Agent an amount equal to the Change of Control
Payment in respect of all Notes or portions of the Notes so tendered; and
     (3) deliver, or cause to be delivered, to the Trustee for cancellation the
Notes so accepted together with an Officers’ Certificate to the Trustee stating
aggregate principal amount of Notes or portions of Notes being purchased by the
Issuer in accordance with this Section 4.14.
          (c) Prior to making a Change of Control Payment, and as a condition to
such payment (1) the requisite holders of each issue of Indebtedness issued
under an indenture or other agreement that may be violated by such payment shall
have consented to such Change of Control Payment being made and waived the event
of default, if any, caused by the Change of Control or (2) the Issuer shall
repay all outstanding Indebtedness issued under an indenture or other agreement
that may be violated by a payment to the holders of Notes under a Change of
Control Payment or the Issuer shall offer to repay all such Indebtedness and
make payment to the holders of such Indebtedness that accept such offer and
obtain waivers of any event of default arising under the relevant Indenture or
other agreement from the remaining holders of such Indebtedness.
          (d) The Issuer will not be required to make a Change of Control Offer
upon a Change of Control if a third party makes the Change of Control Offer in
the manner, at the times and otherwise in compliance with the requirements set
forth in this Section 4.14 applicable to a Change of Control Offer made by the
Issuer and purchases all Notes validly tendered and not withdrawn under such
Change of Control Offer.
          (e) The Issuer will comply, to the extent applicable, with the
requirements of Rule 14e-1 under the Exchange Act and any other securities laws
or regulations in connection with the repurchase of Notes pursuant to this
Section 4.14. To the extent that the provisions of any securities laws or
regulations conflict with provisions of this Indenture, the Issuer will comply
with the applicable securities laws and regulations and will not be deemed to
have breached its obligations described in this Indenture by virtue of the
conflict.
          (f) Other than as specifically provided in this Section 4.14, any
purchase pursuant to this Section 4.14 shall be made pursuant to the provisions
of Sections 3.02, 3.05 and 3.06.

-80-



--------------------------------------------------------------------------------



 



Section 4.15 Limitation on Sale of Capital Stock of Restricted Subsidiaries.
          (a) The Issuer will not, and will not permit any Restricted Subsidiary
to transfer, convey, sell, lease or otherwise dispose of any Voting Stock of any
Restricted Subsidiary or, with respect to a Restricted Subsidiary, to issue any
of the Voting Stock of a Restricted Subsidiary (other than, if necessary, shares
of its Voting Stock constituting directors’ qualifying shares) to any Person
except:
     (1) to the Issuer or a Wholly Owned Subsidiary; or
     (2) in compliance with Section 4.10 and immediately after giving effect to
such issuance or sale, such Restricted Subsidiary would continue to be a
Restricted Subsidiary.
Notwithstanding the foregoing, the Issuer and the Restricted Subsidiaries may
sell all the Voting Stock of a Restricted Subsidiary as long as the Issuer or
the Restricted Subsidiaries comply with the terms of Section 4.10. In that case,
such Restricted Subsidiary, if a Guarantor, will be automatically released from
all its obligations under this Indenture, its Guarantee, the Collateral
Documents and any applicable Intercreditor Agreement, and the Liens, if any, on
the Collateral pledged by such Guarantor pursuant to the Collateral Documents
shall be released with respect to the Notes if all the obligations of such
Guarantor under its Guarantee under the Senior Credit Facility and the Existing
Convertible Notes and related documentation and any other agreements relating to
any other Indebtedness of Parent, the Issuer or the Restricted Subsidiaries
terminate upon consummation of such sale.
Section 4.16 Limitation on Sale/Leaseback Transactions.
          The Issuer will not, and will not permit any of its Restricted
Subsidiaries to, enter into any Sale/Leaseback Transaction unless:
          (a) the Issuer or such Restricted Subsidiary, as the case may be,
receives consideration at the time of such Sale/Leaseback Transaction at least
equal to the Fair Market Value (as evidenced by a resolution of the Board of
Directors of the Issuer) of the property subject to such transaction;
          (b) the Issuer or such Restricted Subsidiary could have Incurred
Indebtedness in an amount equal to the Attributable Indebtedness in respect of
such Sale/Leaseback Transaction pursuant to Section 4.09;
          (c) the Issuer or such Restricted Subsidiary would be permitted to
create a Lien on the property subject to such Sale/Leaseback Transaction under
Section 4.12; and
          (d) to the extent the Sale/Leaseback Transaction is treated as an
Asset Sale, all of the conditions described under Section 4.10 (including the
provisions concerning the application of Net Available Cash) are satisfied with
respect to such Sale/Leaseback Transaction, treating all of the consideration
received in such Sale/Leaseback Transaction as Net Available Cash for purposes
of Section 4.10.
Section 4.17 Additional Subsidiary Guarantees.
          (a) The Issuer will cause each Restricted Subsidiary that Guarantees
on the Issue Date or any time thereafter any Indebtedness of the Issuer or any
Guarantor, if such Restricted Subsidiary is not a Guarantor under this
Indenture, to:

-81-



--------------------------------------------------------------------------------



 



     (1) execute and deliver a supplemental indenture to this Indenture, the
form of which is attached as Exhibit C, pursuant to which such Restricted
Subsidiary will agree to be a Guarantor under this Indenture and be bound by the
terms of this Indenture applicable to Guarantors, including, but not limited to,
Article 11; provided that if the supplemental indenture is not in the form of
Exhibit C, such Guarantor shall deliver to the Trustee an Opinion of Counsel
(such opinion or portions thereof may be in form and substance substantially
similar to the Opinion of Counsel delivered on the Issue Date) to the effect
that:
     (A) such Notes Guarantee has been duly executed and authorized; and
     (B) such Notes Guarantee constitutes a valid, binding and enforceable
obligation of such Restricted Subsidiary, except insofar as enforcement thereof
may be limited by bankruptcy, insolvency or similar laws (including, without
limitation, all laws relating to fraudulent transfers) and except insofar as
enforcement thereof is subject to general principles of equity; and
     (2) waive and not in any manner whatsoever claim or take the benefit or
advantage of, any rights of reimbursement, indemnity or subrogation or any other
rights against the Issuer or any other Restricted Subsidiary as a result of any
payment by such Restricted Subsidiary under its Notes Guarantee.
          (b) Parent will cause each of its first-tier Subsidiaries that
Guarantees on the Issue Date or any time thereafter any Indebtedness of the
Issuer or any Guarantor, if such Subsidiary is not a Guarantor under this
Indenture, to:
     (1) execute and deliver to the Trustee a supplemental indenture to this
Indenture pursuant to which such Subsidiary will agree to be a Guarantor under
this Indenture and be bound by the terms of this Indenture applicable to
Guarantors, including, but not limited to, Article 11; provided that if the
supplemental indenture is not in the form of Exhibit C, such Guarantor shall
deliver to the Trustee an Opinion of Counsel (such opinion or portions thereof
may be in form and substance substantially similar to the Opinion of Counsel
delivered on the Issue Date) to the effect that:
     (A) such Notes Guarantee has been duly executed and authorized; and
     (B) such Notes Guarantee constitutes a valid, binding and enforceable
obligation of such Restricted Subsidiary, except insofar as enforcement thereof
may be limited by bankruptcy, insolvency or similar laws (including, without
limitation, all laws relating to fraudulent transfers) and except insofar as
enforcement thereof is subject to general principles of equity; and
     (2) waive and not in any manner whatsoever claim or take the benefit or
advantage of, any rights of reimbursement, indemnity or subrogation or any other
rights against the Issuer or any other Restricted Subsidiary as a result of any
payment by such Restricted Subsidiary under its Notes Guarantee.
          (c) In addition, the Issuer and Parent shall cause such Subsidiary to
become a party to the applicable Collateral Documents and any applicable
Intercreditor Agreement and take such actions necessary or advisable to grant to
the Collateral Agent, for the benefit of itself and the holders of the Notes, a
perfected security interest in any Collateral held by such Subsidiary, subject
to Permitted Liens.

-82-



--------------------------------------------------------------------------------



 



Section 4.18 Maintenance of Properties and Insurance.
          (a) The Issuer will cause all properties used or useful in the conduct
of its business or the business of any of its Restricted Subsidiaries to be
maintained and kept in good condition, repair and working order as in the
judgment of the Issuer may be necessary so that the business of the Issuer and
its Restricted Subsidiaries may be properly conducted at all times; provided
that nothing in this Section 4.18 prevents the Issuer or any Restricted
Subsidiary from discontinuing the use, operation or maintenance of any of such
properties or disposing of any of them, if such discontinuance or disposal
(1)(A) is, in the judgment of the Issuer, desirable in the conduct of the
business of the Issuer and its Restricted Subsidiaries taken as a whole or
(B) would not have a material adverse effect on the ability of the Issuer and
the Guarantors taken as a whole to satisfy their Obligations under the Notes or
this Indenture and, to the extent applicable (2) is not otherwise prohibited by
this Article 4.
          (b) The Issuer will provide or cause to be provided, for itself and
its Restricted Subsidiaries, insurance (including appropriate self-insurance)
against loss or damage of the kinds that, in the good faith opinion of the Board
of Directors of the Issuer, is adequate and appropriate for the conduct of the
business of the Issuer and its Restricted Subsidiaries.
Section 4.19 Further Assurances; Collateral Inspections.
          (a) The Issuer and each of the Guarantors will make, execute, endorse,
acknowledge, file, record, register and/or deliver such agreements, documents,
instruments, and further assurances (including, without limitation, Uniform
Commercial Code and PPSA financing statements, mortgages, hypothecs, deeds of
trust, vouchers, invoices, schedules, confirmatory assignments, conveyances,
transfer endorsements, powers of attorney, certificates, real property surveys,
reports, landlord waivers, bailee agreements and control agreements), and take
such other actions, as may be required under applicable law or as the Trustee or
the Collateral Agent may deem reasonably appropriate or advisable to cause the
Collateral Requirement to be and remain satisfied and otherwise to create,
perfect, preserve or protect the security interest in the Collateral of the
secured parties under the Collateral Documents, all at the Issuer’s expense.
          (b) Upon written request of the Trustee or the Collateral Agent at any
time after an Event of Default has occurred and is continuing, the Issuer and
each Guarantor, subject to such party entering into a reasonable and customary
confidentiality agreement with the Issuer or the applicable Guarantor, permit
the Trustee or the Collateral Agent or any advisor, auditor, consultant,
attorney or representative acting for the Trustee or the Collateral Agent, upon
reasonable notice to the Issuer and during normal business hours, to visit and
inspect any of the property of the Issuer and each Guarantor, to review, make
extracts from and copy the books and records of the Issuer and the Guarantors
relating to any such property, and to discuss any matter pertaining to any such
property with the officers and employees of the Issuer and the Guarantors.
Section 4.20 Effectiveness of Covenants.
     (a) Following the first day:
     (1) the Notes have an Investment Grade Rating from both of the Rating
Agencies; and
     (2) no Default has occurred and is continuing under this Indenture,
the Issuer and its Restricted Subsidiaries will not be subject to the provisions
of Sections 4.07, 4.08, 4.09, 4.10, 4.11, 4.15 and Section 5.01(a)(4)
(collectively, the “Suspended Covenants”).

-83-



--------------------------------------------------------------------------------



 



          (b) If at any time the Notes’ credit rating is downgraded from an
Investment Grade Rating by any Rating Agency or if a Default or Event of Default
occurs and is continuing, then the Suspended Covenants will thereafter be
reinstated as if such covenants had never been suspended (the “Reinstatement
Date”) and be applicable pursuant to the terms of this Indenture (including in
connection with performing any calculation or assessment to determine compliance
with the terms of this Indenture), unless and until the Notes subsequently
attain an Investment Grade Rating and no Default or Event of Default is in
existence (in which event the Suspended Covenants shall no longer be in effect
for such time that the Notes maintain an Investment Grade Rating and no Default
or Event of Default is in existence); provided, however, that no Default, Event
of Default or breach of any kind shall be deemed to exist under this Indenture,
the Notes or the Notes Guarantees with respect to the Suspended Covenants based
on, and none of the Issuer or any of its Subsidiaries or Parent shall bear any
liability for, any actions taken or events occurring during the Suspension
Period (as defined below), or any actions taken at any time pursuant to any
contractual obligation arising prior to the Reinstatement Date, regardless of
whether such actions or events would have been permitted if the applicable
Suspended Covenants remained in effect during such period. The period of time
between the date of suspension of the covenants and the Reinstatement Date is
referred to as the “Suspension Period.”
          (c) On the Reinstatement Date, all Indebtedness Incurred during the
Suspension Period will be classified to have been Incurred pursuant to
Section 4.09(a) or one of the clauses set forth in Section 4.09(b) (to the
extent such Indebtedness would be permitted to be Incurred thereunder as of the
Reinstatement Date and after giving effect to Indebtedness Incurred prior to the
Suspension Period and outstanding on the Reinstatement Date). To the extent such
Indebtedness would not be so permitted to be Incurred pursuant to
Section 4.09(a) or (b) such Indebtedness will be deemed to have been outstanding
on the Issue Date, so that it is classified as permitted under clause (2) of
Section 4.09(b). Calculations made after the Reinstatement Date of the amount
available to be made as Restricted Payments under Section 4.07 will be made as
though Section 4.07 had been in effect since the Issue Date and throughout the
Suspension Period. Accordingly, Restricted Payments made during the Suspension
Period will reduce the amount available to be made as Restricted Payments under
Section 4.09(a).
          (d) During any period when the Suspended Covenants are suspended, the
Board of Directors of the Issuer may not designate any of the Issuer’s
Subsidiaries as Unrestricted Subsidiaries pursuant to this Indenture.
ARTICLE 5
SUCCESSORS
Section 5.01 Merger, Consolidation or Sale of All or Substantially All Assets.
          (a) The Issuer will not consolidate with or merge with or into, or
convey, transfer or lease all or substantially all of its assets to any Person,
unless:
     (1) the Issuer is the surviving person or the resulting surviving or
transferee Person (the “Successor Company”) is a corporation organized and
existing under the laws of the United States of America, any State of the United
States, or the District of Columbia;
     (2) the Successor Issuer (if not the Issuer) will expressly assume, by
supplemental indenture, executed and delivered to the Trustee, in form
satisfactory to the Trustee, all the obligations of the Issuer under the Notes
and this Indenture and the Collateral Documents (as applicable) and the
Intercreditor Agreement and shall cause such amendments, supplements or other
instruments to be executed, filed, and recorded in such jurisdictions as may be
required by applicable law to preserve and protect the Lien on the Collateral
owned by or transferred to the

-84-



--------------------------------------------------------------------------------



 



Successor Company, together with such financing statements or comparable
documents as may be required to perfect any security interests in such
Collateral which may be perfected by the filing of a financing statement or a
similar document under the Uniform Commercial Code or other similar statute or
regulation of the relevant states or jurisdictions;
     (3) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Company or any
Subsidiary of the Successor Company as a result of such transaction as having
been Incurred by the Successor Company or such Subsidiary at the time of such
transaction), no Default or Event of Default shall have occurred and be
continuing;
     (4) immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the applicable four-quarter period, the Issuer (including any
Successor Company) would be able to Incur at least $1.00 of additional
Indebtedness pursuant to Section 4.09(a)(2).
     (5) each Guarantor (unless it is the other party to the transactions above,
in which case clause (1)(B) of Section 5.01(c) shall apply) shall have by
supplemental indenture confirmed that its Notes Guarantee shall apply to such
Person’s obligations in respect of this Indenture and the Notes and shall have
by written agreement confirmed that its obligations under the Collateral
Documents and the Intercreditor Agreements shall continue to be in effect and
shall cause such amendments, supplements or other instruments to be executed,
filed, and recorded in such jurisdictions as may be required by applicable law
to preserve and protect the Lien on the Collateral owned by such Guarantor,
together with such financing statements or comparable documents as may be
required to perfect any security interests in such Collateral which may be
perfected by the filing of a financing statement or a similar document under the
Uniform Commercial Code or other similar statute or regulation of the relevant
states or jurisdictions; and
     (6) the Issuer shall have delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that such consolidation, merger, winding
up or disposition and such supplemental indenture (if any) comply with this
Indenture and the Collateral Documents.
     (b) Notwithstanding clauses (3) and (4) of Section 5.01(a):
     (1) any Restricted Subsidiary may consolidate with, merge with or into or
transfer all or part of its properties and assets to the Issuer so long as no
Capital Stock of the Restricted Subsidiary is distributed to any Person other
than the Issuer or other Restricted Subsidiary; and
     (2) the Issuer may merge with an Affiliate of the Issuer solely for the
purpose of reincorporating the Issuer in another state or territory of the
United States or the District of Columbia to realize tax benefits, so long as
the amount of Indebtedness of the Issuer and its Restricted Subsidiaries is not
increased thereby; provided that, in the case of a Restricted Subsidiary that
merges into the Issuer, the Issuer will not be required to comply with
Section 5.01(a)(6).
          (c) The Issuer will not permit any LGEI Subsidiary Guarantor to
consolidate with or merge with or into or wind up into (whether or not the
Issuer or the Guarantor is the surviving corporation), or sell, assign, convey,
transfer, lease, convey or otherwise dispose of all or substantially all of its
properties and assets any Person (other than to the Issuer or another LGEI
Subsidiary Guarantor) unless:

-85-



--------------------------------------------------------------------------------



 



     (1) (A) if such entity remains an LGEI Subsidiary Guarantor, the resulting,
surviving or transferee Person (the “Successor Guarantor”) will be a
corporation, partnership, trust or limited liability company organized and
existing under the laws of the United States of America, any State of the United
States or the District of Columbia and shall assume by written agreement all the
obligations of such Guarantor under the Collateral Documents (as applicable) and
the Intercreditor Agreements and shall cause such amendments, supplements or
other instruments to be executed, filed and recorded in such jurisdictions as
may be required by applicable law to preserve and protect the Lien on the
Collateral pledged by or transferred to the surviving entity, together with such
financing statements or comparable documents as may be required to perfect any
security interest in such Collateral which may be perfected by the filing of a
financing statement or similar document under the Uniform Commercial Code or
other similar statute or regulation of the relevant states or jurisdictions in
each case in a form reasonably satisfactory to the Trustee;
     (B) the Successor Guarantor, if other than such Guarantor, expressly
assumes all the obligations of such Guarantor under the Notes, this Indenture
and its LGEI Subsidiary Guarantee pursuant to a supplemental indenture or other
documents or instruments in form and substance reasonably satisfactory to the
Trustee;
     (C) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the resulting, surviving or
transferee Person or any Restricted Subsidiary as a result of such transaction
as having been Incurred by such Person or such Restricted Subsidiary at the time
of such transaction), no Default or Event of Default shall have occurred and be
continuing; and
     (D) the Issuer will have delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that such consolidation, merger, winding
up or disposition and such supplemental indenture (if any) comply with this
Indenture; and
     (2) the transaction is made in compliance with Section 4.10 (it being
understood that only such portion of the Net Available Cash as is required to be
applied on the date of such transaction in accordance with the terms of this
Indenture needs to be applied in accordance therewith at such time),
Section 4.15 and this Section 5.01.
          (d) Except as otherwise described in this Indenture, the Successor
Guarantor shall succeed to, and be substituted for, such Guarantor under this
Indenture and the Guarantee of such Guarantor. Notwithstanding the foregoing,
any Guarantor may merge with or into or transfer all or part of its properties
and assets to another Guarantor or the Issuer or merge with a Restricted
Subsidiary of the Issuer solely for the purpose of reincorporating the Guarantor
in a State of the United States or the District of Columbia, as long as the
amount of Indebtedness of such Guarantor and its Restricted Subsidiaries is not
increased thereby.
          (e) Parent will not, and will not permit any other Parent Subsidiary
Guarantor to, consolidate with, amalgamate or merge with or into, or convey,
transfer or lease all or substantially all its assets to, any Person, unless:
     (1) Parent or such other Parent Subsidiary Guarantor, as applicable, is the
surviving person or the resulting, surviving or transferee Person (the
“Successor Parent Entity”) will be a corporation organized and existing under
the laws of Canada, any Province of Canada, the United States of America, any
State of the United States or the District of Columbia;

-86-



--------------------------------------------------------------------------------



 



     (2) the Successor Parent Entity (if not Parent) will expressly assume, by
supplemental indenture, executed and delivered to the Trustee, in form
satisfactory to the Trustee, all the obligations of Parent under the Notes and
this Indenture and the Collateral Documents (as applicable) and the
Intercreditor Agreements and shall cause such amendments, supplements or other
instruments to be executed, filed, and recorded in such jurisdictions as may be
required by applicable law to preserve and protect the Lien on the Collateral
owned by or transferred to the Successor Parent Entity, together with such
financing statements or comparable documents as may be required to perfect any
security interests in such Collateral which may be perfected by the filing of a
financing statement or a similar document under the Personal Property Security
Act, the Uniform Commercial Code or other similar statute or regulation of the
relevant states or jurisdictions;
     (3) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Parent Entity or any
Subsidiary of the Successor Parent Entity as a result of such transaction as
having been Incurred by the Successor Parent Entity or such Subsidiary at the
time of such transaction), no Default or Event of Default shall have occurred
and be continuing; and
     (4) Parent or such other Parent Subsidiary Guarantor, as applicable, shall
have delivered to the Trustee an Officers’ Certificate and an Opinion of
Counsel, each stating that such consolidation, merger, winding up or disposition
and such supplemental indenture (if any) comply with this Indenture and the
Collateral Documents.
          (f) For purposes of this Section 5.01, the sale, assignment, transfer,
lease, conveyance or other disposition of all or substantially all of the
properties and assets of one or more Subsidiaries of Parent or the Issuer, in a
single transaction or series of related transactions, which properties and
assets, if held by Parent or the Issuer instead of such Subsidiaries, would
constitute all or substantially all of the properties and assets of Parent or
the Issuer on a consolidated basis, shall be deemed to be the disposition of all
or substantially all of the properties and assets of Parent or the Issuer, as
applicable.
          (g) The Issuer and a Guarantor, as the case may be, will be released
from its obligations under this Indenture and its Notes Guarantee, as the case
may be, and the Successor Company, Successor Guarantor or Successor Parent
Entity, as the case may be, will succeed to, and be substituted for, and may
exercise every right and power of, the Issuer or a Guarantor, as the case may
be, under this Indenture, such Notes Guarantee and the Collateral Documents;
provided that, in the case of a lease of all or substantially all its assets,
the Issuer will not be released from the obligation to pay the principal of and
interest on the Notes and a Guarantor will not be released from its obligations
under its Notes Guarantee.
Section 5.02 Successor Entity Substituted.
          Upon any consolidation, amalgamation or merger, or conveyance,
transfer or lease all or substantially all of the assets of the Issuer to any
Person in accordance with Section 5.01, the successor Person, formed by such
consolidation or into or with which the Issuer or a Guarantor as applicable, is
consolidated, amalgamated or merged or to which conveyance, transfer, or lease
is made shall succeed to, and be substituted for (so that from and after the
date of such consolidation, amalgamation, merger, conveyance, transfer, or
lease, the provisions of this Indenture referring to the Issuer or such
Guarantor, as applicable, shall refer instead to the successor entity and not to
the Issuer or such Guarantor, as applicable), and may exercise every right and
power of the Issuer or such Guarantor, as applicable, under this Indenture with
the same effect as if such successor Person had been named as the Issuer or such
Guarantor, as applicable, herein; provided that the predecessor Issuer shall not
be relieved from the obligation to pay the principal of premium, if any, and
interest on the Notes except in the case of a sale,

-87-



--------------------------------------------------------------------------------



 



assignment, transfer, conveyance or other disposition of all of the Issuer’s
assets that meets the requirements of Section 5.01.
ARTICLE 6
DEFAULTS AND REMEDIES
Section 6.01 Events of Default.
          (a) An “Event of Default” wherever used herein, means any one of the
following events (whatever the reason for such Event of Default and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body):
     (1) default in any payment of interest on any Note when due, for a period
of 30 days;
     (2) default in the payment of principal of or premium, if any, on any Note
when due at its Stated Maturity, upon optional redemption, upon required
repurchase, upon declaration or otherwise;
     (3) (A) failure by the Issuer, Parent or any other Guarantor with a fair
market value of $1,000,000 or more to comply with its obligations under
Section 5.01 and (B) failure by any Guarantor with a fair market value of less
than $1,000,000 to comply for 15 days after notice of its failure to comply with
its obligations under Section 5.01;
     (4) (A) failure by the Issuer to comply for 30 days after notice as
provided below with any of its obligations under Article 4 (in each case, other
than (i) a failure to purchase Notes which constitutes an Event of Default under
clause (2) above, (ii) a failure to comply with Section 5.01 which constitutes
an Event of Default under clause (3) above or (iii) a failure to comply with any
of Section 4.03 which constitutes an Event of Default under clause (5) below) or
(B) failure by the Issuer or any Guarantor to comply for 30 days after notice as
provided below with any of its obligations under the Collateral Documents or the
Intercreditor Agreements;
     (5) failure by the Issuer, Parent or any other Guarantor to comply for
60 days after notice as provided below with any of its other agreements
contained in this Indenture, the Notes, the Notes Guarantees or the Collateral
Documents;
     (6) default under any mortgage, indenture or instrument under which there
may be issued or by which there may be secured or evidenced any indebtedness for
money borrowed by any Guarantor or the Issuer or any of the Restricted
Subsidiaries (or the payment of which is guaranteed by any Guarantor or the
Issuer or any of the Restricted Subsidiaries), other than Indebtedness owed to
any Guarantor or the Issuer or a Restricted Subsidiary, whether such
indebtedness or guarantee now exists, or is created after the Issue Date, which
default:
     (A) is caused by a failure to pay principal of such indebtedness prior to
the expiration of the final maturity date provided in such indebtedness unless
such indebtedness is discharged (“payment default”); or
     (B) results in the acceleration of such indebtedness prior to its maturity;
and, in each case, the principal amount of any such indebtedness, together with
the principal amount of any other such indebtedness under which there has been a
payment default or the

-88-



--------------------------------------------------------------------------------



 



maturity of which has been so accelerated, aggregates $15,000,000 or its foreign
equivalent or more; provided, however, that in the case of a default of
Indebtedness incurred by a Special Purpose Producer that is non-recourse to the
Issuer or any Restricted Subsidiary other than such Special Purpose Producer,
there shall be no Event of Default hereunder unless such default continues
unremedied for 10 Business Days;
     (7) Parent, the Company, any Restricted Subsidiary that is a Significant
Subsidiary or any group of Restricted Subsidiaries that, taken together (as of
the date of the latest audited consolidated financial statements of Parent, the
Company and the Restricted Subsidiaries), would constitute a Significant
Subsidiary, pursuant to or within the meaning of any Bankruptcy Law:
     (A) commences proceedings to be adjudicated bankrupt or insolvent;
     (B) consents to the institution of bankruptcy or insolvency proceedings
against it, or the filing by it of a petition or answer or consent seeking an
arrangement of debt, reorganization, dissolution, winding up or relief under
applicable Bankruptcy Law (including, for the avoidance of doubt, the filing of
a notice of intention under the Bankruptcy and Insolvency Act (Canada) or of an
application under the Companies’ Creditors Arrangement Act (Canada) or any
proposal to compromise, arrange or reorganize any of its debts or obligations
under Section 192 of the Canada Business Corporations Act or any similar
provision of Canadian federal or provincial corporate law);
     (C) consents to the appointment of a receiver, interim receiver, receiver
and manager, liquidator, assignee, trustee, sequestrator or other similar
official of it or for all or substantially all of its property; or
     (D) makes a general assignment for the benefit of its creditors;
     (8) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
     (A) is for relief against Parent, the Company, any Restricted Subsidiary
that is a Significant Subsidiary or any group of Restricted Subsidiaries that,
taken together (as of the date of the most recent audited consolidated financial
statements of Parent, the Company and the Restricted Subsidiaries), would
constitute a Significant Subsidiary, in a proceeding in which Parent, the
Company, any such Restricted Subsidiary that is a Significant Subsidiary or any
group of Restricted Subsidiaries that, taken together (as of the date of the
latest audited consolidated financial statements of Parent, the Company and the
Restricted Subsidiaries), would constitute a Significant Subsidiary, is to be
adjudicated bankrupt or insolvent;
     (B) appoints a receiver, interim receiver, receiver and manager,
liquidator, assignee, trustee, sequestrator or other similar official of Parent,
the Company, any Restricted Subsidiary that is a Significant Subsidiary or any
group of Restricted Subsidiaries that, taken together (as of the date of the
latest audited consolidated financial statements of Parent, the Company and the
Restricted Subsidiaries), would constitute a Significant Subsidiary, or for all
or substantially all of the property of Parent, the Company, any Restricted
Subsidiary that is a Significant Subsidiary or any group of Restricted
Subsidiaries that, taken together (as of the date of the latest audited
consolidated financial statements of Parent, the Company and the Restricted
Subsidiaries), would constitute a Significant Subsidiary;

-89-



--------------------------------------------------------------------------------



 



     (C) orders the liquidation, dissolution or winding up of Parent, the
Company, or any Restricted Subsidiary that is a Significant Subsidiary or any
group of Subsidiaries that, taken together (as of the date of the latest audited
consolidated financial statements of Parent, the Company and the Restricted
Subsidiaries), would constitute a Significant Subsidiary; or
     (D) orders the presentation of any plan or arrangement, compromise or
reorganization of the Parent, the Company, any Restricted Subsidiary that is a
Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together (as of the date of the latest audited consolidated financial statements
of Parent, the Company and the Restricted Subsidiaries), would constitute a
Significant Subsidiary;
and the order or decree remains unstayed and in effect for 60 consecutive days;
or;
     (9) failure by Parent, the Issuer or any Significant Subsidiary or group of
Restricted Subsidiaries that, taken together (as of the latest audited
consolidated financial statements for Parent, the Issuer and the Restricted
Subsidiaries), would constitute a Significant Subsidiary to pay final judgments
aggregating in excess of $15,000,000 or its foreign equivalent (net of any
amounts that a reputable and creditworthy insurance Issuer has acknowledged
liability for in writing), which judgments are not paid, discharged or stayed
for a period of 60 days; or
     (10) any Notes Guarantee ceases to be in full force and effect (except as
contemplated by the terms of this Indenture and the Notes Guarantees) or is
declared null and void in a judicial proceeding or any Guarantor denies or
disaffirms its obligations under this Indenture or its Notes Guarantee to which
it is a party and the Issuer fails to cause such Guarantor to rescind such
denials or disaffirmations within 30 days; or
     (11) the Liens created by the Collateral Documents shall at any time not
constitute a valid and perfected Lien on any portion of the Collateral with a
fair market value or book value equal to or more than $2,000,000 intended to be
covered thereby (to the extent perfection by filing, registration, recordation
or possession is required by this Indenture or the Collateral Documents) other
than in accordance with the terms of the relevant Collateral Documents and this
Indenture and other than the satisfaction in full of all obligations of the
Issuer and the Guarantors under this Indenture or the release or amendment of
any such Lien in accordance with the terms of this Indenture or the Collateral
Documents, or, except for expiration in accordance with its terms or amendment,
modification, waiver, termination or release in accordance with the terms of
this Indenture and the relevant Collateral Documents, any of the Collateral
Documents shall for whatever reason be terminated or cease to be in full force
and effect, if in either case, such Default continues for 30 days after notice,
or the enforceability thereof shall be contested by the Issuer or any Guarantor.
However, a default under clauses (4) and (5) of this Section 6.01(a) will not
constitute an Event of Default until the Trustee or the Holders of at least 25%
in principal amount of the outstanding Notes notify the Issuer of the default in
writing and the Issuer does not cure such default within the time specified in
clauses (4) and (5) of this Section 6.01(a) after receipt of such notice.
          (b) In the event of a declaration of acceleration of the Notes because
an Event of Default described in clause (6) of Section 5.01(a) has occurred and
is continuing, the declaration of acceleration of the Notes shall be
automatically annulled if:
     (1) the default triggering such Event of Default pursuant to clause (6) of
Section 5.01(a) shall be remedied or cured by the Parent, Issuer or a Restricted
Subsidiary or waived by

-90-



--------------------------------------------------------------------------------



 



the holders of the relevant Indebtedness within 20 days after the declaration of
acceleration with respect thereto; and
     (2) (A) the annulment of the acceleration of the Notes would not conflict
with any judgment or decree of a court of competent jurisdiction and (B) all
existing Events of Default, except nonpayment of principal, premium or interest
on the Notes that became due solely because of the acceleration of the Notes,
have been cured or waived.
Section 6.02 Acceleration.
          (a) If any Event of Default (other an Event of Default described in
clause (7) or (8) of Section 6.01(a)) occurs and is continuing under this
Indenture, the Trustee by written notice to the Issuer, specifying the Event of
Default, may or the Holders of at least 25% in principal amount of the
outstanding Notes by notice to the Issuer and the Trustee may, and the Trustee
at the request of such Holders shall, declare the principal of, premium, if any,
and interest that is both accrued and unpaid, if any, on all the Notes to be due
and payable immediately. Upon such a declaration, such principal, premium, if
any, and interest that is both accrued and unpaid shall be due and payable
immediately.
          (b) If an Event of Default described in clause (7) or (8) of
Section 6.01(a) occurs and is continuing, the principal of, premium, if any, and
interest that is both accrued and unpaid on all the Notes will become and be
immediately due and payable without any declaration or other act on the part of
the Trustee or any Holders.
          (c) The Holders of a majority in principal amount of the outstanding
Notes may waive all past defaults (except with respect to nonpayment of
principal, premium or interest) and rescind any such acceleration with respect
to the Notes and its consequences if (1) rescission would not conflict with any
judgment or decree of a court of competent jurisdiction and (2) all existing
Events of Default, other than the nonpayment of the principal of, premium, if
any, and interest on the Notes that have become due solely by such declaration
of acceleration, have been cured or waived.
Section 6.03 Other Remedies.
          (a) If an Event of Default occurs and is continuing, the Trustee may
pursue any available remedy to collect the payment of principal of and premium,
if any, and interest on the Notes or to enforce the performance of any provision
of the Notes or this Indenture.
          (b) The Trustee may maintain a proceeding even if it does not possess
any of the Notes or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Holder of a Note in exercising any right or
remedy accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. All remedies are
cumulative to the extent permitted by law.
Section 6.04 Waiver of Past Defaults.
          The Holders of a majority in aggregate principal amount of the then
outstanding Notes by written notice to the Trustee may on behalf of the Holders
of all of the Notes waive any existing Default and its consequences hereunder,
except:
     (1) a continuing Default in the payment of the principal of, premium, if
any, or interest on, any Note held by a non-consenting Holder (including in
connection with an Asset Sale Offer or a Change of Control Offer); and

-91-



--------------------------------------------------------------------------------



 



     (2) a Default with respect to a provision that under Section 9.02 cannot be
amended without the consent of each Holder affected,
provided, subject to Section 6.02, that the Holders of a majority in aggregate
principal amount of the then outstanding Notes may rescind an acceleration and
its consequences, including any related payment default that resulted from such
acceleration. Upon any such waiver, such Default shall cease to exist, and any
Event of Default arising therefrom shall be deemed to have been cured for every
purpose of this Indenture; but no such waiver shall extend to any subsequent or
other Default or impair any right consequent thereon.
Section 6.05 Control by Majority.
          The Holders of a majority in principal amount of the outstanding Notes
are given the right to direct the time, method and place of conducting any
proceeding for any remedy available to the Trustee or of exercising any trust or
power conferred on the Trustee. However, the Trustee may refuse to follow any
direction that conflicts with law or this Indenture or that the Trustee
determines in good faith is unduly prejudicial to the rights of any other Holder
or that would involve the Trustee in personal liability or expense for which the
Trustee has not received an indemnity reasonably satisfactory to it.
Section 6.06 Limitation on Suits.
          Subject to Section 6.07, no Holder may pursue any remedy with respect
to this Indenture or the Notes unless:
     (1) such Holder has previously given the Trustee notice that an Event of
Default is continuing;
     (2) the Holders of at least 25% in principal amount of the then outstanding
Notes have requested the Trustee to pursue the remedy;
     (3) such Holders have offered the Trustee security or indemnity reasonably
satisfactory to the Trustee against any loss, liability or expense;
     (4) the Trustee has not complied with such request within 60 days after the
receipt of the request and the offer of security or indemnity; and
     (5) the Holders of a majority in principal amount of the outstanding Notes
have not given the Trustee a direction that, in the opinion of the Trustee, is
inconsistent with such request within such 60-day period.
A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over another Holder.
Section 6.07 Rights of Holders to Receive Payment.
          Notwithstanding any other provision of this Indenture, the right of
any Holder to receive payment of principal of and premium, if any, and interest
on its Note, on or after the respective due dates expressed in such Note
(including in connection with an Asset Sale Offer or a Change of Control Offer),
or to bring suit for the enforcement of any such payment on or after such
respective dates, shall not be impaired or affected without the consent of such
Holder.

-92-



--------------------------------------------------------------------------------



 



Section 6.08 Collection Suit by Trustee.
          If an Event of Default specified in Section 6.01(a)(1) or (2) occurs
and is continuing, the Trustee may recover judgment in its own name and as
trustee of an express trust against the Issuer for the whole amount of principal
of and premium, if any, and interest remaining unpaid to but not including the
date of payment on the Notes, together with interest on overdue principal and,
to the extent lawful, interest and such further amount as shall be sufficient to
cover the costs and expenses of collection, including the reasonable
compensation, expenses, disbursements and advances of the Trustee and its agents
and counsel.
Section 6.09 Restoration of Rights and Remedies.
          If the Trustee or any Holder has instituted any proceeding to enforce
any right or remedy under this Indenture and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Trustee or to such Holder, then and in every such case, subject to any
determination in such proceedings, the Issuer, the Guarantors, the Trustee and
the Holders shall be restored severally and respectively to their former
positions hereunder and thereafter all rights and remedies of the Trustee and
the Holders shall continue as though no such proceeding has been instituted.
Section 6.10 Rights and Remedies Cumulative.
          Except as otherwise provided with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes in Section 2.07, no right
or remedy herein conferred upon or reserved to the Trustee or to the Holders is
intended to be exclusive of any other right or remedy, and every right and
remedy are, to the extent permitted by law, cumulative and in addition to every
other right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.
Section 6.11 Delay or Omission Not Waiver.
          No delay or omission of the Trustee or of any Holder to exercise any
right or remedy accruing upon any Event of Default shall impair any such right
or remedy or constitute a waiver of any such Event of Default or an acquiescence
therein. Every right and remedy given by this Article or by law to the Trustee
or to the Holders may be exercised from time to time, and as often as may be
deemed expedient, by the Trustee or by the Holders, as the case may be.
Section 6.12 Trustee May File Proofs of Claim.
          The Trustee may file proofs of claim and other papers or documents as
may be necessary or advisable in order to have the claims of the Trustee
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel) and the Holders of the
Notes allowed in any judicial proceedings relative to the Issuer (or any other
obligor upon the Notes including the Guarantors), its creditors or its property
and is entitled and empowered to participate as a member in any official
committee of creditors appointed in such matter and to collect, receive and
distribute any money or other property payable or deliverable on any such
claims. Any custodian in any such judicial proceeding is hereby authorized by
each Holder to make such payments to the Trustee, and in the event that the
Trustee shall consent to the making of such payments directly to the Holders, to
pay to the Trustee any amount due to it for the reasonable compensation,
expenses, disbursements and advances of the Trustee and its agents and counsel,
and any other amounts due the Trustee under Section 7.07. To the extent that the
payment of any such compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee

-93-



--------------------------------------------------------------------------------



 



under Section 7.07 out of the estate in any such proceeding, shall be denied for
any reason, payment of the same shall be secured by a Lien on, and shall be paid
out of, any and all distributions, dividends, money, securities and other
properties that the Holders may be entitled to receive in such proceeding
whether in liquidation or under any plan of reorganization or arrangement or
otherwise. Nothing herein contained shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder, or to authorize the Trustee to vote in respect of the
claim of any Holder in any such proceeding.
Section 6.13 Priorities.
     If the Trustee collects any money or property pursuant to this Article 6,
it shall pay out the money in the following order:
          (a) to the Trustee and its agents and attorneys for amounts due under
Section 7.07, including payment of all compensation, expenses and liabilities
incurred, and all advances made, by the Trustee and the costs and expenses of
collection;
          (b) to Holders for amounts due and unpaid on the Notes for principal,
premium, if any, and interest ratably, without preference or priority of any
kind, according to the amounts due and payable on the Notes for principal,
premium, if any, and interest respectively; and
          (c) to the Issuer or to such party as a court of competent
jurisdiction shall direct including a Guarantor, if applicable.
The Trustee may fix a record date and payment date for any payment to Holders
pursuant to this Section 6.13. Promptly after any record date is set pursuant to
this paragraph, the Trustee shall cause notice of such record date and payment
date to be given to the Issuer and to each Holder in the manner set forth in
Section 14.02.
Section 6.14 Undertaking for Costs.
          In any suit for the enforcement of any right or remedy under this
Indenture or in any suit against the Trustee for any action taken or omitted by
it as a Trustee, a court in its discretion may require the filing by any party
litigant in such suit to file an undertaking to pay the costs of the suit, and
the court in its discretion may assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in the suit, having due regard to
the merits and good faith of the claims or defenses made by the party litigant.
This Section 6.14 does not apply to a suit by the Trustee, a suit by a Holder
pursuant to Section 6.07, or a suit by Holders of more than 10% in aggregate
principal amount of the then outstanding Notes.
ARTICLE 7
TRUSTEE
Section 7.01 Duties of Trustee.
          (a) If an Event of Default has occurred and is continuing, the Trustee
shall exercise such of the rights and powers vested in it by this Indenture or
the Collateral Documents, and use the same degree of care and skill in its
exercise, as a prudent person would exercise or use under the circumstances in
the conduct of such person’s own affairs.

-94-



--------------------------------------------------------------------------------



 



     (b) Except during the continuance of an Event of Default:
     (1) the duties of the Trustee shall be determined solely by the express
provisions of this Indenture and the Collateral Documents and the Trustee need
perform only those duties that are specifically set forth in this Indenture and
no others, and no implied covenants or obligations shall be read into this
Indenture and the Collateral Documents against the Trustee; and
     (2) in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture. However, in the case of any
such certificates or opinions which by any provision hereof are specifically
required to be furnished to the Trustee, the Trustee shall examine the
certificates and opinions to determine whether or not they conform to the
requirements of this Indenture (but need not confirm or investigate the accuracy
of mathematical calculations or other facts stated therein).
          (c) The Trustee may not be relieved from liabilities for its own
negligent action, its own negligent failure to act, or its own willful
misconduct, except that:
     (1) this paragraph does not limit the effect of paragraph (b) of this
Section 7.01;
     (2) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved in a court of competent
jurisdiction that the Trustee was negligent in ascertaining the pertinent facts;
and
     (3) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05.
          (d) Whether or not therein expressly so provided, every provision of
this Indenture that in any way relates to the Trustee is subject to paragraphs
(a), (b) and (c) of this Section 7.01.
          (e) The Trustee shall be under no obligation to exercise any of its
rights or powers under this Indenture or the Collateral Documents at the request
or direction of any of the Holders unless the Holders have offered to the
Trustee indemnity or security reasonably satisfactory to it against any loss,
liability or expense.
          (f) The Trustee shall not be liable for interest on any money received
by it except as the Trustee may agree in writing with the Issuer. Money held in
trust by the Trustee need not be segregated from other funds except to the
extent required by law.
Section 7.02 Rights of Trustee.
          (a) The Trustee may conclusively rely upon any document believed by it
to be genuine and to have been signed or presented by the proper Person. The
Trustee need not investigate any fact or matter stated in the document, but the
Trustee, in its discretion, may make such further inquiry or investigation into
such facts or matters as it may see fit, and, if the Trustee shall determine to
make such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Issuer, personally or by agent or attorney at
the sole cost of the Issuer and shall incur no liability or additional liability
of any kind by reason of such inquiry or investigation.
          (b) Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel or both subject to the other
provisions of this Indenture. The Trustee shall not be liable for any action it
takes or omits to take in good faith in reliance on such Officers’

-95-



--------------------------------------------------------------------------------



 



Certificate or Opinion of Counsel. The Trustee may consult with counsel of its
selection and the written advice of such counsel or any Opinion of Counsel shall
be full and complete authorization and protection from liability in respect of
any action taken, suffered or omitted by it hereunder in good faith and in
reliance thereon.
          (c) The Trustee may act through its attorneys and agents and shall not
be responsible for the misconduct or negligence of any agent or attorney
appointed with due care.
          (d) The Trustee shall not be liable for any action it takes or omits
to take in good faith that it believes to be authorized or within the rights or
powers conferred upon it by this Indenture.
          (e) Unless otherwise specifically provided in this Indenture, any
demand, request, direction or notice from the Issuer shall be sufficient if
signed by an Officer of the Issuer.
          (f) None of the provisions of this Indenture shall require the Trustee
to expend or risk its own funds or otherwise to incur any liability, financial
or otherwise, in the performance of any of its duties hereunder, or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or indemnity reasonably satisfactory to
it against such risk or liability is not assured to it.
          (g) The Trustee shall not be deemed to have notice of any Default or
Event of Default unless a Responsible Officer of the Trustee has actual
knowledge thereof or unless written notice of any event which is in fact such a
Default is received by the Trustee at the Corporate Trust Office of the Trustee,
and such notice references the existence of a Default or Event of Default, the
Notes and this Indenture.
          (h) In no event shall the Trustee be responsible or liable for
special, indirect, or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.
          (i) The rights, privileges, protections, immunities and benefits given
to the Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.
          (j) The Trustee may request that the Issuer deliver an Officers’
Certificate setting forth the names of individuals and/or titles of officers
authorized at such time to take specified actions pursuant to this Indenture,
which Officers’ Certificate may be signed by any person authorized to sign an
Officers’ Certificate, including any Person specified as so authorized in any
such certificate previously delivered and not superseded.
Section 7.03 Individual Rights of Trustee.
          The Trustee in its individual or any other capacity may become the
owner or pledgee of Notes and may otherwise deal with the Issuer or any
Affiliate of the Issuer with the same rights it would have if it were not
Trustee. Any Agent may do the same with like rights. However, in the event that
the Trustee acquires any conflicting interest it must eliminate such conflict
within 90 days or resign. Any Agent may do the same with like rights and duties.
The Trustee is also subject to Section 7.10 and 7.11.

-96-



--------------------------------------------------------------------------------



 



Section 7.04 Trustee’s Disclaimer.
          The Trustee shall not be responsible for and makes no representation
as to the validity or adequacy of this Indenture or the Notes, it shall not be
accountable for the Issuer’s use of the proceeds from the Notes or any money
paid to the Issuer or upon the Issuer’s direction under any provision of this
Indenture, it shall not be responsible for the use or application of any money
received by any Paying Agent other than the Trustee, and it shall not be
responsible for any statement or recital herein or any statement in the Notes or
any other document in connection with the sale of the Notes or pursuant to this
Indenture other than its certificate of authentication.
Section 7.05 Notice of Defaults.
          If a Default occurs and is continuing and if it is known to the
Trustee, the Trustee shall mail to each Holder a notice of the Default within
90 days after it occurs. Except in the case of a Default relating to the payment
of principal of and premium, if any, or interest on any Note, the Trustee may
withhold from the Holders notice of any continuing Default if and so long as a
committee of its Responsible Officers in good faith determines that withholding
the notice is in the interests of the Holders. The Trustee shall not be deemed
to know of any Default unless a Responsible Officer of the Trustee has actual
knowledge thereof or unless written notice of any event which is such a Default
is received by the Trustee at the Corporate Trust Office of the Trustee.
Section 7.06 Reports by Trustee to Holders of the Notes.
          (a) Within 60 days after each October 15, beginning with the
October 15 following the date of this Indenture, and for so long as Notes remain
outstanding, the Trustee shall mail to the Holders of the Notes a brief report
dated as of such reporting date that complies with Trust Indenture Act Section
313(a) (but if no event described in Trust Indenture Act Section 313(a) has
occurred within the twelve months preceding the reporting date, no report need
be transmitted). The Trustee also shall comply with Trust Indenture Act
Section 313(b)(2). The Trustee shall also transmit by mail all reports as
required by Trust Indenture Act Section 313(c).
          (b) A copy of each report at the time of its mailing to the Holders
shall be mailed to the Issuer and filed with each national securities exchange
on which the Notes are listed in accordance with Trust Indenture Act
Section 313(d). The Issuer shall promptly notify the Trustee in the event the
Notes are listed on any national securities exchange.
Section 7.07 Compensation and Indemnity.
          (a) The Issuer and the Guarantors, jointly and severally, shall pay to
the Trustee from time to time such compensation for its acceptance of this
Indenture and services hereunder as the parties shall agree in writing from time
to time. The Trustee’s compensation shall not be limited by any law on
compensation of a trustee of an express trust. The Issuer shall reimburse the
Trustee promptly upon request for all reasonable disbursements, advances and
expenses incurred or made by it in addition to the compensation for its
services. Such expenses shall include the reasonable compensation, disbursements
and expenses of the Trustee’s agents and counsel. The Trustee shall provide the
Issuer reasonable notice of any expenditure not in the ordinary course of
business.
          (b) The Issuer and the Guarantors, jointly and severally, shall
indemnify the Trustee for, and hold the Trustee harmless against, any and all
loss, damage, claims, liability or expense (including attorneys’ fees) incurred
by it in connection with the acceptance or administration of this trust and the
performance of its duties hereunder (including the costs and expenses of
enforcing this Indenture against the Issuer or any Guarantor (including this
Section 7.07)) or defending itself against any claim

-97-



--------------------------------------------------------------------------------



 



whether asserted by any Holder, the Issuer or any Guarantor, or liability in
connection with the acceptance, exercise or performance of any of its powers or
duties hereunder). The Trustee shall notify the Issuer promptly of any claim for
which it may seek indemnity. Failure by the Trustee to so notify the Issuer
shall not relieve the Issuer of its obligations hereunder. The Issuer shall
defend the claim and the Trustee may have separate counsel and the Issuer shall
pay the fees and expenses of such counsel. The Issuer need not reimburse any
expense or indemnify against any loss, liability or expense incurred by the
Trustee through the Trustee’s own willful misconduct, negligence or bad faith.
          (c) The obligations of the Issuer under this Section 7.07 shall
survive the satisfaction and discharge of this Indenture or the earlier
resignation or removal of the Trustee.
          (d) To secure the payment obligations of the Issuer and the Guarantors
in this Section 7.07, the Trustee shall have a Lien prior to the Notes on all
money or property held or collected by the Trustee, except that held in trust to
pay principal and interest on particular Notes. Such Lien shall survive the
satisfaction and discharge of this Indenture.
          (e) When the Trustee incurs expenses or renders services after an
Event of Default specified in Section 6.01(a)(7) or (9) occurs, the expenses and
the compensation for the services (including the fees and expenses of its agents
and counsel) are intended to constitute expenses of administration under any
Bankruptcy Law.
Section 7.08 Replacement of Trustee.
          (a) A resignation or removal of the Trustee and appointment of a
successor Trustee shall become effective only upon the successor Trustee’s
acceptance of appointment as provided in this Section 7.08. The Trustee may
resign in writing at any time by giving 30 days’ prior notice of such
resignation to the Issuer and be discharged from the trust hereby created by so
notifying the Issuer. The Holders of a majority in aggregate principal amount of
the then outstanding Notes may remove the Trustee by so notifying the Trustee
and the Issuer in writing. The Issuer may remove the Trustee if:
     (1) the Trustee fails to comply with Section 7.10;
     (2) the Trustee is adjudged a bankrupt or an insolvent or an order for
relief is entered with respect to the Trustee under any Bankruptcy Law;
     (3) a receiver or public officer takes charge of the Trustee or its
property; or
     (4) the Trustee becomes incapable of acting.
          (b) If the Trustee resigns or is removed or if a vacancy exists in the
office of Trustee for any reason, the Issuer shall promptly appoint a successor
Trustee. Within one year after the successor Trustee takes office, the Holders
of a majority in aggregate principal amount of the then outstanding Notes may
appoint a successor Trustee to replace the successor Trustee appointed by the
Issuer.
          (c) If a successor Trustee does not take office within 60 days after
the retiring Trustee resigns or is removed, the retiring Trustee (at the
Issuer’s expense), the Issuer or the Holders of at least 10% in aggregate
principal amount of the then outstanding Notes may petition any court of
competent jurisdiction for the appointment of a successor Trustee.
          (d) If the Trustee, after written request by any Holder who has been a
Holder for at least six months, fails to comply with Section 7.10, such Holder
may petition any court of competent jurisdiction for the removal of the Trustee
and the appointment of a successor Trustee.

-98-



--------------------------------------------------------------------------------



 



          (e) A successor Trustee shall deliver a written acceptance of its
appointment to the retiring Trustee and to the Issuer. Thereupon, the
resignation or removal of the retiring Trustee shall become effective, and the
successor Trustee shall have all the rights, powers and duties of the Trustee
under this Indenture. The successor Trustee shall mail a notice of its
succession to Holders. The retiring Trustee shall promptly transfer all property
held by it as Trustee to the successor Trustee; provided all sums owing to the
Trustee hereunder have been paid and subject to the Lien provided for in
Section 7.07. Notwithstanding replacement of the Trustee pursuant to this
Section 7.08, the Issuer’s obligations under Section 7.07 shall continue for the
benefit of the retiring Trustee.
          (f) As used in this Section 7.08, the term “Trustee” shall also
include each Agent.
Section 7.09 Successor Trustee by Merger, etc.
          If the Trustee consolidates, merges or converts into, or transfers all
or substantially all of its corporate trust business to, another corporation or
national banking association, the successor corporation or national banking
association without any further act shall be the successor Trustee, subject to
Section 7.10.
Section 7.10 Eligibility; Disqualification.
          (a) There shall at all times be a Trustee hereunder that is a
corporation or national banking association organized and doing business under
the laws of the United States of America or of any state thereof that is
authorized under such laws to exercise corporate trustee power, that is subject
to supervision or examination by federal or state authorities and that has a
combined capital and surplus of at least $50,000,000 as set forth in its most
recent published annual report of condition.
          (b) This Indenture shall always have a Trustee who satisfies the
requirements of Trust Indenture Act Sections 310(a)(1), (2) and (5). The Trustee
is subject to Trust Indenture Act Section 310(b).
Section 7.11 Preferential Collection of Claims Against the Issuer.
          (a) The Trustee is subject to Trust Indenture Act Section 311(a),
excluding any creditor relationship listed in Trust Indenture Act
Section 311(b). A Trustee who has resigned or been removed shall be subject to
Trust Indenture Act Section 311(a) to the extent indicated therein.
          (b) As used in this Article 7, the term “Trustee” shall also include
the Collateral Agent in respect of the Collateral Documents.
Section 7.12 Quebec Power of Attorney
          For the purposes of holding any security granted by the Issuer or any
of the Guarantors pursuant to the laws of the Province of Quebec, each of the
Trustee and the Collateral Agent shall be the holder of an irrevocable power of
attorney for itself and all present and future Holders, as contemplated in
Article 2692 of the Civil Code of Quebec. By becoming a Holder, each Holder
shall be deemed to ratify the power of attorney granted to the Trustee and the
Collateral Agent hereunder. Notwithstanding Section 32 of the Act respecting the
Special Powers of legal Persons (Quebec), the Trustee and the Collateral Agent
may acquire any Notes or other titles of indebtedness secured by any hypothec
granted by the Issuer or any of the Guarantors pursuant to the laws of the
Province of Quebec.

-99-



--------------------------------------------------------------------------------



 



ARTICLE 8
LEGAL DEFEASANCE AND COVENANT DEFEASANCE
Section 8.01 Option to Effect Legal Defeasance or Covenant Defeasance.
           The Issuer may, at its option and at any time, elect to have either
Section 8.02 or 8.03 applied to all outstanding Notes upon compliance with the
conditions set forth below in this Article 8.
Section 8.02 Legal Defeasance and Discharge.
          (a) Upon the Issuer’s exercise under Section 8.01 of the option
applicable to this Section 8.02, the Issuer and the Guarantors shall, subject to
the satisfaction of the conditions set forth in Section 8.04, be deemed to have
been discharged from their obligations with respect to all outstanding Notes and
Notes Guarantees on the date the conditions set forth below are satisfied
(“Legal Defeasance”). For this purpose, Legal Defeasance means that the Issuer
shall be deemed to have paid and discharged the entire Indebtedness represented
by the outstanding Notes, which shall thereafter be deemed to be “outstanding”
only for the purposes of Section 8.05 and the other Sections of this Indenture
referred to in (1) and (2) below, and to have satisfied all of its other
obligations under such Notes and this Indenture, including that of the
Guarantors (and the Trustee, on demand of and at the expense of the Issuer,
shall execute proper instruments acknowledging the same), except for the
following provisions which shall survive until otherwise terminated or
discharged hereunder:
     (1) the rights of Holders to receive payments in respect of the principal
of and premium, if any, and interest on the Notes when such payments are due,
solely out of the trust created pursuant to this Indenture referred to in
Section 8.04;
     (2) the Issuer’s obligations with respect to Notes concerning issuing
temporary Notes, registration of such Notes, mutilated, destroyed, lost or
stolen Notes and the maintenance of an office or agency for payment and money
for security payments held in trust;
     (3) the rights, powers, trusts, duties and immunities of the Trustee, and
the Issuer’s obligations in connection therewith; and
     (4) this Section 8.02.
          (b) Following the Issuer’s exercise of its Legal Defeasance option,
payment of the Notes may not be accelerated because of an Event of Default.
          (c) Subject to compliance with this Article 8, the Issuer may exercise
its option under this Section 8.02 notwithstanding the prior exercise of its
option under Section 8.03.
Section 8.03 Covenant Defeasance.
          Upon the Issuer’s exercise under Section 8.01 of the option applicable
to this Section 8.03, the Issuer and the Guarantors shall, subject to the
satisfaction of the conditions set forth in Section 8.04, be released from their
obligations under the covenants contained in Sections 4.03, 4.04, 4.07, 4.08,
4.09, 4.10, 4.11, 4.12, 4.14 , 4.15, 4.16, 4.17, 4.19 and 9.07 with respect to
the outstanding Notes, on and after the date the conditions set forth in
Section 8.04 are satisfied (“Covenant Defeasance”), and the Notes shall
thereafter be deemed not “outstanding” for the purposes of any direction,
waiver, consent or declaration or act of Holders (and the consequences of any
thereof) in connection with such covenants, but shall continue to be deemed
“outstanding” for all other purposes hereunder (it being understood that

-100-



--------------------------------------------------------------------------------



 



such Notes shall not be deemed outstanding for accounting purposes). For this
purpose, Covenant Defeasance means that, with respect to this Indenture and the
outstanding Notes, the Issuer may omit to comply with and shall have no
liability in respect of any term, condition or limitation set forth in any such
covenant, whether directly or indirectly, by reason of any reference elsewhere
herein to any such covenant or by reason of any reference in any such covenant
to any other provision herein or in any other document and such omission to
comply shall not constitute a Default or an Event of Default under Section 6.01,
but, except as specified above, the remainder of this Indenture, and such Notes
and the Notes Guarantees shall be unaffected thereby. In addition, upon the
Issuer’s exercise under Section 8.01 of the option applicable to this Section
8.03, subject to the satisfaction of the conditions set forth in Section 8.04,
the operation of Section 6.01(a)(3) (only with respect to Section 5.01(a)(4)),
Section 6.01(a)(4), Section 6.01(a)(5), Section 6.01(a)(6), Section 6.01(a)(7)
(solely with respect to Restricted Subsidiaries that are Significant
Subsidiaries or a group of Restricted Subsidiaries that, taken together as of
the date of the most recent audited financial statements of the Issuer, would
constitute a Restricted Subsidiary), Section 6.01(a)(9) (solely with respect to
Restricted Subsidiaries that are Significant Subsidiaries or a group of
Restricted Subsidiaries that, taken together as of the date of the most recent
audited financial statements of the Issuer, would constitute a Restricted
Subsidiary), Section 6.01(a)(10) and Section 6.01(a)(11) shall not constitute
Events of Default.
Section 8.04 Conditions to Legal or Covenant Defeasance.
     The following shall be the conditions to the exercise of either the Legal
Defeasance option under Section 8.02 or the Covenant Defeasance option under
Section 8.03 with respect to the Notes:
     (1) the Issuer must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders, cash in U.S. dollars, Government Securities, or a
combination thereof, in such amounts as will be sufficient, in the opinion of a
nationally recognized firm of independent public accountants, to pay the
principal of and premium, if any, and interest due on the outstanding Notes on
the Stated Maturity or on the applicable redemption date, as the case may be,
and the Issuer must specify whether the Notes are being defeased to maturity or
to a particular redemption date;
     (2) in the case of Legal Defeasance, the Issuer shall have delivered to the
Trustee an Opinion of Counsel reasonably acceptable to the Trustee confirming
that, subject to customary assumptions and exclusions,
     (A) the Issuer has received from, or there has been published by, the U.S.
Internal Revenue Service a ruling, or
     (B) since the Issue Date, there has been a change in the applicable U.S.
federal income tax law,
in either case to the effect that, and based thereon such Opinion of Counsel
will confirm that, subject to customary assumptions and exclusions, the Holders
will not recognize income, gain or loss for U.S. federal income tax purposes, as
applicable, as a result of such Legal Defeasance and will be subject to U.S.
federal income tax on the same amounts, in the same manner and at the same times
as would have been the case if such Legal Defeasance had not occurred;
     (3) in the case of Covenant Defeasance, the Issuer shall have delivered to
the Trustee an Opinion of Counsel reasonably acceptable to the Trustee
confirming that, subject to customary assumptions and exclusions, the Holders
will not recognize income, gain or loss for U.S. federal income tax purposes as
a result of such Covenant Defeasance and will be subject to U.S. federal

-101-



--------------------------------------------------------------------------------



 



income tax on the same amounts, in the same manner and at the same times as
would have been the case if such Covenant Defeasance had not occurred;
          (4) such Legal Defeasance or Covenant Defeasance shall not result in a
breach or violation of, or constitute a default under the Senior Credit Facility
or any other material agreement or instrument (other than this Indenture) to
which the Issuer or any Guarantor is a party or by which the Issuer or any
Guarantor is bound;
          (5) no Default or Event of Default shall have occurred and be
continuing on the date of such deposit (other than that resulting from borrowing
funds to be applied to make such deposit and any similar and simultaneous
deposit relating to other Indebtedness and, in each case, the granting of Liens
in connection therewith) or insofar as Events of Default resulting from the
borrowing of funds or insolvency events are concerned, at any time in the period
ending on the 91st day after the date of deposit;
          (6) the Issuer shall have delivered to the Trustee an Opinion of
Counsel to the effect that, as of the date of such opinion and subject to
customary assumptions and exclusions, including that no intervening bankruptcy
of the Issuer between the date of deposit and the 91st day following the deposit
and assuming that no holder is an “insider” of the Issuer under applicable
bankruptcy law, after the 91st day following the deposit, the trust funds will
not be subject to the effect of Section 547 of Title 11 of the United States
Code;
          (7) the Issuer shall have delivered to the Trustee an Officers’
Certificate stating that the deposit was not made by the Issuer with the intent
of defeating, hindering, delaying or defrauding any creditors of the Issuer or
any Guarantor or others; and
          (8) the Issuer shall have delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel (which Opinion of Counsel may be subject
to customary assumptions and exclusions), each stating that all conditions
precedent provided for or relating to the Legal Defeasance or the Covenant
Defeasance, as the case may be, have been complied with. In the case of Legal
Defeasance only, such Opinion of Counsel must be based on a ruling of the
Internal Revenue Service or other change in applicable Federal income tax law.
Section 8.05 Deposited Money and Government Securities to Be Held in Trust;
Other Miscellaneous Provisions.
          (a) Subject to Section 8.06, all money and Government Securities
(including the proceeds thereof) deposited with the Trustee (or other qualifying
trustee, collectively for purposes of this Section 8.05, the “Trustee”) pursuant
to Section 8.04 in respect of the outstanding Notes shall be held in trust and
applied by the Trustee, in accordance with the provisions of such Notes and this
Indenture, to the payment, either directly or through any Paying Agent
(including the Issuer or a Guarantor acting as Paying Agent) as the Trustee may
determine, to the Holders of all sums due and to become due thereon in respect
of principal, premium, if any, and interest, but such money need not be
segregated from other funds except to the extent required by law.
          (b) The Issuer shall pay and indemnify the Trustee against any tax,
fee or other charge imposed on or assessed against the cash or Government
Securities deposited pursuant to Section 8.04 or the principal and interest
received in respect thereof other than any such tax, fee or other charge which
by law is for the account of the Holders.
          (c) Anything in this Article 8 to the contrary notwithstanding, the
Trustee shall deliver or pay to the Issuer from time to time upon the request of
the Issuer any money or Government

-102-



--------------------------------------------------------------------------------



 



Securities held by it as provided in Section 8.04 which, in the opinion of a
nationally recognized firm of independent public accountants expressed in a
written certification thereof delivered to the Trustee (which may be the opinion
delivered under Section 8.04(a)), are in excess of the amount thereof that would
then be required to be deposited to effect an equivalent Legal Defeasance or
Covenant Defeasance.
Section 8.06 Repayment to the Issuer.
          Subject to any applicable abandoned property law, any money deposited
with the Trustee or any Paying Agent, or then held by the Issuer, in trust for
the payment of the principal of or premium, if any, or interest, on any Note and
remaining unclaimed for two years after such principal, premium, if any, or
interest, has become due and payable shall be paid to the Issuer on its request
or (if then held by the Issuer) shall be discharged from such trust; and the
Holder of such Note shall thereafter look only to the Issuer for payment
thereof, and all liability of the Trustee or such Paying Agent with respect to
such trust money, and all liability of the Issuer as trustee thereof, shall
thereupon cease; provided, however, that the Trustee or such Paying Agent,
before being required to make any such repayment, may at the expense of the
Issuer cause to be published once, in The New York Times or The Wall Street
Journal (national edition), notice that such money remains unclaimed and that,
after a date specified therein, which shall not be less than 30 days from the
date of such notification or publication, any unclaimed balance of such money
then remaining shall be repaid to the Issuer.
Section 8.07 Reinstatement.
          If the Trustee or Paying Agent is unable to apply any U.S. dollars or
Government Securities in accordance with Section 8.02 or 8.03, as the case may
be, by reason of any order or judgment of any court or Governmental Authority
enjoining, restraining or otherwise prohibiting such application, then the
Issuer’s and the Guarantors’ obligations under this Indenture, the Notes and the
Notes Guarantees shall be revived and reinstated as though no deposit had
occurred pursuant to Section 8.02 or 8.03 until such time as the Trustee or
Paying Agent is permitted to apply all such money in accordance with
Section 8.02 or 8.03, as the case may be; provided that, if the Issuer makes any
payment of principal of or premium, if any, or interest on any Note following
the reinstatement of its obligations, the Issuer shall be subrogated to the
rights of the Holders to receive such payment from the money held by the Trustee
or Paying Agent.
ARTICLE 9
AMENDMENT, SUPPLEMENT AND WAIVER
Section 9.01 Without Consent of Holders.
          (a) Notwithstanding Section 9.02, without the consent of any Holder,
the Issuer, the Guarantors and the Trustee may amend or supplement this
Indenture, the Notes, the Notes Guarantees, the Collateral Documents or the
Intercreditor Agreements to:
     (1) cure any ambiguity, omission, defect or inconsistency;
     (2) provide for the assumption by a successor entity of the obligations of
the Issuer or any Guarantor under this Indenture, the Notes, the Notes
Guarantees, the Collateral Documents or the Intercreditor Agreements;
     (3) provide for or facilitate the issuance of uncertificated Notes in
addition to or in place of certificated Notes (provided that the uncertificated
Notes are issued in registered form for

-103-



--------------------------------------------------------------------------------



 



purposes of Section 163(f) of the Code, or in a manner such that the
uncertificated Notes are described in Section 163(f)(2)(B) of the Code);
     (4) comply with the rules of any applicable Depositary;
     (5) add Guarantors with respect to the Notes or release a Guarantor from
its obligations under its Notes Guarantee or this Indenture in accordance with
the applicable provisions of this Indenture, the Notes Guarantees, the
Collateral Documents or the Intercreditor Agreements;
     (6) add additional Collateral to secure the Notes;
     (7) add covenants of the Issuer or Events of Default for the benefit of or
to make changes that would provide additional rights to the Holders, or to
surrender any right or power conferred upon the Issuer or any Guarantor;
     (8) make any change that does not adversely affect the legal rights under
this Indenture of any Holder;
     (9) comply with any requirement of the SEC in connection with any required
qualification of this Indenture under the Trust Indenture Act;
     (10) evidence and provide for the acceptance of an appointment under this
Indenture of a successor Trustee; provided that the successor Trustee is
otherwise qualified and eligible to act as such under the terms of this
Indenture;
     (11) provide for the issuance of Additional Notes, which shall be treated,
together with any outstanding Notes, as a single class of securities;
     (12) conform the text of this Indenture, the Notes or the Notes Guarantees
to any provision of the “Description of notes” section of the Offering
Memorandum to the extent that such provision in such “Description of notes”
section was intended to be a verbatim recitation of a provision of this
Indenture, the Notes or the Notes Guarantees; or
     (13) make any amendment to the provisions of this Indenture relating to the
transfer and legending of Notes as permitted by this Indenture, including,
without limitation to facilitate the issuance and administration of the Notes;
provided, however, that (A) compliance with this Indenture as so amended would
not result in Notes being transferred in violation of the Securities Act or any
applicable securities law and (B) such amendment does not materially and
adversely affect the rights of Holders to transfer Notes.
In addition, the Collateral Agent and the Trustee are authorized to amend the
Collateral Documents to comply with the provisions thereof.
          (b) Upon the request of the Issuer accompanied by a resolution of its
Board of Directors authorizing the execution of any such amended or supplemental
indenture, and upon receipt by the Trustee of the documents described in
Section 14.04, the Trustee shall join with the Issuer and the Guarantors in the
execution of any amended or supplemental indenture authorized or permitted by
the terms of this Indenture and to make any further appropriate agreements and
stipulations that may be therein contained, but the Trustee shall not be
obligated to enter into such amended or supplemental indenture that affects its
own rights, duties or immunities under this Indenture or otherwise.
Notwithstanding the foregoing, no Opinion of Counsel shall be required in
connection with the addition

-104-



--------------------------------------------------------------------------------



 



of a Guarantor under this Indenture upon execution and delivery by such
Guarantor and the Trustee of a supplemental indenture to this Indenture, the
form of which is attached as Exhibit C, and delivery of an Officers’
Certificate, except as provided in Section 4.17 and Section 5.01(c).
Section 9.02 With Consent of Holders.
          (a) Except as provided below in this Section 9.02, the Issuer and the
Trustee may amend or supplement this Indenture, the Notes, the Notes Guarantees,
the Collateral Documents or the Intercreditor Agreements with the consent of the
Holders of a majority in principal amount of the Notes (including Additional
Notes, if any) then outstanding voting as a single class (including, without
limitation, consents obtained in connection with a purchase of, or tender offer
or exchange offer for, Notes), and, subject to Sections 6.04 and 6.07, any
existing Default or Event of Default (other than a Default or Event of Default
in the payment of the principal of or premium, if any, or interest on the Notes,
except a payment default resulting from an acceleration that has been rescinded)
or compliance with any provision of this Indenture, the Notes or the Notes
Guarantees may be waived with the consent of the Holders of a majority in
principal amount of the then outstanding Notes (including Additional Notes, if
any) voting as a single class (including consents obtained in connection with
the purchase of, or tender offer or exchange offer for, Notes). Section 2.08 and
Section 2.09 shall determine which Notes are considered to be “outstanding” for
the purposes of this Section 9.02.
          (b) Upon the request of the Issuer accompanied by a resolution of its
board of directors authorizing the execution of any such amended or supplemental
indenture, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders as aforesaid, and upon receipt by the
Trustee of the documents described in Section 7.02 and Section 14.04, the
Trustee shall join with Parent, the Issuer and the Guarantors in the execution
of such amended or supplemental indenture unless such amended or supplemental
indenture directly affects the Trustee’s own rights, duties or immunities under
this Indenture or otherwise, in which case the Trustee may in its discretion,
but shall not be obligated to, enter into such amended or supplemental
indenture.
          (c) The consent of the Holders is not necessary under this
Section 9.02 to approve the particular form of any proposed amendment,
supplement or waiver. It is sufficient if such consent approves the substance of
the proposed amendment, supplement or waiver. A consent to any amendment,
supplement or waiver under this Section 9.02 by any Holder given in connection
with a tender of such Holder’s Notes will not be rendered invalid by such
tender.
          (d) After an amendment, supplement or waiver under this Section 9.02
becomes effective, the Issuer shall mail to the Holders of Notes affected
thereby a notice briefly describing such amendment or supplement. Any failure of
the Issuer to give such notice to all the Holders, or any defect therein, shall
not, however, in any way impair or affect the validity of the amendment or
supplement.
          (e) Without the consent of each affected Holder, an amendment,
supplement or waiver under this Section 9.02 may not (with respect to any Notes
held by a non-consenting Holder):
     (1) reduce the principal amount of such Notes whose Holders must consent to
an amendment, supplement or waiver;
     (2) reduce the stated rate of or extend the time for payment of interest on
any Note;
     (3) reduce the principal of or extend the Stated Maturity of any Note;
     (4) reduce the premium payable upon the redemption or repurchase of any
Note or change the time at which any Note may be redeemed or repurchased as
described under Sections

-105-



--------------------------------------------------------------------------------



 



3.09, 4.10 or 4.14 whether through an amendment or waiver of provisions in the
covenants, definitions or otherwise (except amendments to the definition of
“Change of Control”);
     (5) make any Note payable in money other than that stated therein;
     (6) impair the right of any Holder to receive payment of principal of, or
premium, if any, or interest on such Holder’s Notes on or after the due dates
therefor or to institute suit for the enforcement of any payment on or with
respect to such Holder’s Notes;
     (7) make any change in the amendment provisions which require each Holder’s
consent or in the waiver provisions; or
     (8) modify the Notes Guarantees in any manner adverse to the Holders; or
     (9) modify the provisions of the Collateral Documents or the Intercreditor
Agreements in any manner adverse to the Holders or release all or substantially
all of the Collateral from the Lien under the Collateral Documents (except as
permitted by the terms of this Indenture, the Collateral Documents and the
Intercreditor Agreements) or change or alter the priority of the security
interests in the Collateral; or
     (10) make any change to or modify the ranking of the Notes that would
adversely affect the Holders.
          (f) Notwithstanding the foregoing, without consent of the Holders of
at least two-thirds in aggregate principal amount of Notes then outstanding, an
amendment, supplement or waiver may not:
     (1) modify any Collateral Document or the provisions in this Indenture
dealing with Collateral Documents or application of trust moneys in any manner
adverse to the Holders of the Notes or otherwise release any Collateral other
than in accordance with this Indenture, the Collateral Documents and the
Intercreditor Agreements; or
     (2) modify any Intercreditor Agreements in any manner adverse to the
Holders of the Notes in any material respect other than in accordance with the
terms of this Indenture, the Collateral Documents and the Intercreditor
Agreements.
Section 9.03 Compliance with Trust Indenture Act.
          If this Indenture is qualified under the Trust Indenture Act, every
amendment or supplement to this Indenture or the Notes shall be set forth in an
amended or supplemental indenture that complies with the Trust Indenture Act as
then in effect.
Section 9.04 Revocation and Effect of Consents.
          (a) Until an amendment, supplement or waiver becomes effective, a
consent to it by a Holder of a Note is a continuing consent by the Holder of a
Note and every subsequent Holder of a Note or portion of a Note that evidences
the same debt as the consenting Holder’s Note, even if notation of the consent
is not made on any Note. However, any such Holder of a Note or subsequent Holder
of a Note may revoke the consent as to its Note if the Trustee receives written
notice of revocation before the date the waiver, supplement or amendment becomes
effective. An amendment, supplement or waiver becomes effective in accordance
with its terms and thereafter binds every Holder.

-106-



--------------------------------------------------------------------------------



 



          (b) The Issuer may, but shall not be obligated to, fix a record date
pursuant to Section 1.05 for the purpose of determining the Holders entitled to
consent to any amendment, supplement, or waiver.
Section 9.05 Notation on or Exchange of Notes.
          (a) The Trustee may place an appropriate notation about an amendment,
supplement or waiver on any Note thereafter authenticated. The Issuer in
exchange for all Notes may issue and the Trustee shall, upon receipt of an
Authentication Order, authenticate new Notes that reflect the amendment,
supplement or waiver.
          (b) Failure to make the appropriate notation or issue a new Note shall
not affect the validity and effect of such amendment, supplement or waiver.
Section 9.06 Trustee to Sign Amendments, etc.
          The Trustee and the Collateral Agent shall sign any amendment,
supplement or waiver authorized pursuant to this Article 9 if the amendment or
supplement does not adversely affect the rights, duties, liabilities or
immunities of the Trustee and the Collateral Agent. The Issuer may not sign an
amendment, supplement or waiver until its Board of Directors approves it. In
executing any amendment, supplement or waiver, the Trustee and the Collateral
Agent shall be entitled to receive and (subject to Section 7.01) shall be fully
protected in relying upon, in addition to the documents required by
Section 14.04, an Officers’ Certificate and an Opinion of Counsel stating that
the execution of such amended or supplemental indenture is authorized or
permitted by this Indenture and that such amendment, supplement or waiver is the
legal, valid and binding obligation of the Issuer and any Guarantor party
thereto, enforceable against them in accordance with its terms, subject to
customary exceptions, and complies with the provisions hereof (including Section
9.03).
Section 9.07 Payment for Consent.
          None of Parent, the Issuer or any of their respective Subsidiaries
shall, directly or indirectly, pay or cause to be paid any consideration to or
for the benefit of any Holder, whether by way of interest, fees or otherwise to
any Holder, for or as an inducement to any consent, waiver or amendment of any
of the terms or provisions of this Indenture or the Notes unless such
consideration is offered to be paid and is paid to all Holders that consent,
waive or agree to amend in the time frame set forth in the solicitation
documents relating to such consent, waiver or amendment.
ARTICLE 10
[RESERVED]
ARTICLE 11
GUARANTEES
Section 11.01 Notes Guarantee.
          (a) Subject to this Article 11, each of the Guarantors hereby, jointly
and severally, irrevocably and unconditionally guarantees, on a senior basis, to
each Holder and to the Trustee and its successors and assigns, irrespective of
the validity and enforceability of this Indenture, the Notes or the obligations
of the Issuer hereunder or thereunder, that: (1) in the case of each of Parent
and each LGEI Subsidiary Guarantor, (A) the principal of and premium, if any,
and interest on the Notes shall be

-107-



--------------------------------------------------------------------------------



 



promptly paid in full when due, whether at maturity, by acceleration, redemption
or otherwise, and interest on the overdue principal of and interest on the
Notes, if any, if lawful, and all other obligations of the Issuer to the Holders
or the Trustee hereunder or thereunder shall be promptly paid in full or
performed, all in accordance with the terms hereof and thereof; and (B) in case
of any extension of time of payment or renewal of any Notes or any of such other
obligations, that same shall be promptly paid in full when due or performed in
accordance with the terms of the extension or renewal, whether at stated
maturity, by acceleration or otherwise; and (2) in the case of each Parent
Subsidiary Guarantor, the Obligations of Parent in respect of Parent’s Notes
Guarantee shall be promptly be paid in full when due or performed in accordance
with the terms hereof. Failing payment by the Issuer (or in the case of the
Parent’s Notes Guarantee, the Parent) when due of any amount so guaranteed or
any performance so guaranteed for whatever reason, the Guarantors shall be
jointly and severally obligated to pay the same immediately. Each Guarantor
agrees that this is a guarantee of payment and not a guarantee of collection.
          (b) The Guarantors hereby agree that their obligations hereunder shall
be unconditional, irrespective of the validity, regularity or enforceability of
the Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder with respect to any provisions hereof or
thereof, the recovery of any judgment against the Issuer or the Parent, as
applicable, any action to enforce the same or any other circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor.
Each Guarantor hereby waives diligence, presentment, demand of payment, filing
of claims with a court in the event of insolvency or bankruptcy of the Issuer or
the Parent, as applicable, any right to require a proceeding first against the
Issuer or the Parent, as applicable, protest, notice and all demands whatsoever
and covenants that this Notes Guarantee shall not be discharged except by
complete performance of the obligations contained in the Notes and this
Indenture, or pursuant to Section 11.06.
          (c) Each Guarantor also agrees to pay any and all costs and expenses
(including reasonable attorneys’ fees and expenses) incurred by the Trustee or
any Holder in enforcing any rights under this Section 11.01.
          (d) If any Holder or the Trustee is required by any court or otherwise
to return to the Issuer, the Guarantors or any custodian, trustee, liquidator or
other similar official acting in relation to the Issuer or the Guarantors, any
amount paid either to the Trustee or such Holder, this Notes Guarantee, to the
extent theretofore discharged, shall be reinstated in full force and effect.
          (e) Each Guarantor agrees that it shall not be entitled to any right
of subrogation in relation to the Holders in respect of any obligations
guaranteed hereby until payment in full of all obligations guaranteed hereby.
Each Guarantor further agrees that, as between the Guarantors, on the one hand,
and the Holders and the Trustee, on the other hand, (1) the maturity of the
obligations guaranteed hereby may be accelerated as provided in Article 6 for
the purposes of this Notes Guarantee, notwithstanding any stay, injunction or
other prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (2) in the event of any declaration of acceleration of
such obligations as provided in Article 6, such obligations (whether or not due
and payable) shall forthwith become due and payable by the Guarantors for the
purpose of this Notes Guarantee. The Guarantors shall have the right to seek
contribution from any non-paying Guarantor so long as the exercise of such right
does not impair the rights of the Holders under the Notes Guarantees.
          (f) Each Notes Guarantee shall remain in full force and effect and
continue to be effective should any petition be filed by or against the Issuer
or the Parent, as applicable, for liquidation, reorganization, should the Issuer
or the Parent, as applicable, become insolvent or make an assignment for the
benefit of creditors or should a receiver or trustee be appointed for all or any
significant part of the Issuer’s assets, and shall, to the fullest extent
permitted by law, continue to be effective or be reinstated,

-108-



--------------------------------------------------------------------------------



 



as the case may be, if at any time payment and performance of the Notes are,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee on the Notes or the Notes Guarantees,
whether as a “voidable preference,” “fraudulent transfer” or otherwise, all as
though such payment or performance had not been made. In the event that any
payment or any part thereof, is rescinded, reduced, restored or returned, the
Notes shall, to the fullest extent permitted by law, be reinstated and deemed
reduced only by such amount paid and not so rescinded, reduced, restored or
returned.
          (g) In case any provision of any Notes Guarantee shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
          (h) Each payment to be made by a Guarantor in respect of its Notes
Guarantee shall be made without set-off, counterclaim, reduction or diminution
of any kind or nature.
Section 11.02 Limitation on Guarantor Liability.
          Each Guarantor, and by its acceptance of Notes, each Holder, hereby
confirms that it is the intention of all such parties that the Notes Guarantee
of such Guarantor not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar U.S. federal or state law or Canadian
federal or provincial law to the extent applicable to any Notes Guarantee. To
effectuate the foregoing intention, the Trustee, the Holders and the Guarantors
hereby irrevocably agree that the obligations of each Guarantor shall be limited
to the maximum amount as will, after giving effect to such maximum amount and
all other contingent and fixed liabilities of such Guarantor that are relevant
under such laws and after giving effect to any collections from, rights to
receive contribution from or payments made by or on behalf of any other
Guarantor in respect of the obligations of such other Guarantor under this
Article 11, result in the obligations of such Guarantor under its Notes
Guarantee not constituting a fraudulent conveyance or fraudulent transfer under
applicable law. Each Guarantor that makes a payment under its Notes Guarantee
shall be entitled upon payment in full of all Notes Guaranteed Obligations under
this Indenture to a contribution from each other Guarantor in an amount equal to
such other Guarantor’s pro rata portion of such payment based on the respective
net assets of all the Guarantors at the time of such payment determined in
accordance with GAAP.
Section 11.03 Execution and Delivery.
          (a) To evidence its Notes Guarantee set forth in Section 11.01, each
Guarantor hereby agrees that this Indenture shall be executed on behalf of such
Guarantor by an Officer or person holding an equivalent title.
          (b) Each Guarantor hereby agrees that its Notes Guarantee set forth in
Section 11.01 shall remain in full force and effect notwithstanding the absence
of the endorsement of any notation of such Notes Guarantee on the Notes.
          (c) If an Officer whose signature is on this Indenture no longer holds
that office at the time the Trustee authenticates the Note, the Notes Guarantees
shall be valid nevertheless.
          (d) The delivery of any Note by the Trustee, after the authentication
thereof hereunder, shall constitute due delivery of the Notes Guarantee set
forth in this Indenture on behalf of the Guarantors.

-109-



--------------------------------------------------------------------------------



 



          (e) If required by Section 4.17, the Issuer shall cause any newly
created or acquired Restricted Subsidiary to comply with the provisions of
Section 4.17 and this Article 11, to the extent applicable.
Section 11.04 Subrogation.
          Each Guarantor shall be subrogated to all rights of Holders against
the Issuer in respect of any amounts paid by any Guarantor pursuant to the
provisions of Section 11.01; provided that, if an Event of Default has occurred
and is continuing, no Guarantor shall be entitled to enforce or receive any
payments arising out of, or based upon, such right of subrogation until all
amounts then due and payable by the Issuer under this Indenture or the Notes
shall have been paid in full.
Section 11.05 Benefits Acknowledged.
          Each Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by this Indenture and that
the guarantee and waivers made by it pursuant to its Notes Guarantee are
knowingly made in contemplation of such benefits.
Section 11.06 Release of Notes Guarantees.
          (a) A Notes Guarantee by a Guarantor shall be automatically and
unconditionally released and discharged, and no further action by such
Guarantor, the Issuer or the Trustee shall be required for the release of such
Guarantor’s Notes Guarantee, upon:
     (1) (A) (i) in the case of the Notes Guarantee of a Guarantor that is a
Restricted Subsidiary, any sale, assignment, transfer, conveyance, exchange or
other disposition (by merger, consolidation or otherwise) of the Capital Stock
of such Guarantor, after which the applicable Guarantor is no longer a
Restricted Subsidiary, (ii) in the case of the Notes Guarantee of Parent or any
other Parent Subsidiary Guarantor, the merger or consolidation of Parent or such
Parent Subsidiary Guarantor in a transaction permitted by Article 5 or (iii) any
sale, assignment, transfer, conveyance, exchange or other disposition of all or
substantially all the assets of such Subsidiary (other than by lease); provided
that, in each of the foregoing cases, (x) such disposition is made in compliance
with this Indenture, including Section 4.10 (it being understood that only such
portion of the Net Available Cash as is required to be applied on or before the
date of such release in accordance with Section 4.10 needs to be applied in
accordance therewith at such time), Section 4.15 and Article 5, and (y) all the
obligations of such Guarantor under all Indebtedness of the Issuer or its
Restricted Subsidiaries terminate upon consummation of such transaction;
     (B) the release or discharge of such Guarantor (other than Parent) from its
Guarantee of Indebtedness of the Issuer and the Guarantors under the Senior
Credit Facility (including by reason of the termination of the Senior Credit
Facility) all other Indebtedness of the Issuer and its Restricted Subsidiaries
and/or the Guarantee that resulted in the obligation of such Guarantor to
Guarantee the Notes, if such Guarantor would not then otherwise be required to
Guarantee the Notes pursuant to this Indenture (and treating any Guarantees of
such Guarantor that remain outstanding as Incurred at least 30 days prior to
such release or discharge), except a discharge or release by or as a result of
payment under such Guarantee; provided, that if such Person has Incurred any
Indebtedness or issued any Preferred Stock or Disqualified Stock in reliance on
its status as a Guarantor under Section 4.09, such Guarantor’s obligations under
such Indebtedness, Disqualified Stock or Preferred Stock, as the case may be, so
Incurred are satisfied in full and discharged or are otherwise permitted to be
Incurred by a Restricted Subsidiary (other than a Guarantor) under Section 4.09;

-110-



--------------------------------------------------------------------------------



 



     (C) the proper designation of any Restricted Subsidiary that is a Guarantor
as an Unrestricted Subsidiary; or
     (D) the Issuer exercising its Legal Defeasance option in accordance with
Article 8 or the Issuer’s obligations under this Indenture being discharged in
accordance with the terms of this Indenture; and
     (2) (E) such Guarantor delivering to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that all conditions precedent provided
for in this Indenture relating to such transaction have been complied with.
          (b) At the request of the Issuer, the Trustee shall execute and
deliver an appropriate instrument evidencing the termination of the applicable
Notes Guarantee.
ARTICLE 12
SECURITY ARRANGEMENTS
Section 12.01 Security.
          (a) In order to secure the Obligations of the Issuer under this
Indenture and the Notes, the Issuer will execute and deliver to the Trustee on
or prior to the Issue Date each Collateral Document to which it is or is to be a
party that is intended to be effective upon the Issue Date and create the
Second-Priority Liens intended to be created thereunder, with the priority set
forth therein and in the Intercreditor Agreements, on the Collateral. In order
to secure the Obligations of each Guarantor under its Notes Guarantee, this
Indenture and the Notes, each Guarantor will execute and deliver to the Trustee
on or prior to the Issue Date each Collateral Document to which it is or is to
be a party that is intended to be effective upon the Issue Date and create the
Second-Priority Liens intended to be created thereunder, with the priority set
forth therein and in the Intercreditor Agreements, on the Collateral. The Issuer
shall cause all such Liens to be perfected within 10 days of the Issue Date. For
avoidance of doubt, on the Issue Date, the Excluded Assets will not be
Collateral. The Issuer, Parent and the other Guarantors will use their
commercially reasonable efforts consistent with industry practice not to enter
into any agreement that would exclude the rights referred to in clause (4) of
the definition of Excluded Assets from the Collateral in the future.
          (b) If property (other than Excluded Assets) is acquired by the Issuer
or a Guarantor that is not automatically subject to a perfected security
interest under the Collateral Documents or a Subsidiary of Parent or the Issuer
becomes a Guarantor under this Indenture (or any indenture supplement), then the
Issuer or such Guarantor will, as soon as practical (and in any event within 10
Business Days) after such property’s acquisition or it no longer being an
Excluded Asset or such Subsidiary becoming a Guarantor, as applicable, provide
security over such property (or, in the case of a new Guarantor, all of its
assets that are Collateral) in favor of the Collateral Agent on a basis that
would provide a Second-Priority Lien on such terms, in each case, consistent
with the Collateral Documents in effect on the Issue Date, and take such
additional actions (including any of the actions described in Section 4.19) as
the Collateral Agent may deem reasonable and appropriate or advisable to create
and fully perfect in favor of the secured parties under the Collateral Documents
a valid and enforceable security interest in such Collateral, which shall be
free of all other Liens except for Permitted Liens. In addition, with respect to
any assets of the Issuer or any Guarantor that in the future are subject to a
Lien with respect to the obligations under the Senior Credit Facility (or the
Notes Guarantees thereof by any of the Guarantors) and are not already subject
to a perfected security interest under the Collateral Documents, the Issuer or
such Guarantor shall as soon as practicable (and in any event within 10 Business
Days) make such assets subject to the security interest under the Collateral
Documents in favor of the Collateral Agent.

-111-



--------------------------------------------------------------------------------



 



Any security interest provided pursuant to this Section 12.01(b) shall be
accompanied by such Opinions of Counsel to the Issuer or the Guarantors
addressed to the Trustee and the Collateral Agent as are customarily given by
such counsel in the relevant jurisdiction, in form and substance customary for
such jurisdiction, provided, however, that no such opinion shall be required to
be delivered if the fair market value of Collateral subject to such security
interest is less than $1,000,000 (as certified in an Officers’ Certificate to
the Trustee and the Collateral Agent). In addition, the Issuer shall deliver an
Officers’ Certificate to the Collateral Agent certifying that the necessary
measures have been taken to perfect the security interest in such property.
          (c) Within 90 days of the purchase by the Issuer or the Guarantors of
any after acquired property constituting owned real property in which a security
interest is required to be granted to the Collateral Agent pursuant to
Section 12.01(b), the Issuer shall furnish and deliver to the Trustee and the
Collateral Agent (i) an executed mortgage with respect to such real property,
(ii) an Opinion of Counsel stating that, in the opinion of such counsel, all
action has been taken with respect to the recording, registering and filing of
such mortgage, financing statements and other instruments as is necessary to
make effective the Liens intended to be created on such real property and to
perfect the Liens and reciting with respect to the security interests in such
Collateral, the details of such action; (iii) a title insurance policy for the
benefit of the Collateral Agent in the amount of 120% of the Fair Market Value
of such real property with extended coverage covering the real property as well
as a current ALTA survey thereof, together with a surveyor’s certificate unless
the title insurance policy referred to above shall not contain an exception for
any matter shown by a survey (except to the extent an existing survey has been
provided and specifically incorporated into such title insurance policy), each
in form and substance reasonably satisfactory to the Collateral Agent; (iv) any
customary consents or estoppels in connection with such mortgage and reasonably
obtainable by the Issuer or the Guarantors, each of the foregoing in form and
substance reasonably satisfactory to the Collateral Agent.
          (d) The Issuer and the Guarantors shall comply with all covenants and
agreements contained in the Collateral Documents.
          (e) Each Holder, by accepting a Note, agrees to all of the terms and
provisions of the Collateral Documents, as the same may be amended from time to
time pursuant to the provisions of this Indenture and the Collateral Documents.
          (f) As among the Holders, the Collateral as now or hereafter
constituted shall be held for the equal and ratable benefit of the Holders
without preference, priority or distinction of any thereof over any other by
reason of differences in time of issuance, sale or otherwise, as security for
the Obligations under this Indenture, the Notes and the Notes Guarantees.
          (g) The Issuer will comply with Section 314(b) of the Trust Indenture
Act, relating to annual opinions as to the validity of the Liens securing the
Notes and the Notes Guarantees, but shall not be subject to Section 314(d) of
the Trust Indenture Act, relating to the delivery of certain certificates and
reports in connection with the release of property and to the substitution
therefor of any property to be pledged as Collateral for the Notes and the Notes
Guarantees.
Section 12.02 Authorization of Actions to Be Taken.
          (a) Each Holder of a Note, by its acceptance thereof, is deemed to
have authorized, directed and empowered the Trustee to enter into the Collateral
Documents, whether as Trustee or Collateral Agent, and to receive for the
benefit of the Holders of Notes any funds collected or distributed under the
Collateral Documents to which the Trustee or the Collateral Agent is a party and
to make further distributions of such funds to the Holders of Notes according to
the provisions of this Indenture. If, at any time any Intercreditor Agreement
ceases to be in effect (or with respect to a portion of the

-112-



--------------------------------------------------------------------------------



 



Collateral) because the First-Priority Obligations are no longer outstanding or
no longer secured by Liens on all or a portion of the Collateral and,
thereafter, the Issuer or any Guarantor subsequently incurs Obligations under a
new Credit Facility or other Obligations that are to be secured by
first-priority or other senior Liens on assets of the Issuer or any Guarantor of
the type constituting Collateral (which first-priority or other senior basis is
permitted under this Indenture), the Trustee and the Collateral Agent are hereby
authorized, directed and empowered to enter into a new intercreditor agreement
that provides the representative under such Credit Facility or other Obligations
substantially the same rights and powers as afforded under the applicable
Intercreditor Agreement. For the avoidance of doubt, the Trustee and the
Collateral Agent are authorized, directed and empowered to enter into any
laboratory pledgeholder agreement, laboratory access letter or other ancillary
Collateral Document that provides property to be pledged as Collateral for the
Notes and the Notes Guarantees.
          (b) Subject to the provisions of Article 7 and the Intercreditor
Agreements, the Trustee, in its sole discretion and without the consent of the
Holders of Notes, may, or at the direction of the Holders of a majority in
principal amount of the Notes then outstanding, the Trustee shall, direct on
behalf of the Holders of Notes, the Collateral Agent to take all actions it
deems necessary or appropriate in order to:
     (1) during the existence of an Event of Default, foreclose upon and take
possession of all Collateral pursuant to, or take any other action to enforce,
the provisions of the Collateral Documents;
     (2) enforce any of the terms of the Intercreditor Agreements and the
Collateral Documents to which the Trustee or the Collateral Agent is a party; or
     (3) collect and receive payment of all obligations in respect of the Notes,
the Notes Guarantees and this Indenture.
Subject to the provisions of the Intercreditor Agreements and Article 7, the
Trustee and the Collateral Agent is authorized and empowered to institute and
maintain such suits and proceedings as it may deem expedient to protect or
enforce the Liens on the Collateral or the other rights under the Collateral
Documents to which the Trustee or the Collateral Agent is a party or to prevent
any impairment of Collateral by any acts that may be unlawful or in violation of
such Collateral Documents or this Indenture, and such suits and proceedings as
the Trustee or the Collateral Agent may deem expedient to preserve or protect
its interests and the interests of the Holders in the Collateral, including
power to institute and maintain suits or proceedings to restrain the enforcement
of or compliance with any legislative or other governmental enactment, rule or
order that may be unconstitutional or otherwise invalid if the enforcement of,
or compliance with, such enactment, rule or order would impair the Liens or
other rights under such Collateral Documents or hereunder or be prejudicial to
the interests of Holders or the Trustee.
Section 12.03 Determinations Relating to Collateral.
          In the event (a) the Trustee shall receive any written request from
the Issuer, a Guarantor or the Collateral Agent under any Collateral Document
for consent or approval with respect to any matter or thing relating to any
Collateral or the Issuer’s or such Guarantor’s obligations with respect thereto,
(b) there shall be due to or from the Trustee or the Collateral Agent under the
provisions of any Collateral Document any material performance or the delivery
of any material instrument or (c) the Trustee shall become aware of any
nonperformance by the Issuer or a Guarantor of any covenant or any breach of any
representation or warranty of the Issuer or such Guarantor set forth in any
Collateral Document, then, in each such event, the Trustee shall be entitled to
hire experts, consultants, agents and attorneys to advise the Trustee on the
manner in which the Trustee should respond, or direct the Collateral Agent to
respond,

-113-



--------------------------------------------------------------------------------



 



to such request or render any requested performance or respond, or direct the
Collateral Agent to respond, to such nonperformance or breach; provided that the
Trustee’s right to direct the Collateral Agent to respond shall be subject to
the terms of the Collateral Documents. The Trustee shall be fully protected in
the taking of any action recommended or approved by any such expert, consultant,
agent or attorney or agreed to by the Holders of a majority in principal amount
of the outstanding Notes.
Section 12.04 Release of Liens.
          (a) The Second-Priority Liens on the Collateral securing the Notes
will be automatically released:
     (1) in respect of any Collateral owned by a Guarantor whose Notes Guarantee
was released pursuant to Section 11.06, upon the release of such Notes Guarantee
of such Guarantor pursuant to Section 11.06;
     (2) upon the Issuer exercising its Legal Defeasance option under
Section 8.02;
     (3) upon payment in full of principal, interest and all other Obligations
on the Notes issued under this Indenture;
     (4) with the consent of the requisite Holders of the Notes in accordance
with the provisions under Article 9, including, without limitation, consents
obtained in connection with a tender offer or exchange offer for, or purchase
of, Notes;
     (5) in connection with any disposition of Collateral to any person other
than the Issuer, any Restricted Subsidiary or any Guarantor (but excluding any
transaction subject to Article 5 where the recipient is required to become the
obligor on the Notes or a Guarantor) that is permitted under this Indenture
(with respect to the Lien on such Collateral); and
     (6) upon the sale or disposition of any Collateral pursuant to the exercise
of any rights and remedies by the Administrative Agent or any other Person with
respect to any Collateral securing the First-Priority Obligations or the
commencement or prosecution of enforcement by the holders of First-Priority
Obligations of any of the rights and remedies under the First-Priority Documents
or applicable law, including without limitation the exercise of any rights of
set-off or recoupment.
          (b) Upon delivery to the Trustee by the Issuer or the Issuer of an
Officers’ Certificate requesting execution of an instrument confirming the
release of the Liens pursuant to Section 12.04(a), accompanied by:
     (1) an Opinion of Counsel confirming that such release is permitted by
Section 12.04(a);
     (2) all instruments requested by the Issuer to effectuate or confirm such
release; and
     (3) such other certificates and documents as the Trustee may reasonably
request to confirm the matters set forth in Section 12.04(a),
the Trustee will, if such instruments and confirmation are reasonably
satisfactory to the Trustee, promptly execute and deliver, such instruments.

-114-



--------------------------------------------------------------------------------



 



          (c) All instruments effectuating or confirming any release of any
Liens will have the effect solely of releasing such Liens as to the Collateral
described therein, on customary terms and without any recourse, representation,
warranty or liability whatsoever.
          (d) The Issuer will bear and pay all reasonable costs and expenses
associated with any release of Liens pursuant to this Section 12.04, including
all reasonable fees and disbursements of any attorneys or representatives acting
the Trustee or for the Collateral Agent.
Section 12.05 Agreement for the Benefit of Holders of First-Priority Liens.
          (a) The Liens on the Collateral are, to the extent and in the manner
provided in the Intercreditor Agreements, subject to and subordinate in ranking
to all present and future Liens on the Collateral with a First-Priority Lien;
and the Intercreditor Agreements will be enforceable by the holders of such
First-Priority Liens, for the benefit of the holders of Obligations secured
thereby, until the satisfaction pursuant to the terms thereof of all such
Obligations outstanding at the time of such release.
          (b) Without the necessity of any consent of the Trustee, the
Collateral Agent or any Holder of the Notes, the holders of the First-Priority
Obligations may change, waive, modify or vary any Collateral Documents relating
to Collateral, subject to the limitations set forth in the Intercreditor
Agreements; provided that the Trustee and the Collateral Agent shall be given
prompt written notice of any such change, waiver, modification or variance.
          (c) As among the Trustee, the Collateral Agent and the Holders of the
Notes, on one hand, and the holders of the First-Priority Obligations, on the
other hand, the holders of the First-Priority Obligations will have the sole
ability to control and obtain remedies with respect to all Collateral without
the necessity of any consent or of any notice to the Trustee, the Collateral
Agent or any such Holder, subject to the limitations set forth in the
Intercreditor Agreements.
Section 12.06 Notes and Notes Guarantees Not Subordinated.
          The provisions of Section 12.05 are intended solely to set forth the
relative ranking, as Liens, of the Liens on the Collateral securing the Notes
and the Notes Guarantees as against the Liens on the Collateral securing the
First-Priority Obligations. The Notes and (except as set forth in any
Intercreditor Agreements) the Notes Guarantees are senior unsubordinated
obligations of the Issuer and the Guarantors. Neither the Notes and the Notes
Guarantees nor the exercise or enforcement of any right or remedy for the
payment or collection thereof (other than the exercise of rights and remedies in
respect of the Collateral, which are subject to the Intercreditor Agreements)
are intended to be, or will ever be by reason of the provisions of
Section 12.05, in any respect subordinated, deferred, postponed, restricted or
prejudiced.
Section 12.07 Limitation on Duty of Trustee in Respect of Collateral.
          (a) Beyond the exercise of reasonable care in the custody thereof, the
Trustee and the Collateral Agent shall have no duty as to any Collateral in its
possession or control or in the possession or control of any agent or bailee or
any income thereon or as to preservation of rights against prior parties or any
other rights pertaining thereto and neither the Trustee nor the Collateral Agent
shall not be responsible for filing any financing or continuation statements or
recording any documents or instruments in any public office at any time or times
or otherwise perfecting or maintaining the perfection of any security interest
in the Collateral. The Trustee and the Collateral Agent shall be deemed to have
exercised reasonable care in the custody of the Collateral in its possession if
the Collateral is accorded treatment substantially equal to that which it
accords its own property and shall not be liable or responsible for any loss or
diminution in the value of any of the Collateral, by reason of the act or

-115-



--------------------------------------------------------------------------------



 



omission of any carrier, forwarding agency or other agent or bailee selected by
the Trustee or the Collateral Agent in good faith.
          (b) The Trustee and the Collateral Agent shall not be responsible for
the existence, genuineness or value of any of the Collateral or for the
validity, perfection, priority or enforceability of the Liens on any of the
Collateral, whether impaired by operation of law or by reason of any action or
omission to act on its part hereunder, except to the extent such action or
omission constitutes gross negligence or willful misconduct on the part of the
Trustee or the Collateral Agent, for the validity or sufficiency of the
Collateral or any agreement or assignment contained therein, for the validity of
the title of the Issuer or the Guarantors to the Collateral, for insuring the
Collateral or for the payment of taxes, charges, assessments or Liens upon the
Collateral or otherwise as to the maintenance of the Collateral. The Trustee and
the Collateral Agent shall have no duty to ascertain or inquire as to the
performance or observance of any of the terms of this Indenture or any of the
Collateral Documents.
Section 12.08 Additional Intercreditor Agreements.
          If any Indebtedness permitted to be incurred under this Indenture is
secured by First-Priority Liens permitted to be Incurred under this Indenture,
the Collateral Agent shall, upon receipt of an Officers’ Certificate and an
Opinion of Counsel, enter into an Intercreditor Agreement with the
representative of the holders of such Indebtedness and the Administrative Agent
with terms substantially similar to the Intercreditor Agreements in existence on
the Issue Date.
ARTICLE 13
SATISFACTION AND DISCHARGE
Section 13.01 Satisfaction and Discharge.
          (a) This Indenture will be discharged and will cease to be of further
effect as to all Notes when either:
     (1) all Notes theretofore authenticated and delivered (except lost, stolen
or destroyed Notes which have been replaced or paid and Notes for whose payment
money has theretofore been deposited in trust) have been delivered to the
Trustee for cancellation; or
     (2) (A) all Notes not theretofore delivered to the Trustee for cancellation
have become due and payable by reason of the making of a notice of redemption or
otherwise, will become due and payable within one year or may be called for
redemption within one year under arrangements satisfactory to the Trustee for
the giving of notice of redemption by the Trustee in the name, and at the
expense, of the Issuer, and the Issuer or any Guarantor has irrevocably
deposited or caused to be deposited with the Trustee, as trust funds in trust
solely for the benefit of the Holders of the Notes, cash in U.S. dollars,
Government Securities, or a combination thereof, in such amounts as will be
sufficient without consideration of any reinvestment of interest to pay and
discharge the entire Indebtedness on the Notes not theretofore delivered to the
Trustee for cancellation for principal, premium, if any, and accrued interest to
the date of maturity or redemption, as the case may be;
     (B) no Default or Event of Default with respect to this Indenture or the
Notes shall have occurred and be continuing on the date of such deposit (other
than a Default resulting from borrowing funds to be applied to make such deposit
and any similar and simultaneous deposit relating to other Indebtedness and, in
each case, the granting of Liens in connection therewith) and such deposit will
not result in a breach or violation of,

-116-



--------------------------------------------------------------------------------



 



or constitute a default under the Senior Credit Facility or any other material
agreement or instrument to which the Issuer or any Guarantor is a party or by
which the Issuer or any Guarantor is bound;
     (C) the Issuer has paid or caused to be paid all sums payable by it under
this Indenture; and
     (D) the Issuer has delivered irrevocable instructions to the Trustee to
apply the deposited money toward the payment of the Notes at maturity or the
redemption date, as the case may be.
          (b) In addition, the Issuer must deliver an Officers’ Certificate and
an Opinion of Counsel to the Trustee stating that all conditions precedent to
satisfaction and discharge have been satisfied. Notwithstanding the satisfaction
and discharge of this Indenture, if money shall have been deposited with the
Trustee pursuant to subclause (a) of clause (2) of this Section 13.01, the
provisions of Section 13.02 and Section 8.06 shall survive.
Section 13.02 Application of Trust Money.
          (a) Subject to the provisions of Section 8.06, all money deposited
with the Trustee pursuant to Section 13.01 shall be held in trust and applied by
it, in accordance with the provisions of the Notes and this Indenture, to the
payment, either directly or through any Paying Agent (including the Issuer
acting as its own Paying Agent) as the Trustee may determine, to the Persons
entitled thereto, of the principal, premium, if any, and interest for whose
payment such money has been deposited with the Trustee; but such money need not
be segregated from other funds except to the extent required by law.
          (b) If the Trustee or Paying Agent is unable to apply any money or
Government Securities in accordance with Section 13.01 by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Issuer’s and any Guarantor’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 13.01; provided that if the Issuer has made any payment of principal of
or premium, if any, or interest on any Notes because of the reinstatement of its
obligations, the Issuer shall be subrogated to the rights of the Holders of such
Notes to receive such payment from the money or Government Securities held by
the Trustee or Paying Agent.
ARTICLE 14
MISCELLANEOUS
Section 14.01 Trust Indenture Act Controls.
          If any provision of this Indenture limits, qualifies or conflicts with
the duties imposed by Trust Indenture Act Section 318(c), the imposed duties
shall control.
Section 14.02 Notices.
          (a) Any notice or communication by the Issuer, any Guarantor or the
Trustee to the others is duly given if in writing and (1) delivered in person,
(2) mailed by first-class mail (certified or registered, return receipt
requested) or overnight air courier guaranteeing next day delivery or (3) sent
by facsimile or electronic transmission, to the others’ addresses:

-117-



--------------------------------------------------------------------------------



 



If to Parent, the Issuer and/or any Guarantor:
c/o Lions Gate Entertainment Inc.
2700 Colorado Avenue, Suite 200
Santa Monica, California 90404
Fax No.: (310) 452-8934
Attention: Wayne Levin, EVP Corporate Operations & General Counsel
With a copy to:
O’Melveny & Myers LLP
1999 Avenue of the Stars, 7th Floor
Los Angeles, California 90067
Fax No: (310) 246-6779
Attention: David J. Johnson, Jr.
If to the Trustee:
c/o U.S. Bank Corporate Trust Services
633 West Fifth Street, 24th Floor
Los Angeles, California 90071
Fax No.: (213) 615-6197
Attention: Paula Oswald
With a copy to:
McGuireWoods LLP
7 Saint Paul Street, Suite 1000
Baltimore, Maryland 21202
Fax No: (410) 659-4479
Attention: Jennifer J. Stearman
The Issuer, any Guarantor or the Trustee, by notice to the others, may designate
additional or different addresses for subsequent notices or communications.
          (b) All notices and communications (other than those sent to Holders)
shall be deemed to have been duly given: at the time delivered by hand, if
personally delivered; on the first date of which publication is made if by
publication; five calendar days after being deposited in the mail, postage
prepaid, if mailed by first-class mail; the next Business Day after timely
delivery to the courier, if mailed by overnight air courier guaranteeing next
day delivery; when receipt acknowledged, if sent by facsimile or electronic
transmission; provided that any notice or communication delivered to the Trustee
shall be deemed effective upon actual receipt thereof.
          (c) Any notice or communication to a Holder shall be mailed by
first-class mail (certified or registered, return receipt requested) or by
overnight air courier guaranteeing next day delivery to its address shown on the
Note Register or by such other delivery system as the Trustee agrees to accept.
Any notice or communication shall also be so mailed to any Person described in
Trust Indenture Act Section 313(c), to the extent required by the Trust
Indenture Act. Failure to mail a notice or communication to a Holder or any
defect in it shall not affect its sufficiency with respect to other Holders.
          (d) Where this Indenture provides for notice in any manner, such
notice may be waived in writing by the Person entitled to receive such notice,
either before or after the event, and such

-118-



--------------------------------------------------------------------------------



 



waiver shall be the equivalent of such notice. Waivers of notice by Holders
shall be filed with the Trustee, but such filing shall not be a condition
precedent to the validity of any action taken in reliance upon such waiver.
          (e) Where this Indenture provides for notice of any event to a Holder
of a Global Note, such notice shall be sufficiently given if given to the
Depositary for such Note (or its designee), pursuant to the applicable
procedures of such Depositary, if any, prescribed for the giving of such notice.
          (f) The Trustee agrees to accept and act upon notice, instructions or
directions pursuant to this Indenture sent by unsecured facsimile or electronic
transmission; provided, however, that (1) the party providing such written
notice, instructions or directions, subsequent to such transmission of written
instructions, shall provide the originally executed instructions or directions
to the Trustee in a timely manner, and (2) such originally executed notice,
instructions or directions shall be signed by an authorized representative of
the party providing such notice, instructions or directions. The Trustee shall
not be liable for any losses, costs or expenses arising directly or indirectly
from the Trustee’s reasonable reliance upon and compliance with such notice,
instructions or directions notwithstanding such notice, instructions or
directions conflict or are inconsistent with a subsequent notice, instructions
or directions.
          (g) If a notice or communication is sent in the manner provided above
within the time prescribed, it is duly given, whether or not the addressee
receives it.
          (h) If the Issuer mails a notice or communication to Holders, it shall
mail a copy to the Trustee and each Agent at the same time.
Section 14.03 Communication by Holders with Other Holders.
          Holders may communicate pursuant to Trust Indenture Act Section 312(b)
with other Holders with respect to their rights under this Indenture or the
Notes. The Issuer, the Trustee, the Registrar and anyone else shall have the
protection of Trust Indenture Act Section 312(c).
Section 14.04 Certificate and Opinion as to Conditions Precedent.
          Upon any request or application by the Issuer or any Guarantor to the
Trustee to take any action under this Indenture, the Issuer or such Guarantor,
as the case may be, shall furnish to the Trustee:
     (1) an Officers’ Certificate in form and substance reasonably satisfactory
to the Trustee (which shall include the statements set forth in Section 14.05)
stating that, in the opinion of the signer(s), all conditions precedent and
covenants, if any, provided for in this Indenture relating to the proposed
action have been satisfied; and
     (2) an Opinion of Counsel in form and substance reasonably satisfactory to
the Trustee (which shall include the statements set forth in Section 14.05)
stating that, in the opinion of such counsel, all such conditions precedent and
covenants have been complied with; provided that (A) subject to Section 4.17 and
Section 5.01(c), no Opinion of Counsel shall be required in connection with the
addition of a Guarantor under this Indenture upon execution and delivery by such
Guarantor and the Trustee of a supplemental indenture to this Indenture, the
form of which is attached as Exhibit C and (B) no Opinion of Counsel shall be
required in connection with the issuance of Notes on the Issue Date.

-119-



--------------------------------------------------------------------------------



 



Section 14.05 Statements Required in Certificate or Opinion.
          Each certificate or opinion with respect to compliance with a
condition or covenant provided for in this Indenture (other than a certificate
provided pursuant to Section 4.04) shall include:
     (1) a statement that the Person making such certificate or opinion has read
such covenant or condition;
     (2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
     (3) a statement that, in the opinion of such Person, he or she has made
such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been complied with (and, in the case of an Opinion of Counsel, may be limited to
reliance on an Officers’ Certificate as to matters of fact); and
     (4) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with.
Section 14.06 Rules by Trustee and Agents.
          The Trustee may make reasonable rules for action by or at a meeting of
Holders. The Registrar or Paying Agent may make reasonable rules and set
reasonable requirements for its functions.
Section 14.07 No Personal Liability of Directors, Officers, Employees and
Stockholders.
          No director, Officer, employee, incorporator or stockholder of the
Issuer or the Guarantors, as such, shall have any liability for any obligations
of the Issuer under the Notes, this Indenture or the Notes Guarantees or for any
claim based on, in respect of, or by reason of, such obligations or their
creation.
          Each Holder by accepting a Note waives and releases all such
liability. The waiver and release are part of the consideration for issuance of
the Notes.
Section 14.08 Governing Law.
          THIS INDENTURE, THE NOTES AND ANY GUARANTEE WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Section 14.09 Waiver of Jury Trial.
          EACH OF THE ISSUER, THE GUARANTORS AND THE TRUSTEE HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
INDENTURE, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.
Section 14.10 Force Majeure.
          In no event shall the Trustee be responsible or liable for any failure
or delay in the performance of its obligations under this Indenture arising out
of or caused by, directly or indirectly, forces beyond its reasonable control,
including without limitation strikes, work stoppages, accidents, acts

-120-



--------------------------------------------------------------------------------



 



of war or terrorism, civil or military disturbances, nuclear or natural
catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software or hardware) services; it being
understood that the Trustee shall use reasonable efforts which are consistent
with accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.
Section 14.11 No Adverse Interpretation of Other Agreements.
          This Indenture may not be used to interpret any other indenture, loan
or debt agreement of the Issuer or its Restricted Subsidiaries or of any other
Person. Any such indenture, loan or debt agreement may not be used to interpret
this Indenture.
Section 14.12 Successors.
          All agreements of the Issuer in this Indenture and the Notes shall
bind its successors. All agreements of the Trustee in this Indenture shall bind
its successors. All agreements of each Guarantor in this Indenture shall bind
its successors, except as otherwise provided in Section 11.06.
Section 14.13 Severability.
          In case any provision in this Indenture or in the Notes shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
Section 14.14 Counterpart Originals.
          The parties may sign any number of copies of this Indenture. Each
signed copy shall be an original, but all of them together represent the same
agreement.
Section 14.15 Table of Contents, Headings, etc.
          The Table of Contents, Cross-Reference Table and headings of the
Articles and Sections of this Indenture have been inserted for convenience of
reference only, are not to be considered a part of this Indenture and shall in
no way modify or restrict any of the terms or provisions hereof.
Section 14.16 U.S.A. PATRIOT Act.
          To help the government fight the funding of terrorism and money
laundering activities, federal law requires all financial institutions to
obtain, verify and record information that identifies each person who opens an
account. For a non-individual person such as a business entity, a charity, a
trust or other legal entity the Trustee will ask for documentation to verify its
formation and existence as a legal entity. The Trustee may also ask to see
financial statements, licenses, identification and authorization documents from
individuals claiming authority to represent the entity or other relevant
documentation. The parties each agree to provide all such information and
documentation as to themselves as requested by the Trustee to ensure compliance
with federal law.
Section 14.17 Consent to Jurisdiction; Appointment of Agent for Service of
Process.
          Parent and each Parent Subsidiary Guarantor, jointly and severally,
agrees that:
          (a) Any suit, action or proceeding against Parent or any Parent
Subsidiary Guarantor arising out of or relating to this Indenture, the Notes,
the Notes Guarantees and the Collateral Documents may be instituted in any state
or U.S. Federal court in the Borough of Manhattan, The City of New York,

-121-



--------------------------------------------------------------------------------



 



New York, and any appellate court from any thereof, and Parent and each Parent
Subsidiary Guarantor irrevocably submits to the non-exclusive jurisdiction of
such courts in any suit, action or proceeding. Parent and each Parent Subsidiary
Guarantor irrevocably waives, to the fullest extent permitted by law, any
objection to any suit, action or proceeding that may be brought in connection
with this Indenture, the Notes, the Notes Guarantees and the Collateral
Documents, including such actions, suits or proceedings relating to the
securities laws of the United States of America or any state thereof, in such
courts whether on the grounds of venue, residence or domicile or on the ground
that any such suit, action or proceeding has been brought in an inconvenient
forum. The final judgment in any such suit, action or proceeding brought in such
court shall be conclusive and binding upon Parent or any Parent Subsidiary
Guarantor and may be enforced in any court to the jurisdiction of which Parent
or any Parent Subsidiary Guarantor is subject by a suit upon such judgment;
provided that service of process is effected upon Parent or any Parent
Subsidiary Guarantor in the manner provided by this Section 14.17.
          (b) Parent and each Parent Subsidiary Guarantor has appointed the
Issuer as its Authorized Agent, upon whom process may be served in any suit,
action or proceeding arising out of or relating to this Indenture, the Notes,
the Notes Guarantees and the Collateral Documents or the transactions
contemplated herein which may be instituted in any state or U.S. Federal court
in the Borough of Manhattan, The City of New York, New York, and expressly
accepts the non-exclusive jurisdiction of any such court in respect of any such
suit, action or proceeding. The Issuer has accepted such appointment and has
agreed to act as said agent for service of process. Service of process upon the
Authorized Agent shall be deemed, in every respect, effective service of process
upon the Issuer and any Non-U.S. Guarantor. Notwithstanding the foregoing, any
action involving the Parent and any Parent Subsidiary Guarantor arising out of
or relating to this Indenture, the Notes, the Notes Guarantees and the
Collateral Documents may be instituted in any court of competent jurisdiction in
any other jurisdiction.
Section 14.18 Judgment Currency.
          If for the purposes of obtaining judgment in any court it is necessary
to convert a sum due hereunder into any currency other than United States
dollars, the parties hereto agree, to the fullest extent permitted by law, that
the rate of exchange used shall be the rate at which in accordance with normal
banking procedures the Trustee could purchase United States dollars with such
other currency in The City of New York on the Business Day preceding that on
which final judgment is given. The obligation of Parent, the Issuer and each
Guarantor with respect to any sum due from it to the Trustee and the Holders
shall, notwithstanding any judgment in a currency other than United States
dollars, not be discharged until the first Business Day following receipt by the
Trustee or the Holders of any sum in such other currency, and only to the extent
that the Trustee may in accordance with normal banking procedures purchase
United States dollars with such other currency. If the United States dollars so
purchased are less than the sum originally due to the Trustee or the Holders,
Parent, the Issuer and the Guarantors, jointly and severally, to the extent
permitted by law, agree as a separate obligation and notwithstanding any such
judgment, to indemnify the Trustee and such Holders against such loss. If the
United States dollars so purchased are greater than the sum originally due to
the Trustee or the Holders, the Trustee and the Holders hereby agrees to pay to
the Issuer an amount equal to the excess of the dollars so purchased over the
sum originally due to such person.
[Signatures on following page]

-122-



--------------------------------------------------------------------------------



 



            LIONS GATE ENTERTAINMENT INC.
      By:           Name:           Title:        

[Signature Page to Indenture]

 



--------------------------------------------------------------------------------



 



            LIONS GATE ENTERTAINMENT CORP.
      By:           Name:           Title:        

[Signature Page to Indenture]

 



--------------------------------------------------------------------------------



 



            ALL ABOUT US PRODUCTIONS INC.
ARIMA, INC.
ARTISAN ENTERTAINMENT INC.
ARTISAN FILMED PRODUCTIONS INC.
ARTISAN HOME ENTERTAINMENT INC.
ARTISAN PICTURES INC.
ARTISAN RELEASING INC.
BACKSEAT PRODUCTIONS, LLC
BASTER PRODUCTIONS, LLC
BD OPTICAL MEDIA, INC.
BLAIR WITCH FILM PARTNERS LTD.
BLUE MOUNTAIN STATE PRODUCTIONS CORP.
BURROWERS PRODUCTIONS, INC.
CRASH 2 TELEVISION PRODUCTIONS, INC.
CRASH TELEVISION PRODUCTIONS, INC.
CUPID PRODUCTIONS, INC.
DANCING ELK PRODUCTIONS, LLC
DEAD ZONE PRODUCTION CORP.
DEBMAR STUDIOS, INC.
DEBMAR/MERCURY (WW) PRODUCTIONS LLC
DEBMAR/MERCURY, LLC
DJM SERVICES, INC.
DRESDEN FILES PRODUCTIONS CORP.
DRESDEN FILES PRODUCTIONS I CORP.
FEAR ITSELF PRODUCTIONS CORP.
FILM HOLDINGS CO.
FIVE DAYS PRODUCTION CORP.
GC FILMS, INC.
GC SHORT FILMS, INC.
HEART FRANK, INC.
HIGHER POST LLC
HORSEMEN PRODUCTIONS, LLC
INVISIBLE CASTING INC.
ISH PROJECTS, LLC
ISH TELEVISION DEVELOPMENT, LLC
IWC PRODUCTIONS, LLC
JV1 ISH, LLC
KILL PIT PRODUCTIONS INC.
LANDSCAPE ENTERTAINMENT CORP.
LG HORROR CHANNEL HOLDINGS, LLC
LG PICTURES INC.
LIONS GATE ENTERTAINMENT CORP.
LIONS GATE FILMS INC.
LIONS GATE FILMS PRODUCTIONS CORP./
    PRODUCTIONS FILMS LIONS GATE S.A.R.F.
LIONS GATE INDIA, INC.
LIONS GATE MANDATE FINANCING VEHICLE INC.
LIONS GATE MUSIC CORP.
LIONS GATE MUSIC PUBLISHING LLC
LIONS GATE MUSIC, INC.
   

[Signature Page to Indenture]

 



--------------------------------------------------------------------------------



 



            LIONS GATE ONLINE SHOP INC.
LIONS GATE PENNSYLVANIA, INC.
LIONS GATE RECORDS, INC.
LIONS GATE SPIRIT HOLDINGS, LLC
LIONS GATE TELEVISION DEVELOPMENT, LLC
LIONS GATE TELEVISION INC.
LIONS GATE X PRODUCTIONS, LLC
LUCKY 7 PRODUCTIONS CORP.
MANDATE FILMS, LLC
MANDATE INTERNATIONAL, LLC
MANDATE PICTURES LLC
MOTHER PRODUCTIONS CORP.
MQP, LLC
NGC FILMS, INC.
NURSE PRODUCTIONS, INC.
PEARL RIVER HOLDINGS CORP.
PGH PRODUCTIONS, INC.
PLANETARY PRODUCTIONS, LLC
PLAYLIST, LLC
POWER MONGERING DESPOT, INC.
PRODUCTION MANAGEMENT INC.
PROFILER PRODUCTIONS CORP.
PSYCHO PRODUCTIONS SERVICES CORP.
R & B PRODUCTIONS, INC
SCREENING ROOM, INC.
SILENT DEVELOPMENT CORP.
SKILLPA PRODUCTIONS, LLC
SS3 PRODUCTIONS, INC.
TALK PRODUCTIONS CORP.
TED PRODUCTIONS, INC.
TERRESTRIAL PRODUCTIONS CORP.
TOUCH PRODUCTIONS CORP.
U.R.O.K. PRODUCTIONS, INC.
VERDICT PRODUCTIONS, INC.
VESTRON INC.
WEEDS PRODUCTIONS INC.
WILDFIRE 2 PRODUCTIONS INC.
WILDFIRE 3 PRODUCTIONS INC.
WILDFIRE 4 PRODUCTIONS INC.
WILDFIRE PRODUCTIONS INC.
      By:           Name:           Title:        

[Signature Page to Indenture]

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as Trustee
      By:           Name:           Title:      

[Signature Page to Indenture]

 



--------------------------------------------------------------------------------



 



APPENDIX A
PROVISIONS RELATING TO INITIAL NOTES
AND ADDITIONAL NOTES
Section 1.1 Definitions.
          (a) Capitalized Terms.
          Capitalized terms used but not defined in this Appendix A have the
meanings given to them in this Indenture. The following capitalized terms have
the following meanings:
          “Applicable Procedures” means, with respect to any transfer or
transaction involving a Regulation S Global Note or beneficial interest therein,
the rules and procedures of the Depositary for such Global Note, Euroclear and
Clearstream, in each case to the extent applicable to such transaction and as in
effect from time to time.
          “Clearstream” means Clearstream Banking, Société Anonyme, or any
successor securities clearing agency.
          “Distribution Compliance Period”, with respect to any Note, means the
period of 40 consecutive days beginning on and including the later of (a) the
day on which such Note is first offered to persons other than distributors (as
defined in Regulation S under the Securities Act) in reliance on Regulation S,
notice of which day shall be promptly given by the Issuer to the Trustee, and
(b) the later of (x) the date of issuance with respect to such Note and (y) the
last date on which the Issuer or any Affiliate of the Issuer was the owner such
Note.
          “Euroclear” means the Euroclear Clearance System or any successor
securities clearing agency.
          “IAI” means an institutional “accredited investor” as described in
Rule 501(a)(1), (2), (3) or (7) under the Securities Act.
          “QIB” means a “qualified institutional buyer” as defined in Rule 144A.
          “Regulation S” means Regulation S promulgated under the Securities
Act.
          “Regulation S Notes” means all Notes offered and sold outside the
United States of America in reliance on Regulation S.
          “Rule 501” means Rule 501(a)(1), (2), (3) or (7) under the Securities
Act.
          “Rule 144” means Rule 144 promulgated under the Securities Act.
          “Rule 144A” means Rule 144A promulgated under the Securities Act.
          “Rule 144A Notes” means all Notes offered and sold to QIBs in reliance
on Rule 144A.
          “Rule 904” means Rule 904 promulgated under the Securities Act.
          “Unrestricted Global Note” means any Global Note that does not bear or
is not required to bear the Restricted Notes Legend.
          (b) Other Definitions.

1



--------------------------------------------------------------------------------



 



          Term:   Defined in Section:
“Agent Members”
    2.1 (c)
“Automatic Exchange”
    2.3 (d)
“Automatic Exchange Date”
    2.3 (d)
“Automatic Exchange Notice”
    2.3 (d)
“Automatic Exchange Notice Date”
    2.3 (d)
“Definitive Notes Legend”
    2.3 (f)
“Global Note”
    2.1 (b)
“Global Notes Legend”
    2.3 (f)
“IAI Global Note”
    2.1 (b)
“OID Notes Legend”
    2.3 (f)
“Regulation S Global Note”
    2.1 (b)
“Regulation S Notes”
    2.1 (a)
“Restricted Global Note”
    2.3 (b)
“Restricted Notes Legend”
    2.3 (f)
“Rule 144A Notes”
    2.1 (a)
“Rule 144A Global Note”
    2.1 (b)

Section 2.1 Form and Dating.
          (a) The Initial Notes issued on the date hereof shall be (i) offered
and sold by the Issuer to the Initial Purchasers and (ii) resold, initially only
to (1) QIBs in reliance on Rule 144A (“Rule 144A Notes”) and (2) Persons other
than U.S. Persons (as defined in Regulation S) in reliance on Regulation S
(“Regulation S Notes”). Such Initial Notes may thereafter be transferred to,
among others, QIBs, purchasers in reliance on Regulation S and, except as set
forth below, IAIs in accordance with Rule 501.
          (b) Global Notes. Rule 144A Notes shall be issued initially in the
form of one or more permanent global Notes in definitive, fully registered form
(collectively, the “Rule 144A Global Note”) and Regulation S Notes shall be
issued initially in the form of one or more global Notes (collectively, the
“Regulation S Global Note”), in each case without interest coupons and bearing
the Global Notes Legend and Restricted Notes Legend, which shall be deposited on
behalf of the purchasers of the Notes represented thereby with the Custodian,
and registered in the name of the Depositary or a nominee of the Depositary,
duly executed by the Issuer and authenticated by the Trustee as provided in this
Indenture. One or more global Notes in definitive, fully registered form without
interest coupons and bearing the Global Notes Legend and the Restricted Notes
Legend (collectively, the “IAI Global Note”) shall also be issued on the Issue
Date, deposited with the Custodian, and registered in the name of the Depositary
or a nominee of the Depositary, duly executed by the Issuer and authenticated by
the Trustee as provided in this Indenture to accommodate transfers of beneficial
interests in the Notes to IAIs subsequent to the initial distribution.
Beneficial ownership interests in the Regulation S Global Note shall not be
exchangeable for interests in the Rule 144A Global Note, the IAI Global Note or
any other Note without a Restricted Notes Legend until the expiration of the
Distribution Compliance Period. The Rule 144A Global Note, the IAI Global Note
and the Regulation S Global Note are each referred to herein as a “Global Note”
and are collectively referred to herein as “Global Notes”; provided that the
term “Global Note” when used in Sections 2.1(c), 2.3(b), 2.3(g), 2.3(h)(i),
2.3(h)(ii) and 2.4 of this Appendix A and Section 2.06 of this Indenture shall
also include the Unrestricted Global Note. Each Global Note shall represent such
of the outstanding Notes as shall be specified in the “Schedule of Exchanges of
Interests in the Global Note” attached thereto and each shall provide that it
shall represent up to the aggregate principal amount of Notes from time to time
endorsed thereon and that the aggregate principal amount of outstanding Notes
represented thereby may from time to time be reduced or increased, as
applicable, to reflect exchanges and redemptions. Any endorsement of a Global
Note to reflect the

2



--------------------------------------------------------------------------------



 



amount of any increase or decrease in the aggregate principal amount of
outstanding Notes represented thereby shall be made by the Trustee or the
Custodian, at the direction of the Trustee, in accordance with instructions
given by the Holder thereof as required by Section 2.06 of the Indenture and
Section 2.3(c) below.
          (c) Book-Entry Provisions. This Section 2.1(c) shall apply only to a
Global Note deposited with or on behalf of the Depositary.
          The Issuer shall execute and the Trustee shall, in accordance with
this Section 2.1(c) and Section 2.2 and pursuant to an order of the Issuer
signed by one Officer of the Issuer, authenticate and deliver initially one or
more Global Notes that (i) shall be registered in the name of the Depositary for
such Global Note or Global Notes or the nominee of such Depositary and
(ii) shall be delivered by the Trustee to such Depositary or pursuant to such
Depositary’s instructions or held by the Trustee as Custodian.
          Members of, or participants in, the Depositary (“Agent Members”) shall
have no rights under this Indenture with respect to any Global Note held on
their behalf by the Depositary or by the Trustee as Custodian or under such
Global Note, and the Depositary may be treated by the Issuer, the Trustee and
any agent of the Issuer or the Trustee as the absolute owner of such Global Note
for all purposes whatsoever. Notwithstanding the foregoing, nothing herein shall
prevent the Issuer, the Trustee or any agent of the Issuer or the Trustee from
giving effect to any written certification, proxy or other authorization
furnished by the Depositary or impair, as between the Depositary and its Agent
Members, the operation of customary practices of such Depositary governing the
exercise of the rights of a holder of a beneficial interest in any Global Note.
          (d) Definitive Notes. Except as provided in Section 2.3 or 2.4, owners
of beneficial interests in Global Notes shall not be entitled to receive
physical delivery of certificated Notes.
Section 2.2 Authentication. The Trustee shall authenticate and make available
for delivery upon a written order of the Issuer signed by one Officer of the
Issuer (a) Initial Notes for original issue on the date hereof in an aggregate
principal amount of $236,000,000, (b) subject to the terms of this Indenture,
Additional Notes and (c) the Unrestricted Global Notes for issue only in
accordance with Section 2.3(e). Such order shall specify the amount of the Notes
to be authenticated, the date on which the original issue of Notes is to be
authenticated and whether the Notes are to be Initial Notes, Additional Notes or
Unrestricted Global Notes.
Section 2.3 Transfer and Exchange.
          (a) Transfer and Exchange of Definitive Notes for Definitive Notes.
When Definitive Notes are presented to the Registrar with a request:
     (i) to register the transfer of such Definitive Notes; or
     (ii) to exchange such Definitive Notes for an equal principal amount of
Definitive Notes of other authorized denominations,
the Registrar shall register the transfer or make the exchange as requested if
its reasonable requirements for such transaction are met; provided, however,
that the Definitive Notes surrendered for transfer or exchange:

3



--------------------------------------------------------------------------------



 



     (1) shall be duly endorsed or accompanied by a written instrument of
transfer in form reasonably satisfactory to the Issuer and the Registrar, duly
executed by the Holder thereof or his attorney duly authorized in writing; and
     (2) in the case of Transfer Restricted Notes, are accompanied by the
following additional information and documents, as applicable:
     (A) if such Definitive Notes are being delivered to the Registrar by a
Holder for registration in the name of such Holder, without transfer, a
certification from such Holder to that effect (in the form set forth on the
reverse side of the Initial Note); or
     (B) if such Definitive Notes are being transferred to the Issuer, a
certification to that effect (in the form set forth on the reverse side of the
Initial Note); or
     (C) if such Definitive Notes are being transferred pursuant to an exemption
from registration in accordance with Rule 144 under the Securities Act or in
reliance upon another exemption from the registration requirements of the
Securities Act, (x) a certification to that effect (in the form set forth on the
reverse side of the Initial Note) and (y) if the Issuer so requests, an opinion
of counsel or other evidence reasonably satisfactory to them as to the
compliance with the restrictions set forth in the applicable legends set forth
in Section 2.3(f)(i).
          (b) Restrictions on Transfer of a Definitive Note for a Beneficial
Interest in a Global Note. A Definitive Note may not be exchanged for a
beneficial interest in a Global Note except upon satisfaction of the
requirements set forth below. Upon receipt by the Trustee of a Definitive Note,
duly endorsed or accompanied by a written instrument of transfer in form
reasonably satisfactory to the Issuer and the Registrar, together with:
     (i) (A) certification (in the form set forth on the reverse side of the
Initial Note) that such Definitive Note is being transferred (1) to a QIB in
accordance with Rule 144A, (2) to an IAI that has furnished to the Trustee a
signed letter substantially in the form of Exhibit B or (3) outside the United
States of America in an offshore transaction within the meaning of Regulation S
and in compliance with Rule 904 under the Securities Act; or (B) such other
certification and Opinion of Counsel as the Trustee shall require; and
     (ii) written instructions directing the Trustee to make, or to direct the
Custodian to make, an adjustment on its books and records with respect to such
Global Note to reflect an increase in the aggregate principal amount of the
Notes represented by the Global Note, such instructions to contain information
regarding the Depositary account to be credited with such increase, then the
Trustee shall cancel such Definitive Note and cause, or direct the Custodian to
cause, in accordance with the standing instructions and procedures existing
between the Depositary and the Custodian, the aggregate principal amount of
Notes represented by the Global Note to be increased by the aggregate principal
amount of the Definitive Note to be exchanged and shall credit or cause to be
credited to the account of the Person specified in such instructions a
beneficial interest in the Global Note equal to the principal amount of the
Definitive Note so canceled. If no Global Notes are then outstanding and the
Global Note has not been previously exchanged for certificated securities
pursuant to Section 2.4, the Issuer shall issue and the Trustee shall
authenticate, upon written order of the Issuer in the form of an Officers’
Certificate, a new Global Note in the appropriate principal amount.

4



--------------------------------------------------------------------------------



 



          (c) Transfer and Exchange of Global Notes. (i) The transfer and
exchange of Global Notes or beneficial interests therein shall be effected
through the Depositary, in accordance with this Indenture (including applicable
restrictions on transfer set forth herein, if any) and the procedures of the
Depositary therefor. A transferor of a beneficial interest in a Global Note
shall deliver a written order given in accordance with the Depositary’s
procedures containing information regarding the participant account of the
Depositary to be credited with a beneficial interest in such Global Note or
another Global Note and such account shall be credited in accordance with such
order with a beneficial interest in the applicable Global Note and the account
of the Person making the transfer shall be debited by an amount equal to the
beneficial interest in the Global Note being transferred. Transfers by an owner
of a beneficial interest in the Rule 144A Global Note or the IAI Global Note to
a transferee who takes delivery of such interest through the Regulation S Global
Note, whether before or after the expiration of the Distribution Compliance
Period, shall be made only upon receipt by the Trustee of a certification in the
form provided on the reverse of the Initial Notes from the transferor to the
effect that such transfer is being made in accordance with Regulation S or (if
available) Rule 144 under the Securities Act and that, if such transfer is being
made prior to the expiration of the Distribution Compliance Period, the interest
transferred shall be held immediately thereafter through Euroclear or
Clearstream. In the case of a transfer of a beneficial interest in either the
Regulation S Global Note or the Rule 144A Global Note for an interest in the IAI
Global Note, the transferee must furnish a signed letter substantially in the
form of Exhibit B to the Trustee.
     (ii) If the proposed transfer is a transfer of a beneficial interest in one
Global Note to a beneficial interest in another Global Note, the Registrar shall
reflect on its books and records the date and an increase in the principal
amount of the Global Note to which such interest is being transferred in an
amount equal to the principal amount of the interest to be so transferred, and
the Registrar shall reflect on its books and records the date and a
corresponding decrease in the principal amount of Global Note from which such
interest is being transferred.
     (iii) Notwithstanding any other provisions of this Appendix A (other than
the provisions set forth in Section 2.4), a Global Note may not be transferred
as a whole except by the Depositary to a nominee of the Depositary or by a
nominee of the Depositary to the Depositary or another nominee of the Depositary
or by the Depositary or any such nominee to a successor Depositary or a nominee
of such successor Depositary.
          (d) Restrictions on Transfer of Regulation S Global Note. (i) Prior to
the expiration of the Distribution Compliance Period, interests in the
Regulation S Global Note may only be held through Euroclear or Clearstream.
During the Distribution Compliance Period, beneficial ownership interests in the
Regulation S Global Note may only be sold, pledged or transferred through
Euroclear or Clearstream in accordance with the Applicable Procedures and only
(1) to the Issuer, (2) so long as such security is eligible for resale pursuant
to Rule 144A, to a person whom the selling holder reasonably believes is a QIB
that purchases for its own account or for the account of a QIB to whom notice is
given that the resale, pledge or transfer is being made in reliance on
Rule 144A, (3) in an offshore transaction in accordance with Regulation S,
(4) pursuant to an exemption from registration under the Securities Act provided
by Rule 144 (if applicable) under the Securities Act or another available
exemption, (5) to an IAI purchasing for its own account, or for the account of
such an IAI, in a minimum principal amount of Notes of $250,000 or (6) pursuant
to an effective registration statement under the Securities Act, in each case in
accordance with any applicable securities laws of any state of the United States
of America. Prior to the expiration of the Distribution Compliance Period,
transfers by an owner of a beneficial interest in the Regulation S Global Note
to a transferee who takes delivery of such interest through the Rule 144A Global
Note or the IAI Global Note shall be made only in accordance with Applicable
Procedures and upon receipt by the Trustee of a written certification from the
transferor of the beneficial interest in the form provided on the reverse of the
Initial Note to the effect that such transfer is being made to (1) a QIB

5



--------------------------------------------------------------------------------



 



within the meaning of Rule 144A in a transaction meeting the requirements of
Rule 144A or (2) an IAI purchasing for its own account, or for the account of
such an IAI, in a minimum principal amount of the Notes of $250,000. Such
written certification shall no longer be required after the expiration of the
Distribution Compliance Period. In the case of a transfer of a beneficial
interest in the Regulation S Global Note for an interest in the IAI Global Note,
the transferee must furnish a signed letter substantially in the form of
Exhibit B to the Trustee.
     (ii) Upon the expiration of the Distribution Compliance Period, beneficial
ownership interests in the Regulation S Global Note shall be transferable in
accordance with applicable law and the other terms of this Indenture.
     (e) Automatic Exchange of Beneficial Interests in a Global Note that is a
Transfer Restricted Note for Beneficial Interests in an Unrestricted Global
Note. Upon the Issuer’s satisfaction that the Restricted Notes Legend shall no
longer be required in order to maintain compliance with the Securities Act,
beneficial interests in a Global Note that is a Transfer Restricted Note may be
automatically exchanged into beneficial interests in an Unrestricted Global Note
without any action required by or on behalf of the Holder (the “Automatic
Exchange”) at any time on or after the date that is the 366th calendar day after
(1) with respect to any Note issued on the Issue Date, the later of (x) the
Issue Date and (y) the last date on which the Issuer or any Affiliate of the
Issuer was the owner of such Note or (2) with respect to any Additional Note, if
any, the later of (x) the issue date of such Additional Note and (y) the last
date on which the Issuer or any Affiliate of the Issuer was the owner such Note,
or, in each case, if such day is not a Business Day, on the next succeeding
Business Day (the “Automatic Exchange Date”). Upon the Issuer’s satisfaction
that the Restricted Notes Legend shall no longer be required in order to
maintain compliance with the Securities Act, the Issuer may (A) provide written
notice to the Trustee at least 10 calendar days prior to the Automatic Exchange,
instructing the Trustee to direct the Depositary to exchange all of the
outstanding beneficial interests in a particular Global Note that is a Transfer
Restricted Note to the Unrestricted Global Note, which the Issuer shall have
previously otherwise made eligible for exchange with the DTC, (B) provide prior
written notice (the “Automatic Exchange Notice”) to each Holder at such Holder’s
address appearing in the register of Holders at least 10 calendar days prior to
the Automatic Exchange (the “Automatic Exchange Notice Date”), which notice must
include (I) the Automatic Exchange Date, (II) the section of the Indenture
pursuant to which the Automatic Exchange shall occur, (III) the “CUSIP” number
of the Global Note that is a Transfer Restricted Note from which such Holder’s
beneficial interests will be transferred and the (IV) “CUSIP” number of the
Unrestricted Global Note into which such Holder’s beneficial interests will be
transferred, and (C) on or prior to the date of the Automatic Exchange, deliver
to the Trustee for authentication one or more Unrestricted Global Notes, duly
executed by the Issuer, in an aggregate principal amount equal to the aggregate
principal amount of Global Notes that are Transfer Restricted Notes to be
exchanged. At the Issuer’s request on no less than 5 calendar days’ notice, the
Trustee shall deliver, in the Issuer’s name and at its expense, the Automatic
Exchange Notice to each Holder at such Holder’s address appearing in the
register of Holders. Notwithstanding anything to the contrary in this
Section 2.3, during the 10 day period between the Automatic Exchange Notice Date
and the Automatic Exchange Date, no transfers or exchanges other than pursuant
to this Section 2.3(e) shall be permitted without the prior written consent of
the Issuer. As a condition to any Automatic Exchange, the Issuer shall provide,
and the Trustee shall be entitled to rely upon, an Officers’ Certificate in form
reasonably acceptable to the Trustee to the effect that the Automatic Exchange
shall be effected in compliance with the Securities Act and that the
restrictions on transfer contained herein and in the Restricted Notes Legend
shall no longer be required in order to maintain compliance with the Securities
Act and that the aggregate principal amount of the particular Global Note that
is a Transfer Restricted

6



--------------------------------------------------------------------------------



 



Note is to be transferred to the particular Unrestricted Global Note by
adjustment made on the records of the Trustee, as custodian for the Depositary
to reflect the Automatic Exchange. Upon such exchange of beneficial interests
pursuant to this Section 2.3(e), the aggregate principal amount of the Global
Notes shall be increased or decreased by adjustments made on the records of the
Trustee, as custodian for the Depositary, to reflect the relevant increase or
decrease in the principal amount of such Global Note resulting from the
applicable exchange. The Global Note that is a Transfer Restricted Note from
which beneficial interests are transferred pursuant to an Automatic Exchange
shall be canceled following the Automatic Exchange.
     (f) Legends.
     (i) Except as permitted by the following paragraphs (ii), (iii) or (iv),
each Note certificate evidencing the Global Notes (other than an Unrestricted
Global Note) and the Definitive Notes (and all Notes issued in exchange therefor
or in substitution thereof) shall bear a legend in substantially the following
form (each defined term in the legend being defined as such for purposes of the
legend only) (“Restricted Notes Legend”):
“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR
ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) THAT IS [IN THE CASE OF RULE 144A NOTES: ONE YEAR] [IN THE CASE OF
REGULATION S NOTES: 40 DAYS] AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF
AND THE LAST DATE ON WHICH THE ISSUER OR ANY AFFILIATE OF THE ISSUER WAS THE
OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY), ONLY (A) TO THE
ISSUER, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES ARE
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, TO A PERSON
IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND
SALES THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S
UNDER THE SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN
THE MEANING OF RULE 501(a)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT THAT IS
AN INSTITUTIONAL ACCREDITED INVESTOR ACQUIRING THE SECURITY FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN
A MINIMUM PRINCIPAL AMOUNT OF THE SECURITIES OF $250,000, FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO OR FOR OFFER OR SALE IN CONNECTION WITH ANY
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, OR (F) PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
SUBJECT TO THE

7



--------------------------------------------------------------------------------



 



ISSUER’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER
PURSUANT TO CLAUSES (C), (D), (E) OR (F) TO REQUIRE THE DELIVERY OF AN OPINION
OF COUNSEL, CERTIFICATION AND/ OR OTHER INFORMATION SATISFACTORY TO EACH OF
THEM. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE
RESALE RESTRICTION TERMINATION DATE. [IN THE CASE OF REGULATION S NOTES: BY ITS
ACQUISITION HEREOF, THE HOLDER HEREOF REPRESENTS THAT IT IS NOT A U.S. PERSON
NOR IS IT PURCHASING FOR THE ACCOUNT OF A U.S. PERSON AND IS ACQUIRING THIS
SECURITY IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S UNDER THE
SECURITIES ACT.]”
Each Definitive Note shall bear the following additional legend (“Definitive
Notes Legend”):
“IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.”
Each Note issued with original issue discount will also bear the following
additional legend (“OID Notes Legend”):
“THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED) FOR U.S. FEDERAL
INCOME TAX PURPOSES. UPON WRITTEN REQUEST, THE ISSUER WILL PROMPTLY MAKE
AVAILABLE TO ANY HOLDER OF THIS NOTE THE FOLLOWING INFORMATION: (1) THE ISSUE
PRICE AND DATE OF THE NOTE, (2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE
NOTE AND (3) THE YIELD TO MATURITY OF THE NOTE. HOLDERS SHOULD CONTACT THE
TREASURER OF THE ISSUER AT 2700 COLORADO AVENUE, SUITE 200, SANTA MONICA,
CALIFORNIA 90404.”
Each Global Note shall bear the following additional legend (“Global Notes
Legend”):
“UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO DTC, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN

8



--------------------------------------------------------------------------------



 



ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO ON THE
REVERSE HEREOF.”
     (ii) Upon any sale or transfer of a Transfer Restricted Note that is a
Definitive Note, the Registrar shall permit the Holder thereof to exchange such
Transfer Restricted Note for a Definitive Note that does not bear the legends
set forth above and rescind any restriction on the transfer of such Transfer
Restricted Note if the Holder certifies in writing to the Registrar that its
request for such exchange was made in reliance on Rule 144 (such certification
to be in the form set forth on the reverse of the Initial Note).
     (iii) Upon a sale or transfer after the expiration of the Distribution
Compliance Period of any Initial Note or Additional Note acquired pursuant to
Regulation S, all requirements that such Initial Note or Additional Note bear
the Restricted Notes Legend shall cease to apply and the requirements requiring
any such Initial Note or Additional Note be issued in global form shall continue
to apply.
     (iv) Any Additional Notes sold in a registered offering shall not be
required to bear the Restricted Notes Legend.
          (g) Cancellation or Adjustment of Global Note. At such time as all
beneficial interests in a Global Note have either been exchanged for Definitive
Notes, transferred, redeemed, repurchased or canceled, such Global Note shall be
returned by the Depositary to the Trustee for cancellation or retained and
canceled by the Trustee. At any time prior to such cancellation, if any
beneficial interest in a Global Note is exchanged for Definitive Notes,
transferred in exchange for an interest in another Global Note, redeemed,
repurchased or canceled, the principal amount of Notes represented by such
Global Note shall be reduced and an adjustment shall be made on the books and
records of the Trustee (if it is then the Custodian for such Global Note) with
respect to such Global Note, by the Trustee or the Custodian, to reflect such
reduction.
          (h) No Obligation of the Trustee.
     (i) The Trustee shall have no responsibility or obligation to any
beneficial owner of a Global Note, a member of, or a participant in the
Depositary or any other Person with respect to the accuracy of the records of
the Depositary or its nominee or of any participant or member thereof, with
respect to any ownership interest in the Notes or with respect to the delivery
to any participant, member, beneficial owner or other Person (other than the
Depositary) of any notice (including any notice of redemption or repurchase) or
the payment of any amount, under or with respect to such Notes. All notices and
communications to be given to the Holders and all payments to be made to Holders
under the Notes shall be given or made only to the registered Holders (which
shall be the Depositary or its nominee in the case of a Global Note). The rights
of beneficial owners in any Global Note shall be exercised only through the
Depositary subject to the applicable rules and procedures of the Depositary. The
Trustee may rely and shall be fully protected in relying upon information
furnished by the Depositary with respect to its members, participants and any
beneficial owners.
     (ii) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among Depositary participants,
members or beneficial owners in any Global Note) other than to require delivery
of such certificates and other documentation or evidence as are expressly
required by, and to do so if and when expressly required by, the terms of this
Indenture, and to

9



--------------------------------------------------------------------------------



 



examine the same to determine substantial compliance as to form with the express
requirements hereof.
Section 2.4 Definitive Notes.
          (a) A Global Note deposited with the Depositary or with the Trustee as
Custodian pursuant to Section 2.1 shall be transferred to the beneficial owners
thereof in the form of Definitive Notes in an aggregate principal amount equal
to the principal amount of such Global Note, in exchange for such Global Note,
only if such transfer complies with Section 2.3 and (i) the Depositary notifies
the Issuer that it is unwilling or unable to continue as a Depositary for such
Global Note or if at any time the Depositary ceases to be a “clearing agency”
registered under the Exchange Act and, in each case, a successor depositary is
not appointed by the Issuer within 90 days of such notice or after the Issuer
becomes aware of such cessation, or (ii) an Event of Default has occurred and is
continuing or (iii) the Issuer, in its sole discretion, notifies the Trustee in
writing that it elects to cause the issuance of certificated Notes under this
Indenture. In addition, any Affiliate of the Issuer or any Guarantor that is a
beneficial owner of all or part of a Global Note may have such Affiliate’s
beneficial interest transferred to such Affiliate in the form of a Definitive
Note, by providing a written request to the Issuer and the Trustee and such
Opinions of Counsel, certificates or other information as may be required by the
Indenture or the Issuer or Trustee.
          (b) Any Global Note that is transferable to the beneficial owners
thereof pursuant to this Section 2.4 shall be surrendered by the Depositary to
the Trustee, to be so transferred, in whole or from time to time in part,
without charge, and the Trustee shall authenticate and deliver, upon such
transfer of each portion of such Global Note, an equal aggregate principal
amount of Definitive Notes of authorized denominations. Any portion of a Global
Note transferred pursuant to this Section shall be executed, authenticated and
delivered only in denominations of $2,000 and integral multiples of $1,000 in
excess thereof and registered in such names as the Depositary shall direct. Any
certificated Initial Note or Additional Note in the form of a Definitive Note
delivered in exchange for an interest in the Global Note shall, except as
otherwise provided by Section 2.3(f), bear the Restricted Notes Legend.
          (c) Subject to the provisions of Section 2.4(b), the registered Holder
of a Global Note may grant proxies and otherwise authorize any Person, including
Agent Members and Persons that may hold interests through Agent Members, to take
any action which a Holder is entitled to take under this Indenture or the Notes.
          (d) In the event of the occurrence of any of the events specified in
Section 2.4(a)(i), (ii) or (iii), the Issuer shall promptly make available to
the Trustee a reasonable supply of Definitive Notes in fully registered form
without interest coupons.

10



--------------------------------------------------------------------------------



 



SCHEDULE 1
INTERCREDITOR AGREEMENTS

1.   AMENDED AND RESTATED INTERCREDITOR AGREEMENT dated as of October 21, 2009,
among (i) JPMorgan Chase Bank, N.A. as Administrative Agent for the Lenders,
(ii) U.S. Bank National Association, as Collateral Agent for the Noteholders
under the Indenture and the Collateral Agreement, (iii) MQP, LLC, (iv) SGF
Entertainment Inc., (v) Lions Gate Entertainment Inc., (vi) Lions Gate
Television Inc. and (vii) Lions Gate Films Inc.   2.   AMENDED AND RESTATED
SUBORDINATION AGREEMENT entered into as of October 21, 2009, by and among
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders under the
Chase Credit Agreement, U.S. Bank National Association, as Collateral Agent for
the Noteholders under the Indenture and the Collateral Agreement, Union Bank,
N.A., as Administrative Agent for itself and other Lenders, and SS3 Productions,
Inc., a Pennsylvania corporation.   3.   AMENDED AND RESTATED SUBORDINATION
AGREEMENT entered into as of October 21, 2009, by and among JPMorgan Chase Bank,
N.A., as Administrative Agent for the Lenders under the Chase Credit Agreement,
U.S. Bank National Association, as Collateral Agent for the Noteholders under
the Indenture and the Collateral Agreement, Union Bank, N.A., and Baster
Productions, LLC, a California limited liability company.   4.   AMENDED AND
RESTATED INTERCREDITOR AGREEMENT entered into as of October 21, 2009 by and
between JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders who
are parties to the Chase Loan Agreement, U.S. Bank National Association, as
Collateral Agent for the Noteholders under the Indenture and the Collateral
Agreement, on the one hand, and First California Bank and Citibank, N.A., on the
other hand, and Debmar/Mercury, LLC.   5.   AMENDED AND RESTATED INTERCREDITOR
AGREEMENT entered into as of October 21, 2009 by and between JPMorgan Chase
Bank, N.A., as Administrative Agent for the Lenders, U.S. Bank National
Association, as Collateral Agent for the Noteholders under the Indenture and the
Collateral Agreement, Bank Leumi USA, as successor in interest to ICB
Entertainment Finance, and Debmar/Mercury, LLC.   6.   AMENDED AND RESTATED
INTERCREDITOR AGREEMENT entered into as of October 21, 2009 by and among
JPMorgan Chase Bank, National Association, as Agent for the Lenders who are
parties to the JPMC Credit Agreement, U.S. Bank National Association, as
Collateral Agent for the Noteholders under the Indenture and the Collateral
Agreement, New Mexico State Investment Council, and Wildfire 2 Productions, Inc.
  7.   AMENDED AND RESTATED INTERCREDITOR AGREEMENT entered into as of
October 21, 2009 by and among JPMorgan Chase Bank, National Association, as
Agent for the Lenders who are parties to the JPMC Credit Agreement, U.S. Bank
National Association, as Collateral Agent for the Noteholders under the
Indenture and the Collateral Agreement, New Mexico State Investment Council, and
Wildfire 3 Productions, Inc.   8.   AMENDED AND RESTATED INTERCREDITOR AGREEMENT
entered into as of October 21, 2009 by and among JPMorgan Chase Bank, National
Association, as Agent for the Lenders who are parties to the JPMC Credit
Agreement, U.S. Bank National Association, as

1



--------------------------------------------------------------------------------



 



    Collateral Agent for the Noteholders under the Indenture and the Collateral
Agreement, New Mexico State Investment Council, and Wildfire 4 Productions, Inc.

9.   AMENDED AND RESTATED INTERCREDITOR AGREEMENT entered into as of October 21,
2009 by and among JPMorgan Chase Bank, National Association, as Agent for the
Lenders who are parties to the JPMC Credit Agreement, U.S. Bank National
Association, as Collateral Agent for the Noteholders under the Indenture and the
Collateral Agreement, New Mexico State Investment Council, and Crash Television
Productions, Inc.   10.   AMENDED AND RESTATED INTERCREDITOR AGREEMENT entered
into as of October 21, 2009 by and among JPMorgan Chase Bank, National
Association, as Agent for the Lenders who are parties to the JPMC Credit
Agreement, U.S. Bank National Association, as Collateral Agent for the
Noteholders under the Indenture and the Collateral Agreement, New Mexico State
Investment Council, and Burrowers Productions, Inc.   11.   INTERCREDITOR
AGREEMENT entered into as of October 21, 2009 by and among JPMorgan Chase Bank,
N.A., as Administrative Agent for the Lenders under the Chase Credit Agreement,
U.S. Bank National Association, as Collateral Agent for the Noteholders under
the Indenture and the Collateral Agreement, Union Bank, N.A., and
Debmar/Mercury, LLC.   12.   AMENDED AND RESTATED INTERCREDITOR AGREEMENT
entered into as of October 21, 2009 by and among JPMorgan Chase Bank, National
Association, as Administrative Agent for the Corporate Lenders, JPMorgan Chase
Bank, National Association, as Administrative Agent for the Production Lenders,
U.S. Bank National Association, as Collateral Agent for the Noteholders under
the Indenture and the Collateral Agreement, Lions Gate Entertainment Inc., and
Lions Gate Mandate Financing Vehicle, Inc.

2



--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF FACE OF NOTE]
[Insert the Restricted Notes Legend, if applicable, pursuant to the provisions
of the Indenture]
[Insert the Global Notes Legend, if applicable, pursuant to the provisions of
the Indenture]
[Insert the Definitive Notes Legend, if applicable, pursuant to the provisions
of the Indenture]
[Insert the OID Notes Legend, if applicable, pursuant to the provisions of the
Indenture]

A-1



--------------------------------------------------------------------------------



 



CUSIP [   ]
ISIN [   ]1
[RULE 144A][REGULATION S][IAI][GLOBAL] NOTE
10.25% Senior Secured Second-Priority Notes due 2016

No. ___   Up to [$                    ]

LIONS GATE ENTERTAINMENT INC.
promises to pay to CEDE & CO. or registered assigns, the principal sum [set
forth on the Schedule of Exchanges of Interests in the Global Note attached
hereto] [of                                          U.S. Dollars] on
November 1, 2016.
Interest Payment Dates: May 1 and November 1
Record Dates: April 15 and October 15
 

1   Rule 144A Note CUSIP: 53626YAB4
Rule 144A Note ISIN: US53626YAB48
Regulation S Note CUSIP: U53648AA6
Regulation S Note ISIN: USU53648AA65
IAI Note CUSIP: 53626YAC2
IAI Note ISIN: US53626YAC21
Unrestricted Global Note CUSIP: 53626YAD0
Unrestricted Global Note ISIN: US53626YAD04

A-2



--------------------------------------------------------------------------------



 



          IN WITNESS HEREOF, the Issuer has caused this instrument to be duly
executed. Dated: [                    ] [___], 20[___]

            LIONS GATE ENTERTAINMENT INC.
      By:           Name:           Title:      

A-3



--------------------------------------------------------------------------------



 



         

This is one of the Notes referred to in the within-mentioned Indenture:

            U.S. BANK NATIONAL ASSOCIATION, as Trustee
      By:           Authorized Signatory           

A-4



--------------------------------------------------------------------------------



 



         

[Back of Note]
10.25% Senior Secured Second-Priority Notes due 2016
          Capitalized terms used herein shall have the meanings assigned to them
in the Indenture referred to below unless otherwise indicated.
          1. INTEREST. Lions Gate Entertainment Inc., a Delaware corporation,
promises to pay interest on the principal amount of this Note at 10.25% per
annum from and including October 21, 2009 until but excluding maturity. The
Issuer shall pay interest semi-annually in arrears on May 1 and November 1 of
each year, or if any such day is not a Business Day, on the next succeeding
Business Day (each, an “Interest Payment Date”). Interest on the Notes shall
accrue from and including the most recent date to which interest has been paid
or, if no interest has been paid, from and including the date of issuance;
provided that the first Interest Payment Date shall be May 1, 2010. The Issuer
shall pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue principal and premium, if any, from time to time on
demand at the interest rate on the Notes; it shall pay interest (including
post-petition interest in any proceeding under any Bankruptcy Law) on overdue
installments of interest (without regard to any applicable grace periods) from
time to time on demand at the interest rate on the Notes. Interest shall be
computed on the basis of a 360-day year comprised of twelve 30-day months.
          2. METHOD OF PAYMENT. The Issuer shall pay interest on the Notes to
the Persons who are registered holders of Notes at the close of business on
April 15 or October 15 (whether or not a Business Day), as the case may be, next
preceding the Interest Payment Date, even if such Notes are canceled after such
record date and on or before such Interest Payment Date, except as provided in
Section 2.12 of the Indenture with respect to defaulted interest. Principal of
and premium, if any, and interest on the Notes shall be payable at the office or
agency of the Issuer maintained for such purpose or, at the option of the
Issuer, payment of interest may be made by check mailed to the Holders at their
respective addresses set forth in the register of Holders; provided that payment
by wire transfer of immediately available funds shall be required with respect
to principal of and interest and premium on, all Global Notes and all other
Notes the Holders of which shall have provided wire transfer instructions to the
Issuer or the Paying Agent. Such payment shall be in such coin or currency of
the United States of America as at the time of payment is legal tender for
payment of public and private debts.
          3. PAYING AGENT AND REGISTRAR. Initially, U.S. Bank National
Association, the Trustee under the Indenture, shall act as Paying Agent and
Registrar. The Issuer may change any Paying Agent or Registrar without notice to
the Holders. The Issuer or any of its Subsidiaries may act in any such capacity.
          4. INDENTURE. The Issuer issued the Notes under an Indenture, dated as
of October 21, 2009 (the “Indenture”), among Lions Gate Entertainment Inc.,
Lions Gate Entertainment Corp., the other Guarantors named therein and the
Trustee. This Note is one of a duly authorized issue of notes of the Issuer
designated as its 10.25% Senior Secured Second-Priority Notes due 2016. The
Issuer shall be entitled to issue Additional Notes pursuant to Section 2.01 and
4.09 of the Indenture. The terms of the Notes include those stated in the
Indenture and those made part of the Indenture by reference to the Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act”). The Notes are
subject to all such terms, and Holders are referred to the Indenture and the
Trust Indenture Act for a statement of such terms. To the extent any provision
of this Note conflicts with the express provisions of the Indenture, the
provisions of the Indenture shall govern and be controlling.

A-5



--------------------------------------------------------------------------------



 



          5. REDEMPTION AND REPURCHASE.
          The Notes are subject to optional redemption, and may be subject of an
Offer to Purchase, as further described in the Indenture. The Issuer shall not
be required to make mandatory redemption or sinking fund payments with respect
to the Notes.
          6. DENOMINATIONS, TRANSFER, EXCHANGE. The Notes are in registered form
without coupons in denominations of $2,000 and integral multiples of $1,000 in
excess thereof. The transfer of Notes may be registered and Notes may be
exchanged as provided in the Indenture. The Registrar and the Trustee may
require a Holder, among other things, to furnish appropriate endorsements and
transfer documents, and Holders shall be required to pay any taxes and fees
required by law or permitted by the Indenture. The Issuer need not exchange or
register the transfer of any Note or portion of a Note selected for redemption,
except for the unredeemed portion of any Note being redeemed in part. Also, the
Issuer need not exchange or register the transfer of any Notes for a period of
15 days before a selection of Notes to be redeemed.
          7. PERSONS DEEMED OWNERS. The registered Holder of a Note may be
treated as its owner for all purposes.
          8. AMENDMENT, SUPPLEMENT AND WAIVER. The Indenture, the Notes
Guarantees or the Notes may be amended or supplemented as provided in the
Indenture.
          9. DEFAULTS AND REMEDIES. The Events of Default relating to the Notes
are defined in Section 6.01 of the Indenture. Upon the occurrence of an Event of
Default, the rights and obligations of the Issuer, the Guarantors, the Trustee
and the Holders shall be as set forth in the Indenture.
          10. AUTHENTICATION. This Note shall not be entitled to any benefit
under the Indenture or be valid or obligatory for any purpose until
authenticated by the manual signature of the Trustee.
          11. GOVERNING LAW. THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND
BE USED TO CONSTRUE THE INDENTURE, THE NOTES AND THE GUARANTEES.
          12. CUSIP AND ISIN NUMBERS. Pursuant to a recommendation promulgated
by the Committee on Uniform Security Identification Procedures, the Issuer has
caused CUSIP and ISIN numbers to be printed on the Notes, and the Trustee may
use CUSIP and ISIN numbers in notices of redemption as a convenience to Holders.
No representation is made as to the accuracy of such numbers either as printed
on the Notes or as contained in any notice of redemption and reliance may be
placed only on the other identification numbers placed thereon.
          The Issuer shall furnish to any Holder upon written request and
without charge a copy of the Indenture. Requests may be made to the Issuer at
the following address:
c/o Lions Gate Entertainment Inc.
2700 Colorado Avenue, Suite 200
Santa Monica, California 90404
Fax No.: (310) 452-8934
Attention: Wayne Levin, EVP Corporate Operations & General Counsel

A-6



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
          To assign this Note, fill in the form below:
 

(I) or (we) assign and transfer this Note to:    

(Insert assignee’s legal name)                     
 
(Insert assignee’s soc. sec. or tax I.D. no.)
 
 
 
 
(Print or type assignee’s name, address and zip code)

and irrevocably appoint    

to transfer this Note on the books of the Issuer. The agent may substitute
another to act for him.
Date:                     

            Your Signature:         (Sign exactly as your name appears on the
face of this Note)                 

Signature Guarantee*:
                                                                                    
 

*   Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

A-7



--------------------------------------------------------------------------------



 



CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR
REGISTRATION OF TRANSFER RESTRICTED NOTES
This certificate relates to $                     principal amount of Notes held
in (check applicable space)               book-entry or                     
definitive form by the undersigned.
The undersigned (check one box below):

o   has requested the Trustee by written order to deliver in exchange for its
beneficial interest in the Global Note held by the Depositary a Note or Notes in
definitive, registered form of authorized denominations and an aggregate
principal amount equal to its beneficial interest in such Global Note (or the
portion thereof indicated above) in accordance with the Indenture; or   o   has
requested the Trustee by written order to exchange or register the transfer of a
Note or Notes.

In connection with any transfer of any of the Notes evidenced by this
certificate occurring prior to the expiration of the holding period referred to
in Rule 144 under the Securities Act, the undersigned confirms that such Notes
are being transferred in accordance with its terms:
CHECK ONE BOX BELOW

  (1)     o   to the Issuer or subsidiary thereof; or     (2)     o   to the
Registrar for registration in the name of the Holder, without transfer; or    
(3)     o   pursuant to an effective registration statement under the Securities
Act of 1933; or     (4)     o   inside the United States of America to a
“qualified institutional buyer” (as defined in Rule 144A under the Securities
Act of 1933) that purchases for its own account or for the account of a
qualified institutional buyer to whom notice is given that such transfer is
being made in reliance on Rule 144A, in each case pursuant to and in compliance
with Rule 144A under the Securities Act of 1933; or     (5)     o   outside the
United States of America in an offshore transaction within the meaning of
Regulation S under the Securities Act in compliance with Rule 904 under the
Securities Act of 1933; or     (6)     o   to an institutional “accredited
investor” (as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities
Act of 1933) that has furnished to the Trustee a signed letter containing
certain representations and agreements; or     (7)     o   pursuant to another
available exemption from registration under the Securities Act of 1933.

    Unless one of the boxes is checked, the Trustee will refuse to register any
of the Notes evidenced by this certificate in the name of any Person other than
the registered Holder thereof; provided, however, that if box (5), (6) or (7) is
checked, the Trustee may require, prior to registering any such transfer of the
Notes, such legal opinions, certifications and other information as the Issuer
has reasonably requested to confirm that such transfer is being made pursuant to
an exemption

A-8



--------------------------------------------------------------------------------



 



    from, or in a transaction not subject to, the registration requirements of
the Securities Act of 1933.

                            Your Signature             

                  Signature Guarantee:        
 
           
Date:
           
 
            Signature must be guaranteed
by a participant in a
recognized signature guaranty
medallion program or other
signature guarantor acceptable
to the Trustee       Signature of Signature
Guarantor

TO BE COMPLETED BY PURCHASER IF (4) ABOVE IS CHECKED.
          The undersigned represents and warrants that it is purchasing this
Note for its own account or an account with respect to which it exercises sole
investment discretion and that it and any such account is a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933, and is aware that the sale to it is being made in reliance on Rule 144A
and acknowledges that it has received such information regarding the Issuer as
the undersigned has requested pursuant to Rule 144A or has determined not to
request such information and that it is aware that the transferor is relying
upon the undersigned’s foregoing representations in order to claim the exemption
from registration provided by Rule 144A.
Dated:                                                    

                            NOTICE: To be executed by        an executive
officer   

A-9



--------------------------------------------------------------------------------



 



         

OPTION OF HOLDER TO ELECT PURCHASE
          If you want to elect to have this Note purchased by the Issuer
pursuant to Section 4.10 or 4.14 of the Indenture, check the appropriate box
below:
o Section 4.10            o Section 4.14
          If you want to elect to have only part of this Note purchased by the
Issuer pursuant to Section 4.10 or Section 4.14 of the Indenture, state the
amount you elect to have purchased:
$                                        

                             
Date:
                           
 
                           
 
          Your Signature:                
 
                           
 
              (Sign exactly as your name appears on            
 
              the face of this Note)                         Tax Identification
No.:                                                             

Signature Guarantee*:
                                                            
 

*   Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

A-10



--------------------------------------------------------------------------------



 



SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE*
          The initial outstanding principal amount of this Global Note is
$                    . The following exchanges of a part of this Global Note for
an interest in another Global Note or for a Definitive Note, or exchanges of a
part of another Global or Definitive Note for an interest in this Global Note,
have been made:

                                                          Principal Amount      
                      of             Amount of   Amount of increase   this
Global Note   Signature of         decrease   in Principal   following such  
authorized officer Date of   in Principal   Amount of this   decrease or   of
Trustee or Exchange   Amount   Global Note   increase   Custodian

 

*   This schedule should be included only if the Note is issued in global form.

A-11



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF
TRANSFEREE LETTER OF REPRESENTATION
Lions Gate Entertainment Inc.
2700 Colorado Avenue, Suite 200
Santa Monica, California 90404
Fax No.: (310) 452-8934
Attention: Wayne Levin, EVP Corporate Operations & General Counsel
In care of:
O’Melveny & Myers LLP
1999 Avenue of the Stars, 7th Floor
Los Angeles, CA 90067
Fax No: (310) 246-6779
Attention: David J. Johnson, Jr.
Ladies and Gentlemen:
     This certificate is delivered to request a transfer of $[  ] principal
amount of the 10.25% Senior Secured Second-Priority Notes due 2016 (the “Notes”)
of Lions Gate Entertainment Inc. (the “Issuer”).
     Upon transfer, the Notes would be registered in the name of the new
beneficial owner as follows:
Name:                                                            
Address:                                                         
Taxpayer ID Number:                                    
     The undersigned represents and warrants to you that:
     1. We are an institutional “accredited investor” (as defined in
Rule 501(a)(1), (2), (3) or (7) under the Securities Act of 1933, as amended
(the “Securities Act”)), purchasing for our own account or for the account of
such an institutional “accredited investor” at least $250,000 principal amount
of the Securities, and we are acquiring the Securities not with a view to, or
for offer or sale in connection with, any distribution in violation of the
Securities Act. We have such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of our investment in
the Notes, and we invest in or purchase securities similar to the Notes in the
normal course of our business. We, and any accounts for which we are acting, are
each able to bear the economic risk of our or its investment.
     2. We understand that the Notes have not been registered under the
Securities Act and, unless so registered, may not be sold except as permitted in
the following sentence. We agree on our own behalf and on behalf of any investor
account for which we are purchasing Notes to offer, sell or otherwise transfer
such Notes prior to the date that is one year after the later of the date of
original issue and the last date on which the Issuer or any affiliate of the
Issuer was the owner of such Notes (or any predecessor thereto) (the “Resale
Restriction Termination Date”) only (a) to the Issuer, (b) pursuant to a
registration statement that has been declared effective under the Securities
Act, (c) in a transaction complying with the requirements of Rule 144A under the
Securities Act (“Rule 144A”), to a person we reasonably believe is a qualified
institutional buyer under Rule 144A (a “QIB”) that is purchasing for its own
account or for

B-1



--------------------------------------------------------------------------------



 



the account of a QIB and to whom notice is given that the transfer is being made
in reliance on Rule 144A, (d) pursuant to offers and sales that occur outside
the United States of America within the meaning of Regulation S under the
Securities Act, (e) to an institutional “accredited investor” within the meaning
of Rule 501(a)(1), (2), (3) or (7) under the Securities Act that is purchasing
for its own account or for the account of such an institutional “accredited
investor,” in each case in a minimum principal amount of Notes of $250,000, or
(f) pursuant to any other available exemption from the registration requirements
of the Securities Act, subject in each of the foregoing cases to any requirement
of law that the disposition of our property or the property of such investor
account or accounts be at all times within our or their control and in
compliance with any applicable state securities laws. The foregoing restrictions
on resale will not apply subsequent to the Resale Restriction Termination Date.
If any resale or other transfer of the Notes is proposed to be made pursuant to
clause (e) above prior to the Resale Restriction Termination Date, the
transferor shall deliver a letter from the transferee substantially in the form
of this letter to the Issuer and the Trustee, which shall provide, among other
things, that the transferee is an institutional “accredited investor” within the
meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act and that it
is acquiring such Notes for investment purposes and not for distribution in
violation of the Securities Act. Each purchaser acknowledges that the Issuer and
the Trustee reserve the right prior to the offer, sale or other transfer prior
to the Resale Restriction Termination Date of the Notes pursuant to clause (c),
(d), (e) or (f) above to require the delivery of an opinion of counsel,
certifications or other information satisfactory to the Issuer and the Trustee.

            TRANSFEREE:                                          ,
      by:                              

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF SUPPLEMENTAL INDENTURE
TO BE DELIVERED BY SUBSEQUENT GUARANTORS
     Supplemental Indenture (this “Supplemental Indenture”), dated as of
[                    ] [___], 20[___], among
                                         (the “Guaranteeing Subsidiary”), a
subsidiary of [Name of Issuer], a [insert jurisdiction] corporation (the
“Issuer”), and U.S. Bank National Association, as trustee (the “Trustee”).
W I T N E S S E T H
          WHEREAS, each of the Issuer and the Guarantors (as defined in the
Indenture referred to below) has heretofore executed and delivered to the
Trustee an indenture (the “Indenture”), dated as of October 21, 2009, providing
for the issuance of an unlimited aggregate principal amount of 10.25% Senior
Secured Second-Priority Notes due 2016 (the “Notes”);
          WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Issuer’s Obligations under the Notes and the Indenture on
the terms and conditions set forth herein and under the Indenture; and
          WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is
authorized to execute and deliver this Supplemental Indenture.
          NOW THEREFORE, in consideration of the foregoing and for other good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties mutually covenant and agree for the equal and ratable benefit of the
Holders as follows:
          1. Capitalized Terms. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Indenture.
          2. Guarantor. The Guaranteeing Subsidiary hereby agrees to be a
Guarantor under the Indenture and to be bound by the terms of the Indenture
applicable to Guarantors, including, but not limited to, Article 11 thereof.
          3. Governing Law. THIS SUPPLEMENTAL INDENTURE WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
          4. Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.
          5. Headings. The headings of the Sections of this Supplemental
Indenture have been inserted for convenience of reference only, are not to be
considered a part of this Supplemental Indenture and shall in no way modify or
restrict any of the terms or provisions hereof.

C-1



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed, all as of the date first above written.

            [NAME OF GUARANTEEING SUBSIDIARY]
      By:           Name:           Title:           U.S. BANK NATIONAL
ASSOCIATION, as Trustee
      By:           Name:           Title:        

 